Name: Commission Regulation (EU) NoÃ 1253/2013 of 21Ã October 2013 amending Regulation (EU) NoÃ 1089/2010 implementing Directive 2007/2/EC as regards interoperability of spatial data sets and services
 Type: Regulation
 Subject Matter: technology and technical regulations;  information and information processing;  natural and applied sciences
 Date Published: nan

 10.12.2013 EN Official Journal of the European Union L 331/1 COMMISSION REGULATION (EU) No 1253/2013 of 21 October 2013 amending Regulation (EU) No 1089/2010 implementing Directive 2007/2/EC as regards interoperability of spatial data sets and services THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (1), and in particular Article 7(1) thereof, Whereas: (1) Commission Regulation (EU) No 1089/2010 of 23 November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services (2) sets out the technical arrangements for interoperability of spatial data sets related to the spatial data themes in Annex I to Directive 2007/2/EC. (2) In order to ensure the full interoperability of spatial data sets, it is appropriate to set out the technical arrangements for the interoperability of spatial data sets related to the spatial data themes in Annexes II and III to Directive 2007/2/EC. (3) In order to ensure the overall consistency of the technical arrangements for the interoperability of spatial data sets included in this Regulation, the existing technical arrangements for the interoperability of spatial data sets related to the spatial data themes in Annex I to Directive 2007/2/EC should be amended. (4) First, the requirements concerning code lists should be amended in order to allow a flexible approach for describing code list values at different levels of detail and to provide for the technical arrangements for sharing the extended code lists. (5) Second, the restriction of spatial properties to the Simple Feature spatial schema should be relaxed in order to allow making available also 2.5D data. (6) Third, an additional metadata element should be introduced in order to enable the identification of the spatial representation type used for a data set. (7) Fourth, the Geographical grid systems spatial data theme should be extended in order to accommodate a multi-resolution grid based on geographic coordinates. (8) Fifth, the Administrative units spatial data theme should be extended in order to describe maritime administrative units. (9) Sixth, in order to avoid overlaps with spatial object types specified for spatial data themes of Annexes II and III to Directive 2007/2/EC, certain candidate types should be removed from the Administrative Units and the Hydrography spatial data themes. (10) Regulation (EU) No 1089/2010 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 22 of Directive 2007/2/EC, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1089/2010 is amended as follows: (1) Article 2 is amended as follows: (a) the introductory sentence is replaced by the following: For the purposes of this Regulation, the following definitions as well as the theme-specific definitions set out in the Annexes shall apply: (b) point 4 is deleted; (c) in point 6, ISO 19103 is replaced by ISO/TS 19103:2005; (d) in point 9, EN ISO 19135 is replaced by EN ISO 19135:2007; (e) in point 11, EN ISO 19128 is replaced by EN ISO 19128:2008; (f) in point 13, EN ISO 19115 is replaced by EN ISO 19115:2005/AC:2008; (g) in point 15, EN ISO 19135 is replaced by EN ISO 19135:2007; (h) in point 18, ISO 19103 is replaced by ISO/TS 19103:2005; (i) the following points 21 to 30 are added: 21. property  means attribute or association role, 22. union type  means a type consisting of one and only one of several alternatives (listed as member attributes), in accordance with ISO/TS 19103:2005, 23. association class  means a type that defines additional properties on a relationship between two other types, 24. coverage  means a spatial object that acts as a function to return values from its range for any direct position within its spatial, temporal or spatiotemporal domain, in accordance with ISO 19123:2007, 25. domain  means a well-defined set, in accordance with ISO/TS 19103:2005, 26. range  means a set of feature attribute values associated by a function with the elements of the domain of a coverage, in accordance with EN ISO 19123:2007, 27. rectified grid  means a grid for which there is an affine transformation between the grid coordinates and the coordinates of a coordinate reference system, in accordance with EN ISO 19123:2007, 28. referenceable grid  means a grid associated with a transformation that can be used to convert grid coordinate values into values of coordinates referenced to an external coordinate reference system, in accordance with EN ISO 19123:2007, 29. tessellation  means a partitioning of a space into a set of conterminous subspaces having the same dimension as the space being partitioned. A tessellation in a 2D space consists of a set of non-overlapping polygons that entirely cover a region of interest, 30. narrower value  means a value that has a hierarchical relationship to a more general parent value. (2) Article 4 is amended as follows: (a) Paragraph 1 is replaced by: 1. For the exchange and classification of spatial objects from data sets meeting the conditions laid down in Article 4 of Directive 2007/2/EC, Member States shall use the spatial object types and associated data types, enumerations and code lists that are defined in Annexes II, III and IV for the themes the data sets relate to. (b) All references to Annex II in points 2 and 3 are replaced by references to the Annexes. (c) In paragraph 3, the second sentence is replaced by the following: The enumeration and code list values are uniquely identified by language-neutral mnemonic codes for computers. The values may also include a language-specific name to be used for human interaction. (3) In Article 5, paragraph 4 is deleted. (4) Article 6 is replaced by the following: Article 6 Code Lists and Enumerations 1. Code lists shall be of one of the following types, as specified in the Annexes: (a) code lists whose allowed values comprise only the values specified in this Regulation; (b) code lists whose allowed values comprise the values specified in this Regulation and narrower values defined by data providers; (c) code lists whose allowed values comprise the values specified in this Regulation and additional values at any level defined by data providers; (d) code lists, whose allowed values comprise any values defined by data providers. For the purposes of points (b), (c) and (d), in addition to the allowed values, data providers may use the values specified in the relevant INSPIRE Technical Guidance document available on the INSPIRE web site of the Joint Research Centre. 2. Code lists may be hierarchical. Values of hierarchical code lists may have a more general parent value. Where the valid values of a hierarchical code list are specified in a table in this Regulation, the parent values are listed in the last column. 3. Where, for an attribute whose type is a code list as referred to in points (b), (c) or (d) of paragraph 1, a data provider provides a value that is not specified in this Regulation, that value and its definition shall be made available in a register. 4. Attributes or association roles of spatial object types or data types whose type is a code list may only take values that are allowed according to the specification of the code list. 5. Attributes or association roles of spatial object types or data types that have an enumeration type may only take values from the lists specified for the enumeration type. (5) In paragraph 2 of Article 8 and in paragraph 1 of Article 11, the references to Annex II are replaced by references to the Annexes. (6) Article 12 is amended as follows: (a) Paragraph 1 is replaced by the following: 1. The value domain of spatial properties defined in this Regulation shall be restricted to the Simple Feature spatial schema as defined in Herring, John R. (ed.), OpenGIS ® Implementation Standard for Geographic information  Simple feature access  Part 1: Common architecture, version 1.2.1, Open Geospatial Consortium, 2011, unless specified otherwise for a specific spatial data theme or type. (b) Paragraph 2 is amended as follows: SI units is replaced by SI units or non-SI units accepted for use with the International System of Units. (7) In Article 13, the following point 6 is added: 6. Spatial Representation Type: The method used to spatially represent geographic information. (8) Article 14 is amended as follows: (a) Paragraph 2 (b) is replaced by the following: (b) the spatial object type(s), or sub-set thereof, that constitute(s) the content of the layer. (b) The following paragraph 3 is added: 3. For spatial object types whose objects can be further classified using a code list-valued attribute, several layers may be defined. Each of these layers shall include the spatial objects corresponding to one specific code list value. In the definition of such sets of layers in Annexes II, III and IV, all of the following requirements shall be fulfilled: (a) the placeholder <CodeListValue> shall represent the values of the relevant code list, with the first letter in upper case; (b) the placeholder <human-readable name> shall represent the human-readable name of the code list values; (c) the spatial object type shall include the relevant attribute and code list, in parentheses; (d) one example of a layer shall be given. (9) Annex I is amended as set out in Annex I to this Regulation. (10) Annex II is amended as set out in Annex II to this Regulation. (11) Annex III, as set out in Annex III to this Regulation, is added. (12) Annex IV, as set out in Annex IV to this Regulation, is added. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 21 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 108, 25.4.2007, p. 1. (2) OJ L 323, 8.12.2010, p. 11. ANNEX I Annex I to Regulation (EU) No 1089/2010 is amended as follows: (1) The title is replaced by the following: Common Types, Definitions and Requirements. (2) Throughout the text, and except where otherwise provided for in this Annex, the sentence This code list shall not be extended by Member States. is replaced by the sentence The allowed values for this code list comprise only the values in the table below. (3) Throughout the text, in the headings of all tables that are specifying code list values, the text Allowed values for the code list is replaced by the text Values for the code list. (4) Section 1 is replaced by the following Section: 1. TYPES DEFINED IN EUROPEAN AND INTERNATIONAL STANDARDS The following common types, used in attributes or association roles of spatial object types or data types, are defined as follows: (1) For the types Any, Angle, Area, Boolean, CharacterString, Date, DateTime, Decimal, Distance, Integer, Length, Measure, Number, Probability, Real, RecordType, Sign, UnitOfMeasure, Velocity and Volume, the definitions given in ISO/TS 19103:2005 shall apply. (2) For the types DirectPosition, GM_Boundary, GM_Curve, GM_MultiCurve, GM_MultiSurface, GM_Object, GM_Point, GM_Primitive, GM_Solid, GM_Surface and GM_Tin, the definitions given in EN ISO 19107:2005 shall apply. (3) For the types TM_Duration, TM_GeometricPrimitive, TM_Instant, TM_Object, TM_Period and TM_Position, the definitions given in EN ISO 19108:2005/AC:2008 shall apply. (4) For the type GF_PropertyType, the definitions given in EN ISO 19109:2006 shall apply. (5) For the types CI_Citation, CI_Date, CI_RoleCode, EX_Extent, EX_VerticalExtent, MD_Distributor, MD_Resolution and URL, the definitions given in EN ISO 19115:2005/AC:2008 shall apply. (6) For the type CV_SequenceRule, the definitions given in EN ISO 19123:2007 shall apply. (7) For the types AbstractFeature, Quantity and Sign, the definitions given in EN ISO 19136:2009 shall apply. (8) For the types LocalisedCharacterString, PT_FreeText and URI, the definitions given in CEN ISO/TS 19139:2009 shall apply. (9) For the type LC_LandCoverClassificationSystem, the definitions given in ISO 19144-2:2012 shall apply. (10) For the types GFI_Feature, Location, NamedValue, OM_Observation, OM_Process, SamplingCoverageObservation, SF_SamplingCurve, SF_SamplingPoint, SF_SamplingSolid, SF_SamplingSurface and SF_SpatialSamplingFeature, the definitions given in ISO 19156:2011 shall apply. (11) For the types Category, Quantity, QuantityRange and Time, the definitions given in Robin, Alexandre (ed.), OGC ®SWE Common Data Model Encoding Standard, version 2.0.0, Open Geospatial Consortium, 2011 shall apply. (12) For the types TimeValuePair and Timeseries, the definitions given in Taylor, Peter (ed.), OGC ® WaterML 2.0: Part 1  Timeseries, v2.0.0, Open Geospatial Consortium, 2012 shall apply. (13) For the types CGI_LinearOrientation and CGI_PlanarOrientation, the definitions given in CGI Interoperability Working Group, Geoscience Markup Language (GeoSciML), version 3.0.0, Commission for the Management and Application of Geoscience Information (CGI) of the International Union of Geological Sciences, 2011 shall apply. (5) Section 2 is amended as follows: (a) In Section 2.1, the following constraints are deleted: Constraints of the data type Identifier The localId and the namespace shall only use the following set of characters: { A  ¦ Z , a  ¦ z, , 0  ¦ 9 , _ , . , - }, that is only letters from the Latin alphabet, digits, underscore, point, and dash are allowed. (b) The following sub-sections 2.2 to 2.7 are added: 2.2 Related Party (RelatedParty) An organisation or a person with a role related to a resource. Attributes of the data type RelatedParty Attribute Definition Type Voidability individualName Name of the related person. PT_FreeText voidable organisationName Name of the related organisation. PT_FreeText voidable positionName Position of the party in relation to a resource, such as head of department. PT_FreeText voidable contact Contact information for the related party. Contact voidable role Roles of the party in relation to a resource, such as owner. PartyRoleValue voidable Constraints of the data type RelatedParty At least the individual, organisation or position name shall be provided. 2.3 Contact (Contact) Communication channels by which it is possible to gain access to someone or something. Attributes of the data type Contact Attribute Definition Type Voidability address An address provided as free text. AddressRepresentation voidable contactInstructions Supplementary instructions on how or when to contact an individual or organisation. PT_FreeText voidable electronicMailAddress An address of the organisation's or individual's electronic mailbox. CharacterString voidable hoursOfService Periods of time when the organisation or individual can be contacted. PT_FreeText voidable telephoneFacsimile Number of a facsimile machine of the organisation or individual. CharacterString voidable telephoneVoice Telephone number of the organisation or individual. CharacterString voidable website Pages provided on the World Wide Web by the organisation or individual. URL voidable 2.4 Document Citation (DocumentCitation) Citation for the purposes of unambiguously referencing a document. Attributes of the data type DocumentCitation Attribute Definition Type Voidability name Name of the document. CharacterString shortName Short name or alternative title of the document. CharacterString voidable date Date of creation, publication or revision of the document. CI_Date voidable link Link to an online version of the document URL voidable specificReference Reference to a specific part of the document. CharacterString voidable 2.5 Legislation Citation (LegislationCitation) Citation for the purposes of unambiguously referencing a legal act or a specific part of a legal act. This type is a sub-type of DocumentCitation. Attributes of the data type LegislationCitation Attribute Definition Type Voidability identificationNumber Code used to identify the legislative instrument CharacterString officialDocumentNumber Official document number used to uniquely identify the legislative instrument. CharacterString dateEnteredIntoForce Date the legislative instrument entered into force. TM_Position dateRepealed Date the legislative instrument was repealed. TM_Position level The level at which the legislative instrument is adopted. LegislationLevelValue journalCitation Citation of the official journal in which the legislation is published. OfficialJournalInformation Constraints of the data type LegislationCitation If the link attribute is void, the journal citation shall be provided. 2.6 Official Journal Information (OfficialJournalInformation) Full citation of the location of the legislative instrument within the official journal. Attributes of the data type OfficialJournalInformation Attribute Definition Type Voidability officialJournalIdentification Reference to the location within the official journal within which the legislative instrument was published. This reference shall be comprised of three parts:  the title of the official journal  the volume and/or series number  Page number(s) CharacterString ISSN The International Standard Serial Number (ISSN) is an eight-digit number that identifies the periodical publication in which the legislative instrument was published. CharacterString ISBN International Standard Book Number (ISBN) is an nine-digit number that uniquely identifies the book in which the legislative instrument was published. CharacterString linkToJournal Link to an online version of the official journal URL 2.7 Thematic Identifier (ThematicIdentifier) Thematic identifier to uniquely identify the spatial object. Attributes of the data type ThematicIdentifier Attribute Definition Type Voidability identifier Unique identifier used to identify the spatial object within the specified identification scheme. CharacterString identifierScheme Identifier defining the scheme used to assign the identifier. CharacterString (6) Section 4 is amended as follows: (a) Section 4.1 is replaced by the following: 4.1 Condition of Facility (ConditionOfFacilityValue) The status of a facility with regards to its completion and use. The allowed values for this code list comprise the values in the table below and narrower values defined by data providers. Values for the code list ConditionOfFacilityValue Value Name Definition functional functional The facility is functional. projected projected The facility is being designed. Construction has not yet started. underConstruction under construction The facility is under construction and not yet functional. This applies only to the initial construction of the facility and not to maintenance work. disused disused The facility is no longer used, but is not being or has not been decommissioned. decommissioned decommissioned The facility is no longer used and is being or has been decommissioned. (b) In Section 4.2 Country Code (CountryCode), the sentence This code list shall not be extended by Member States. is deleted. (c) The following sub-sections 4.3 to 4.6 are added: 4.3 Legislation Level (LegislationLevelValue) The level at which a legal act or convention has been adopted. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on the INSPIRE Generic Conceptual Model. 4.4 Party Role (PartyRoleValue) Roles of parties related to or responsible for a resource. The allowed values for this code list comprise the values of the following code lists or other code lists specified by data providers:  Role Code (CI_RoleCode): Functions performed by a responsible party, as specified in EN ISO 19115:2005/AC:2008.  Role of a Related Party (RelatedPartyRoleValue): Classification of related party roles, as specified in the table below. Values for the code list RelatedPartyRoleValue Value Name Definition authority authority A party legally mandated to supervise a resource and/or parties related to a resource. operator operator A party that runs a resource. owner owner A party that owns a resource, i.e., to which a resource belongs in a legal sense. 4.5 Climate and Forecast Standard Names (CFStandardNamesValue) Definitions of phenomena observed in meteorology and oceanography. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on the INSPIRE Generic Conceptual Model. 4.6 Gender (GenderValue) Gender of a person or group of persons. The allowed values for this code list comprise only the values specified in the table below. Values for the code list GenderValue Value Name Definition female female A person or group of persons of female gender. male male A person or group of persons of male gender. unknown unknown A person or group of persons of unknown gender. (7) The following Sections 6, 7 and 8 are added after Section 5: 6. COVERAGE MODEL The INSPIRE coverage model consists of the following packages:  Coverages (Base)  Coverages (Domain And Range) 6.1. Coverages (Base) 6.1.1. Spatial object types The package Coverages (Base) contains the spatial object type Coverage. 6.1.1.1. Coverage (Coverage) Spatial object that acts as a function to return values from its range for any direct position within its spatial, temporal or spatiotemporal domain. This type is abstract. Attributes of the spatial object type Coverage Attribute Definition Type Voidability metadata Application specific metadata of the coverage. Any rangeType Description of the structure of the range values. RecordType 6.2. Coverages (Domain And Range) 6.2.1. Spatial object types The package Coverages (Domain and Range) contains the following spatial object types:  Coverage (Domain And Range Representation)  Rectified Grid Coverage  Referenceable Grid Coverage 6.2.1.1. Coverage (Domain And Range Representation) (CoverageByDomainAndRange) Coverage which provides the domain and range as separate properties. This type is a sub-type of Coverage. This type is abstract. Attributes of the spatial object type CoverageByDomainAndRange Attribute Definition Type Voidability coverageFunction Description of how range values at locations in the coverage domain can be obtained. CoverageFunction domainSet Configuration of the domain of the coverage described in terms of coordinates. Any rangeSet Set of values associated by a function with the elements of the domain of the coverage. Any Constraints of the spatial object type CoverageByDomainAndRange The grid function shall only be valid for domains that are grids. 6.2.1.2. Rectified Grid Coverage (RectifiedGridCoverage) Coverage whose domain consists of a rectified grid. This type is a sub-type of CoverageByDomainAndRange. Constraints of the spatial object type RectifiedGridCoverage The domain shall be a rectified grid. Grid points of a RectifiedGridCoverage shall coincide with the centres of cells of the geographical grids defined in Section 2.2 of Annex II at any resolution level. 6.2.1.3. Referenceable Grid Coverage (ReferenceableGridCoverage) Coverage whose domain consists of a referenceable grid. This type is a sub-type of CoverageByDomainAndRange. Constraints of the spatial object type ReferenceableGridCoverage The domain shall be a referenceable grid. 6.2.2. Data types 6.2.2.1. Coverage Function (CoverageFunction) Description of how range values at locations in the coverage domain can be obtained. This type is a union type. Attributes of the union type CoverageFunction Attribute Definition Type Voidability ruleDefinition A formal or informal description of the coverage function as text. CharacterString ruleReference A formal or informal description of the coverage function as reference. URI gridFunction Mapping rule for grid geometries. GridFunction 6.2.2.2. Grid Function (GridFunction) An explicit mapping rule for grid geometries. Attributes of the data type GridFunction Attribute Definition Type Voidability sequenceRule Description of how the grid points are ordered for association to the elements of the values in the range set of the coverage. CV_SequenceRule startPoint The grid point to be associated with the first record in the range set of the coverage. Integer 7. OBSERVATIONS MODEL The INSPIRE observations model consists of the following packages:  Observation References  Processes  Observable Properties  Specialised Observations 7.1. Observation References 7.1.1. Spatial object types The package Observation References contains the spatial object type Observation Set. 7.1.1.1. Observation Set (ObservationSet) Links a set of Observations. Attributes of the spatial object type ObservationSet Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier extent Information about the spatial and temporal extent. EX_Extent Association roles of the spatial object type ObservationSet Association role Definition Type Voidability member One member of the ObservationSet. OM_Observation 7.2. Processes 7.2.1. Spatial object types The package Processes contains the spatial object type Process. 7.2.1.1. Process (Process) Description of an observation process. This type is a sub-type of OM_Process. Attributes of the spatial object type Process Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier voidable name Name of the Process. CharacterString voidable type Type of process. CharacterString voidable documentation Further information (online/offline) associated with the process. DocumentCitation voidable processParameter Parameter controlling the application of the process and, as a consequence its output. ProcessParameter voidable responsibleParty Individual or organisation related to the process. RelatedParty voidable 7.2.2. Data types 7.2.2.1. Process Parameter (ProcessParameter) Description of the given parameter Attributes of the data type ProcessParameter Attribute Definition Type Voidability name Name of the process parameter. ProcessParameterNameValue description Description of the process parameter. CharacterString 7.2.3. Code lists 7.2.3.1. Process Parameter Name (ProcessParameterNameValue) A code list of names of process parameters. The allowed values for this code list comprise any values defined by data providers. 7.3. Observable Properties 7.3.1. Data types 7.3.1.1. Constraint (Constraint) A constraint on some property e.g. wavelength = 200 nm. Attributes of the data type Constraint Attribute Definition Type Voidability constrainedProperty The property being constrained. e.g. colour  if the constraint is colour = blue . PhenomenonTypeValue label A human readable title for the constraint as a whole. CharacterString 7.3.1.2. Category Constraint (CategoryConstraint) A constraint based on some qualifying category. e.g. colour = red . This type is a sub-type of Constraint. Attributes of the data type CategoryConstraint Attribute Definition Type Voidability comparison A comparison operator. In the case of a category constraint it should be equalTo  or notEqualTo . ComparisonOperatorValue value The value of the property that is constrained e.g. blue  (if the constrained property is colour). CharacterString 7.3.1.3. Range Constraint (RangeConstraint) A numerical range constraint on some property e.g. wavelength  ¥ 300 nm and wavelength  ¤ 600 nm. This type is a sub-type of Constraint. Attributes of the data type RangeConstraint Attribute Definition Type Voidability value The numerical value range of the property that is constrained. RangeBounds uom Units of measure used in the constraint. UnitOfMeasure 7.3.1.4. Range Bounds (RangeBounds) The start and end bounding values of a numerical range (e.g. start  ¥ 50, end  ¤ 99). Attributes of the data type RangeBounds Attribute Definition Type Voidability startComparison The comparator used for the lower range limit (e.g. greaterThanOrEqualTo). ComparisonOperatorValue rangeStart The lower limit of the range. Real endComparison The comparator used for the upper range limit (e.g. lessThan). ComparisonOperatorValue rangeEnd The upper limit of the range. Real 7.3.1.5. Scalar Constraint (ScalarConstraint) A numerical scalar constraint on some property e.g. length  ¥ 1 m. This type is a sub-type of Constraint. Attributes of the data type ScalarConstraint Attribute Definition Type Voidability value The numerical value of the property that is constrained. Real comparison The comparator to be used in the constraint e.g. greaterThan. ComparisonOperatorValue uom Units of measure used in the constraint. UnitOfMeasure 7.3.1.6. Other Constraint (OtherConstraint) A constraint which is not modelled in a structured way but may be described using the freetext description  attribute. This type is a sub-type of Constraint. Attributes of the data type OtherConstraint Attribute Definition Type Voidability description A description of the constraint. CharacterString 7.3.1.7. Statistical Measure (StatisticalMeasure) A description of some statistical measure e.g. daily maximum . Attributes of the data type StatisticalMeasure Attribute Definition Type Voidability label A human readable title for the statistical measure. CharacterString statisticalFunction A statistical function e.g. mean. StatisticalFunctionTypeValue aggregationTimePeriod A temporal range over which a statistic is calculated. e.g. a day, an hour. TM_Duration aggregationLength A one dimensional spatial range over which a statistic is calculated, for example 1 metre. Length aggregationArea A two dimensional spatial range over which a statistic is calculated, for example 1 square metre. Area aggregationVolume A three dimensional spatial range over which a statistic is calculated, for example 1 cubic metre. Volume otherAggregation Any other type of aggregation. Any Association roles of the data type StatisticalMeasure Association role Definition Type Voidability derivedFrom One statistical measure may be derived from another, e.g. monthly maximum temperatures may be derived from daily mean temperatures. StatisticalMeasure 7.3.2. Enumerations 7.3.2.1. Comparison Operator (ComparisonOperatorValue) An enumeration of comparison operators (e.g. greater than) Values for the enumeration ComparisonOperatorValue Value Definition equalTo exactly equal to notEqualTo not exactly equal to lessThan less than greaterThan greater than lessThanOrEqualTo less than or exactly equal to greaterThanOrEqualTo greater than or exactly equal to 7.3.3. Code lists 7.3.3.1. Phenomenon Type (PhenomenonTypeValue) A code list of phenomena (e.g. temperature, wind speed). The allowed values for this code list comprise the values of the following code lists or other code lists defined by data providers:  Climate and Forecast Standard Names (CFStandardNamesValue): Definitions of phenomena observed in meteorology and oceanography, as specified in Section 4.5 of this Annex.  Profile Element Parameter Name (ProfileElementParameterNameValue): Properties that can be observed to characterize the profile element, as specified in Section 3.3.8 of Annex IV.  Soil Derived Object Parameter Name (SoilDerivedObjectParameterNameValue): Soil-related properties that can be derived from soil and other data, as specified in Section 3.3.9 of Annex IV.  Soil Profile Parameter Name (SoilProfileParameterNameValue): Properties that can be observed to characterize the soil profile, as specified in Section 3.3.12 of Annex IV.  Soil Site Parameter Name (SoilSiteParameterNameValue): Properties that can be observed to characterize the soil site, as specified in Section 3.3.13 of Annex IV.  EU Air Quality Reference Component (EU_AirQualityReferenceComponentValue): Definitions of phenomena regarding air quality in the context of reporting under Union legislation, as specified in Section 13.2.1.1 of Annex IV.  WMO GRIB Code and Flags Table 4.2 (GRIB_CodeTable4_2Value): Definitions of phenomena observed in meteorology, as specified in Section 13.2.1.2 of Annex IV.  BODC P01 Parameter Usage (BODC_P01ParameterUsageValue): Definitions of phenomena observed in oceanography, as specified in Section 14.2.1.1 of Annex IV. 7.3.3.2. Statistical Function Type (StatisticalFunctionTypeValue) A code list of statistical functions (e.g. maximum, minimum, mean). The allowed values for this code list comprise any values defined by data providers. 7.4. Specialised Observations 7.4.1. Spatial object types The package Specialised Observations contains the following spatial object types:  Grid Observation  Grid Series Observation  Point Observation  Point Observation Collection  Multi Point Observation  Point Time Series Observation  Profile Observation  Trajectory Observation 7.4.1.1. Grid Observation (GridObservation) Observation representing a gridded field at a single time instant. This type is a sub-type of SamplingCoverageObservation. Constraints of the spatial object type GridObservation featureOfInterest shall be a SF_SamplingSolid or SF_SamplingSurface. phenomenonTime shall be a TM_Instant. result shall be a RectifiedGridCoverage or RefererencableGridCoverage. 7.4.1.2. Grid Series Observation (GridSeriesObservation) Observation representing an evolving gridded field at a succession of time instants. This type is a sub-type of SamplingCoverageObservation. Constraints of the spatial object type GridSeriesObservation featureOfInterest shall be a SF_SamplingSolid. phenomenonTime shall be a TM_Period. result shall be a RectifiedGridCoverage or a ReferenceableGridCoverage. 7.4.1.3. Point Observation (PointObservation) Observation that represents a measurement of a property at a single point in time and space. This type is a sub-type of SamplingCoverageObservation. Constraints of the spatial object type PointObservation featureOfInterest shall be a SF_SamplingPoint. phenomenonTime shall be a TM_Instant. 7.4.1.4. Point Observation Collection (PointObservationCollection) A collection of Point Observations. This type is a sub-type of ObservationSet. Constraints of the spatial object type PointObservationCollection Each member shall be a PointObservation. 7.4.1.5. Multi Point Observation (MultiPointObservation) Observation that represents a set of measurements all made at exactly the same time but at different locations. This type is a sub-type of SamplingCoverageObservation. Constraints of the spatial object type MultiPointObservation featureOfInterest shall be a SF_SamplingCurve, SF_SamplingSurface or SF_SamplingSolid. phenomenonTime shall be a TM_Instant result shall be a MultiPointCoverage. 7.4.1.6. Point Time Series Observation (PointTimeSeriesObservation) Observation that represents a time-series of point measurements of a property at a fixed location in space. This type is a sub-type of SamplingCoverageObservation. Constraints of the spatial object type PointTimeSeriesObservation featureOfInterest shall be a SF_SamplingPoint. phenomenonTime shall be a TM_Period. result shall be a Timeseries. 7.4.1.7. Profile Observation (ProfileObservation) Observation representing the measurement of a property along a vertical profile in space at a single time instant. This type is a sub-type of SamplingCoverageObservation. Constraints of the spatial object type ProfileObservation featureOfInterest shall be a SF_SamplingCurve. phenomenonTime shall be a TM_Instant. result shall be a ReferenceableGridCoverage or a RectifiedGridCoverage. Spatial domain of the result shall contain one axis and that shall be vertical. 7.4.1.8. Trajectory Observation (TrajectoryObservation) Observation representing the measurement of a property along a meandering curve in time and space. This type is a sub-type of SamplingCoverageObservation. Constraints of the spatial object type TrajectoryObservation phenomenonTime shall be a TM_Period. result shall be a Timeseries. each point in the result shall be a TimeLocationValueTriple. featureOfInterest shall be a SF_Sampling Curve. 7.4.2. Data types 7.4.2.1. Time Location Value Triple (TimeLocationValueTriple) A triple set of Time, location, value (measurement). For example, at a point along a trajectory. This type is a sub-type of TimeValuePair. Attributes of the data type TimeLocationValueTriple Attribute Definition Type Voidability location Geographic location where value is valid. GM_Position 7.5. Requirements for Observations Where the OM_Observation type or any sub-type thereof is used to make data available, the following requirements shall apply: (1) The Process type shall be used to indicate the procedure used in an OM_Observation. (2) Where reference is made to an EnvironmentalMonitoringFacility from an OM_Observation, a parameter attribute shall be provided, whose name attribute is relatedMonitoringFeature  and whose value attribute is of type AbstractMonitoringFeature. (3) For all encodings that are used for all or part of an OM_Observation result, a public Application Programming Interface (API) shall be available to read the encoded file. This API shall be capable of exposing the information needed to realise INSPIRE spatial objects. (4) If the processParameter attribute is present in the procedure property of an OM_Observation object, its value (a name) shall be included in the parameter attribute of the OM_Observation object. 8. ACTIVITY COMPLEX MODEL The INSPIRE activity complex model contains the package Activity Complex. 8.1. Activity Complex 8.1.1. Spatial object types The package Activity Complex contains the spatial object type Activity Complex. 8.1.1.1. Activity Complex (ActivityComplex) A single unit, both technically and economically, under the management control of a legal entity (operator), covering activities as those listed in the Eurostat NACE classification established by Regulation (EC) No 1893/2006 of the European Parliament and of the Council (1). Activity Complex must represent the whole area, at the same or different geographical location, managed by the same operator including all infrastructure, equipment and materials. Attributes of the spatial object type ActivityComplex Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier thematicId Thematic identifier of the activity complex. ThematicIdentifier geometry The geometry used to define the extent or position of the activity complex. GM_Object function Activities performed by the activity complex. Function is described by the activity and potentially complemented with information about inputs and outputs as result of it. Function name Descriptive name of the activity complex. CharacterString voidable validFrom The time when the activity complex started to exist in the real world. DateTime voidable validTo The time when the activity complex no longer exists in the real world. DateTime voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable 8.1.2. Data types 8.1.2.1. Function (Function) The function of something expressed as an activity and optional input and/or output. Attributes of the data type Function Attribute Definition Type Voidability activity Categorized description of individual or organized set of technically related processes that are carried out by a economical unit, private or public, profit or non profit character. EconomicActivityValue input Any classified or registered material that enters a technical and economical unit according to its function. InputOutputValue voidable output Any classified or registered material that leaves a technical and economical unit according to its function. InputOutputValue voidable description A more detailed description of the function. PT_FreeText voidable 8.1.2.2. Capacity (Capacity) A quantification of an actual or potential ability to perform an activity, that typically does not change, does not change often, or does not change to a significant degree. Attributes of the data type Capacity Attribute Definition Type Voidability activity Categorized description of individual or organized set of technically related processes that are carried out by a economical unit, private or public, profit or non profit character. EconomicActivityValue input Measurable information about any classified or registered material that enters a technical and economical unit according to its function. InputOutputAmount output Measurable information about any classified or registered material that leaves a technical and economical unit according to its function. InputOutputAmount time The duration of time to which the specified capacity refers, such as 1 year for an annual capacity. TM_Duration description A description of the capacity. PT_FreeText voidable 8.1.2.3. Amount Of Input Or Output (InputOutputAmount) Type and, where available, measurable amount of a classified or registered material that enters or leaves a technical and economical unit. Attributes of the data type InputOutputAmount Attribute Definition Type Voidability inputOutput A classified or registered material that enters or leaves a technical and economical unit according to its function. InputOutputValue amount The amount (such as a volume or mass) of the classified or registered material that enters or leaves a technical and economical unit. Measure voidable 8.1.2.4. Permission (Permission) Official Decision (formal consent) granting authorization to operate all or part of an Activity Complex, subject to certain conditions which guarantee that the installations or parts of installations on the same site operated by the same operator comply with the requirements fixed by a competent authority. A permit may cover one or more functions and fix parameters of capacity. The term could be extended to other kind of certificates or documents of special relevance depending of the scope (e.g. ISO, EMAS, National Quality Standards, etc). Attributes of the data type Permission Attribute Definition Type Voidability id Identifying reference to the permission. ThematicIdentifier relatedParty Parties related to the permission granted to the activity complex open to many different roles, such as Competent Authorities or Company among others RelatedParty voidable decisionDate Temporal reference that complements the definition of the permission. DateTime voidable dateFrom A date starting from which the permission applies and is valid. DateTime voidable dateTo A date up to which the permission applies and is valid. DateTime voidable description A description of the permission. PT_FreeText voidable permittedFunction Function/s to which the permission is granted. Function voidable permittedCapacity Maximum amounts of activity input and/or output according to the permission. Capacity voidable 8.1.2.5. Activity Complex Description (ActivityComplexDescription) Additional information about an activity complex, including its description, address, contact details and related parties. Attributes of the spatial object type ActivityComplexDescription Association role Definition Type Voidability description A complementary definition of the Activity Complex  and its characteristics. PT_FreeText voidable address An address for the activity complex, i.e., an address where the activities occur. AddressRepresentation voidable contact Contact information for the activity complex. Contact voidable relatedParty Information of Parties related to the Activity Complex. It is open to many different roles, such as owners, operators or Competent Authorities. RelatedParty voidable 8.1.3. Code lists 8.1.3.1. Economic Activity (EconomicActivityValue) Classification of economic activities. The allowed values for this code list comprise the values of the following code lists or other code lists specified by data providers:  EU Economic Activity Classification (EconomicActivityNACEValue): Economic activities according to Eurostat NACE Classification values, as specified in Regulation (EC) No 1893/2006 of the European Parliament and of the Council (2).  EU Waste Statistics Economic Activity Classification (EconomicActivityWasteStatisticsValue): Classification of economic activities according to Section 8 of Annex I of Regulation (EC) No 2150/2002 (3).  EU Waste Recovery Disposal Classification (WasteRecoveryDisposalValue): Classification of waste recovery and disposal operations according to Annexes I and II of Directive 2008/98/EC of the European Parliament and of the Council (4). 8.1.3.2. Input Or Output (InputOutputValue) Classification of inputs or outputs. The allowed values for this code list comprise the values of the following code lists or other code lists specified by data providers.  EU Product Classification (ProductCPAValue): Classification of Products by Economical Activity according to Regulation (EC) No 451/2008 of the European Parliament and of the Council (5).  EU Waste Classification (WasteValue): Classification of Wastes according to Decision 2000/532/EC (6). 8.2. Requirements for Activity Complexes If a data provider uses a sub-type of ActivityComplex to make available information on the status, physical capacity, permissions and/or additional information, the relevant code lists and data types (ConditionOfFacilityValue, Capacity, Permission, ActivityComplexDescription) included in the package Activity Complex shall be used. (1) OJ L 393, 30.12.2006, p. 1. (2) OJ L 393, 30.12.2006, p. 1. (3) OJ L 332, 9.12.2002, p. 1. (4) OJ L 312, 22.11.2008, p. 3. (5) OJ L 145, 4.6.2008, p. 65. (6) OJ L 226, 6.9.2000, p. 3. ANNEX II Annex II to Regulation (EU) No 1089/2010 is amended as follows: (1) Throughout the text, the sentence This code list shall not be extended by Member States. is replaced by the sentence The allowed values for this code list comprise only the values in the table below.. (2) Throughout the text, in the headings of all tables that are specifying code list values, the text Allowed values for the code list is replaced by the text Values for the code list. (3) In Section 1.1, the following indents are added:  mean sea level  (MSL) means the average height of the surface of the sea at a tide station for all stages of the tide over a 19-year period, usually determined from hourly height readings measured from a fixed predetermined reference level (chart datum).  lowest astronomical tide  (LAT) means the lowest tide level which can be predicted to occur under average meteorological conditions and under any combination of astronomical conditions. (4) Section 1.3.3 is amended as follows: (a) the second indent is replaced by the following:  For the vertical component in the free atmosphere, barometric pressure, converted to height using ISO 2533:1975 International Standard Atmosphere, or other linear or parametric reference systems shall be used. Where other parametric reference systems are used, these shall be described in an accessible reference using EN ISO 19111-2:2012. (b) the following indents are added:  For the vertical component in marine areas where there is an appreciable tidal range (tidal waters), the Lowest Astronomical Tide (LAT) shall be used as the reference surface.  For the vertical component in marine areas without an appreciable tidal range, in open oceans and effectively in waters that are deeper than 200 meters, the Mean Sea Level (MSL) or a well-defined reference level close to the MSL shall be used as the reference surface.. (5) Section 2.2 is amended as follows: (a) The first paragraph is replaced by the following: Either of the grids with fixed and unambiguously defined locations defined in Sections 2.2.1 and 2.2.2 shall be used as a geo-referencing framework to make gridded data available in INSPIRE, unless one of the following conditions holds: (1) Other grids may be specified for specific spatial data themes in Annexes II-IV. In this case, data exchanged using such a theme-specific grid shall use standards in which the grid definition is either included with the data, or linked by reference. (2) For grid referencing in regions outside of continental Europe Member States may define their own grid based on a geodetic coordinate reference system compliant with ITRS and a Lambert Azimuthal Equal Area projection, following the same principles as laid down for the grid specified in Section 2.2.1. In this case, an identifier for the coordinate reference system shall be created. (b) Section 2.2.1 is amended as follows: (1) the title is replaced by Equal Area Grid. (2) the sentences The grid defined in this Section shall be used as a geo-referencing framework where grids with fixed and unambiguously defined locations of equal-area grid cells are required. and The reference point of a grid cell shall be the lower left corner of the grid cell. are deleted. (c) Section 2.2.2 is replaced by the following: 2.2.2. Zoned Geographic Grid 1. When gridded data is delivered using geodetic coordinates as specified in Section 1.3 of this Annex the multi-resolution grid defined in this Section may be used as a geo-referencing framework. 2. The resolution levels are defined in Table 1. 3. The grid shall be based on the ETRS89-GRS80 geodetic coordinate reference system. 4. The origin of the grid shall coincide with the intersection point of the Equator with the Greenwich Meridian (GRS80 latitude Ã =0; GRS80 longitude Ã »=0). 5. The grid orientation shall be south-north and west-east according to the net defined by the meridians and parallels of the GRS80 ellipsoid. 6. For grid referencing in regions outside of continental Europe data providers may define their own grid based on a geodetic coordinate reference system compliant with ITRS, following the same principles as laid down for the Pan-European Grid_ETRS89-GRS80zn. In this case, an identifier for the coordinate reference system and the corresponding identifier for the grid shall be created. 7. This grid shall be subdivided in zones. The south-north resolution of the grid shall have equal angular spacing. The west-east resolution of the grid shall be established as the product of angular spacing multiplied by the factor of the zone as defined in Table 1. 8. The grid shall be designated Grid_ETRS89-GRS80zn_res, where n represents the number of the zone and res the cell size in angular units, as specified in Table 1. Table 1 Common Grid_ETRS89-GRS80: Latitude spacing (resolution level) and longitude spacing for each zone Resolution Levels LATITUDE SPACING (Arc seconds) LONGITUDE SPACING (Arc seconds) Cell size Zone 1 (Lat. 0 ° 50 °) Zone 2 (Lat. 50 ° 70 °) Zone 3 (Lat. 70 ° 75 °) Zone 4 (Lat. 75 ° 80 °) Zone 5 (Lat. 80 ° 90 °) LEVEL 0 3 600 3 600 7 200 10 800 14 400 21 600 1 D LEVEL 1 3 000 3 000 6 000 9 000 12 000 18 000 50 M LEVEL 2 1 800 1 800 3 600 5 400 7 200 10 800 30 M LEVEL 3 1 200 1 200 2 400 3 600 4 800 7 200 20 M LEVEL 4 600 600 1 200 1 800 2 400 3 600 10 M LEVEL 5 300 300 600 900 1 200 1 800 5 M LEVEL 6 120 120 240 360 480 720 2 M LEVEL 7 60 60 120 180 240 360 1 M LEVEL 8 30 30 60 90 120 180 30 S LEVEL 9 15 15 30 45 60 90 15 S LEVEL 10 5 5 10 15 20 30 5 S LEVEL 11 3 3 6 9 12 18 3 S LEVEL 12 1,5 1,5 3 4,5 6 9 1 500 MS LEVEL 13 1 1 2 3 4 6 1 000 MS LEVEL 14 0,75 0,75 1,5 2,25 3 4,5 750 MS LEVEL 15 0,5 0,5 1 1,5 2 3 500 MS LEVEL 16 0,3 0,3 0,6 0,9 1,2 1,8 300 MS LEVEL 17 0,15 0,15 0,3 0,45 0,6 0,9 150 MS LEVEL 18 0,1 0,1 0,2 0,3 0,4 0,6 100 MS LEVEL 19 0,075 0,075 0,15 0,225 0,3 0,45 75 MS LEVEL 20 0,03 0,03 0,06 0,09 0,12 0,18 30 MS LEVEL 21 0,015 0,015 0,03 0,045 0,06 0,09 15 MS LEVEL 22 0,01 0,01 0,02 0,03 0,04 0,06 10 MS LEVEL 23 0,0075 0,0075 0,015 0,0225 0,03 0,045 7 500 MMS LEVEL 24 0,003 0,003 0,006 0,009 0,012 0,018 3 000 MMS FACTOR  1 2 3 4 6  (6) Section 4 is replaced by the following: 4. ADMINISTRATIVE UNITS 4.1. Structure of the Spatial Data Theme Administrative Units The types specified for the spatial data theme Administrative Units are structured in the following packages:  Administrative Units  Maritime Units 4.2. Administrative Units 4.2.1. Spatial object types The package Administrative Units contains the following spatial object types:  Administrative Boundary  Administrative Unit  Condominium 4.2.1.1. Administrative Boundary (AdministrativeBoundary) A line of demarcation between administrative units. Attributes of the spatial object type AdministrativeBoundary Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable country Two-character country code according to the Interinstitutional style guide published by the Publications Office of the European Union. CountryCode endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry Geometric representation of border line. GM_Curve inspireId External object identifier of the spatial object. Identifier legalStatus Legal status of this administrative boundary. LegalStatusValue voidable nationalLevel The hierarchy levels of all adjacent administrative units this boundary is part of. AdministrativeHierarchyLevel technicalStatus The technical status of the administrative boundary. TechnicalStatusValue voidable Association roles of the spatial object type AdministrativeBoundary Association role Definition Type Voidability admUnit The administrative units separated by this administrative boundary. AdministrativeUnit voidable 4.2.1.2. Administrative Unit (AdministrativeUnit) Unit of administration where a Member State has and/or exercises jurisdictional rights, for local, regional and national governance. Attributes of the spatial object type AdministrativeUnit Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable country Two-character country code according to the Interinstitutional style guide published by the Publications Office of the European Union. CountryCode endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry Geometric representation of spatial area covered by this administrative unit. GM_MultiSurface inspireId External object identifier of the spatial object. Identifier name Official national geographical name of the administrative unit, given in several languages where required. GeographicalName nationalCode Thematic identifier corresponding to the national administrative codes defined in each country. CharacterString nationalLevel Level in the national administrative hierarchy, at which the administrative unit is established. AdministrativeHierarchyLevel nationalLevelName Name of the level in the national administrative hierarchy, at which the administrative unit is established. LocalisedCharacterString voidable residenceOfAuthority Center for national or local administration. ResidenceOfAuthority voidable Association roles of the spatial object type AdministrativeUnit Association role Definition Type Voidability administeredBy Administrative unit established at same level of national administrative hierarchy that administers this administrative unit. AdministrativeUnit voidable boundary The administrative boundaries between this administrative unit and all the units adjacent to it. AdministrativeBoundary voidable coAdminister Administrative unit established at same level of national administrative hierarchy which is co-administered by this administrative unit. AdministrativeUnit voidable condominium Condominium administered by this administrative unit. Condominium voidable lowerLevelUnit Units established at a lower level of the national administrative hierarchy which are administered by the administrative unit. AdministrativeUnit voidable upperLevelUnit Unit established at a higher level of national administrative hierarchy that this administrative unit administers AdministrativeUnit voidable Constraints of the spatial object type AdministrativeUnit Association role condominium applies only for administrative units which nationalLevel= 1st order  (country level). No unit at lowest level can associate units at lower level. No unit at highest level can associate units at a higher level. 4.2.1.3. Condominium (Condominium) An administrative area established independently to any national administrative division of territory and administered by two or more countries. Attributes of the spatial object type Condominium Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry Geometric representation of spatial area covered by this condominium GM_MultiSurface inspireId External object identifier of the spatial object. Identifier name Official geographical name of this condominium, given in several languages where required. GeographicalName voidable Association roles of the spatial object type Condominium Association role Definition Type Voidability admUnit The administrative unit administering the condominium AdministrativeUnit voidable 4.2.2. Data Types 4.2.2.1. Residence Of Authority (ResidenceOfAuthority) Data type representing the name and position of a residence of authority. Attributes of the data type ResidenceOfAuthority Attribute Definition Type Voidability geometry Position of the residence of authority. GM_Point voidable name Name of the residence of authority. GeographicalName 4.2.3. Enumerations 4.2.3.1. Legal Status (LegalStatusValue) Description of the legal status of administrative boundaries. Allowed values for the enumeration LegalStatusValue Value Definition agreed The edge-matched boundary has been agreed between neighbouring administrative units and is stable now. notAgreed The edge-matched boundary has not yet been agreed between neighbouring administrative units and could be changed. 4.2.3.2. Technical Status (TechnicalStatusValue) Description of the technical status of administrative boundaries. Allowed values for the enumeration TechnicalStatusValue Value Definition edgeMatched The boundaries of neighbouring administrative units have the same set of coordinates. notEdgeMatched The boundaries of neighbouring administrative units do not have the same set of coordinates. 4.2.4. Code Lists 4.2.4.1. Administrative Hierarchy Level (AdministrativeHierarchyLevel) Levels of administration in the national administrative hierarchy. This code list reflects the level in the hierarchical pyramid of the administrative structures, which is based on geometric aggregation of territories and does not necessarily describe the subordination between the related administrative authorities. This code list shall be managed in a common code list register. 4.3. Maritime Units 4.3.1. Spatial object types The package Maritime Units contains the following spatial object types:  Baseline  Maritime Boundary  Maritime Zone 4.3.1.1. Baseline (Baseline) The line from which the outer limits of the territorial sea and certain other outer limits are measured. Attributes of the spatial object type Baseline Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type Baseline Association role Definition Type Voidability segment Segment of a baseline. BaselineSegment 4.3.1.2. Maritime Boundary (MaritimeBoundary) A line depicting the separation of any type of maritime jurisdiction. Attributes of the spatial object type MaritimeBoundary Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier geometry Geometric representation of the maritime boundary. GM_Curve country The country that the maritime zone of this boundary belongs to. CountryCode legalStatus Legal status of this maritime boundary. LegalStatusValue voidable technicalStatus The technical status of the maritime boundary. TechnicalStatusValue voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable 4.3.1.3. Maritime Zone (MaritimeZone) A belt of sea defined by international treaties and conventions, where coastal State executes jurisdictional rights. Attributes of the spatial object type MaritimeZone Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier geometry Geometric representation of spatial area covered by this maritime zone. GM_MultiSurface zoneType Type of maritime zone. MaritimeZoneTypeValue country The country that this maritime zone belongs to. CountryCode name Name(s) of the maritime zone. GeographicalName voidable beginLifeSpanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifepanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type MaritimeZone Association role Definition Type Voidability baseline Baseline or baselines used for the delineation of this maritime zone. Baseline voidable boundary The boundary or boundaries of this maritime zone. MaritimeBoundary voidable 4.3.2. Data types 4.3.2.1. Baseline Segment (BaselineSegment) Segment of the baseline from which the outer limits of the territorial sea and certain other outer limits are measured. Attributes of the data type BaselineSegment Attribute Definition Type Voidability geometry Geometric representation of the baseline segment. GM_Curve segmentType The baseline type used for this segment. BaselineSegmentTypeValue 4.3.3. Code lists 4.3.3.1. Baseline Segment Type (BaselineSegmentTypeValue) The types of baselines used to measure the breadth of the territorial sea. The allowed values for this code list comprise only the values specified in the table below. Values for the code list BaselineSegmentTypeValue Value Name Definition normal normal The normal baseline for measuring the breadth of the territorial sea is the low-water line along the coast as marked on large-scale charts officially recognized by the coastal State. straight straight The baseline for measuring the breadth of the territorial sea is the straight baseline established by joining the appropriate points. archipelagic archipelagic The baseline for measuring the breadth of the territorial sea is the straight baseline joining the outermost points of the outermost islands and drying reefs of the archipelago. 4.3.3.2. Maritime Zone Type (MaritimeZoneTypeValue) Type of martime zone. The allowed values for this code list comprise only the values specified in the table below. Values for the code list MaritimeZoneTypeValue Value Name Definition internalWaters Internal Waters The waters on the landward side of the baselines of the territorial sea of the coastal State. territorialSea Territorial Sea A belt of sea of a defined breadth not exceeding 12 nautical miles measured from the baselines determined in accordance to the United Nations Convention of Law on the Sea. contiguousZone Contiguous Zone A zone contiguous to a territorial sea of a coastal State, which may not extend beyond 24 nautical miles from the baselines from which the breadth of the territorial sea is measured. exclusiveEconomicZone Exclusive Economic Zone An area beyond and adjacent to the territorial sea of a coastal State, subject to the specific legal regime under which the rights and jurisdiction of the coastal State and the rights and freedoms of other States are governed by the relevant provisions of the United Nations Convention on Law of the Sea. continentalShelf Continental Shelf A maritime zone beyond and adjacent to the a territorial sea of a coastal State whose outer boundary is determined in accordance with Article 76 of the United Nations Convention on the Law of the Sea. 4.4. Theme-specific Requirements 1. Each instance of spatial object type AdministrativeUnit, except for the country level unit representing a Member State and co-administered units, shall refer exactly to one unit at a higher level of administrative hierarchy. This correspondence shall be expressed by the upperLevelUnit association role of AdministrativeUnit spatial object type. 2. Each instance of spatial object type AdministrativeUnit, except for those at the lowest level, shall refer to their respective lower level units. This correspondence shall be expressed by the lowerLevelUnit association role of AdministrativeUnit spatial object type. 3. If an administrative unit is co-administered by two or more other administrative units the association role administeredBy shall be used. The units co-administering this unit shall apply inverse role coAdminister. 4. Administrative units at the same level of administrative hierarchy shall not conceptually share common areas. 5. Instances of the spatial object type AdministrativeBoundary shall correspond to the edges in the topological structure of the complete (including all levels) boundary graph. 6. The spatial extent of a condominium may not be part of the geometry representing the spatial extent of an administrative unit. 7. Condominiums can only be administered by administrative units at country level. 4.5. Layers Layers for the spatial data theme Administrative Units Layer Name Layer Title Spatial object type AU.AdministrativeUnit Administrative unit AdministrativeUnit AU.AdministrativeBoundary Administrative boundary AdministrativeBoundary AU.Condominium Condominium Condominium AU.Baseline Baseline Baseline AU.<CodeListValue> (1) Example: AU.ContiguousZone <human readable name> Example: Contiguous Zone MaritimeZone (zoneType: MaritimeZoneTypeValue) AU.MaritimeBoundary Maritime boundary MaritimeBoundary (7) Section 8 is amended as follows: (a) In Section 8.2, the indent Hydro  Reporting is deleted. (b) In Section 8.5.1, the following indents are deleted:  Hydro Power Plant  Inundated Land  Ocean Region  Pipe  Pumping Station (c) In Section 8.5.1.4, the sentence This type is a candidate type to be considered by the spatial data theme Natural risk zones in Annex III to Directive 2007/2/EC. is deleted. (d) Sections 8.5.1.9 Hydro Power Plant (HydroPowerPlant), 8.5.1.10 Inundated Land (InundatedLand), 8.5.1.14 Ocean Region (OceanRegion), 8.5.1.15 Pipe (Pipe), 8.5.1.16 Pumping Station (PumpingStation), 8.5.4.3 Inundation (InundationValue) and 8.6 Hydro  Reporting are deleted. (e) Section 8.5.1.19 is amended as follows:  The sentence This type is a candidate type to be considered by the spatial data theme Land cover in Annex II to Directive 2007/2/EC. is deleted.  The row for the attribute geometry in the attribute table is replaced by the following row: geometry The geometry of the shore. GM_MultiSurface (f) In Section 8.5.1.24, the following constraint is added after Constraints of the spatial object type Watercourse: The shores on either side of a watercourse shall be provided (using the bank property) as two separate Shore objects. (g) In Section 8.5.1.25, the sentence This type is a candidate type to be considered by the spatial data theme Land cover in Annex II to Directive 2007/2/EC. is deleted. (h) In Section 8.5.4.4, the sentence This type is a candidate type to be considered by the spatial data theme Land cover in Annex II to Directive 2007/2/EC. is deleted. (i) In Section 8.8, the table is replaced by the following table: Layer Type Layer Title Spatial object type(s) HY.Network Hydrographic Network HydroNode, WatercourseLink HY.PhysicalWaters.Waterbodies Waterbodies Watercourse, StandingWater HY.PhysicalWaters.LandWaterBoundary Land-Water Boundaries LandWaterBoundary HY.PhysicalWaters.Catchments Catchments DrainageBasin, RiverBasin HY.PhysicalWaters.HydroPointOfInterest Hydro Points of Interest Rapids, Falls HY.PhysicalWaters.ManMadeObject Man-made Objects Crossing, DamOrWeir, Embankment, Lock, Ford, ShorelineConstruction, Sluice HY. PhysicalWaters.Wetland Wetlands Wetland HY. PhysicalWaters.Shore Shores Shore (1) One layer shall be made available for each code list value, in accordance with Art. 14(3). ANNEX III The following Annex III is added to Regulation (EU) No 1089/2010: ANNEX III Requirements for Spatial Data Themes Listed in Annex II to Directive 2007/2/EC 1. ELEVATION 1.1. Definitions In addition to the definitions set out in Article 2, the following definitions shall apply: (1) digital elevation model  (DEM) means Digital Surface Model (DSM) or Digital Terrain Model (DTM). (2) digital surface model  (DSM) means a surface describing the three dimensional shape of the Earth's surface, including all static features placed on it. Temporary phenomena do not form part of the surface, but due to the technical difficulties in removing them some of these features may also be present in the surface. (3) digital terrain model  (DTM) means a surface describing the three dimensional shape of the Earth's bare surface, excluding as possible any other features placed on it. (4) elevation  means a vertically-constrained dimensional property of an spatial object consisting of an absolute measure referenced to a well-defined surface which is commonly taken as origin. (5) height  means an elevation property measured along a plumb line in a direction opposite to Earth's gravity field (upwards). (6) depth  means an elevation property measured along a plumb line in a direction coincident to Earth's gravity field (downwards). 1.2. Structure of the Spatial Data Theme Elevation The types specified for the spatial data theme Elevation are structured in the following packages:  Elevation  Base Types  Elevation  Grid Coverage  Elevation  Vector Elements  Elevation  TIN Spatial data sets describing the morphology of land elevation shall be made available at least using the spatial object types included in the package Elevation  Grid Coverage. Spatial data sets describing the morphology of bathymetry shall be made available at least using the spatial object types included in either the package Elevation  Grid Coverage or the package Elevation  Vector Elements. 1.3. Elevation  Base Types 1.3.1. Enumerations 1.3.1.1. Elevation Property Type (ElevationPropertyTypeValue) Enumeration type which determines the elevation property which has been measured or calculated. Values for the enumeration ElevationPropertyTypeValue Value Definition height Elevation property measured along a plumb line in a direction opposite to Earth's gravity field (upwards). depth Elevation property measured along a plumb line in a direction coincident to Earth's gravity field (downwards). 1.3.1.2. Surface Type (SurfaceTypeValue) Enumeration type which determines the elevation surface with regard to its relative adherence to the Earth's bare surface. Values for the enumeration SurfaceTypeValue Value Definition DTM Digital terrain model. DSM Digital surface model. 1.4. Elevation  Grid Coverage. 1.4.1. Spatial object types The package Elevation  Grid Coverage contains the spatial object type Elevation Grid Coverage. 1.4.1.1. Elevation Grid Coverage (ElevationGridCoverage) Continuous coverage which uses a systematic tessellation based on a regular rectified quadrilateral grid to cover its domain, where the elevation property value is usually known for each of the grid points forming this domain. This type is a sub-type of RectifiedGridCoverage. Attributes of the spatial object type ElevationGridCoverage Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable domainExtent Extent of the spatiotemporal domain of the coverage. EX_Extent endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable inspireId External object identifier of the spatial object. Identifier propertyType Attribute determining the elevation property represented by the elevation grid coverage. ElevationPropertyTypeValue surfaceType Attribute indicating the type of elevation surface that the coverage describes in relation to the Earth's bare surface. SurfaceTypeValue Association roles of the spatial object type ElevationGridCoverage Association role Definition Type Voidability contributingElevationGridCoverage Reference to the elevation grid coverages that compose an aggregated elevation grid coverage. The association has additional properties as defined in the association class ElevationGridCoverageAggregation. ElevationGridCoverage Constraints of the spatial object type ElevationGridCoverage The grid dimension shall always be 2 for an elevation grid coverage. The domainExtent shall be at least populated with a subtype of EX_GeographicExtent. The coordinate reference system used to reference the grid shall be provided. All the ElevationGridCoverage instances, to which an aggregated ElevationGridCoverage instance refers, shall share the same orientation of grid axes and the same grid spacing in each direction. The origin of the grid shall be described in two dimensions. The values in the range set shall be described by the Float type. 1.4.2. Data types 1.4.2.1. Elevation Grid Coverage Aggregation (ElevationGridCoverageAggregation) Geometrical characteristics of the elevation grid coverage aggregation. This type is an association class. Attributes of the data type ElevationGridCoverageAggregation Attribute Definition Type Voidability contributingFootprint Geometric representation delineating the geographic area of the elevation grid coverage that contributes to the aggregated elevation grid coverage. GM_MultiSurface 1.5. Elevation - Vector Elements 1.5.1. Spatial object types The package Elevation  Vector Elements contains the following spatial object types:  Elevation Vector Object  Spot Elevation  Contour Line  Breakline  Void Area  Isolated Area 1.5.1.1. Elevation Vector Object (ElevationVectorObject) Elevation spatial object forming part of a vector data set, which participates in the description of the elevation property of a real world surface. It consists of an identity base for all vector objects which can be included as part of an elevation data set. This type is abstract. Attributes of the spatial object type ElevationVectorObject Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable localDepthDatum Identification of a local vertical coordinate reference system not included in a registry, which is used to refer depth measurements. ChartDatum propertyType Attribute categorizing the elevation vector object as a land-elevation or a bathymetry spatial object. It determines the elevation property represented by the object. ElevationPropertyTypeValue 1.5.1.2. Spot Elevation (SpotElevation) Point spatial object which describes the elevation of an Earth's surface at a specific location. It provides a single elevation property value. This type is a sub-type of ElevationVectorObject. Attributes of the spatial object type SpotElevation Attribute Definition Type Voidability classification Class of spot elevation according to the LAS specification of the American Society for Photogrammetry and Remote Sensing (ASPRS). SpotElevationClassValue voidable geographicalName A geographical name that is used to identify a named land or water body's floor location in the real world, which is represented by the spot elevation spatial object. GeographicalName voidable geometry Represents the geometric properties of the spatial object. GM_Point propertyValue Value of the elevation property of the spatial object referred to a specific vertical coordinate reference system. DirectPosition spotElevationType The type of elevation spot. SpotElevationTypeValue voidable Constraints of the spatial object type SpotElevation The dimension of the property value coordinate shall be 1 The property value shall be expressed referring to a vertical coordinate reference system 1.5.1.3. Contour Line (ContourLine) Linear spatial object composed of a set of adjoining locations characterized by having the same elevation property value. It describes, together with other contour lines present in the area, the local morphology of the Earth's surface. This type is a sub-type of ElevationVectorObject. Attributes of the spatial object type ContourLine Attribute Definition Type Voidability contourLineType The type of contour line with regard to the normal contour vertical interval (if any). ContourLineTypeValue voidable downRight Property indicating that the contour line spatial object is digitized in a way that the height of the elevation surface is lower at the right side of the line. Boolean voidable geometry Represents the geometric properties of the spatial object. GM_Curve propertyValue Value of the elevation property of the spatial object referred to a specific vertical coordinate reference system. DirectPosition Constraints of the spatial object type ContourLine The dimension of the property value coordinate shall be 1. The property value shall be expressed referring to a vertical coordinate reference system. 1.5.1.4. Breakline (BreakLine) A line of a critical nature which describes the shape of an elevation surface and indicates a discontinuity in the slope of the surface (i.e. an abrupt change in gradient). Triangles included within a TIN model must never cross it. This type is a sub-type of ElevationVectorObject. Attributes of the spatial object type BreakLine Attribute Definition Type Voidability breakLineType The type of break line with regard the natural or man-made real world characteristic it represents, or the specific function it has in calculating a Digital Elevation Model (DEM). BreakLineTypeValue geometry Represents the geometric properties of the spatial object. GM_Curve manMadeBreak Line which represents an elevation break due to a man-made construction present on the terrain. Boolean voidable 1.5.1.5. Void Area (VoidArea) Area of the Earth's surface where the elevation model is unknown because of missing input data. This area shall be excluded from a DEM. This type is a sub-type of ElevationVectorObject. Attributes of the spatial object type VoidArea Attribute Definition Type Voidability geometry Represents the geometric properties of the spatial object. GM_Surface 1.5.1.6. Isolated Area (IsolatedArea) Delimitation of an area of the Earth's surface where an isolated part of the elevation model exists. Its outside surroundings have no elevation information. This type is a sub-type of ElevationVectorObject. Attributes of the spatial object type IsolatedArea Attribute Definition Type Voidability geometry Represents the geometric properties of the spatial object. GM_Surface 1.5.2. Data types 1.5.2.1. Chart Datum (ChartDatum) Local vertical coordinate reference system which is used to refer and portray depth measurements as property values. Attributes of the data type ChartDatum Attribute Definition Type Voidability datumWaterLevel Water level determining the origin of depth measurements for the chart datum. WaterLevelValue offset Relative difference between the height of each reference point and the height of the water level determining the chart datum. Measure referencePoint Geographical position(s) of: - Case A: a single point which is used to refer depth values within the geographical scope of the chart datum. - Case B: a set of points where water level measurements are performed to determine the water level of the chart datum. GM_Point scope Geographic scope in which the local depth datum is practically used. EX_Extent 1.5.3. Enumerations 1.5.3.1. Contour Line Type (ContourLineTypeValue) List of possible categories of contour lines based on the equidistance parameter of the data set. Values for the enumeration ContourLineTypeValue Value Definition master Contour at a vertical distance which is multiple to the equidistance parameter (corresponding to a certain multiple of the normal contour vertical interval) associated with the nominal scale. ordinary Contour at the equidistance parameter (corresponding to the normal contour vertical interval) associated with the nominal scale, and which is not a master contour. auxiliary A supplementary contour  not corresponding to the normal contour vertical interval  estimated or interpolated from surrounding contours, used in areas where there is insufficient height information for elevation mapping purposes or to control the creation of a digital elevation model. 1.5.4. Code lists 1.5.4.1. Breakline Type (BreakLineTypeValue) List of possible type values for break lines based on the physical characteristics of the break line [in the elevation surface]. The allowed values for this code list comprise the values specified in the table below and narrower values defined by data providers. Values for the code list BreakLineTypeValue Value Name Definition bottomOfSlope bottom of slope Break line representing the lower boundary of an area having a constant slope in the terrain surface, typically varying approximately between 2 ° and 40 °. changeInSlope change in slope Break line representing a collection of adjoining points where the terrain has an abrupt change in slope. flatAreaBoundary flat area boundary Break line that delimits an isolated part of the territory where the elevation model has to be constrained at the same elevation value. formLine form line Break line representing a local direction in which the elevation surface being described takes the greatest slope. topOfSlope top of slope Break line representing the upper boundary of an area having a constant slope in the terrain surface, typically varying approximately between 2 ° and 40 °. 1.5.4.2. Spot Elevation Classification (SpotElevationClassValue) Possible classification values for spot elevations based on the LAS specification maintained by the American Society for Photogrammetry and Remote Sensing (ASPRS). The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Elevation. 1.5.4.3. Spot Elevation Type (SpotElevationTypeValue) Possible values for spot elevation points that describe a singularity of the surface. The allowed values for this code list comprise the values specified in the table below and narrower values defined by data providers. Values for the code list SpotElevationTypeValue Value Name Definition depression depression Point that represents a part of the relief of the land surface or water body's floor surface that is lower in elevation when compared to its surrounding points. formSpot form spot A supplementary spot height, estimated or interpolated from surrounding heights, in areas where few contour lines or other height information exist. generic generic Spot elevation spatial object not fulfilling the description of any of the other values in the current code list. pass pass Lower point of a depression within a ridge alignment, generally opened along the crest line, which allow passing from one slope of the surface to another. summit summit Highest point of a prominence in the relief of a land surface or a water body's floor surface. 1.6. Elevation - TIN 1.6.1. Spatial object types The package Elevation  TIN  contains the spatial object type Elevation TIN. 1.6.1.1. Elevation TIN (ElevationTIN) Collection of elevation spatial objects forming a particular tessellation of the space based on a Triangulated Irregular Network (TIN) according to the geometry GM_Tin defined in ISO 19107:2003. Its components are a set of control points whose elevation property values are known, and a set of break lines and stop lines. Attributes of the spatial object type ElevationTIN Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometries Represents the collection of geometric properties of the elevation TIN spatial object. GM_Tin inspireId External object identifier of the spatial object. Identifier propertyType Attribute determining the elevation property represented by the elevation TIN. ElevationPropertyTypeValue surfaceType Attribute indicating the type of elevation surface that the elevation TIN describes in relation to the Earth's bare surface. SurfaceTypeValue 1.7. Theme-specific Requirements 1.7.1. Requirements on external object identifiers (1) If elevation data is updated based on new source data, the updated objects shall receive a new external object identifier. 1.7.2. Requirements for Elevation Grid Coverages (1) By way of derogation from the requirement in Section 2.2 of Annex II, any grid compatible with one of the following coordinate reference systems may be used for making gridded Elevation data available:  two-dimensional geodetic coordinates (latitude and longitude) based on a datum specified in 1.2 of Annex II and using the parameters of the GRS80 ellipsoid;  plane coordinates using the ETRS89 Lambert Conformal Conic coordinate reference system;  plane coordinates using the ETRS89 Transverse Mercator coordinate reference system. The grid specified in Section 2.2.1 of Annex II shall not be used. (2) The domainExtent attribute of every ElevationGridCoverage instance shall be at least populated with a subtype of the EX_GeographicExtent type. (3) The elevation property values included within the range set of a single ElevationGridCoverage shall be referenced to one and only one vertical coordinate reference system. (4) All the ElevationGridCoverage instances, to which an aggregated ElevationGridCoverage instance refers, shall be consistent. This means that they shall share the same range type, Coordinate Reference System and resolution. They shall also support grid alignment, i.e. the grid points in one ElevationGridCoverage instance line up with grid points of the other ElevationGridCoverage instances, so that grid cells do not partially overlap. (5) The contributing footprints of any two ElevationGridCoverage instances referred to by the same aggregated ElevationGridCoverage instance shall be either adjacent or disjoint. (6) The union of the contributing footprints of the ElevationGridCoverage instances referred to by the same aggregated ElevationGridCoverage instance shall determine the geographic extent (domainExtent) of the aggregated ElevationGridCoverage instance. (7) The ElevationGridCoverage package shall be restricted to two-dimensional geometries. (8) Information about the acquisition dates of data contained in elevation grid coverages shall be provided at least in one of the following ways: (a) by providing the metadata element Temporal reference for each spatial object through the metadata attribute of the spatial object type ElevationGridCoverage; (b) by providing the metadata element Temporal reference required by Regulation (EC) No 1205/2008 as a temporal extent. 1.7.3. Requirements for Elevation Vector Data (1) Where elevation vector data sets are provided using 2-D geometries, the vertical component (third dimension) shall be provided as elevation property values within the propertyValue attribute. (2) Where elevation vector data sets are provided using 2.5-D geometries, the elevation property values shall be only included within the third coordinate (Z) of these geometries. 1.7.4. Requirements for Elevation TINs (1) The property values included within a single instance of ElevationTIN spatial object type (TIN model) shall be referenced to one and only one vertical coordinate reference system. (2) Triangles intersecting a stop line shall be removed from a TIN surface, leaving holes in the surface. If coincidence occurs on surface boundary triangles, the result shall be a change of the surface boundary. (3) The vector spatial objects provided as components of a TIN collection shall fulfil the generic consistency rules provided for vector objects. 1.7.5. Requirements on reference systems (1) For measuring the depth of the sea floor where there is an appreciable tidal range (tidal waters), the Lowest Astronomical Tide (LAT) shall be used as reference surface. (2) For measuring the depth of the sea floor in marine areas without an appreciable tidal range, in open oceans and in waters that are deeper than 200 meters, the depth of the sea floor shall be referenced to the Mean Sea Level (MSL), or to a well-defined reference level close to the MSL. (3) The height of the reference level to which the depth of the floor of an inland water body is measured shall be referred to a gravity-related vertical reference system. This shall be the European Vertical Reference System (EVRS) for the areas within the geographical scope of EVRS, or the gravity-related vertical reference system identified by the Member State outside the scope of EVRS. (4) When providing an integrated land-sea elevation model, only one elevation property (either height or depth) shall be modelled, and its values shall be referenced to a single vertical coordinate reference system. 1.7.6. Requirements on data quality and consistency (1) If measures other than ISO data quality measures have been used to evaluate an elevation data set, the Lineage metadata element shall include information about those measures and, if possible, a reference to an online resource where more information is available. (2) Connected contour line spatial objects shall have the same elevation value when they are referenced to the same vertical coordinate reference system. (3) When the elevation values of break line spatial objects are given as third coordinates (Z), the intersection point of two break line spatial objects shall have the same elevation value. (4) When a contour line spatial object and a break line spatial object provided in the same vertical coordinate reference system intersect each other, the intersection point shall have the same elevation value (if the elevation values of break line spatial objects are given by the third (Z) coordinate). (5) Contour line spatial objects having different elevation value shall neither intersect nor touch each other when they are referenced to the same vertical coordinate reference system. (6) The boundary of an isolated area spatial object shall not touch the external boundary of a void area spatial object when they are referenced to the same vertical coordinate reference system. 1.8. Layers Layers for the spatial data theme Elevation Layer Name Layer Title Spatial object type EL.BreakLine Break Line BreakLine EL.ContourLine Contour Line ContourLine EL.IsolatedArea Isolated Area IsolatedArea EL.SpotElevation Spot Elevation SpotElevation EL.VoidArea Void Area VoidArea EL.ElevationGridCoverage Elevation Grid Coverage ElevationGridCoverage EL.ElevationTIN Elevation TIN ElevationTIN 2. LAND COVER 2.1. Definitions In addition to the definitions set out in Article 2, the following definitions shall apply: (1) classification system  means a system for assigning objects to classes, in accordance with ISO 19144-1:2012; (2) discrete coverage  means a coverage that returns the same feature attribute values for every direct position within any single spatial object, temporal object or spatiotemporal object in its domain, in accordance with EN ISO 19123:2007; (3) land cover object  means a spatial object (point, pixel or polygon) where the land cover has been observed; (4) legend  means the application of a classification in a specific area using a defined mapping scale and specific data set; (5) minimal mapping unit  means the smallest area size of a polygon allowed to be represented in a particular land cover data set; (6) situation  means the state of a particular land cover object at a particular point in time. 2.2. Structure of the Spatial Data Theme Land Cover The types specified for the spatial data theme Land Cover are structured in the following packages:  Land Cover Nomenclature  Land Cover Vector  Land Cover Raster 2.3. Land Cover Nomenclature 2.3.1. Data types 2.3.1.1. Land Cover Nomenclature (LandCoverNomenclature) Information about reference national, institutional or local Land Cover nomenclature. Attributes of the data type LandCoverNomenclature Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier responsibleParty Party responsible for the development and/or maintenance of the nomenclature. RelatedParty externalDescription Document describing the nomenclature used in this data set. DocumentCitation voidable embeddedDescription An embedded encoding of the classification system according to ISO 19144-2. LC_LandCoverClassificationSystem voidable nomenclatureCodeList An http URI pointing to the code list attached to the nomenclature used. URI Constraints of the data type LandCoverNomenclature The embedded description or the external desciption shall be provided. 2.3.2. Code lists 2.3.2.1. Land Cover Class (LandCoverClassValue) Land cover code list or classification. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values and the integer codes (to be used to represent specific land cover classes in the range of the LandCoverGridCoverage objects) specified for the Pure Land Cover Component (PureLandCoverComponentValue) code list in the INSPIRE Technical Guidance document on Land Cover. 2.4. Land Cover Vector 2.4.1. Spatial object types The package Land Cover Vector contains the following spatial object types:  Land Cover Data Set  Land Cover Unit 2.4.1.1. Land Cover Data Set (LandCoverDataset) A vector representation for Land Cover data. Attributes of the spatial object type LandCoverDataset Attribute Definition Type Voidability name Name of the Land Cover data set. CharacterString inspireId External object identifier of the spatial object. Identifier extent Contains the extent of the data set. EX_Extent nomenclatureDocumentation Information about the nomenclature used in this data set. LandCoverNomenclature beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable validFrom The time when the phenomenon started to exist in the real world. DateTime voidable validTo The time from which the phenomenon no longer exists in the real world. DateTime voidable Association roles of the spatial object type LandCoverDataset Association role Definition Type Voidability member A Land Cover Unit being part of the data set. LandCoverUnit 2.4.1.2. Land Cover Unit (LandCoverUnit) An individual element of the Land Cover data set represented by a point or surface. Attributes of the spatial object type LandCoverUnit Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable geometry Spatial representation of the Land Cover data. GM_Object landCoverObservation Land cover information at a specific time and place. LandCoverObservation Constraints of the spatial object type LandCoverUnit Geometries shall be points or surfaces. 2.4.2. Data types 2.4.2.1. Land Cover Observation (LandCoverObservation) Land Cover information interpreted at a specific time and place. Attributes of the data type LandCoverObservation Attribute Definition Type Voidability class The assignment of a land cover class to a land cover unit through a classification code identifier. LandCoverClassValue observationDate The observation date associated of an observation. DateTime voidable mosaic List of classification values describing into details a land cover unit, associated with percentages. LandCoverValue voidable Constraints of the spatial object type LandCoverObservation The sum of all coveredPercentage attributes attached to each LandCoverObservation shall be lower or equal to 100. 2.4.2.2. Land Cover (LandCoverValue) Generic class supporting Land Cover value and percentage. Attributes of the data type LandCoverValue Attribute Definition Type Voidability class Assignment of a land cover spatial object to a land cover class through a classification code identifier. LandCoverClassValue coveredPercentage Fraction of the LandCoverUnit being concerned with the classification value. Integer voidable 2.5. Land Cover Raster 2.5.1. Spatial object types The package Land Cover Raster contains the spatial object type Land Cover Grid Coverage. 2.5.1.1. Land Cover Grid Coverage (LandCoverGridCoverage) A raster representation for Land Cover data. This type is a sub-type of RectifiedGridCoverage. Attributes of the spatial object type LandCoverGridCoverage Attribute Definition Type Voidability name Name of the Land Cover coverage. CharacterString inspireId External object identifier of the spatial object. Identifier extent Contains the extent of the data set. EX_Extent nomenclatureDocumentation Information about the nomenclature used in this coverage. LandCoverNomenclature beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable validFrom The time when the phenomenon started to exist in the real world. DateTime voidable validTo The time from which the phenomenon no longer exists in the real world. DateTime voidable Constraints of the spatial object type LandCoverGridCoverage The values in the range set are restricted to Integer. 2.6. Theme-specific Requirements If an onlineDescription attribute is provided for a LandCoverNomenclature data type, the referenced online description shall define, for each class, at least a code, a name, a definition and a RGB value to be used for portrayal. If the online description describes the nomenclature for a LandCoverGridCoverage object, an integer grid code shall also be provided for each class. This code shall be used in the range of the LandCoverGridCoverage to represent the corresponding class. 2.7. Layers Layers for the spatial data theme Land Cover Layer Name Layer Title Spatial object type LC.LandCoverPoints Land Cover Points LandCoverUnit LC.LandCoverSurfaces Land Cover Surfaces LandCoverUnit LC.LandCoverRaster Land Cover Raster LandCoverGridCoverage 3. ORTHOIMAGERY 3.1. Definitions In addition to the definitions set out in Article 2, the following definitions shall apply: (1) mosaic  means an image composed of multiple overlapping or adjoining photographs or images merged together. (2) orthoimage aggregation  means a combination of subsets from several homogeneous orthoimage coverages forming a new orthoimage coverage. (3) raster  means a usually rectangular pattern of parallel scanning lines forming or corresponding to the display on a cathode ray tube, in accordance with EN ISO 19123:2007. 3.2. Spatial object types The following spatial object types are specified for the spatial data theme Orthoimagery:  Orthoimage Coverage  Mosaic Element  Single Mosaic Element  Aggregated Mosaic Element 3.2.1. Orthoimage Coverage (OrthoimageCoverage) Raster image of the Earth surface that has been geometrically corrected ( orthorectified ) to remove distortion caused by differences in elevation, sensor tilt and, optionally, by sensor optics. This type is a sub-type of RectifiedGridCoverage. Attributes of the spatial object type OrthoimageCoverage Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier domainExtent Extent of the spatiotemporal domain of the coverage. EX_Extent footprint Geographic area enclosing valid data of the orthoimage coverage. GM_MultiSurface voidable interpolationType Mathematical method which shall be used to evaluate a continuous coverage, i.e. determine the values of the coverage at any direct position within the domain of the coverage. InterpolationMethodValue name Free text name of the orthoimage coverage. CharacterString voidable phenomenonTime Description of the observation/acquisition extent in time of the input image(s). TM_Period voidable beginLifespanVersion Temporal position at which this version of the spatial object was inserted or changed in the spatial data set. TM_Position voidable endLifespanVersion Temporal position at which this version of the spatial object was superseded or retired from the spatial data set. TM_Position voidable Association roles of the spatial object type OrthoimageCoverage Association role Definition Type Voidability contributingOrthoimageCoverage Reference to the orthoimage coverages that compose an aggregated orthoimage coverage. The association has additional properties as defined in the association class OrthoimageAggregation. OrthoimageCoverage mosaicElement Spatial representation of the acquisition time of a mosaicked orthoimage coverage. MosaicElement voidable Constraints of the spatial object type OrthoimageCoverage The acquisition time of the orthoimage coverage shall be provided through the phenomenonTime attribute or the mosaicElement association. The dimension of the grid used shall always be 2. The domainExtent attribute shall be at least populated with a subtype of EX_GeographicExtent. The coordinate reference system used to reference the grid shall be provided. All the OrthoimageCoverage instances, to which an aggregated OrthoimageCoverage instance refers, shall share the same orientation of grid axes and the same grid spacing in each direction. The origin of the grid shall be described in two dimensions. The values in the range set shall be described by the Integer type. 3.2.2. Mosaic Element (MosaicElement) Abstract type identifying both the contributing area and the acquisition time of one or several input images used to generate a mosaicked orthoimage coverage. This type is abstract. Attributes of the spatial object type MosaicElement Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier geometry Geometric representation spatially delineating the date and time of acquisition of the several input images that contribute to the final mosaic. GM_MultiSurface phenomenonTime Description of the observation/acquisition extent in time of the input image(s). TM_Period 3.2.3. Single Mosaic Element (SingleMosaicElement) Mosaic element relating to a single input image. This type is a sub-type of MosaicElement. Attributes of the spatial object type SingleMosaicElement Attribute Definition Type Voidability imageSourceReference Reference to the input image. CharacterString voidable 3.2.4. Aggregated Mosaic Element (AggregatedMosaicElement) Mosaic element relating to several input images that share the same acquisition time at a given level of definition (e.g. day, month). This type is a sub-type of MosaicElement. 3.3. Data types 3.3.1. Orthoimage Aggregation (OrthoimageAggregation) Geometrical characteristics of the orthoimage aggregation. This type is an association class. Attributes of the data type OrthoimageAggregation Attribute Definition Type Voidability contributingFootprint Geometric representation delineating the geographic area of an orthoimage coverage that contributes to the aggregated orthoimage coverage. GM_MultiSurface 3.4. Code lists 3.4.1. Interpolation Method (InterpolationMethodValue) List of codes that identify theinterpolation methodswhich may be used for evaluating orthoimage coverages. The allowed values for this code list comprise only the values specified in the table below. Values for the code list InterpolationTypeValue Value Name Definition nearestNeighbour nearest neighbour Nearest neighbour interpolation bilinear bilinear Bilinear interpolation biquadratic biquadratic Biquadratic interpolation bicubic bicubic Bicubic interpolation 3.5. Theme-specific Requirements 3.5.1. Requirements on external object identifiers (1) If an orthoimage is updated based on new source data, the updated objects shall receive a new external object identifier. 3.5.2. Requirements for Orthoimage Coverages (1) By way of derogation from the requirement in Section 2.2 of Annex II, any grid compatible with one of the following coordinate reference systems may be used for making gridded Orthoimagery data available:  two-dimensional geodetic coordinates (latitude and longitude) based on a datum specified in Section 1.2 of Annex II and using the parameters of the GRS80 ellipsoid;  plane coordinates using the ETRS89 Lambert Conformal Conic coordinate reference system;  plane coordinates using the ETRS89 Transverse Mercator coordinate reference system. The grid specified in Section 2.2.1 of Annex II shall not be used. (2) The footprint of an OrthoimageCoverage instance shall be spatially included in its geographic extent that is described through the domainExtent property. (3) The value type of the metadata property carried by the spatial object type OrthoimageCoverage shall be set to OM_Observation when using the Observation and Measurement metadata model defined in ISO 19156:2011. (4) All the OrthoimageCoverage instances, to which an aggregated OrthoimageCoverage instance refers, shall be consistent. This means that they shall share the same range type, Coordinate Reference System and resolution. They shall also support grid alignment, i.e. the grid points in one OrthoimageCoverage instance line up with grid points of the other OrthoimageCoverage instances, so that grid cells do not partially overlap. (5) The contributing footprint of an OrthoimageCoverage instance referred by an aggregated OrthoimageCoverage instance shall be spatially included in its own footprint. (6) The contributing footprints of any two OrthoimageCoverage instances referred to by the same aggregated OrthoimageCoverage instance shall be either adjacent or disjoint. (7) The union of the contributing footprints of the OrthoimageCoverage instances referred to by the same aggregated OrthoimageCoverage instance shall determine the footprint of the aggregated OrthoimageCoverage instance. 3.5.3. Requirements for mosaic elements (1) All the mosaic elements related to an OrthoimageCoverage instance shall be of the same type, i.e. either SingleMosaicElement or AggregatedMosaicElement. (2) The geometries delineating any two MosaicElement instances related to the same OrthoimageCoverage instance shall be either adjacent or disjoint. (3) The union of the geometries delineating all MosaicElement instances related to the same OrthoimageCoverage instance shall include its footprint and be contained in its geographic domain extent. 3.5.4. Requirements on reference systems (1) Data related to the spatial data theme Orthoimagery shall be restricted to two-dimensional geometries. (2) Only two-dimensional coordinate reference systems shall be used to represent INSPIRE orthoimagery data sets. 3.5.5. Requirements on data quality (1) The measures root mean square error in X  (RMSE-x) and root mean square error in Y  (RMSE-y) shall be provided jointly when used to assess the gridded data position of orthoimagery data. 3.6. Layers Layers for the spatial data theme Orthoimagery Layer Name Layer Title Spatial object type OI.OrthoimageCoverage orthoimage coverage OrthoimageCoverage OI.MosaicElement mosaic element MosaicElement 4. GEOLOGY 4.1. Structure of the Spatial Data Theme Geology The types specified for the spatial data theme Geology are structured in the following packages:  Geology  Geophysics  Hydrogeology 4.2. Geology 4.2.1. Spatial object types The package Geology contains the following spatial object types:  Anthropogenic Geomorphologic Feature  Borehole  Fold  Geologic Collection  Geologic Event  Geologic Feature  Geologic Structure  Geologic Unit  Geomorphologic Feature  Mapped Feature  Mapped Interval  Natural Geomorphologic Feature  Shear Displacement Structure 4.2.1.1. Anthropogenic Geomorphologic Feature (AnthropogenicGeomorphologicFeature) A geomorphologic feature (i.e., landform) which has been created by human activity. This type is a sub-type of GeomorphologicFeature. Attributes of the spatial object type AnthropogenicGeomorphologicFeature Attribute Definition Type Voidability anthropogenicGeomorphologicFeatureType Terms describing the type of a geomorphologic feature. AnthropogenicGeomorphologicFeatureTypeValue 4.2.1.2. Borehole (Borehole) A borehole is the generalized term for any narrow shaft drilled in the ground. Attributes of the spatial object type Borehole Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier boreholeLength The distance along a borehole. Quantity voidable elevation The vertical height above datum of the borehole collar. DirectPosition voidable location The location of the borehole collar. GM_Point purpose The purpose for which the borehole was drilled. BoreholePurposeValue voidable downholeGeometry The downhole geometry of the borehole GM_Curve voidable Association roles of the spatial object type Borehole Association role Definition Type Voidability logElement 1-D MappedFeature instances that are logged (interpreted) intervals within a borehole. MappedInterval voidable 4.2.1.3. Fold (Fold) One or more systematically curved layers, surfaces, or lines in a rock body. This type is a sub-type of GeologicStructure. Attributes of the spatial object type Fold Attribute Definition Type Voidability profileType The type of the fold. FoldProfileTypeValue voidable 4.2.1.4. Geologic Collection (GeologicCollection) A collection of geological or geophysical objects. Attributes of the spatial object type GeologicCollection Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier name The name of the collection. CharacterString collectionType The type of the collection. CollectionTypeValue reference A reference for the collection. DocumentCitation voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type GeologicCollection Association role Definition Type Voidability geophObjectSet A GeophObjectSet member of the geologic collection. GeophObjectSet voidable geophObjectMember A GeophObjectMember of the geologic collection. GeophObject voidable boreholeMember A Borehole member of a geologic collection. Borehole voidable mapMember A MappedFeature member of a geologic collection. MappedFeature voidable 4.2.1.5. Geologic Event (GeologicEvent) An identifiable event during which one or more geological processes act to modify geological entities. Attributes of the spatial object type GeologicEvent Attribute Definition Type Voidability name The name of the geologic event. CharacterString voidable eventEnvironment The physical setting within which the geologic event takes place. EventEnvironmentValue voidable eventProcess The process or processes that occurred during the geologic event. EventProcessValue voidable olderNamedAge Older boundary of the age of the geologic event. GeochronologicEraValue voidable youngerNamedAge Younger boundary of the age of the geologic event. GeochronologicEraValue voidable 4.2.1.6. Geologic Feature (GeologicFeature) A conceptual geological feature that is hypothesized to exist coherently in the world. This type is abstract. Attributes of the spatial object type GeologicFeature Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier name The name of the geologic feature. CharacterString voidable Association roles of the spatial object type GeologicFeature Association role Definition Type Voidability themeClass A thematic classification of the geologic feature. ThematicClass voidable geologicHistory An association that relates one or more geologic events to a geologic feature to describe their age or geologic history. GeologicEvent voidable 4.2.1.7. Geologic Structure (GeologicStructure) A configuration of matter in the Earth based on describable inhomogeneity, pattern or fracture in an earth material. This type is a sub-type of GeologicFeature. This type is abstract. 4.2.1.8. Geologic Unit (GeologicUnit) A volume of rock with distinct characteristics. This type is a sub-type of GeologicFeature. Attributes of the spatial object type GeologicUnit Attribute Definition Type Voidability geologicUnitType The type of the geological unit. GeologicUnitTypeValue Association roles of the spatial object type GeologicUnit Association role Definition Type Voidability composition Describes composition of the geologic unit. CompositionPart voidable 4.2.1.9. Geomorphologic Feature (GeomorphologicFeature) An abstract spatial object type describing the shape and nature of the Earth's land surface (i.e. a landform). This type is a sub-type of GeologicFeature. This type is abstract. 4.2.1.10. Mapped Feature (MappedFeature) A spatial representation of a GeologicFeature. Attributes of the spatial object type MappedFeature Attribute Definition Type Voidability shape The geometry of the mapped feature. GM_Object mappingFrame The surface on which the mapped feature is projected. MappingFrameValue Association roles of the spatial object type MappedFeature Association role Definition Type Voidability specification A description association that links the mapped feature to a notional geologic feature. GeologicFeature 4.2.1.11. Mapped Interval (MappedInterval) A special kind of a mapped feature whose shape is a 1-D interval and which uses the spatial reference system of the containing borehole. This type is a sub-type of MappedFeature. 4.2.1.12. Natural Geomorphologic Feature (NaturalGeomorphologicFeature) A geomorphologic feature (i.e. landform) that has been created by natural Earth processes. This type is a sub-type of GeomorphologicFeature. Attributes of the spatial object type NaturalGeomorphologicFeature Attribute Definition Type Voidability naturalGeomorphologicFeatureType The type of the natural geomorphologic feature. NaturalGeomorphologicFeatureTypeValue activity The level of activity of the natural geomorphologic feature. GeomorphologicActivityValue voidable 4.2.1.13. Shear Displacement Structure (ShearDisplacementStructure) Brittle to ductile style structures along which displacement has occurred. This type is a sub-type of GeologicStructure. Attributes of the spatial object type ShearDisplacementStructure Attribute Definition Type Voidability faultType Refers to a vocabulary of terms describing the type of shear displacement structure. FaultTypeValue 4.2.2. Data types 4.2.2.1. Composition Part (CompositionPart) The composition of a geologic unit in terms of lithological constituents. Attributes of the data type CompositionPart Attribute Definition Type Voidability material The material that comprises part or all of the geologic unit. LithologyValue proportion Quantity that specifies the fraction of the geologic unit composed of the material. QuantityRange voidable role The relationship of the composition part to the geologic unit composition as a whole. CompositionPartRoleValue 4.2.2.2. Thematic Class (ThematicClass) A generic thematic classifier to enable the reclassification of Geologic Features with user defined classes appropriate to thematic maps. Attributes of the data type ThematicClass Attribute Definition Type Voidability themeClass The value of the thematic class. ThematicClassValue themeClassification The used classification ThematicClassificationValue 4.2.3. Code lists 4.2.3.1. Anthropogenic Geomorphologic Feature Type (AnthropogenicGeomorphologicFeatureTypeValue) Types of anthropogenic geomorphologic features. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list AnthropogenicGeomorphologicFeatureTypeValue Value Name Definition artificialCollapsedDepression artificial collapsed depression A collapse basin, commonly a closed depression, which is the direct result of surficial subsidence associated with subsurface mining or tunneling. artificialDrainage artificial drainage Human-made network built primarily to lower or control the local water table. artificialLevee artificial levee An artificial embankment constructed along the bank of a watercourse or an arm of the sea, to protect land from inundation or to confine streamflow to its channel. dredgedChannel dredged channel A roughly linear, deep water area formed by a dredging operation for navigation purposes dump dump An area of smooth or uneven accumulations or piles of waste rock, earthy material, or general refuse that without major reclamation are incapable of supporting plants. fill fill Human-constructed deposits of natural earth materials and/or waste materials used to fill a depression, to extend shore land into a body of water, or in building dams. impactCraterAnthropogenic impact crater (anthropogenic) A generally circular or elliptical depression formed by hypervelocity impact of an experimental projectile or ordnance into earthy or rock material. landfillSite landfill site Waste disposal site used for the controlled deposit of the waste onto or into land. levelledLand levelled land A land area, usually a field, that has been mechanically flattened or smoothed to facilitate management practices such as flood irrigation. openpitMine openpit mine A relatively large depression resulting from the excavation of material and redistribution of overburden associated with surficial mining operations. pit pit A depression, ditch or pit excavated to furnish gravel, sand or other materials for roads or other construction purposes; a type of borrow pit. quarry quarry Excavation areas, open to the sky, usually for the extraction of stone. reclaimedLand reclaimed land A land area composed of earthy fill material that has been placed and shaped to approximate natural contours, commonly part of land-reclamation efforts after mining operations. Or a land area, commonly submerged in its native state, that has been protected by artificial structures and drained for agricultural or other purposes. reservoirLake reservoir lake An inland body of permanently standing water, usually fresh, occupying a depression on the Earths surface closed by a dam. spoilBank spoil bank A bank, mound, or other artificial accumulation of rock debris and earthy dump deposits removed from ditches, strip mines, or other excavations. subsidenceAreaAnthropogenic subsidence area (anthropogenic) An area subject to a process of subsidence induced by anthropogenic activities, for example subsurface mining, tunneling, hydrocarbon or groundwater production. 4.2.3.2. Borehole Purpose (BoreholePurposeValue) Purposes for which a borehole was drilled. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. This code list is hierarchical. Values for the code list BoreholePurposeValue Value Name Definition Parent geologicalSurvey geological survey General examination of an area's geological entities. explorationExploitationRawMaterial exploration and exploitation of raw material The discovery and identification of mineral resources, including the assessment of their importance and the evaluation of their economic potential. explorationExploitationEnergyResources exploration and exploitation of energy resources Examination of the subsurface with regard to the availability of fossil energy resources and planning the extraction thereof. hydrocarbonProduction hydrocarbon production Production of petroleum oil and/or gas. explorationExploitationRawMaterial hydrocarbonExploration hydrocarbon exploration Exploration in an unproved area to test for a new field, a new pay, a deeper reservoir, or a shallower reservoir. explorationExploitationRawMaterial hydrocarbonAppraisal hydrocarbon appraisal Assessment of characteristics of a proven hydrocarbon accumulation. explorationExploitationRawMaterial geothermalEnergy geothermal energy, geothermal heat exchangers Exploration pertaining to the utilization of geothermal energy resources and design of geothermal heat pumps. explorationExploitationRawMaterial heatStorage heat storage Well to enable the underground to be used for heat storage. geothermalEnergy mineralExplorationExtraction mineral exploration and extraction Well drilled for the purpose of locating and/or extracting mineral resources from the subsurface, usually through the injection and/or extraction of mineral bearing fluids. explorationExploitationRawMaterial explorationExploitationNonmetallicMineralDeposits exploration and exploitation of nonmetallic mineral deposits Prospecting with regard to the availability and planning for excavation of nonmetallic mineral deposits, mainly for construction purposes, building stones, cement and ceramic or glass industry. explorationExploitationRawMaterial disposal disposal A well, often a depleted oil or gas well, into which waste fluids can be injected for safe disposal. explorationNaturalUndergroundStorage exploration of natural underground storage space Examination of the subsurface's ability to store various materials. waterSupply water supply Water supply in general. drinkingWaterSupply drinking water supply Well construction for drinking water. waterSupply industrialWaterSupply industrial water supply Well construction for industrial water supply. waterSupply aquaculture aquaculture To supply water to aquaculture purposes. waterSupply irrigation irrigation Well construction for irrigation purposes. waterSupply emergencyWaterSupply emergency water supply Well construction for emergency water supply. waterSupply contingencyWaterSupply contingency water supply Stand-by water supply in case of water deficiency. waterSupply geophysicalSurvey geophysical survey Examination of the subsurface's geophysical properties. shotHole shot hole In connection with seismic surveys explosives are loaded into shot holes. geophysicalSurvey flowingShot flowing shot A flowing shot hole is a drilled hole for seismic purposes that has entered an underground water source that has sufficient pressure to cause the hole to overflow . shotHole hydrogeologicalSurvey hydrogeological survey, water management Examination of groundwater flow, the chemical properties of ground water, and transport of particles, solutes, and energy, as well as the management of the sustainable use of ground water resources. geotechnicalSurvey geotechnical survey, construction site characterization Geotechnical investigations performed to obtain information on the physical and mechanical properties of soil and rock around a site to design earthworks and foundations for proposed structures and for repair of distress to earthworks and structures caused by subsurface conditions. geochemicalSurvey geochemical survey, analyses Examination of chemical properties of the rock formation and /or the porosity fluids. pedologicalSurvey pedological survey Investigation to characterize types of soils. environmentalMonitoring environmental monitoring Groundwater chemistry and groundwater level is monitored. pollutionMonitoring pollution monitoring Monitoring of known pollution sites. environmentalMonitoring waterQualityMonitoring water quality monitoring Monitoring to assess the nature and distribution of pollutants and contaminants in groundwater; the nature and distribution of naturally occurring chemical constituents; subsurface hydrologic conditions, and hydraulic properties of strata as they relate to pollutant and contaminant movement. environmentalMonitoring groundwaterLevelMonitoring groundwater level monitoring Construction of a gauge for recording groundwater level changes. environmentalMonitoring dewatering dewatering Dewatering is the removal of water from solid material or soil by wet classification, centrifugation, filtration, or similar solid-liquid separation processes. Removing or draining water from a riverbed, construction site, caisson, or mine shaft, by pumping or evaporation. mitigation mitigation Lowering of the groundwater level to prevent the groundwater table to reach polluted sites. dewatering remediation remediation Remediation in general. The removal of pollution or contaminants from groundwater, soil and other rock thermalCleaning sparging, thermal cleaning A kind of remediation. In situ cleaning of soil using heat, steam. remediation recharge recharge (a) Aquifer Recharge Wells: Used to recharge depleted aquifers by injecting water from a variety of sources such as lakes, streams, domestic wastewater treatment plants, other aquifers, etc. (b) Saline Water Intrusion Barrier Wells: Used to inject water into fresh water aquifers to prevent intrusion of salt water into fresh water aquifers. (c) Subsidence Control Wells: Used to inject fluids into a non-oil or gas-producing zone to reduce or eliminate subsidence associated with overdraft of fresh water. 4.2.3.3. Collection Type (CollectionTypeValue) Types of collections of geological and geophysical objects. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list CollectionTypeValue Value Name Definition boreholeCollection borehole collection Collection of boreholes geologicalModel geological model Collection of objects for a 3D geological spatial model geologicalMap geological map Collection of features for a geological map which described geological units, structures geomorphologic features, etc. geophysicalObjectCollection geophysical object collection Collection of geophysical objects 4.2.3.4. Composition Part Role (CompositionPartRoleValue) Roles that a compositional part plays in a geologic unit. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. This code list is hierarchical. Values for the code list CompositionPartRoleValue Value Name Definition Parent onlyPart only part Entire described unit consists of a single part or constituent. partOf part of The geologic unit part role is not known in any greater detail. facies facies Represents a particular body of rock that is a lateral variant of a lithostratigraphic unit, or a variant of a lithodemic unit. partOf inclusion inclusion Geologic unit constituent is present as masses with generally sharp boundaries enclosed within a matrix of some other material. partOf lithosome lithosome A kind of rock body that has multiple occurrences in a single geologic unit. A mass of rock of uniform character, characterized by geometry, composition, and internal structure. partOf stratigraphicPart stratigraphic part A geologic unit part that occupies a particular stratigraphic position within a geologic unit. partOf unspecifiedPartRole unspecified part role Geologic unit part with unspecified role. partOf 4.2.3.5. Event Environment (EventEnvironmentValue) Terms for the geologic environments within which geologic events take place. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Data providers may also use the narrower values specified for this code list in the INSPIRE Technical Guidance document on Geology. Values for the code list EventEnvironmentValue Value Name Definition earthInteriorSetting earth interior setting Geologic environments within the solid Earth. earthSurfaceSetting earth surface setting Geologic environments on the surface of the solid Earth. extraTerrestrialSetting extra-terrestrial setting Material originated outside of the Earth or its atmosphere. tectonicallyDefinedSetting tectonically defined setting Setting defined by relationships to tectonic plates on or in the Earth. 4.2.3.6. Event Process (EventProcessValue) Terms specifying the process or processes that occurred during an event. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Data providers may also use the narrower values specified for this code list in the INSPIRE Technical Guidance document on Geology. Values for the code list EventProcessValue Value Name Definition bolideImpact bolide impact The impact of an extraterrestrial body on the surface of the earth. deepWaterOxygenDepletion deep water oxygen depletion Process of removal of oxygen from from the deep part of a body of water. deformation deformation Movement of rock bodies by displacement on fault or shear zones, or change in shape of a body of earth material. diageneticProcess diagenetic process Any chemical, physical, or biological process that affects a sedimentary earth material after initial deposition, and during or after lithification, exclusive of weathering and metamorphism. extinction extinction Process of disappearance of a species or higher taxon, so that it no longer exists anywhere or in the subsequent fossil record. geomagneticProcess geomagnetic process Process that results in change in Earth's magnetic field. humanActivity human activity Processes of human modification of the earth to produce geologic features. magmaticProcess magmatic process A process involving melted rock (magma). metamorphicProcess metamorphic process Mineralogical, chemical, and structural adjustment of solid rocks to physical and chemical conditions that differ from the conditions under which the rocks in question originated, and are generally been imposed at depth, below the surface zones of weathering and cementation. seaLevelChange sea level change Process of mean sea level changing relative to some datum. sedimentaryProcess sedimentary process A phenomenon that changes the distribution or physical properties of sediment at or near the earth's surface. speciation speciation Process that results inappearance of new species. tectonicProcess tectonic process Processes related to the interaction between or deformation of rigid plates forming the crust of the Earth. weathering weathering The process or group of processes by which earth materials exposed to atmospheric agents at or near the Earth's surface are changed in color, texture, composition, firmness, or form, with little or no transport of the loosened or altered material. Processes typically include oxidation, hydration, and leaching of soluble constituents. 4.2.3.7. Fault Type (FaultTypeValue) Terms describing the type of shear displacement structure. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Data providers may also use the narrower values specified for this code list in the INSPIRE Technical Guidance document on Geology. This code list is hierarchical. Values for the code list FaultTypeValue Value Name Definition Parent fault fault A discrete surface, or zone of discrete surfaces, with some thickness, separating two rock masses across which one mass has slid past the other. extractionFault extraction fault A fault whose two sides have approached each other substantially in the direction perpendicular to the fault. fault highAngleFault high angle fault Fault that dips at least 45 degrees over more than half of its recognized extent, for which slip or separation is not explicitly specified. fault lowAngleFault low angle fault Fault that dips less than 45 degrees over more than half of the recognized extent of the fault. fault obliqueSlipFault oblique slip fault Fault with slip vector that has ratio of strike-parallel to dip-parallel displacement between 10 to 1 and 1 to 10 at at least one location along the mapped trace of the fault. fault reverseFault reverse fault Fault with dip-parallel displacement component of slip vector more than 10 times the strike-parallel component of the slip vector at at least one location along the mapped trace of the fault, and the fault dips consistently in the same direction with the hanging wall displaced up relative to the footwall over at least half the mapped trace of the fault. fault scissorFault scissor fault A fault on which there is increasing offset or separation along the strike from an initial point of no offset, with the opposite sense of offset in the opposite direction. fault strikeSlipFault strike slip fault Fault with strike-parallel displacement component of slip vector more than 10 times the dip-parallel component of the slip vector at at least one location along the mapped trace of the fault. fault 4.2.3.8. Fold Profile Type (FoldProfileTypeValue) Terms specifying the type of fold. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list FoldProfileTypeValue Value Name Definition anticline anticline A fold, general convex upward, whose core contains the stratigraphically older rocks. antiform antiform Any convex-upward, concave downward fold. syncline syncline A fold of which the core contains the stratigraphically younger rocks; it is generally concave upward. synform synform Any fold whose limbs close at the bottom. 4.2.3.9. Geochronologic Era (GeochronologicEraValue) Terms specifying recognised geological time units. The allowed values for this code list comprise the values specified in Cohen, K.M., Finney, S. & Gibbard, P.L., International Chronostratigraphic Chart, August 2012, International Commission on Stratigraphy of the International Union of Geological Sciences, 2012 and additional values at any level defined by data providers. Data providers may use the additional values for Pre-Cambrian rocks and Quaternary units specified in the INSPIRE Technical Guidance document on Geology. 4.2.3.10. Geologic Unit Type (GeologicUnitTypeValue) Terms describing the type of geologic unit. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. This code list is hierarchical. Values for the code list GeologicUnitTypeValue Value Name Definition Parent geologicUnit geologic unit Type of geologic unit that is unknown, unspecified, irrelevant, or some type not included in the vocabulary. allostratigraphicUnit allostratigraphic unit Geologic unit defined by bounding surfaces. Not necessarily stratified. geologicUnit alterationUnit alteration unit Geologic unit defined by alteration process. geologicUnit biostratigraphicUnit biostratigraphic unit Geologic unit defined based on fossil content. geologicUnit chronostratigraphicUnit chronostratigraphic unit Geologic unit that includes all rocks formed during a specific interval of geologic time geologicUnit geophysicalUnit geophysical unit Geologic unit defined by its geophysical characteristics. geologicUnit magnetostratigraphicUnit magnetostratigraphic unit Geologic unit defined by magnetic characteristics. geophysicalUnit lithogeneticUnit lithogenetic unit Geologic unit defined by genesis. The genesis is manifested by material properties, but the material is not the defining property. geologicUnit artificialGround artificial ground Geologic unit defined by genesis involving direct human action to deposit or modify material. lithogeneticUnit excavationUnit excavation unit Geologic unit defined by human-made genesis involving excavation. lithogeneticUnit massMovementUnit mass movement unit Geologic unit produced by gravity driven, down-slope displacement of material, and characterized by the type of movement giving rise to the deposit, and by how the individual movement types present in the deposit are related in time and space. lithogeneticUnit lithologicUnit lithologic unit Geologic unit defined by lithology independent of relationships to other units. geologicUnit lithostratigraphicUnit lithostratigraphic unit Geologic unit defined on the basis of observable and distinctive lithologic properties or combination of lithologic properties and stratigraphic relationships. geologicUnit lithodemicUnit lithodemic unit Lithostratigraphic unit that lacks stratification lithostratigraphicUnit lithotectonicUnit lithotectonic unit Geologic unit defined on basis of structural or deformation features, mutual relations, origin or historical evolution. Contained material may be igneous, sedimentary, or metamorphic. geologicUnit deformationUnit deformation unit Lithotectonic unit defined by deformation style or characteristic geologic structure observable in outcrop. lithotectonicUnit pedostratigraphicUnit pedostratigraphic unit Geologic unit that represents a single pedologic horizon in a sequence of strata (consolidated or non-consolidated). geologicUnit polarityChronostratigraphicUnit polarity chronostratigraphic unit Geologic unit defined by primary magnetic-polarity record imposed when the rock was deposited or crystallized during a specific interval of geologic time. geologicUnit 4.2.3.11. Geomorphologic Activity (GeomorphologicActivityValue) Terms indicating the level of activity of a geomorphologic feature. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list GeomorphologicActivityValue Value Name Definition active active A geomorphologic process that is currently in a state of action, or that has been reactivated since a conventionally short period of time. dormant dormant A geomorphologic process that has not shown signs of activity since a conventionally short period of time, and that could be reactivated by its original causes, or triggered by induced causes such as anthropogenic activities. reactivated reactivated A reactivated geomorphologic process is an active geomorphologic process which has been dormant. stabilised stabilised A stabilized geomorphologic process is an inactive process which has been protected from its original causes by remedial measures. inactive inactive A relict or fossil geomorphologic process. 4.2.3.12. Lithology (LithologyValue) Terms describing the lithology. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Data providers may also use the narrower values specified for this code list in the INSPIRE Technical Guidance document on Geology. This code list is hierarchical. Values for the code list LithologyValue Value Name Definition Parent compoundMaterial compound material An earth material composed of an aggregation of particles of earth material, possibly including other Compound Materials. anthropogenicMaterial anthropogenic material Material known to have artificial (human-related) origin; insufficient information to classify in more detail. compoundMaterial anthropogenicConsolidatedMaterial anthropogenic consolidated material Consolidated material known to have artificial (human-related) origin. anthropogenicMaterial anthropogenicUnconsolidatedMaterial anthropogenic unconsolidated material Unconsolidated material known to have artificial (human-related) origin. anthropogenicMaterial breccia breccia Coarse-grained material composed of angular broken rock fragments; the fragments typically have sharp edges and unworn corners. compoundMaterial compositeGenesisMaterial composite genesis material Material of unspecified consolidation state formed by geological modification of pre-existing materials outside the realm of igneous and sedimentary processes. compoundMaterial compositeGenesisRock composite genesis rock Rock formed by geological modification of pre-existing rocks outside the realm of igneous and sedimentary processes. compositeGenesisMaterial faultRelatedMaterial fault-related material Material formed as a result of brittle faulting, composed of greater than 10 percent matrix; matrix is fine-grained material caused by tectonic grainsize reduction. compositeGenesisMaterial impactGeneratedMaterial impact generated material Material that contains features indicative of shock metamorphism, such as microscopic planar deformation features within grains or shatter cones, interpreted to be the result of extraterrestrial bolide impact. Includes breccias and melt rocks. compositeGenesisMaterial materialFormedInSurficialEnvironment material formed in surficial environment Material that is the product of weathering processes operating on pre-existing rocks or deposits, analogous to hydrothermal or metasomatic rocks, but formed at ambient Earth surface temperature and pressure. compositeGenesisMaterial rock rock Consolidated aggregate of one or more earth materials, or a body of undifferentiated mineral matter, or of solid organic material. compoundMaterial aphanite aphanite Rock that is too fine grained to categorize in more detail. rock sedimentaryRock sedimentary rock Rock formed by accumulation and cementation of solid fragmental material deposited by air, water or ice, or as a result of other natural agents, such as precipitation from solution, the accumulation of organic material, or from biogenic processes, including secretion by organisms. rock tuffite tuffite Rock consists of more than 50 percent particles of indeterminate pyroclastic or epiclastic origin and less than 75 percent particles of clearly pyroclastic origin. rock sedimentaryMaterial sedimentary material Material formed by accumulation of solid fragmental material deposited by air, water or ice, or material that accumulated by other natural agents such as chemical precipitation from solution or secretion by organisms. compoundMaterial carbonateSedimentaryMaterial carbonate sedimentary material Sedimentary material in which at least 50 percent of the primary and/or recrystallized constituents are composed of one (or more) of the carbonate minerals calcite, aragonite and dolomite, in particles of intrabasinal origin. sedimentaryMaterial chemicalSedimentaryMaterial chemical sedimentary material Sedimentary material that consists of at least 50 percent material produced by inorganic chemical processes within the basin of deposition. Includes inorganic siliceous, carbonate, evaporite, iron-rich, and phosphatic sediment classes. sedimentaryMaterial clasticSedimentaryMaterial clastic sedimentary material Sedimentary material of unspecified consolidation state in which at least 50 percent of the constituent particles were derived from erosion, weathering, or mass-wasting of pre-existing earth materials, and transported to the place of deposition by mechanical agents such as water, wind, ice and gravity. sedimentaryMaterial nonClasticSiliceousSedimentaryMaterial non-clastic siliceous sedimentary material Sedimentary material that consists of at least 50 percent silicate mineral material, deposited directly by chemical or biological processes at the depositional surface, or in particles formed by chemical or biological processes within the basin of deposition. sedimentaryMaterial organicRichSedimentaryMaterial organic rich sedimentary material Sedimentary material in which 50 percent or more of the primary sedimentary material is organic carbon. sedimentaryMaterial igneousMaterial igneous material Earth material formed as a result of igneous processes, e.g. intrusion and cooling of magma in the crust, volcanic eruption. compoundMaterial fragmentalIgneousMaterial fragmental igneous material Igneous material of unspecified consolidation state in which greater than 75 percent of the rock consists of fragments produced as a result of igneous rock-forming process. igneousMaterial acidicIgneousMaterial acidic igneous material Igneous material with more than 63 percent SiO2. igneousMaterial basicIgneousMaterial basic igneous material Igneous material with between 45 and 52 percent SiO2. igneousMaterial igneousRock igneous rock Rock formed as a result of igneous processes, for example intrusion and cooling of magma in the crust, or volcanic eruption. igneousMaterial intermediateCompositionIgneousMaterial intermediate composition igneous material Igneous material with between 52 and 63 percent SiO2. igneousMaterial unconsolidatedMaterial unconsolidated material CompoundMaterial composed of an aggregation of particles that do not adhere to each other strongly enough that the aggregate can be considered a solid in its own right. compoundMaterial naturalUnconsolidatedMaterial natural unconsolidated material Unconsolidated material known to have natural, i.e. not human-made, origin. unconsolidatedMaterial sediment sediment Unconsolidated material consisting of an aggregation of particles transported or deposited by air, water or ice, or that accumulated by other natural agents, such as chemical precipitation, and that forms in layers on the Earth's surface. naturalUnconsolidatedMaterial 4.2.3.13. Mapping Frame (MappingFrameValue) Terms indicating the surface on which the MappedFeature is projected. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list MappingFrameValue Value Name Definition baseOfQuaternary base of quaternary Base of the predominantely unconsolidated sedimentary material of Quaternary age. surfaceGeology surface geology Bedrock and superficial deposits that would be visible if the overlying soil was removed or are exposed at the topographic surface. topOfBasement top of basement The surface in the crust of the Earth below sedimentary or volcanic deposits, or tectonically transported rock unit. topOfBedrock top of bedrock Top surface of the usually solid rock that may either be exposed at the topographic surface or covered by other unconsolidated deposits. 4.2.3.14. Natural Geomorphologic Feature Type (NaturalGeomorphologicFeatureTypeValue) Terms describing the type of natural geomorphologic feature. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list NaturalGeomorphologicFeatureTypeValue Value Name Definition naturalGeomorphologicFeature natural geomorphologic feature A geomorphologic feature produced by the natural dynamics. drainagePattern drainage pattern The configuration or arrangement of stream courses in an area, including gullies or first-order channelized flow areas, higher order tributaries, and main streams. constructionalFeature constructional feature Site of a landform that owes its origin, form, position, or general character to depositional (aggradational) processes, such as the accumulation of sediment destructionalFeature destructional feature Site of a landform that owes its origin, form, position, or general character to the removal of material by erosion and weathering (degradation) processes resulting from the wearing-down or away of the land surface. degradationFeature degradation feature A geomorphologic feature resulting from the wearing down or away, and the general lowering or reduction, of the Earth's surface by natural processes of weathering and erosion, and which may infer the processes of transportation of sediment. relic relic A landform that has survived decay or disintegration, or one that has been left behind after the disappearance of the greater part of its substance such as a remnant island. exhumedFeature exhumed feature Formerly buried landforms, geomorphologic surfaces, or paleosols that have been re-exposed by erosion of the covering mantle. buriedFeature buried feature Landforms, geomorphologic surfaces, or paleosols covered by younger sediments. pediment pediment A gently sloping erosional surface developed at the foot of a receding hill or mountain slope, commonly with a slightly concave-upward profile, that cross-cuts rock or sediment strata that extend beneath adjacent uplands. erosional erosional features A land surface shaped by the action of erosion, especially by running water. hill hill A generic term for an elevated area of the land surface, rising at least 30 metres to as much as 300 metres above surrounding lowlands, usually with a nominal summit area relative to bounding slopes, a well-defined, rounded outline and slopes that generally exceed 15 percent. interfluve interfluve A geomorphologic component of hills consisting of the uppermost, comparatively level or gently sloped area of a hill; shoulders of back wearing hill slopes can narrow the upland or merge resulting in a strongly convex shape. crest crest A geomorphologic component of hills consisting of the convex slopes (perpendicular to the contour) that form the narrow, roughly linear top area of a hill, ridge, or other upland where shoulders have converged to the extent that little or no summit remains; dominated by erosion, slope wash and mass movement processes and sediments headSlope head slope A geomorphologic component of hills consisting of a laterally concave area of a hillside, especially at the head of a drainage way, resulting in converging overland water flow. sideSlope side slope A geomorphologic component of hills consisting of a laterally planar area of a hillside, resulting in predominantly parallel overland water flow. Contour lines generally form straight lines. noseSlope nose slope A geomorphologic component of hills consisting of the projecting end (laterally convex area) of a hillside, resulting in predominantly divergent overland water flow; contour lines generally form convex curves. freeFace free face A geomorphologic component of hills and mountains consisting of an outcrop of bare rock that sheds rock fragments and other sediments to, and commonly stands more steeply than the angle of repose of, the colluvial slope immediately below; most commonly found on shoulder and back slope positions, and can comprise part or all of a nose slope or side slope. baseSlope base slope A geomorphologic component of hills consisting of the concave to linear slope (perpendicular to the contour) which, regardless of the lateral shape, is an area that forms an apron or wedge at the bottom of a hillside dominated by colluvial and slope wash processes and sediments mountain mountain A generic term for an elevated area of the land surface, rising more than 300 metres above surrounding lowlands, usually with a nominal summit area relative to bounding slopes and generally with steep sides (greater than 25 percent slope) with or without considerable bare-rock exposed. mountaintop mountaintop A geomorphologic component of mountains consisting of the uppermost, comparatively level or gently sloped area of mountains, characterized by relatively short, simple slopes composed of bare rock, residuum, or short-transport colluvial sediments. mountainslope mountainslope A part of a mountain between the summit and the foot. mountainflank mountainflank A geomorphologic component of mountains characterized by very long, complex back slopes with comparatively high slope gradients and composed of highly-diverse colluvial sediment mantles, rock outcrops or structural benches. mountainbase mountainbase A geomorphologic component of mountains consisting of the strongly to slightly concave colluvial apron or wedge at the bottom of mountain slopes. depression depression Any relatively sunken part of the Earth's surface; especially a low-lying area surrounded by higher ground. plain plain Any flat area, large or small, at a low elevation; specifically an extensive region of comparatively smooth and level or gently undulaing land, having few or no prominent surface irregularities but sometimes having a considerable slope, and usually at a low elevation with reference to surrounding areas. tectonicStructural tectonic and structural features Geomorphologic landscapes and landforms related to regional or local bedrock structures, or crustal movement; and geomorphologic landscapes and landforms related dominantly to water erosion but excluding perennial, channel flow (i.e. fluvial, glaciofluvial), or eolian erosion. volcanic volcanic features Geomorphologic landscapes and landforms related to the deep seated (igneous) processes by which magma and associated gases rise through the crust and are extruded onto the earth's surface and into the atmosphere. hydrothermal hydrothermal features Geomorphologic landscapes and landforms related to hydrothermal processes. erosionSurface erosion surface Geomorphologic landscapes and landforms related dominantly to water erosion but excluding perennial channel flow (i.e. fluvial, glaciofluvial) or eolian erosion. slopeGravitational slope and gravitational features Geomorphologic landscapes and landforms related to slope environments; geomorphologic landscapes and landforms developed under the action of the gravitational force. nivalPeriglacialPermafrost nival, periglacial and permafrost features Geomorphologic landscapes and landforms related to snow, non-glacial, cold climate environments; geomorphologic landscapes and landforms occurring in the vicinity of glaciers and ice sheets; geomorphologic landscapes and landforms related to ground, soil, or rock that remains at or below 0 ° C for at least two years. glacial glacial, glaciofluvial, glaciolacustrine and glaciomarine features Geomorphologic landscapes and landforms related to to glacial, glaciofluvial, glaciolacustrine and glaciomarine environments. eolian eolian features Geomorphologic landscapes and landforms related to wind-dominated environments. marineLittoralCoastalWetland marine, littoral and coastal wetlands features Geomorphologic landscapes and landforms related to wave or tidal dynamics developed in marine, shallow marine, near-shore and littoral zone environments, and those related to vegetated and / or shallow wet areas karstChemicalWeathering karst and chemical weathering features Geomorphologic landscapes and landforms dominated by mineral dissolution, and commonly, subsurface drainage. alluvialFluvial alluvial and fluvial features Geomorphologic landscapes and landforms dominantly related to concentrated water flow (channel flow). lacustrine lacustrine features Geomorphologic landscapes and landforms related to inland permanent water bodies (lakes). impact impact features Geomorphologic landscapes and landforms related to the impact of extraterrestrial material on the Earth's surface. 4.2.3.15. Thematic Class (ThematicClassValue) Values for thematic classification of geologic features. The allowed values for this code list comprise any values defined by data providers. 4.2.3.16. Thematic Classification (ThematicClassificationValue) List of thematic classifications for geologic features. The allowed values for this code list comprise any values defined by data providers. 4.3. Geophysics 4.3.1. Spatial object types The package Geophysics contains the following spatial object types:  Campaign  Geophysical Measurement  Geophysical Object  Geophysical Object Set  Geophysical Profile  Geophysical Station  Geophysical Swath 4.3.1.1. Campaign (Campaign) Geophysical activity extending over a limited time range and limited area for producing similar geophysical measurements, processing results or models. This type is a sub-type of GeophObjectSet. Attributes of the spatial object type Campaign Attribute Definition Type Voidability campaignType Type of activity to produce data. CampaignTypeValue surveyType Type of geophysical survey. SurveyTypeValue client Party for which data was created. RelatedParty voidable contractor Party by which data was created. RelatedParty voidable Constraints of the spatial object type Campaign The shape attribute shall be of type GM_Surface. 4.3.1.2. Geophysical Object (GeophObject) A generic class for geophysical objects. This type is a sub-type of SF_SpatialSamplingFeature. This type is abstract. Attributes of the spatial object type GeophObject Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier citation Citation of geophysical documentation. DocumentCitation projectedGeometry 2D projection of the feature to the ground surface (as a representative point, curve or bounding polygon) to be used by an INSPIRE view service to display the spatial object location on a map. GM_Object verticalExtent Vertical extent of the range of interest. EX_VerticalExtent voidable distributionInfo Distribution metadata. MD_Distributor voidable largerWork Identifier of a larger work data set, typically a campaign or project. Identifier voidable Constraints of the spatial object type GeophObject The projectedGeometry attribute shall be of type GM_Point, GM_Curve or GM_Surface. 4.3.1.3. Geophysical Measurement (GeophMeasurement) A generic spatial object type for geophysical measurements. This type is a sub-type of GeophObject. This type is abstract. Attributes of the spatial object type GeophMeasurement Attribute Definition Type Voidability relatedModel Identifier of the geophysical model that was created from the measurement. Identifier voidable platformType Platform from which the measurement was carried out. PlatformTypeValue relatedNetwork Name of a national or international observation network to which the facility belongs, or to which measured data is reported. NetworkNameValue voidable 4.3.1.4. Geophysical Object Set (GeophObjectSet) A generic class for collections of geophysical objects. This type is a sub-type of SF_SpatialSamplingFeature. Attributes of the spatial object type GeophObjectSet Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier citation Citation of geophysical documentation. DocumentCitation verticalExtent Vertical extent of the range of interest. EX_VerticalExtent voidable distributionInfo Distribution metadata. MD_Distributor voidable projectedGeometry 2D projection of the feature to the ground surface (as a representative point, curve or bounding polygon) to be used by an INSPIRE view service to display the spatial object on a map. GM_Object largerWork Identifier of a larger work data set. Identifier voidable Constraints of the spatial object type GeophObjectSet The projectedGeometry attribute shall be of type GM_Point, GM_Curve or GM_Surface. 4.3.1.5. Geophysical Profile (GeophProfile) A geophysical measurement spatially referenced to a curve. This type is a sub-type of GeophMeasurement. Attributes of the spatial object type GeophProfile Attribute Definition Type Voidability profileType Type of geophysical profile. ProfileTypeValue Constraints of the spatial object type GeophProfile The shape attribute shall be of type GM_Curve. 4.3.1.6. Geophysical Station (GeophStation) Geophysical measurement spatially referenced to a single point location. This type is a sub-type of GeophMeasurement. Attributes of the spatial object type GeophStation Attribute Definition Type Voidability stationType Type of geophysical station. StationTypeValue stationRank Geophysical stations may be part of a hierarchical system. Rank is proportional to the importance of a station. StationRankValue voidable Constraints of the spatial object type GeophStation The shape attribute shall be of type GM_Point. 4.3.1.7. Geophysical Swath (GeophSwath) A geophysical measurement spatially referenced to a surface. This type is a sub-type of GeophMeasurement. Attributes of the spatial object type GeophSwath Attribute Definition Type Voidability swathType Type of geophysical swath. SwathTypeValue Constraints of the spatial object type GeophSwath The shape attribute shall be of type GM_Surface. 4.3.2. Code lists 4.3.2.1. Campaign Type (CampaignTypeValue) A type of geophysical campaign. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list CampaignTypeValue Value Name Definition measurement measurement Field data acquisition campaign. 4.3.2.2. Network Name (NetworkNameValue) A name of geophysical network. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list NetworkNameValue Value Name Definition GSN GSN Global Seismographic Network IMS IMS IMS Seismological network INTERMAGNET INTERMAGNET International Real-time Magnetic Observatory Network UEGN UEGN Unified European Gravity Network WDC WDC World Data Center 4.3.2.3. Platform Type (PlatformTypeValue) A platform on which data acquisision was carried out. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list PlatformTypeValue Value Name Definition ground ground Ground based measurement. landVehicle land vehicle Measurement carried out from a land vehicle. fixedWingAirplane fixed-wing airplane Measurement carried out from fixed-wing airplane. helicopter helicopter Measurement carried out from helicopter. seafloor seafloor Seafloor-based measurement. researchVessel research vessel Measurement carried out from a ship. satellite satellite Measurement carried out from satellite. 4.3.2.4. Profile Type (ProfileTypeValue) Type of geophysical profile. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list ProfileTypeValue Value Name Definition boreholeLogging borehole logging Geophysical measurement along the axis of a borehole carried out with a special logging device. multielectrodeDCProfile multi-electrode dc profile DC resistivity and/or chargability (IP) measurement carried out along a profile with a larger set of electrodes. Also known as 2D resistivity tomography. seismicLine seismic line Geophysical measurement used to record acoustic response of seismic sources along a line in order to define seismic properties in a cross section of the earth. 4.3.2.5. Station Rank (StationRankValue) A rank of geophysical station. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list StationRankValue Value Name Definition observatory observatory Permanent monitoring facility with continuous observation schedule. secularStation secular station Base station to record long term time variations of the observed physical field. 1stOrderBase 1st order base Highest precision base station maintained by some authority. It is used to tie relative measurements to absolute network by third party observers. 2ndOrderBase 2nd order base High precision base station of lower importance maintained by an authority. It is used to tie relative measurements to absolute network by third party observers. 4.3.2.6. Station Type (StationTypeValue) A type of geophysical station. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list StationTypeValue Value Name Definition gravityStation gravity station Geophysical station to observe gravitational field. magneticStation magnetic station Geophysical station to observe magnetic field. seismologicalStation seismological station Geophysical station to observe strong motion seismological events (earthquake) or ambient noise. verticalElectricSounding vertical electric sounding Geophysical station to measure underground electric resistivity and/or chargeability (IP) changes in depth using 4 electrodes (AMNB) and direct current. Also known as VES. magnetotelluricSounding magnetotelluric sounding Geophysical station to measure underground electric resistivity changes using natural electromagnetic field variations. Also known as MT sounding. 4.3.2.7. Survey Type (SurveyTypeValue) A type of geophysical survey or data set. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list SurveyTypeValue Value Name Definition airborneGeophysicalSurvey airborne geophysical survey Campaign of airborne geophysical measurements. groundGravitySurvey ground gravity survey Campaign of ground gravity measurements. groundMagneticSurvey ground magnetic survey Campaign of ground magnetic measurements. 3DResistivitySurvey 3D resistivity survey Campaign of 3D Multielectrode DC measurements. seismologicalSurvey seismological survey Campaign of seismological measurements. 4.3.2.8. Swath Type (SwathTypeValue) A type of geophysical swath. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list SwathTypeValue Value Name Definition 3DSeismics 3d seismics Geophysical measurement used to record acoustic response of seismic sources over an area in order to define 3D seismic property distribution in a volume of the earth. 4.4. Hydrogeology 4.4.1. Spatial object types The package Hydrogeology contains the following spatial object types:  Active Well  Aquiclude  Aquifer  Aquifer System  Aquitard  Groundwater Body  Hydrogeological Object  Man-made Hydrogeological Object  Natural Hydrogeological Object  Hydrogeological Unit 4.4.1.1. Active Well (ActiveWell) A well influencing the groundwater resources of the aquifer. This type is a sub-type of HydrogeologicalObjectManMade. Attributes of the spatial object type ActiveWell Attribute Definition Type Voidability activityType The type of activity carried out by the well. ActiveWellTypeValue Association roles of the spatial object type ActiveWell Association role Definition Type Voidability groundWaterBody The GroundWaterBody from which the ActiveWell extracts groundwater resources. GroundWaterBody voidable environmentalMonitoringFacility The related EnvironmentalMonitoringFacility. EnvironmentalMonitoringFacility voidable borehole The Borehole upon which the ActiveWell is based. Borehole voidable 4.4.1.2. Aquiclude (Aquiclude) An impermeable body of rock or stratum of sediment that acts as a barrier to the flow of groundwater. This type is a sub-type of HydrogeologicalUnit. 4.4.1.3. Aquifer (Aquifer) A wet underground layer of water-bearing permeable rock or unconsolidated materials (gravel, sand, silt, or clay) from which groundwater can be usefully extracted using a water well. This type is a sub-type of HydrogeologicalUnit. Attributes of the spatial object type Aquifer Attribute Definition Type Voidability aquiferType The type of aquifer. AquiferTypeValue mediaType The classification of the medium in which the groundwater flow occurs. AquiferMediaTypeValue isExploited Indicates if groundwater from aquifer is exploited by wells or intakes. Boolean voidable isMainInSystem Indicates if aquifer is the main useful aquifer in the aquifer system. Boolean voidable vulnerabilityToPollution An index value or interval of values determining the potential degree of aquifer risk arising from the geological structure, hydrogeological conditions and the existence of real or potential source of contamination. QuantityValue voidable permeabilityCoefficient The volume of an incompressible fluid that will flow in unit time through a unit cube of a porous substance across which a unit pressure difference is maintained. QuantityValue voidable storativityCoefficient The ability of an aquifer to store water. QuantityValue voidable hydroGeochemicalRockType The rock type with respect to the soluble rock components and their hydrogeochemical influence on groundwater. HydroGeochemicalRockTypeValue voidable Association roles of the spatial object type Aquifer Association role Definition Type Voidability aquitard The Aquitard(s) that separates the Aquifer. Aquitard voidable hydrogeologicalObject The HydrogeologicalObject(s) related to the aquifer. HydrogeologicalObject voidable aquiferSystem The specific AquiferSystem where the Aquitard occurs. AquiferSystem voidable 4.4.1.4. Aquifer System (AquiferSystem) A collection of aquifers and aquitards, which together constitute the environment of groundwater - communicating vessels , that are filled or can be filled with water. This type is a sub-type of HydrogeologicalUnit. Attributes of the spatial object type AquiferSystem Attribute Definition Type Voidability isLayered Indicates if the AquiferSystem consists of more than one layer. Boolean voidable Association roles of the spatial object type AquiferSystem Association role Definition Type Voidability aquitard The Aquitard(s) contained within the AquiferSystem. Aquitard voidable aquiclude An Aquiclude enclosing the AquiferSystem. Aquiclude voidable aquifer The Aquifer(s) contained in the AquiferSystem. Aquifer voidable 4.4.1.5. Aquitard (Aquitard) A saturated, but poorly permeable bed that impedes groundwater movement. This type is a sub-type of HydrogeologicalUnit. Attributes of the spatial object type Aquitard Attribute Definition Type Voidability approximatePermeabilityCoefficient The volume of an incompressible fluid that will flow in unit time through a unit cube of a porous substance across which a unit pressure difference is maintained. QuantityValue voidable approximateStorativityCoefficient The ability of an aquifer to store water. QuantityValue voidable Association roles of the spatial object type Aquitard Association role Definition Type Voidability aquiferSystem The AquiferSystem of which the Aquitard is a part. AquiferSystem voidable aquifer The Aquifers separated by the Aquitard. Aquifer voidable 4.4.1.6. Groundwater Body (GroundWaterBody) A distinct volume of groundwater within an aquifer or system of aquifers, which is hydraulically isolated from nearby groundwater bodies. Attributes of the spatial object type GroundWaterBody Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier approximateHorizontalExtend The geometry defining the boundary of the GroundWaterBody. GM_Surface voidable conditionOfGroundWaterBody The approximate degree of change to groundwater as a result of human activity. ConditionOfGroundwaterValue mineralization One of the main chemical characteristics of water. A value is a sum of all water chemical concentration components. WaterSalinityValue voidable piezometricState Specifies the piezometric state of the GroundwaterBody water table. PiezometricState voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type GroundWaterBody Association role Definition Type Voidability activeWell The ActiveWell which changes the state of the GroundwaterBody through the extraction of groundwater resources. ActiveWell voidable aquiferSystem The AquiferSystem which includes the GroundWaterBody. AquiferSystem voidable hydrogeologicalObjectNatural A HydrogeologicalObjectNatural interacting with the GroundwaterBody. HydrogeologicalObjectNatural voidable observationWell The observation wells which monitor the GroundWaterBody EnvironmentalMonitoringFacility voidable 4.4.1.7. Hydrogeological Object (HydrogeologicalObject) An abstract class for man-made facilities or natural features that have an interaction with the hydrogeological system. This type is abstract. Attributes of the spatial object type HydrogeologicalObject Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier geometry The geometry defining the spatial location of the HydrogeologicalObject. GM_Primitive name The name or code of the HydrogeologicalObject. PT_FreeText voidable description The description of the HydrogeologicalObject. PT_FreeText voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type HydrogeologicalObject Association role Definition Type Voidability aquifer The Aquifer within which the HydrogeologicalObject occurs. Aquifer voidable 4.4.1.8. Man-made Hydrogeological Object (HydrogeologicalObjectManMade) A man-made hydrogeological object. This type is a sub-type of HydrogeologicalObject. This type is abstract. Attributes of the spatial object type HydrogeologicalObjectManMade Attribute Definition Type Voidability validFrom Official date and time the hydrogeological object was/will be legally established. DateTime voidable validTo Date and time at which the hydrogeological object legally ceased/will cease to be used. DateTime voidable statusCode A code defining the formal status of a man-made hydrogeological object. StatusCodeTypeValue voidable 4.4.1.9. Natural Hydrogeological Object (HydrogeologicalObjectNatural) Hydrogeological object which was created by natural processes. This type is a sub-type of HydrogeologicalObject. Attributes of the spatial object type HydrogeologicalObjectNatural Attribute Definition Type Voidability naturalObjectType The type of natural hydrogeological object. NaturalObjectTypeValue waterPersistence The degree of persistence of water flow. WaterPersistenceValue voidable approximateQuantityOfFlow An approximate value defining the water yield in a natural hydrogeological object. QuantityValue voidable Association roles of the spatial object type HydrogeologicalObjectNatural Association role Definition Type Voidability groundWaterBody The GroundWateBody with which the natural hydrogeological object interacts. GroundWaterBody voidable 4.4.1.10. Hydrogeological Unit (HydrogeologicalUnit) A part of the lithosphere with distinctive parameters for water storage and conduction. This type is a sub-type of GeologicUnit. Attributes of the spatial object type HydrogeologicalUnit Attribute Definition Type Voidability description The description of the HydrogeologicalUnit. PT_FreeText voidable approximateDepth The approximate depth of the HydrogeologicalUnit occurrence. QuantityValue voidable approximateThickness The approximate thickness of the HydrogeologicalUnit. QuantityValue voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type HydrogeologicalUnit Association role Definition Type Voidability geologicStructure Relates one or many HydrogeologicalUnit(s) to a GeologicStructure. GeologicStructure voidable 4.4.2. Data types 4.4.2.1. Hydrogeological Surface (HydrogeologicalSurface) A surface that represents the interpolated groundwater table or other surface, for a local or regional area. This type is a union type. Attributes of the union type HydrogeologicalSurface Attribute Definition Type Voidability surfaceRectifiedGrid A surface whose domain is a rectified grid. RectifiedGridCoverage surfaceReferenceableGrid Surface whose domain consists of a referenceable grid. ReferenceableGridCoverage surfacePointCollection Hydrogeological surface represented by collection of observations in points. PointObservationCollection 4.4.2.2. Piezometric State (PiezometricState) The piezometric state of a GroundWaterBody Attributes of the data type PiezometricState Attribute Definition Type Voidability observationTime Date and time of groundwater state observation. DateTime piezometricSurface A surface that represents the level to which water will rise in tightly cased wells. HydrogeologicalSurface 4.4.2.3. Quantity Value (QuantityValue) A data container with a single quantity value or a range of quantity values. This type is a union type. Attributes of the union type QuantityValue Attribute Definition Type Voidability singleQuantity Scalar component with decimal representation and a unit of measure used to store value of a continuous quantity. Quantity quantityInterval Decimal pair for specifying a quantity range with a unit of measure. QuantityRange 4.4.3. Code lists 4.4.3.1. Active Well Type (ActiveWellTypeValue) Types of active wells. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list ActiveWellTypeValue Value Name Definition exploitation exploitation The extraction of groundwater from an aquifer for various purposes (domestic, industrial, water supply intake and other) recharge recharge (a) Aquifer Recharge Wells: Used to recharge depleted aquifers by injecting water from a variety of sources such as lakes, streams, domestic wastewater treatment plants, other aquifers, etc. (b) Saline Water Intrusion Barrier Wells: Used to inject water into fresh water aquifers to prevent intrusion of salt water into fresh water aquifers. (c) Subsidence Control Wells: Used to inject fluids into a non-oil or gas-producing zone to reduce or eliminate subsidence associated with overdraft of fresh water. dewatering dewatering The removal of water from solid material or soil from an aquifer for the purpose of lowering the water table, e.g. during the site development phase of a major construction project due to a high water table. Usually involves the use of dewatering  pumps. decontamination decontamination Well used in remediation schemes that reduce the pollution in an aquifer. disposal disposal A well, often a depleted oil or gas well, into which waste fluids can be injected for disposal. Disposal wells typically are subject to regulatory requirements to avoid the contamination of freshwater aquifers. waterExploratory water exploratory A well drilled to search for new groundwater. thermal thermal A well used to extract thermal supply water for various thermal purposes (e.g. balneology). observation observation A well used for observation purposes. 4.4.3.2. Aquifer Media Type (AquiferMediaTypeValue) Values describing the characteristics of the aquifer medium. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list AquiferMediaTypeValue Value Name Definition fractured fractured Fractured aquifers are rocks in which the groundwater moves through cracks, joints or fractures in otherwise solid rock porous porous Porous media are those aquifers consisting of aggregates of individual particles such as sand or gravel. and the groundwater flow occurs in and moves through the openings between the individual grains. karstic karstic Karstic aquifers are fractured aquifers where the cracks and fractures have been enlarged by solution, forming large channels or even caverns. compound compound A combination of a porous, karstic and/or fractured aquifer karsticAndFractured karstic and fractured A combination of both karstic and fractured aquifer porousAndFractured porous and fractured A combination of both porous and fractured aquifer 4.4.3.3. Aquifer Type (AquiferTypeValue) Types of aquifers. The allowed values for this code list comprise only the values specified in the table below. Values for the code list AquiferTypeValue Value Name Definition confinedSubArtesian confined subartesian An aquifer containing water between two relatively impermeable boundaries. The water level in a well tapping a confined aquifer stands above the top of the confined aquifer and can be higher or lower than the water table that may be present in the material above it. The water level does not rise above the ground surface. confinedArtesian confined artesian An aquifer containing water between two relatively impermeable boundaries. The water level in a well tapping a confined aquifer stands above the top of the confined aquifer and can be higher or lower than the water table that may be present in the material above. The water level rises above the ground surface, yielding a flowing well. unconfined unconfined An aquifer containing water that is not under pressure. The water level in a well is the same as the water table outside the well. 4.4.3.4. Condition Of Groundwater (ConditionOfGroundwaterValue) Values indicating the approximate degree of change which has taken place on the natural state of groundwater. The allowed values for this code list comprise only the values specified in the table below. Values for the code list ConditionOfGroundwaterValue Value Name Definition natural natural Groundwater quantity or quality is dependent only on natural factors. lightlyModified lightly modified Groundwater quantity or quality is dependent mostly on natural factors, but with some influence through human activity modified modified Groundwater quantity or quality is modified by human activity. stronglyModified strongly modified Groundwater quantity or quality is modified by human activity and the values of a number of parameters exceed the drinking water standards. unknown unknown The natural state of groundwater condition is unknown. 4.4.3.5. Hydrogeochemical Rock Type (HydroGeochemicalRockTypeValue) Values describing the hydrogeochemical condition of the groundwater environment. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list HydroGeochemicalRockTypeValue Value Name Definition silicatic silicatic Silicatic hydrochemical type of groundwater. carbonatic carbonatic Carbonatic hydrochemical type of groundwater. sulfatic sulfatic Sulfatic hydrochemical type of groundwater. chloridic chloridic Chloridic hydrochemical type of groundwater. organic organic Organic hydrochemical type of groundwater. 4.4.3.6. Natural Object Type (NaturalObjectTypeValue) Types of natural hydrogeological objects. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list NaturalObjectTypeValue Value Name Definition spring spring Any natural situation where groundwater flows to the surface of the earth. Thus, a spring is a site where the aquifer surface meets the ground surface. seep seep A moist or wet place where groundwater reaches the earth's surface from an underground aquifer. swallowHole swallow hole A natural depression or hole in the Earth's surface, also known as a sink, shake hole, sinkhole, swallow hole, swallet, doline or cenote, it is mostly caused by karst processes  the chemical dissolution of carbonate rocks or suffusion processes for example in sandstone. fen fen Low land that is covered wholly or partly with water and that usually has peaty alkaline soil and characteristic flora (as of sedges and reeds). notSpecified not specified Unspecified places where groundwater meets the surface. 4.4.3.7. Status Code Type (StatusCodeTypeValue) Values describing the statuses of man-made hydrogeological objects. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list StatusCodeTypeValue Value Name Definition abandonedDry abandoned, dry Abandoned because of lack of water. abandonedInsufficient abandoned, insufficient water Abandoned because of insufficient amount of water. abandonedQuality abandoned, poor water quality Abandoned because of water quality reasons. deepened deepened Depth of boring increased. new new Borehole constructed on a site not previously used. notInUse not in use No longer used for any purpose. reconditioned reconditioned Well that has been subject to remedial works to improve its functioning. standby standby Abstraction used only when others are not available. unfinished unfinished Boring or construction not completed. unknown unknown Status not known or defined. 4.4.3.8. Water Persistence (WaterPersistenceValue) Types of hydrological persistence of water. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list WaterPersistenceValue Value Name Definition intermittent intermittent Filled and/or flowing for part of the year. seasonal seasonal Filled and/or flowing for particular seasons of the year, e.g. autumn/winter. perennial perennial Filled and/or flowing continuously throughout the year as its bed lies below the water table. notSpecified not specified The type of hydrological persistence of water not specified. ephemeral ephemeral Filled and/or flowing during and immediately after precipitation. 4.4.3.9. Water Salinity (WaterSalinityValue) A code list indicating salinity classes in water. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list WaterSalinityValue Value Name Definition ultraFreshWater ultra fresh water Water with very low salinity. The salinity is equivalent or nearly equivalent to that of rainwater. freshWater fresh water Freshwater refers to bodies of water such as ponds, lakes, rivers and streams containing low concentrations of dissolved salts. brackishWater brackish water Brackish water is water that has more salinity than fresh water, but not as much as seawater. It may result from mixing of seawater with fresh water, as in estuaries, or it may occur in brackish fossil aquifers. salineWater saline water Saline water is water that contains a significant concentration of dissolved salts. Seawater has a salinity of roughly 35 000 ppm, equivalent to 35 g/L. brineWater brine water Brine water is saturated or nearly saturated with salt. 4.5. Layers Layers for the spatial data theme Geology Layer Name Layer Title Spatial object type GE.GeologicUnit Geologic Units MappedFeature (spatial objects whose specification property is of type GeologicUnit) GE. <CodeListValue> (1) <human readable name> MappedFeature (spatial objects whose specification property is of type GeologicFeature and which are classified (using the themeClass property) according to the same thematic classification) Example: GE.ShrinkingAndSwelling Clays Example: Shrinking and swelling clays (themeClassification: ThematicClassificationValue) GE.GeologicFault Geologic Faults MappedFeature (spatial objects whose specification property is of type ShearDisplacementStructure) GE.GeologicFold Geologic Folds MappedFeature (spatial objects whose specification property is of type Fold) GE.GeomorphologicFeature Geomorphologic Features MappedFeature (spatial objects whose specification property is of type GeomorphologicFeature) GE.Borehole Boreholes Borehole GE.Aquifer Aquifers MappedFeature (spatial objects whose specification property is of type Aquifer) GE.Aquiclude Aquicludes MappedFeature (spatial objects whose specification property is of type Aquiclude) GE.Aquitard Aquitards MappedFeature (spatial objects whose specification property is of type Aquitard) GE.AquiferSystems Aquifer Systems MappedFeature (spatial objects whose specification property is of type AquiferSystem) GE.Groundwaterbody Groundwater Bodies Groundwaterbody GE.ActiveWell Active Wells ActiveWell GE. <CodeListValue> (2) <human readable name> GeophStation (stationType: StationTypeValue) Example: GE.gravityStation Example: Gravity Stations GE. <CodeListValue> (3) <human readable name> GeophStation (profilType: ProfileTypeValue) Example: GE.seismicLine Example: Seismic Lines GE. <CodeListValue> (4) <human readable name> GeophStation (surveyType: SurveyTypeValue) Example: GE.groundGravitySurvey Example: Ground Gravity Surveys GE. <CodeListValue> (5) <human readable name> Campaign (surveyType: SurveyTypeValue) Example: GE.groundMagneticSurvey Example: Ground Magnetic Surveys GE.Geophysics.3DSeismics 3D Seismics GeophSwath (1) One layer shall be made available for each code list value, in accordance with Art. 14(3). (2) One layer shall be made available for each code list value, in accordance with Art. 14(3). (3) One layer shall be made available for each code list value, in accordance with Art. 14(3). (4) One layer shall be made available for each code list value, in accordance with Art. 14(3). (5) One layer shall be made available for each code list value, in accordance with Art. 14(3). ANNEX IV The following Annex IV is added to Regulation (EU) No 1089/2010: ANNEX IV Requirements for Spatial Data Themes Listed in Annex III to Directive 2007/2/EC 1. STATISTICAL UNITS 1.1. Structure of the Spatial Data Theme Statistical Units The types specified for the spatial data theme Statistical Units are structured in the following packages:  Statistical Units Base  Statistical Units Vector  Statistical Units Grid 1.2. Statistical Units Base 1.2.1. Spatial object types The package Statistical Units Base contains the spatial object type Statistical Unit. 1.2.1.1. Statistical Unit (StatisticalUnit) Unit for dissemination or use of statistical information. This type is abstract. 1.3. Statistical Units Vector 1.3.1. Spatial object types The package Vector contains the following spatial object types:  Vector Statistical Unit  Area Statistical Unit  Statistical Tesselation  Evolution 1.3.1.1. Vector Statistical Unit (VectorStatisticalUnit) Statistical unit represented as a vector geometry (point, line or surface). This type is a sub-type of StatisticalUnit. Attributes of the spatial object type VectorStatisticalUnit Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier thematicId Descriptive unique object identifier applied to spatial objects in a defined information theme. ThematicIdentifier country The code of the country the object belongs to. CountryCode geographicalName Possible geographical names of the object. GeographicalName validityPeriod The period when the statistical unit is supposed to be preferably used and not. TM_Period referencePeriod The period when the data is supposed to give a picture of the territorial division in statistical units. TM_Period beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type VectorStatisticalUnit Association role Definition Type Voidability geometry Geometrical representations of the vector statistical unit. VectorStatisticalUnitGeometry evolutions All the evolutions the statistical unit has encountered. Evolution voidable Constraints of the spatial object type VectorStatisticalUnit Vector statistical units with a reference geometry instance of GM_MultiSurface must be instances of the specialised class AreaStatisticalUnit. 1.3.1.2. Area Statistical Unit (AreaStatisticalUnit) Vector statistical unit with a surfacic reference geometry. This type is a sub-type of VectorStatisticalUnit. Attributes of the spatial object type AreaStatisticalUnit Attribute Definition Type Voidability areaValue The area of the reference geometry. Area landAreaValue The area of the above-water part. Area voidable livableAreaValue The area of the livable part. Area voidable Association roles of the spatial object type AreaStatisticalUnit Association role Definition Type Voidability administrativeUnit Administrative units used to build the area statistical unit. AdministrativeUnit voidable lowers The area statistical units of the next lower level. AreaStatisticalUnit voidable uppers The area statistical units of the next upper level. AreaStatisticalUnit voidable successors Successors of the area statistical unit. AreaStatisticalUnit voidable predecessors Predecessors of the area statistical unit. AreaStatisticalUnit voidable tesselation The tesselation composed of units. StatisticalTessellation voidable Constraints of the spatial object type AreaStatisticalUnit The reference geometry of an area statistical units should be a GM_MultiSurface. 1.3.1.3. Statistical Tesselation (StatisticalTessellation) A tesselation composed of area statistical units. Attributes of the spatial object type StatisticalTessellation Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier Association roles of the spatial object type StatisticalTessellation Association role Definition Type Voidability units The units composing a tesselation. AreaStatisticalUnit voidable lower The immediately lower statistical tessellation. StatisticalTessellation voidable upper The immediately upper statistical tessellation. StatisticalTessellation voidable 1.3.1.4. Evolution (Evolution) Representation of vector statistical unit evolution. Attributes of the spatial object type Evolution Attribute Definition Type Voidability date The date when the change occured. DateTime evolutionType The type of evolution. EvolutionTypeValue areaVariation The area variation during the evolution. This attribute has to be populated only if the type is change . Area voidable populationVariation The population variation during the evolution. This attribute has to be populated only if the type is change . Integer voidable Association roles of the spatial object type Evolution Association role Definition Type Voidability finalUnitVersions All the final unit versions concerned by the evolution. VectorStatisticalUnit voidable units All the units concerned by the evolution. VectorStatisticalUnit voidable initialUnitVersions All the initial unit versions concerned by the evolution. VectorStatisticalUnit voidable Constraints of the spatial object type Evolution Evolution representations shall be consistent with the versions of the concerned objects. An evolution with a typeValue creation  shall not have any initial unit versions and only one final one. An evolution with a typeValue deletion  shall have one initial unit version and no final one. An evolution with a typeValue aggregation  shall have at least two initial unit versions (the units to be aggregated) and a single final one (the resulting aggregation). An evolution with a typeValue change  shall have one initial unit version and one final one. An evolution with a typeValue splitting  shall have a single initial unit version (the unit to split), and at least two final ones (the units resulting from the splitting). 1.3.2. Data types 1.3.2.1. Vector Statistical Unit Geometry (VectorStatisticalUnitGeometry) A geometrical representation for vector statistical units. Attributes of the data type VectorStatisticalUnitGeometry Attribute Definition Type Voidability geometry The geometry. GM_Object geometryDescriptor The statistical unit geometry descriptor. GeometryDescriptor 1.3.2.2. Geometry Descriptor (GeometryDescriptor) A descriptor for vector statistical unit geometry. Attributes of the data type GeometryDescriptor Attribute Definition Type Voidability geometryType The geometry type. GeometryTypeValue mostDetailedScale The most detailed scale the generalised geometry is supposed to be suitable for (expressed as the inverse of an indicative scale). Integer leastDetailedScale The least detailed scale the generalised geometry is supposed to be suitable for (expressed as the inverse of an indicative scale). Integer Constraints of the data type GeometryDescriptor The mostDetailedScale and leastDetailedScale fields shall be provided only for geometry descriptors with a type generalisedGeometry If provided, mostDetailedScale shall be smaller than leastDetailedScale 1.3.3. Code lists 1.3.3.1. Geometry Type (GeometryTypeValue) The code values for the geometry types. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list GeometryTypeValue Value Name Definition referenceGeometry reference geometry The described geometry is the reference geometry. pointLabel point label The described geometry is a point geometry for labeling. centerOfGravity center of gravity The described geometry is a point geometry located at the center of gravity of the unit. generalisedGeometry generalised geometry A generalised geometry of the statistical unit. other other Other kind of geometry type. 1.3.3.2. Evolution Type (EvolutionTypeValue) The code values for evolution types. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Statistical Units. 1.4. Statistical Units Grid 1.4.1. Spatial object types The package Grid contains the following spatial object types:  Statistical Grid Cell  Statistical Grid 1.4.1.1. Statistical Grid Cell (StatisticalGridCell) Unit for dissemination or use of statistical information that is represented as a grid cell. This type is a sub-type of StatisticalUnit. Attributes of the spatial object type StatisticalGridCell Attribute Definition Type Voidability code A cell code. CharacterString voidable geographicalPosition The grid cell lower left corner geographical position. DirectPosition voidable gridPosition The grid cell position within the grid based on the grid coordinates. GridPosition voidable geometry The grid cell geometry. GM_Surface voidable Association roles of the spatial object type StatisticalGridCell Association role Definition Type Voidability lowers The immediately lower statistical grid cells. StatisticalGridCell voidable upper The immediately upper statistical grid cell. StatisticalGridCell voidable grid The grid made up of cells. StatisticalGrid Constraints of the spatial object type StatisticalGridCell The cell position shall be within the grid, according to its width and height. At least one of the attributes code, geographicalPosition, gridPosition or geometry shall be provided. Where several spatial representations are provided (code, geographicalPosition, gridPosition and geometry), they shall be consistent. The code shall be composed of: (1) A coordinate reference system part, represented by the word CRS, followed by the EPSG code. (2) A resolution and position part:  If the coordinate reference system is projected, the word RES followed by the grid resolution in meters and the letter m. Then, the letter N followed by the northing value in meters, and the letter E followed by the easting value in meters.  If the coordinate reference system is not projected, the word RES followed by the grid resolution in degree-minute-second, followed by the word dms. Then the word LON followed by the longitude value in degree-minute-second, and word LAT followed by the latitude value in degree-minute-second. For both cases, the given position shall be the position of the lower left cell corner. 1.4.1.2. Statistical Grid (StatisticalGrid) A grid composed of statistical cells. Attributes of the spatial object type StatisticalGrid Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier EPSGCode The EPSG code to identify the grid Coordinate Referencing System. Integer resolution The grid resolution. StatisticalGridResolution origin The position of the origin point of the grid in the specified coordinate reference system (if defined). DirectPosition width The grid width, in cell number (if defined). Integer height The grid height, in cell number (if defined). Integer Association roles of the spatial object type StatisticalGrid Association role Definition Type Voidability cells The cells composing a grid. StatisticalGridCell lower The immediately lower statistical grid. StatisticalGrid voidable upper The immediately upper statistical grid. StatisticalGrid voidable Constraints of the spatial object type StatisticalGrid If the coordinate reference system is a projected one, the resolution shall be a length. Otherwise, it shall be an angle. 1.4.2. Data types 1.4.2.1. Grid Position (GridPosition) A grid cell position within a grid. Attributes of the data type GridPosition Attribute Definition Type Voidability x The position of the cell on the horizontal axis, starting from the left side, toward the right, from 0 to the grid width -1. Integer y The position of the cell on the vertical axis, starting from the bottom toward the top, from 0 to the grid height -1. Integer 1.4.2.2. Statistical Grid Resolution (StatisticalGridResolution) A statistical unit resolution value. This type is a union type. Attributes of the union type StatisticalGridResolution Attribute Definition Type Voidability lengthResolution A distance resolution. Length angleResolution An angle resolution. Angle 1.5. Theme-specific Requirements (1) At least the geometry of statistical units, for which statistical data are made available under INSPIRE, shall be made available as well. This requirement applies to INSPIRE themes that refer to statistical units. (2) For pan-European usage, the Equal Area Grid defined in Section 2.2.1 of Annex II shall be used. (3) Statistical data shall refer to their statistical unit through the units external object identifier (inspireId) or thematic identifier (for vector units) or the units code (for grid cells). (4) Statistical data shall refer to a specific version of a statistical unit. 1.6. Layers Layers for the spatial data theme Statistical Units Layer Name Layer Title Spatial object type SU.VectorStatisticalUnit Vector statistical units VectorStatisticalUnit SU.StatisticalGridCell Statistical grid cells StatisticalGridCell 2. BUILDINGS 2.1. Definitions In addition to the definitions set out in Article 2, the following definitions shall apply: (1) 2D data  means data where the geometry of spatial objects is represented in two-dimensional space. (2) 2.5D data  means data where the geometry of spatial objects is represented in three-dimensional space with the constraint that, for each (X,Y) position, there is only one Z. (3) 3D data  means data where the geometry of spatial objects is represented in three-dimensional space. (4) building component  means any sub-division or element of a building. 2.2. Structure of the Spatial Data Theme Buildings The types specified for the spatial data theme Buildings are structured in the following packages:  Buildings Base  Buildings 2D  Buildings 3D 2.3. Buildings Base 2.3.1. Spatial object types The package Buildings Base contains the following spatial object types:  Abstract Construction  Abstract Building  Building  Building Part 2.3.1.1. Abstract Construction (AbstractConstruction) Abstract spatial object type grouping the semantic properties of buildings, building parts. This type is abstract. Attributes of the spatial object type AbstractConstruction Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier name Name of the construction. GeographicalName voidable dateOfConstruction Date of construction. DateOfEvent voidable dateOfDemolition Date of demolition. DateOfEvent voidable dateOfRenovation Date of last major renovation. DateOfEvent voidable elevation Vertically-constrained dimensional property consisting of an absolute measure referenced to a well-defined surface which is commonly taken as origin (geoÃ ¯d, water level, etc.). Elevation voidable externalReference Reference to an external information system containing any piece of information related to the spatial object. ExternalReference voidable heightAboveGround Height above ground. HeightAboveGround voidable conditionOfConstruction Status of construction. ConditionOfConstructionValue voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable 2.3.1.2. Abstract Building (AbstractBuilding) Abstract spatial object type grouping the common semantic properties of the spatial object types Building and BuildingPart. This type is a sub-type of AbstractConstruction. This type is abstract. Attributes of the spatial object type AbstractBuilding Attribute Definition Type Voidability buildingNature Characteristic of the building that makes it generally of interest for mappings applications. The characteristic may be related to the physical aspect and/or to the function of the building. BuildingNatureValue voidable currentUse Activity hosted within the building. This attribute addresses mainly the buildings hosting human activities. CurrentUse voidable numberOfDwellings Number of dwellings. Integer voidable numberOfBuildingUnits Number of building units in the building. A BuildingUnit is a subdivision of Building with its own lockable access from the outside or from a common area (i.e. not from another BuildingUnit), which is atomic, functionally independent, and may be separately sold, rented out, inherited, etc. Integer voidable numberOfFloorsAboveGround Number of floors above ground. Integer voidable 2.3.1.3. Building (Building) A Building is an enclosed construction above and/or underground, used or intended for the shelter of humans, animals or things or for the production of economic goods. A building refers to any structure permanently constructed or erected on its site. This type is a sub-type of AbstractBuilding. This type is abstract. Association roles of the spatial object type Building Association role Definition Type Voidability parts The building parts the building is composed of. BuildingPart voidable 2.3.1.4. Building Part (BuildingPart) A BuildingPart is a sub-division of a Building that might be considered itself as a building. This type is a sub-type of AbstractBuilding. This type is abstract. 2.3.2. Data types 2.3.2.1. Current Use (CurrentUse) This data type enables to detail the current use(s). Attributes of the data type CurrentUse Attribute Definition Type Voidability currentUse The current use. CurrentUseValue percentage The proportion, given as a percentage, devoted to this current use. Integer Constraints of the data type CurrentUse The total of all percentages shall be less or equal to 100. 2.3.2.2. Date Of Event (DateOfEvent) This data type includes the different possible ways to define the date of an event. Attributes of the data type DateOfEvent Attribute Definition Type Voidability anyPoint A date and time of any point of the event, between its beginning and its end. DateTime voidable beginning Date and time when the event begun. DateTime voidable end Date and time when the event ended. DateTime voidable Constraints of the data type DateOfEvent At least one of the attributes beginning, end or anyPoint shall be supplied. If provided, the beginning attribute shall not be after the anyPoint attribute and the end attribute, and the anyPoint attribute shall not be after the end attribute. 2.3.2.3. Elevation (Elevation) This data type includes the elevation value itself and information on how it was measured. Attributes of the type Elevation Attribute Definition Type Voidability elevationReference Element where the elevation was measured. ElevationReferenceValue elevationValue Value of the elevation. DirectPosition 2.3.2.4. External Reference (ExternalReference) Reference to an external information system containing any piece of information related to the spatial object. Attributes of the data type ExternalReference Attribute Definition Type Voidability informationSystem Uniform Resource Identifier of the external information system. URI informationSystemName The name of the external information system. PT_FreeText reference Thematic identifier of the spatial object or of any piece of information related to the spatial object. CharacterString 2.3.2.5. Height Above Ground (HeightAboveGround) Vertical distance between a low and a high reference. Attributes of the data type HeightAboveGround Attribute Definition Type Voidability heightReference Element used as the high reference. ElevationReferenceValue voidable lowReference Element used as the low reference. ElevationReferenceValue voidable status The way the height has been captured. HeightStatusValue voidable value Value of the height above ground. Length Constraints of the data type HeightAboveGround The value of HeightAboveGround shall be in meters. 2.3.2.6. Building Geometry2D (BuildingGeometry2D) This data types includes the geometry of the building and metadata information about which element of the building was captured and how. Attributes of the data type BuildingGeometry2D Attribute Definition Type Voidability geometry 2D or 2.5D geometric representation. GM_Object horizontalGeometryEstimatedAccuracy The estimated absolute positional accuracy of the (X,Y) coordinates of the building geometry, in the INSPIRE official Coordinate Reference System. Absolute positional accuracy is defined as the mean value of the positional uncertainties for a set of positions where the positional uncertainties are defined as the distance between a measured position and what is considered as the corresponding true position. Length voidable horizontalGeometryReference Element of the building that was captured by (X,Y) coordinates. HorizontalGeometryReferenceValue referenceGeometry The geometry to be taken into account by view services, for portrayal. Boolean verticalGeometryEstimatedAccuracy The estimated absolute positional accuracy of the Z coordinates of the building geometry, in the INSPIRE official Coordinate Reference System. Absolute positional accuracy is defined as the mean value of the positional uncertainties for a set of positions where the positional uncertainties are defined as the distance between a measured position and what is considered as the corresponding true position. Length voidable verticalGeometryReference Element of the building that was captured by vertical coordinates. ElevationReferenceValue Constraints of the data type BuildingGeometry2D Geometry shall be of type GM_Point or GM_Surface or GM_MultiSurface. The value of horizontalGeometryEstimatedAccuracy shall be given in meters. For exactly one item of BuildingGeometry, the value of the attribute referenceGeometry shall be true . The value of verticalGeometryEstimatedAccuracy shall be given in meters. 2.3.3. Code lists 2.3.3.1. Building Nature (BuildingNatureValue) Values indicating the nature of a building. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list BuildingNatureValue Value Name Definition arch arch A man-made structure in the form of an arch. bunker bunker A facility, partly underground, intended for or used by the military either for location of command/control centers or for troop encampment. canopy canopy An overhead roof providing shelter to things below. Canopies may be free standing frameworks over which a covering is attached or may be linked or suspended to the outside of a building. caveBuilding cave building A space hosting human or economic activity which is usually enclosed within rock with the addition of man-made exterior walls and which may contain structures comparable to the interior structures of freestanding buildings. chapel chapel A Christian place of worship, usually smaller than a church. castle castle A large ornate or fortified building usually constructed for the purpose of a private residence or security. church church Building or structure whose primary aim is to facilitate the religious practice of a Christian community. dam dam A permanent barrier across a watercourse used to impound water or to control its flow. greenhouse greenhouse A building that is often constructed primarily of transparent material (for example: glass), in which temperature and humidity can be controlled for the cultivation and/or protection of plants. lighthouse lighthouse A tower designed to emit light from a system of lamps and lenses. mosque mosque Building or structure whose primary aim is to facilitate the religious practice of a Muslim community. shed shed A building of light construction, which usually has one or more open sides, that is typically used for storage. silo silo A large storage structure, generally cylindrical, used for storing loose materials. stadium stadium A place or venue for sports, concerts or other events and consists of a field or stage either partly or completely surrounded by a structure designed to allow spectators to stand or sit and view the event. storageTank storage tank A container usually for holding liquids and compressed gases. synagogue synagogue Building or structure whose primary aim is to facilitate the religious practice of a Jewish or Samaritan community. temple temple Building or structure whose primary aim is to facilitate religious practices. tower tower A relatively tall, narrow structure that may either stand alone or may form part of another structure. windmill windmill A building which converts the energy of the wind into rotational motion by means of adjustable sails or blades. windTurbine wind turbine A tower and associated equipment that generates electrical power from wind. 2.3.3.2. Condition Of Construction (ConditionOfConstructionValue) Values indicating the condition of a construction. The allowed values for this code list comprise only the values specified in the table below. Values for the code list ConditionOfConstructionValue Value Name Definition declined declined The construction cannot be used under normal conditions, though its main elements (walls, roof) are still present. demolished demolished The construction has been demolished. There are no more visible remains. functional functional The construction is functional. projected projected The construction is being designed. Construction has not yet started. ruin ruin The construction has been partly demolished and some main elements (roof, walls) have been destroyed. There are some visible remains of the construction. underConstruction under construction The construction is under construction and not yet functional. This applies only to the initial construction of the construction and not to maintenance work. 2.3.3.3. Current Use (CurrentUseValue) Values indicating the current use. The allowed values for this code list comprise the values specified in the table below and narrower values defined by data providers. This code list is hierarchical. Values for the code list CurrentUseValue Value Name Definition Parent value residential residential The building (or building component) is used for residential purpose. individualResidence individual residence The building (or building component) hosts only one dwelling. residential collectiveResidence collective residence The building (or building component) hosts more than one dwelling. residential twoDwellings two dwellings The building (or building component) hosts two dwellings. collectiveResidence moreThanTwoDwelling more than two dwellings The building (or building component) hosts at least 3 dwellings. collectiveResidence residenceForCommunities residence for communities The building (or building component) hosts a residence for communities. residential agriculture agriculture The building (or building component) is used for agricultural activities. industrial industrial The building (or building component) is used for secondary sector activities (industrial). commerceAndServices commerce and services The building (or building component) is used for any service activities. This value addresses the buildings and building components dedicated to tertiary sector activities (commercial and services). office office The building (or building component) hosts offices. commerceAndServices trade trade The building (or building component) hosts trade activities. commerceAndServices publicServices public services The building (or building component) hosts public services. Public services are tertiary services provided for the benefit of the citizens. commerceAndServices ancillary ancillary A building (or building component) of small size that is used only in connection with another larger building (or building component) and generally does not inherit the same function and characteristics as the building (or building component) it is linked to. 2.3.3.4. Elevation Reference (ElevationReferenceValue) List of possible elements considered to capture a vertical geometry. The allowed values for this code list comprise only the values specified in the table below. Values for the code list ElevationReferenceValue Value Name Definition aboveGroundEnvelope above ground envelope The elevation has been captured at the level of the maximum extent of the above ground envelope of the construction. bottomOfConstruction bottom of construction The elevation has been captured at the bottom of the usable part of the construction. entrancePoint entrance point The elevation has been captured at the entrance of the construction, generally the bottom of entrance door. generalEave general eave The elevation has been captured at eave level, anywhere between the lowest and the highest eave levels of the construction. generalGround general ground The elevation has been captured at ground level, anywhere between the lowest and the highest ground points of the construction. generalRoof general roof The elevation has been captured at roof level, anywhere between the lowest edge roof level and the top of the construction. generalRoofEdge general roof edge The elevation has been captured at roof edge level, anywhere between the lowest and the highest roof edges of the construction. highestEave highest eave The elevation has been captured at the highest eave level of the construction. highestGroundPoint highest ground point The elevation has been captured at the highest ground point of the construction. highestPoint highest point The elevation has been captured at the highest point of the construction, including the installations, such as chimneys and antennas. highestRoofEdge highest roof edge The elevation has been captured at the highest roof edge level of the construction. lowestEave lowest eave The elevation has been captured at the lowest eave level of the construction. lowestFloorAboveGround lowest floor above ground The elevation has been captured at the level of the lowest floor above ground. lowestGroundPoint lowest ground point The elevation has been captured at the lowest ground point level of the construction. lowestRoofEdge lowest roof edge The elevation has been captured at the lowest roof edge level of the construction. topOfConstruction top of construction The elevation has been captured at the top level of the construction. 2.3.3.5. Height Status (HeightStatusValue) Values indicating the method used to capture a height. The allowed values for this code list comprise only the values specified in the table below. Values for the code list HeightStatusValue Value Name Definition estimated estimated The height has been estimated and not measured. measured measured The height has been (directly or indirectly) measured. 2.3.3.6. Horizontal Geometry Reference (HorizontalGeometryReferenceValue) Values indicating the element considered to capture a horizontal geometry. The allowed values for this code list comprise only the values specified in the table below. Values for the code list HorizontalGeometryReferenceValue Value Name Definition aboveGroundEnvelope above ground envelope The building horizontal geometry has been captured using the above ground envelope of the building, i.e. the maximum extent of the building above ground. combined combined The building horizontal geometry has been obtained from the combination of the geometries of its building parts with the geometries of the building parts using different horizontal geometry references. entrancePoint entrance point The building geometry is represented by a point located at the entrance of the building. envelope envelope The building horizontal geometry has been captured using the whole envelope of the building, i.e. the maximum extent of the building above and under ground. footPrint foot print The building horizontal geometry has been captured using the footprint of the building, i.e. its extent at ground level. lowestFloorAboveGround lowest floor above ground The building horizontal geometry has been captured using the lowest floor above ground of the building. pointInsideBuilding point inside building The building horizontal geometry is represented by a point located within the building. pointInsideCadastralParcel point inside cadastral parcel The building horizontal geometry is represented by a point located within the parcel the building belongs to. roofEdge roof edge The building horizontal geometry has been captured using the roof edges of the building. 2.4. Buildings 2D 2.4.1. Spatial object types The package Buildings 2D contains the following spatial object types:  Building  Building Part 2.4.1.1. Building (Building) A Building is an enclosed construction above and/or underground, used or intended for the shelter of humans, animals or things or for the production of economic goods. A building refers to any structure permanently constructed or erected on its site. This type is a sub-type of Building of the Buildings Base package. Attributes of the spatial object type Building Attribute Definition Type Voidability geometry2D 2D or 2,5D geometric representation of the building. BuildingGeometry2D Constraints of the spatial object type Building Exactly one geometry2D attribute shall be a reference geometry, i.e. a geometry2D with a referenceGeometry attribute set to true . The parts of the building shall be represented using the BuildingPart type of the Buildings2D package. 2.4.1.2. Building Part (BuildingPart) A BuildingPart is a sub-division of a Building that might be considered itself as a building. This type is a sub-type of BuildingPart of the Buildings Base package. Attributes of the spatial object type BuildingPart Attribute Definition Type Voidability geometry2D 2D or 2,5D geometric representation of the building part. BuildingGeometry2D Constraints of the spatial object type BuildingPart Exactly one geometry2D attribute must be a reference geometry, i.e. the referenceGeometry attribute must be true . 2.5. Buildings 3D 2.5.1. Spatial object types The package Buildings 3D contains the following spatial object types:  Building  Building Part 2.5.1.1. Building (Building) A Building is an enclosed construction above and/or underground, used or intended for the shelter of humans, animals or things or for the production of economic goods. A building refers to any structure permanently constructed or erected on its site. This type is a sub-type of Building in the Buildings Base package. Attributes of the spatial object type Building Attribute Definition Type Voidability geometry2D 2D or 2,5D geometric representation. BuildingGeometry2D voidable geometry3DLoD1 3D geometric representation at level of detail (LoD) 1, consisting of the generalized representation of the outer boundary by vertical lateral surfaces and horizontal base polygons. BuildingGeometry3DLoD1  geometry3DLoD2 3D geometric representation at level of detail (LoD) 2, consisting of the generalized representation of the outer boundary by vertical lateral surfaces and a prototypical roof shape or cover (from a defined list of roof shapes) BuildingGeometry3DLoD2  geometry3DLoD3 3D geometric representation at level of detail (LoD) 3, consisting of the detailed representation of the outer boundary (including protrusions, facade elements and window recesses) as well as of the roof shape (including dormers, chimneys). BuildingGeometry3DLoD  geometry3DLoD4 3D geometric representation at level of detail (LoD) 4, consisting of the detailed representation of the outer boundary (including protrusions, facade elements, and window recesses) as well as of the roof shape (including dormers, chimneys). BuildingGeometry3DLoD  Constraints of the spatial object type Building If a Building does not have any BuildingParts, at least the geometry3DLoD1 or geometry3DLoD2 or geometry3DLoD3 or geometry3DLoD4 attributes shall be provided. The parts of the building shall be represented using the BuildingPart type of the Buildings3D package. 2.5.1.2. Building Part (BuildingPart) A BuildingPart is a sub-division of a Building that might be considered itself as a building. This type is a sub-type of BuildingPart in the Buildings Base package. Attributes of the spatial object type BuildingPart Attribute Definition Type Voidability geometry2D 2D or 2,5D geometric representation. BuildingGeometry2D voidable geometry3DLoD1 3D geometric representation at level of detail (LoD) 1, consisting of the generalized representation of the outer boundary by vertical lateral surfaces and horizontal base polygons. BuildingGeometry3DLoD1  geometry3DLoD2 3D geometric representation at level of detail (LoD) 2, consisting of the generalized representation of the outer boundary by vertical lateral surfaces and a prototypical roof shape or cover (from a defined list of roof shapes). BuildingGeometry3DLoD2  geometry3DLoD3 3D geometric representation at level of detail (LoD) 3, consisting of the detailed representation of the outer boundary (including protrusions, facade elements and window recesses) as well as of the roof shape (including dormers, chimneys). BuildingGeometry3DLoD  geometry3DLoD4 3D geometric representation at level of detail (LoD) 4, consisting of the detailed representation of the outer boundary (including protrusions, facade elements, and window recesses) as well as of the roof shape (including dormers, chimneys). BuildingGeometry3DLoD  Constraints of the spatial object type BuildingPart At least one of the geometry3DLoD1 or geometry3DLoD2 or geometry3DLoD3 or geometry3DLoD4 attributes shall be provided. 2.5.2. Data types 2.5.2.1. Building Geometry3D LoD (BuildingGeometry3DLoD) Data type grouping the 3D geometry of a building or building part and the metadata information attached to this geometry. Attributes of the data type BuildingGeometry3DLoD Attribute Definition Type Voidability geometryMultiSurface Representation of the outer boundary by a MultiSurface, which may - in contrast to a solid representation - not be topologically clean. In particular, the ground surface may be missing. GM_MultiSurface geometrySolid Representation of the outer boundary by a solid. GM_Solid terrainIntersection Line or multi-line where the spatial object (Building, BuildingPart,.) touches the terrain representation. GM_MultiCurve voidable horizontalGeometryEstimatedAccuracy The estimated absolute positional accuracy of the (X,Y) coordinates of the geometry, in the INSPIRE official Coordinate Reference System. Absolute positional accuracy is defined as the mean value of the positional uncertainties for a set of positions where the positional uncertainties are defined as the distance between a measured position and what is considered as the corresponding true position. Length voidable verticalGeometryEstimatedAccuracy The estimated absolute positional accuracy of the Z-coordinate of the geometry, in the INSPIRE official Coordinate Reference System. Absolute positional accuracy is defined as the mean value of the positional uncertainties for a set of positions where the positional uncertainties are defined as the distance between a measured position and what is considered as the corresponding true position. Length voidable verticalGeometryReference3DBottom Height level to which the lower height of the model (Z-value of the lower horizontal polygon) refers to. ElevationReferenceValue Constraints of the data type BuildingGeometry3DLoD Either the geometryMultiSurface or the geometrySolid attribute shall be provided. 2.5.2.2. Building Geometry3D LoD1 (BuildingGeometry3DLoD1) Data type grouping the specific metadata attached to the 3D geometry, when provided by a LoD1 representation. This type is a sub-type of BuildingGeometry3DLoD. Attributes of the data type BuildingGeometry3DLoD1 Attribute Definition Type Voidability horizontalGeometryReference Element captured by the (X,Y) coordinates of the LoD1 MultiSurface or Solid geometry. HorizontalGeometryReferenceValue verticalGeometryReference3DTop Height level to which the upper height of the model (Z-value of the upper horizontal polygon) refers to. ElevationReferenceValue Constraints of the data type BuildingGeometry3DLoD1 The horizontalGeometryReference attribute shall not take the value entrancePoint, pointInsideBuilding or pointInsideCadastralParcel. 2.5.2.3. Building Geometry3D LoD2 (BuildingGeometry3DLoD2) Data type grouping the specific metadata attached to the 3D geometry, when provided by a LoD2 representation. This type is a sub-type of BuildingGeometry3DLoD. Attributes of the data type BuildingGeometry3DLoD2 Attribute Definition Type Voidability horizontalGeometryReference Element captured by the coordinates (X,Y) of the LoD2 MultiSurface or Solid geometry. HorizontalGeometryReferenceValue Constraints of the data type BuildingGeometry3DLoD2 The horizontalGeometryReference attribute shall not take the value entrancePoint, pointInsideBuilding or pointInsideCadastralParcel. 2.6. Theme-specific Requirements (1) By way of derogation from article 12(1), the value domain of spatial properties used in the Buildings 3D package shall not be restricted. 2.7. Layers Layers for the spatial data theme Buildings Layer Name Layer Title Spatial object type BU.Building Buildings Building (of the Buildings 2D package) BU.BuildingPart Building Parts BuildingPart (of the Buildings 2D package) No layers are defined for the Buildings 3D package. 3. SOIL 3.1. Spatial object types The following spatial object types are specified for the spatial data theme Soil:  Derived Soil Profile  Observed Soil Profile  Profile Element  Soil Body  Soil Derived Object  Soil Horizon  Soil Layer  Soil Plot  Soil Profile  Soil Site  Soil Theme Coverage  Soil Theme Descriptive Coverage 3.1.1. Derived Soil Profile (DerivedSoilProfile) A non-point-located soil profile that serves as a reference profile for a specific soil type in a certain geographical area. This type is a sub-type of SoilProfile. Association roles of the spatial object type DerivedSoilProfile Association role Definition Type Voidability isDerivedFrom Link to one or more observed soil profiles from which this profile has been derived. ObservedSoilProfile voidable 3.1.2. Observed Soil Profile (ObservedSoilProfile) A representation of a soil profile found on a specific location which is described on the basis of observations in a trial pit or with a borehole. This type is a sub-type of SoilProfile. Association roles of the spatial object type ObservedSoilProfile Association role Definition Type Voidability location The location of an observed profile is the soilplot. SoilPlot 3.1.3. Profile Element (ProfileElement) An abstract spatial object type grouping soil layers and / or horizons for functional/operational aims. This type is abstract. Attributes of the spatial object type ProfileElement Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier particleSizeFraction Mineral part of the soil, fractioned on the basis of size (diameter), limits of the particles. It indicates how much of the mineral soil material is composed of soil particles of the specified size range. ParticleSizeFractionType voidable profileElementDepthRange Upper and lower depth of the profile element (layer or horizon) measured from the surface (0 cm) of a soil profile (in cm). RangeType beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type ProfileElement Association role Definition Type Voidability isPartOf Link to the soil profile which the profile element constitutes. SoilProfile profileElementObservation Observation of a soil property for characterizing the profile element (layer or horizon). OM_Observation voidable Constraints of the spatial object type ProfileElement To fill the featureOfInterest property of the profile element observations of a ProfileElement object, that same ProfileElement object shall be used. The observedProperty of the profile element observation shall be specified using a value from the ProfileElementParameterNameValue code list. The result of the profile element observation shall be of one of the following types: Number; RangeType; CharacterString. 3.1.4. Soil Body (SoilBody) Part of the soil cover that is delineated and that is homogeneous with regard to certain soil properties and/or spatial patterns. Attributes of the spatial object type SoilBody Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier geometry The geometry defining the boundary of the Soil Body. GM_MultiSurface soilBodyLabel Label to identify the soil body according to the specified reference framework (metadata). CharacterString voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type SoilBody Association role Definition Type Voidability isDescribedBy Link to a derived soil profile that characterizes the soil body, possibly in combination with other derived soil profiles. The association has additional properties as defined in the association class DerivedProfilePresenceInSoilBody. DerivedSoilProfile voidable 3.1.5. Soil Derived Object (SoilDerivedObject) A spatial object type for representing spatial objects with soil-related property derived from one or more soil and possibly other non soil properties. Attributes of the spatial object type SoilDerivedObject Attribute Definition Type Voidability geometry The geometry defining the soil derived object. GM_Object inspireId External object identifier of the spatial object. Identifier Association roles of the spatial object type SoilDerivedObject Association role Definition Type Voidability isBasedOnSoilDerivedObject Link to a soil derived object on whose properties the derived value is based. SoilDerivedObject voidable isBasedOnObservedSoilProfile Link to an observed soil profile on whose properties the derived value is based. ObservedSoilProfile voidable isBasedOnSoilBody Link to a soil body on whose properties the derived value is based. SoilBody voidable soilDerivedObjectObservation Observation of a soil property for characterizing the soil derived object. OM_Observation voidable Constraints of the spatial object type SoilDerivedObject To fill the featureOfInterest property of the soil derived object observation, the same SoilDerivedObject object shall be used. The observedProperty of the soil derived object observation shall be specified using a value from the SoilDerivedObjectParameterNameValue code list. The result of the soil derived object observation shall be of one of the following types: Number; RangeType; CharacterString. 3.1.6. Soil Horizon (SoilHorizon) Domain of a soil with a certain vertical extension, more or less parallel to the surface and homogeneous for most morphological and analytical characteristics, developed in a parent material layer through pedogenic processes or made up of in-situ sedimented organic residues of up-growing plants (peat). This type is a sub-type of ProfileElement. Attributes of the spatial object type SoilHorizon Attribute Definition Type Voidability FAOHorizonNotation Designation of the soil horizon. FAOHorizonNotationType voidable otherHorizonNotation Designation of the soil horizon according to a specific classification system. OtherHorizonNotationType voidable 3.1.7. Soil Layer (SoilLayer) Domain of a soil with a certain vertical extension developed through non-pedogenic processes, displaying a change in structure and/or composition to possibly over- or underlying adjacent domains, or a grouping of soil horizons or other sub-domains with a special purpose. This type is a sub-type of ProfileElement. Attributes of the spatial object type SoilLayer Attribute Definition Type Voidability layerType Assignation of a layer according to the concept that fits its kind. LayerTypeValue layerRockType Type of the material in which the layer developed. LithologyValue voidable layerGenesisProcess Last non-pedogenic process (geologic or anthropogenic) that coined the material composition and internal structure of the layer. EventProcessValue voidable layerGenesisEnvironment Setting in which the last non-pedogenic process (geologic or anthropogenic) that coined the material composition and internal structure of the layer took place. EventEnvironmentValue voidable layerGenesisProcessState Indication whether the process specified in layerGenesisProcess is on-going or ceased in the past. LayerGenesisProcessStateValue voidable Constraints of the spatial object type SoilLayer The attributes layerGenesisProcess, layerGenesisEnvironment, layerGenesisProcessState and layerRockType shall only be provided where the layerType is of the value geogenic . 3.1.8. Soil Plot (SoilPlot) A spot where a specific soil investigation is carried out. Attributes of the spatial object type SoilPlot Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier soilPlotLocation A reference to a location on the earth; it can be a point location identified by coordinates or a description of the location using text or an identifier. Location soilPlotType Gives information on what kind of plot the observation of the soil is made on. SoilPlotTypeValue beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type SoilPlot Association role Definition Type Voidability locatedOn Link to the soil site on which the soil plot is located or to which the soil plot is belonging. SoilSite voidable observedProfile Link to the observed soil profile for which the soil plot provides location information. ObservedSoilProfile voidable 3.1.9. Soil Profile (SoilProfile) A description of the soil that is characterized by a vertical succession of profile elements. This type is abstract. Attributes of the spatial object type SoilProfile Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier WRBSoilName Identification of the soil profile. WRBSoilNameType voidable otherSoilName Identification of the soil profile according to a specific classification scheme. OtherSoilNameType voidable localIdentifier Unique identifier of the soil profile given by the data provider of the data set. CharacterString voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable validFrom The time when the phenomenon started to exist in the real world. DateTime voidable validTo The time from which the phenomenon no longer exists in the real world. DateTime voidable Association roles of the spatial object type SoilProfile Association role Definition Type Voidability isDescribedBy The profile elements (layers and/or horizons) constituting the soil profile. ProfileElement voidable soilProfileObservation Observation of a soil property for characterizing the soil profile. OM_Observation voidable Constraints of the spatial object type SoilProfile To fill the featureOfInterest property of the soil profile observations of a SoilProfile object, that same SoilProfile object shall be used. The observedProperty of the soil profile observation shall be specified using a value from the SoilProfileParameterNameValue code list. The result of the soil profile observation shall be of one of the following types: Number; RangeType; CharacterString. 3.1.10. Soil Site (SoilSite) An area within a larger survey, study or monitored area, where a specific soil investigation is carried out. Attributes of the spatial object type SoilSite Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier geometry The geometry defining the soil site. GM_Object soilInvestigationPurpose Indication why a survey was conducted. SoilInvestigationPurposeValue beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable validFrom The time when the phenomenon started to exist in the real world. DateTime voidable validTo The time from which the phenomenon no longer exists in the real world. DateTime voidable Association roles of the spatial object type SoilSite Association role Definition Type Voidability isObservedOnLocation Link to a location(s) where the soil site has been investigated. SoilPlot voidable soilSiteObservation Observation of a soil property for characterizing the soil site. OM_Observation voidable Constraints of the spatial object type SoilSite To fill the featureOfInterest property of the soil site observations of a SoilSite object, that same SoilSite object shall be used. The observedProperty of the soil site observation shall be specified using a value from the SoilSiteParameterNameValue code list. The result of the soil site observation shall be of one of the following types: Number; RangeType; CharacterString. The result of the soil site observation shall be of type SoilObservationResult. 3.1.11. Soil Theme Coverage (SoilThemeCoverage) A spatial object type that holds values for a property based on one or more soil and possibly non soil parameters within its spatial, temporal or spatiotemporal domain. This type is a sub-type of RectifiedGridCoverage. Attributes of the spatial object type SoilThemeCoverage Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime domainExtent The attribute domainExtent shall contain the extent of the spatiotemporal domain of the coverage. Extents may be specified in both space and time. EX_Extent validTimeFrom The ValidTime specifies the time window for which measurements have been captured to calculate the thematic soil property relevant for that period. The start time defines when the period began. Date voidable validTimeTo The ValidTime specifies the time window for which measurements have been captured to calculate the thematic soil property relevant for that period. The end time defines when the period stopped. Date voidable soilThemeParameter A soil-related property (soil theme) that is represented by this coverage. SoilThemeParameterType Association roles of the spatial object type SoilThemeCoverage Association role Definition Type Voidability isDescribedBy This association allows for a certain SoilThemeCoverage to have a related Coverage which does not have a meaning without the base coverage. SoilThemeDescriptiveCoverage voidable Constraints of the spatial object type SoilThemeCoverage The rangeSet values shall be of one of the following types: Number; RangeType; CharacterString. 3.1.12. Soil Theme Descriptive Coverage (SoilThemeDescriptiveCoverage) A spatial object type that is associated to the soil theme coverage and holds additional information on values of a property of the soil theme coverage. This type is a sub-type of RectifiedGridCoverage. Attributes of the spatial object type SoilThemeDescriptiveCoverage Attribute Definition Type Voidability beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime domainExtent The attribute domainExtent shall contain the extent of the spatiotemporal domain of the coverage. Extents may be specified in both space and time. EX_Extent soilThemeDescriptiveParameter A descriptive property for the soil-related property (soil theme) that is represented by its associated SoilThemeCoverage. SoilThemeDescriptiveParameterType Association roles of the spatial object type SoilThemeDescriptiveCoverage Association role Definition Type Voidability isDescribing This association allows for a certain SoilThemeCoverage to have a related Coverage which does not have a meaning without the base coverage. SoilThemeCoverage Constraints of the spatial object type SoilThemeDescriptiveCoverage The rangeSet values shall be of one of the following types: Number; RangeType; CharacterString. 3.2. Data types 3.2.1. Derived Profile Presence In Soil Body (DerivedProfilePresenceInSoilBody) Data type indicating the percentage range (expressed by a lower and upper boundary) occupied by the derived profile in the soil body. This type is an association class. Attributes of the data type DerivedProfilePresenceInSoilBody Attribute Definition Type Voidability derivedProfilePercentageRange Interval that defines the minimum and maximum percentage of the area of the soil body represented by a specific derived soil profile. RangeType voidable 3.2.2. FAO Horizon Notation Type (FAOHorizonNotationType) A classification of a horizon according to the Horizon classification system specified in Guidelines for soil description, 4th edition, Food and Agriculture Organization of the United Nations, Rome, 2006. Attributes of the data type FAOHorizonNotationType Attribute Definition Type Voidability FAOHorizonDiscontinuity Number used to indicate a discontinuity in the horizon notation. Integer FAOHorizonMaster Symbol of the master part of the horizon notation. FAOHorizonMasterValue FAOPrime A prime and double prime may be used to connotate the master horizon symbol of the lower of two (prime) or three (double prime) horizons having identical Arabic-numeral prefixes and letter combinations. FAOPrimeValue FAOHorizonSubordinate Designations of subordinate distinctions and features within the master horizons and layers are based on profile characteristics observable in the field and are applied during the description of the soil at the site. FAOHorizonSubordinateValue FAOHorizonVertical Order number of the vertical subdivision in the horizon notation. Integer isOriginalClassification Boolean value to indicate whether the FAO horizon notation was the original notation to describe the horizon. Boolean 3.2.3. Other Horizon Notation Type (OtherHorizonNotationType) A classification of a soil horizon according to a specific classification system. Attributes of the data type OtherHorizonNotationType Attribute Definition Type Voidability horizonNotation Notation characterizing the soil horizon according to a specified classification system. OtherHorizonNotationTypeValue isOriginalClassification Boolean value to indicate whether the specified horizon notation system was the original notation system to describe the horizon. Boolean 3.2.4. Other Soil Name Type (OtherSoilNameType) An identification of the soil profile according to a specific classification scheme. Attributes of the data type OtherSoilNameType Attribute Definition Type Voidability soilName Name of the soil profile according to a specific classification scheme. OtherSoilNameTypeValue isOriginalClassification Boolean value to indicate whether the specified classification scheme was the original classification scheme to describe the profile. Boolean 3.2.5. Particle Size Fraction Type (ParticleSizeFractionType) Share of the soil that is composed of mineral soil particles of the size within the size range specified. Attributes of the data type ParticleSizeFractionType Attribute Definition Type Voidability fractionContent Percentage of the defined fraction. Number fractionParticleSizeRange Upper and lower limit of the particle size of the defined fraction (expressed in Ã ¼m). RangeType 3.2.6. Range Type (RangeType) A range value defined by an upper limit and a lower limit. Attributes of the data type RangeType Attribute Definition Type Voidability upperValue Value defining the upper limit of a specific property. Real lowerValue Value defining the lower limit of a specific property. Real uom The unit of measure that is used to express the values of the range. UnitOfMeasure Constraints of the data type RangeType At least one of the values shall not be empty. 3.2.7. Soil Theme Descriptive Parameter Type (SoilThemeDescriptiveParameterType) A data type providing a descriptive property for the soil-related property (soil theme) that is represented by its associated SoilThemeCoverage. Attributes of the data type SoilThemeDescriptiveParameterType Attribute Definition Type Voidability soilThemeDescriptiveParameterName Name of the parameter to provide extra information on the values of the related SoilThemeCoverage. CharacterString uom The unit of measure that is used to express the soilThemeDescriptiveParameter. UnitOfMeasure 3.2.8. Soil Theme Parameter Type (SoilThemeParameterType) A soil-related property (soil theme) that is represented by this coverage. It is composed of a parameter name coming from a code list SoilDerivedObjectParameterNameValue and a Unit of Measure used for expressing that parameter. Attributes of the data type SoilThemeParameterType Attribute Definition Type Voidability soilThemeParameterName Name of the parameter represented by the soilThemeCoverage. SoilDerivedObjectParameterNameValue uom the unit of measure that is used to express the soilThemeParameter. UnitOfMeasure 3.2.9. WRB Qualifier Group Type (WRBQualifierGroupType) A data type to define the group of a qualifier and its possible specifier(s), its place and position with regard to the World Reference Base (WRB) Reference Soil Group (RSG) it belongs to according to World reference base for soil resources 2006, first update 2007, World Soil Resources Reports No. 103, Food and Agriculture Organization of the United Nations, Rome, 2007. Attributes of the data type WRBQualifierGroupType Attribute Definition Type Voidability qualifierPlace Attribute to indicate the placement of the Qualifier with regard to the WRB reference soil group (RSG). The placement can be in front of the RSG i.e. prefix  or it can be behind the RSG i.e. suffix . WRBQualifierPlaceValue qualifierPosition Number to indicate the position of a qualifier with regard to the WRB reference soil group (RSG) it belongs to and with regard to its placement to that (RSG) i.e. as a prefix or a suffix. Integer WRBqualifier Name element of WRB, second level of classification. WRBQualifierValue WRBspecifier Code that indicates the degree of expression of a qualifier or the depth range to which the qualifier applies. WRBSpecifierValue 3.2.10. WRB Soil Name Type (WRBSoilNameType) An identification of the soil profile according to the World reference base for soil resources 2006, first update 2007, World Soil Resources Reports No. 103, Food and Agriculture Organization of the United Nations, Rome, 2007. Attributes of the data type WRBSoilNameType Attribute Definition Type Voidability WRBQualifierGroup The group of a qualifier and its possible specifier(s), its place and position with regard to the WRBReferenceSoilGroup it belongs to. WRBQualifierGroupType WRBReferenceSoilGroup First level of classification of the World Reference Base for Soil Resources. WRBReferenceSoilGroupValue isOriginalClassification Boolean value to indicate whether the WRB classification system was the original classification system to describe the soil profile. Boolean Association roles of the data type WRBSoilNameType Association role Definition Type Voidability over An association to indicate that in the WRB classification a soil profile covers another developed, older soil. WRBSoilNameType 3.3. Code lists 3.3.1. FAO Horizon Master (FAOHorizonMasterValue) A code list of the master part of the horizon designation. The allowed values for this code list comprise only the values specified in Guidelines for soil description, 4th edition, Food and Agriculture Organization of the United Nations, Rome, 2006, pp. 67-77. 3.3.2. FAO Horizon Subordinate (FAOHorizonSubordinateValue) A code list of designations of subordinate distinctions and features within the master horizons and layers which are based on profile characteristics observable in the field and are applied during the description of the soil at the site. The allowed values for this code list comprise only the values specified in Guidelines for soil description, 4th edition, Food and Agriculture Organization of the United Nations, Rome, 2006, pp. 67-77. 3.3.3. FAO Prime (FAOPrimeValue) A prime and double prime may be used to connotate the master horizon symbol of the lower of two (prime) or three (double prime) horizons having identical Arabic-numeral prefixes and letter combinations. The allowed values for this code list comprise only the values specified in Guidelines for soil description, 4th edition, Food and Agriculture Organization of the United Nations, Rome, 2006, pp. 67-77. 3.3.4. Other Horizon Notation Type (OtherHorizonNotationTypeValue) A classification of a soil horizon according to a specific classification system. The allowed values for this code list comprise any values defined by data providers. 3.3.5. Other Soil Name Type (OtherSoilNameTypeValue) An identification of the soil profile according to a specific classification scheme. The allowed values for this coded list comprise any values defined by data providers. 3.3.6. Layer Genesis Process State (LayerGenesisProcessStateValue) An indication whether the process specified in layerGenesisProcess is ongoing or has ceased. The allowed values for this code list comprise only the values specified in the table below. Values for the code list LayerGenesisProcessStateValue Value Name Definition ongoing on-going The process has started in the past and is still active. terminated terminated The process is no longer active. 3.3.7. Layer Type (LayerTypeValue) A classification of a layer according to the concept that fits the purpose. The allowed values for this code list comprise only the values specified in the table below. Values for the code list LayerTypeValue Value Name Definition depthInterval depth interval Fixed depth range where soil is described and/or samples are taken. geogenic geogenic Domain of the soil profile composed of material resulting from the same, non-pedogenic process, e.g. sedimentation, that might display an unconformity to possible over- or underlying adjacent domains. subSoil subsoil Natural soil material below the topsoil and overlying the unweathered parent material. topSoil topsoil Upper part of a natural soil that is generally dark coloured and has a higher content of organic matter and nutrients when compared to the (mineral) horizons below excluding the humus layer. 3.3.8. Profile Element Parameter Name (ProfileElementParameterNameValue) Properties that can be observed to characterize the profile element. The allowed values for this code list comprise the values specified in the table below and narrower values defined by data providers. This code list is hierarchical. Values for the code list ProfileElementParameterNameValue Value Name Definition Parent value chemicalParameter chemical parameter Chemical parameters observed to characterize the profile element. physicalParameter physical parameter Physical parameters observed to characterize the profile element. biologicalParameter biological parameter Biological parameters observed to characterize the profile element. organicCarbonContent organic carbon content Portion of the soil measured as carbon in organic forms, excluding living macro and mesofauna and living plant tissue. chemicalParameter nitrogenContent nitrogen content total nitrogen content in the soil, including both the organic and inorganic forms. chemicalParameter pHValue pH value pH value of the profile element. chemicalParameter cadmiumContent cadmium content Cadmium content of the profile element. chemicalParameter chromiumContent chromium content Chromium content of the profile element. chemicalParameter copperContent copper content Copper content of the profile element. chemicalParameter leadContent lead content Lead content of the profile element. chemicalParameter mercuryContent mercury content Mercury content of the profile element. chemicalParameter nickelContent nickel content Nickel content of the profile element. chemicalParameter 3.3.9. Soil Derived Object Parameter Name (SoilDerivedObjectParameterNameValue) Soil-related properties that can be derived from soil and other data. The allowed values for this code list comprise the values specified in the table below and narrower values defined by data providers. This code list is hierarchical. Values for the code list SoilDerivedObjectParameterNameValue Value Name Definition Parent value chemicalParameter chemical parameter Chemical parameters that can be derived from other soil data. physicalParameter physical parameter Physical parameters that can be derived from other soil data. biologicalParameter biological parameter Biological parameters that can be derived from other soil data. potentialRootDepth potential root depth Potential depth of the soil profile where roots develop (in cm). physicalParameter availableWaterCapacity available water capacity Amount of water that a soil can store that is usable by plants, based on the potential root depth. physicalParameter carbonStock carbon stock The total mass of carbon in soil for a given depth. chemicalParameters waterDrainage water drainage Natural water drainage class of the soil profile. physicalParameter organicCarbonContent organic carbon content Portion of the soil measured as carbon in organic form, excluding living macro and mesofauna and living plant tissue. chemicalParameter nitrogenContent nitrogen content Total nitrogen content in the soil, including both the organic and inorganic forms. chemicalParameter pHValue pH value pH value of the soil derived object. chemicalParameter cadmiumContent cadmium content Cadmium content of the soil derived object. chemicalParameter chromiumContent chromium content Chromium content of the soil derived object. chemicalParameter copperContent copper content Copper content of the soil derived object. chemicalParameter leadContent lead content Lead content of the soil derived object. chemicalParameter mercuryContent mercury content Mercury content of the soil derived object. chemicalParameter nickelContent nickel content Nickel content of the soil derived object. chemicalParameter zincContent zinc content Zinc content of the soil derived object. chemicalParameter 3.3.10. Soil Investigation Purpose (SoilInvestigationPurposeValue) A code list of possible values indicating the reasons for conducting a survey. The allowed values for this code list comprise only the values specified in the table below. Values for the code list SoilInvestigationPurposeValue Value Name Definition generalSoilSurvey general soil survey Soil characterisation with unbiased selection of investigation location. specificSoilSurvey specific soil survey Investigation of soil properties at locations biased by a specific purpose. 3.3.11. Soil Plot Type (SoilPlotTypeValue) A code list of terms specifying on what kind of plot the observation of the soil is made. The allowed values for this code list comprise only the values specified in the table below. Values for the code list SoilPlotTypeValue Value Name Definition borehole borehole Penetration into the sub-surface with removal of soil/rock material by using, for instance, a hollow tube-shaped tool, in order to carry out profile descriptions, sampling and/or field tests. sample sample Exacavation where soil material is removed as a soil sample without doing any soil profile description. trialPit trial pit Excavation or other exposition of the soil prepared to carry out profile descriptions, sampling and/or field tests. 3.3.12. Soil Profile Parameter Name (SoilProfileParameterNameValue) Properties that can be observed to characterize the soil profile. The allowed values for this code list comprise the values specified in the table below and narrower values defined by data providers. This code list is hierarchical. Values for the code list SoilProfileParameterNameValue Value Name Definition Parent value chemicalParameter chemical parameter Chemical parameters observed to characterize the soil profile. physicalParameter physical parameter Physical parameters observed to characterize the soil profile. biologicalParameter biological parameter Biological parameters observed to characterize the soil profile. potentialRootDepth potential root depth Potential depth of the soil profile where roots develop (in cm). physicalParameter availableWaterCapacity available water capacity Amount of water that a soil can store that is usable by plants, based on the potential root depth. physicalParameter carbonStock carbon stock The total mass of carbon in soil for a given depth. chemicalParameters waterDrainage water drainage Natural internal water drainage class of the soil profile. physicalParameter 3.3.13. Soil Site Parameter Name (SoilSiteParameterNameValue) Properties that can be observed to characterize the soil site. The allowed values for this code list comprise the values specified in the table below and narrower values defined by data providers. Values for the code list SoilSiteParameterNameValue Value Name Definition chemicalParameter chemical parameter Chemical parameters observed to characterize the soil site. physicalParameter physical parameter Physical parameters observed to characterize the soil site. biologicalParameter biological parameter Biological parameters observed to characterize the soil site. 3.3.14. WRB Qualifier Place (WRBQualifierPlaceValue) A code list of values indicating the placement of the Qualifier with regard to the WRB reference soil group (RSG). The placement can be in front of the RSG i.e. prefix  or it can be behind the RSG i.e. suffix . The allowed values for this code list comprise only the values prefix  and suffix , according to the naming rules specified in World reference base for soil resources 2006, first update 2007, World Soil Resources Reports No. 103, Food and Agriculture Organization of the United Nations, Rome, 2007. 3.3.15. WRB Qualifiers (WRBQualifierValue) A code list of possible qualifiers of the World Reference Base for Soil Resources. The allowed values for this code list comprise only the values specified in World reference base for soil resources 2006, first update 2007, World Soil Resources Reports No. 103, Food and Agriculture Organization of the United Nations, Rome, 2007. 3.3.16. WRB Reference Soil Group (RSG) (WRBReferenceSoilGroupValue) A code list of possible reference soil groups (i.e. first level of classification of the World Reference Base for Soil Resources). The allowed values for this code list comprise only the values specified in World reference base for soil resources 2006, first update 2007, World Soil Resources Reports No. 103, Food and Agriculture Organization of the United Nations, Rome, 2007. 3.3.17. WRB Specifiers (WRBSpecifierValue) A code list of possible specifiers. The allowed values for this code list comprise only the values specified in World reference base for soil resources 2006, first update 2007, World Soil Resources Reports No. 103, Food and Agriculture Organization of the United Nations, Rome, 2007. 3.4. Theme-specific Requirements (1) The values of the first level hierarchical code lists ProfileElementParameterNameValue, SoilDerivedObjectParameterNameValue, SoilProfileParameterNameValue, SoilSiteParameterNameValue (chemicalParameter, biologicalParameter, physicalParameter) serve only the purpose of structuring; onlythe lower-level values shall be used. (2) When an additional descriptive parameter for the soil derived object is needed, the parameter attribute of the OM_Observation spatial object type shall be used. (3) Only one Other Horizon Notation Type classification shall be used for a dataset. (4) Only one Other Soil Name Type classification shall be used for a dataset. 3.5. Layers Layers for the spatial data theme Soil Layer Name Layer Title Spatial object type SO.SoilBody Soils SoilBody SO.ObservedSoilProfile Observed Soil Profiles ObservedSoilProfile, SoilPlot SO.SoilSite Soil Sites SoilSite SO. <CodeListValue> (1) <human readable name> SoilDerivedObject (basePhenomenon: SoilDerivedObjectParameterNameValue) Example: SO. OrganicCarbonContent Example: Organic Carbon Content SO.<CodeListValue>Coverage (2) <human readable name> SoilThemeCoverage (soilThemeParameter / soilThemeParameterName: SoilDerivedObjectParameterNameValue) Example: SO. OrganicCarbonContentCoverage Example: Organic Carbon Content Coverage 4. LAND USE 4.1. Definitions In addition to the definitions set out in Article 2, the following definition shall apply: (1) existing land use  means an objective depiction of the use and functions of a territory as it has been and effectively still is in real life. (2) gridded existing land use  means an objective depiction as a regular orthorectified grid (image) of the use and functions of a territory as it has been and effectively still is in real life. (3) Hierarchical INSPIRE Land Use Classification System (HILUCS)  means a multi-level classification system for Land Use whose use is mandatory at the most appropriate level. (4) minimum unit of interest  means the smallest polygonal area for the land use objects taken into consideration in the data set. (5) planned land use  means spatial plans, defined by spatial planning authorities, depicting the possible utilization of the land in the future. (6) sampled existing land use  means an objective depiction of the use and functions of a territory [as it has been and effectively still is] in real life as observed in sampled location. (7) zoning  means a partition where the planned land use is depicted, making explicit the rights and prohibitions regarding new constructions that apply within each partition element. 4.2. Structure of the Spatial Data Theme Land Use The types specified for the spatial data theme Land Use are structured in the following packages:  Land Use Nomenclature  Existing land use  Gridded existing land use  Sampled existing land use  Planned land use 4.3. Land Use Nomenclature 4.3.1. Data types 4.3.1.1. HILUCS Percentage (HILUCSPercentage) Percentage of land use object that is covered by this HILUCS presence. Attributes of the data type HILUCSPercentage Attribute Definition Type Voidability hilucsValue HILUCS category for this HILUCS percentage. HILUCSValue percentage Percentage of land use object that is covered by this HILUCS presence. Integer 4.3.1.2. HILUCS Presence (HILUCSPresence) Presence of one or several HILUCS values in an area, indicated either as the percentage covered for each value or as the values listed in their order of importance. This type is a union type. Attributes of the union type HILUCSPresence Attribute Definition Type Voidability orderedList ordered list of land use value presence HILUCSValue percentageList list of percentage of land use value HILUCSPercentage 4.3.1.3. Specific Percentage (SpecificPercentage) Percentage of a land use object that is covered by a specific presence. Attributes of the data type SpecificPercentage Attribute Definition Type Voidability specificValue Specific value category for this specific percentage. LandUseClassificationValue percentage Percentage of a land use object that is covered by this specific presence. Integer 4.3.1.4. Specific Presence (SpecificPresence) Presence of one or several land use classification values in an area according to the code list provided by the data provider, indicated either as the percentage covered for each value or as the values listed in their order of importance. This type is a union type. Attributes of the union type SpecificPresence Attribute Definition Type Voidability orderedList ordered list of land use value LandUseClassificationValue percentageList list of percentage of land use value SpecificPercentage 4.3.2. Code lists 4.3.2.1. HILUCS (HILUCSValue) List of land use categories to be used in INSPIRE Land Use. The allowed values for this code list comprise only the values specified in the table below. This code list is hierarchical. Values for the code list HILUCSValue Value Name Definition Parent value 1_PrimaryProduction primary production Areas where the manufacturing industries aggregate, package, purify or process the primary products close to the primary producers are included, especially if the raw material is unsuitable for sale or difficult to transport long distances. 1_1_Agriculture agriculture Production of crop (plants, fungi, etc.) and animal products for food, for sale, own consumption or industrial purposes. It includes plants for biofuels and growing of crops in open fields as well as in greenhouses. Also set-aside fallow land in the crop rotation belongs to this class. The preparation of products for the primary markets is included, field construction (e.g. agricultural land terracing, drainage, preparing rice paddies etc.) as well as landscape care and maintenance. 1_PrimaryProduction 1_1_1_CommercialAgriculturalProduction commercial agricultural production Arable land, permanent crops and grasslands in agricultural use (both sown and natural grassland). The products can be used for human or animal feed or bio-energy production. 1_1_Agriculture 1_1_2_FarmingInfrastructure farming infrastructure Farm dwellings, animal husbandry infrastructure (animal dwellings and processing infrastructure linked to farms), manure storage and other farming infrastructure (e.g. buildings linked to plant handling and processing in farms). 1_1_Agriculture 1_1_3_AgriculturalProductionForOwnConsumption agricultural production for own consumption Production of plants or animals for own consumption (kitchen gardens, private animal sheds etc.) 1_1_Agriculture 1_2_Forestry forestry Production of round wood and other wood based primary products. Besides the production of timber, forestry activities result in products that undergo little processing, such as firewood, charcoal and round wood used in an unprocessed form (e.g. pit-props, pulpwood etc.). Forest tree nurseries, storage and transport areas linked to logging, trees and woody plants for bio fuels are also included. These activities can be carried out in natural or planted forests. 1_PrimaryProduction 1_2_1_ForestryBasedOnShortRotation forestry based on short rotation Forestry areas where the rotation period of a tree generation is 50 years or less, after which the forest is regenerated naturally or artificially with planting or seeding. Tree plantations (pulp-wood production) and wood used for biomass production also belong to this class. 1_2_Forestry 1_2_2_ForestryBasedOnIntermediateOrLongRotation forestry based on intermediate or long rotation Forestry areas where the rotation period of a tree generation is over 50 years after which the forest is regenerated naturally or artificially with planting or seeding. 1_2_Forestry 1_2_3_ForestryBasedOnContinuousCover forestry based on continuous cover Forestry areas where forest management and regeneration is based on continuous growing of trees. 1_2_Forestry 1_3_MiningAndQuarrying mining and quarrying Mining and quarrying in the form of the extraction of minerals and materials occurring naturally as solids (coal, ores, gravel, sand, salt), liquids (petroleum), gases (natural gas) or biomass (peat). Extraction can be achieved by different methods such as underground or surface mining or extraction, well operation etc. 1_PrimaryProduction 1_3_1_MiningOfEnergyProducingMaterials mining of energy producing materials Mining and extraction of coal, lignite, peat, petroleum, natural gas, uranium and thorium. 1_3_MiningAndQuarrying 1_3_2_MiningOfMetalOres mining of metal ores Mining of iron and other non-ferrous metal ores (except uranium and thorium). 1_3_MiningAndQuarrying 1_3_3_OtherMiningAndQuarrying other mining and quarrying Quarrying of stone, sand, clay, chemical, fertilizer minerals, the production of salt and other mining and quarrying. 1_3_MiningAndQuarrying 1_4_AquacultureAndFishing aquaculture and fishing Professional fishing and aquaculture. 1_PrimaryProduction 1_4_1_Aquaculture aquaculture Fish hatcheries and managed grow-out sites. 1_4_AquacultureAndFishing 1_4_2_ProfessionalFishing professional fishing Water areas used for professional fishing. 1_4_AquacultureAndFishing 1_5_OtherPrimaryProduction other primary production Professional hunting, gathering of wild growing non-wood forestry products, husbandry of migratory animals and any other primary production not included in the values 1_1_Agriculture, 1_2_Forestry, 1_3_MiningAndQuarrying, 1_4_AquacultureAndFishing or any of their narrower values. 1_PrimaryProduction 1_5_1_Hunting hunting Professional hunting. The areas can be fenced or open. 1_5_OtherPrimaryProduction 1_5_2_ManagementOfMigratoryAnimals management of migratory animals Keeping and feeding migratory animals such as reindeer and deer. 1_5_OtherPrimaryProduction 1_5_3_PickingOfNaturalProducts picking of natural products Picking up natural non wood based products such as non-cultivated berries, mosses, lichen etc.) for commercial purposes 1_5_OtherPrimaryProduction 2_SecondaryProduction secondary production Industrial and manufacturing activities which take the output of the primary sector and manufacture finished goods and intermediate products for other business. It also includes the storage and transport areas linked directly to manufacturing activities. The branches of industries covered by this class are the processing of food, textile, leather, wood and wood product, pulp, paper, publishing, printing, recording, petroleum and other fuels, chemicals, chemical products, man-made fibers, rubber and plastic products, non metallic mineral products, basic metals and metal products, fabricated metal product, machinery and equipment, electrical and optical equipments, transport equipment and furniture. 2_1_RawIndustry raw industry Industrial activities transforming the output primary sector into manufactured raw products. 2_SecondaryProduction 2_1_1_ManufacturingOfTextileProducts manufacturing of textile products Preparation and spinning of textile fibres, sewing threads, textile weaving, tanning and dressing of leather. 2_1_RawIndustry 2_1_2_ManufacturingOfWoodAndWoodBasedProducts manufacturing of wood and wood based products Sawmilling and planning of wood, manufacturing of veneer sheets, plywood, laming boards, fibre boards, carpentry and joinery, cork, straw and plaiting products. 2_1_RawIndustry 2_1_3_ManufacturingOfPulpPaperAndPaperProducts manufacturing of pulp paper and paper products Manufacturing of pulp, paper, paperboard, paper based sanitary goods, wallpapers. 2_1_RawIndustry 2_1_4_ManufacturingOfCokeRefinedPetroleumProductsAndNuclearFuel manufacturing of coke refined petroleum products and nuclear fuel Manufacturing coke, refined petroleum and processing of nuclear fuel. 2_1_RawIndustry 2_1_5_ManufacturingOfChemicalsChemicalProductsManMadeFibers manufacturing of chemicals chemical products man made fibers Manufacturing of basic chemicals, agro-chemicals, paints, pharmaceuticals, soap, detergents, glues, other chemical products and man-made fibers. 2_1_RawIndustry 2_1_6_ManufacturingOfBasicMetalsAndFabricatedMetals manufacturing of basic metals and fabricate metals Manufacturing, processing and casting of iron, steel and basic precious and non-ferrous metals. It also includes the manufacturing of metal products. 2_1_RawIndustry 2_1_7_ManufacturingOfNonMetallicMineralProducts manufacturing of non-metallic mineral products Manufacturing glass, bricks, ceramics, concrete, cement, lime, plaster, cutting and shaping of stone and other non-metallic mineral products. 2_1_RawIndustry 2_1_8_ManufacturingOfRubberPlasticProducts manufacturing of rubber plastic products Manufacturing of tyres, tubes, plastic packing good and other rubber and plastic products. 2_1_RawIndustry 2_1_9_ManufacturingOfOtherRawMaterials manufacturing of other raw materials Production of raw materials not included in any other of the narrower values of 2_1_RawIndustry. 2_1_RawIndustry 2_2_HeavyEndProductIndustry heavy end product industry Activities transforming raw manufactured products into heavy manufactured products. 2_SecondaryProduction 2_2_1_ManufacturingOfMachinery manufacturing of machinery Manufacturing of production, agricultural, forestry and other machinery (excluding aircrafts and vehicles), weapons, ammunition and domestic appliances. 2_2_HeavyEndProductIndustry 2_2_2_ManufacturingOfVehiclesAndTransportEquipment manufacturing of vehicles and transport equipment Manufacturing of motor vehicles, aircrafts, spacecrafts, ships, boats, railway and tramway equipment, motorcycles, bicycles and other transport equipment. 2_2_HeavyEndProductIndustry 2_2_3_ManufacturingOfOtherHeavyEndProducts manufacturing of other heavy end products Production of other heavy end products not included in any other of the narrower values of 2_2_HeavyEndProductIndustry. 2_2_HeavyEndProductIndustry 2_3_LightEndProductIndustry light end product industry Activities transforming raw manufactured products into light manufactured products. 2_SecondaryProduction 2_3_1_ManufacturingOfFoodBeveragesAndTobaccoProducts manufacturing of food beverages and tobacco products Manufacturing of meat, fish, fruit and vegetables, oils and fats or derived products, dairy products, grain mill and starch products, prepared animal feeds, other food products, beverages and tobacco products. 2_3_LightEndProductIndustry 2_3_2_ManufacturingOfClothesAndLeather manufacturing of clothes and leather Manufacturing of wearing apparel, leather clothes, dressing, accessories, dyeing of fur and manufacturing of fur products, luggage, bags, saddlery and footwear. 2_3_LightEndProductIndustry 2_3_3_PublishingAndPrinting publishing and printing Publishing and printing of books, newspapers, journals and the publishing and reproduction of sound recordings. 2_3_LightEndProductIndustry 2_3_4_ManufacturingOfElectricalAndOpticalEquipment manufacturing of electrical and optical equipment Manufacturing of office machinery, computers, motors, generators, electricity distribution and control apparatus, wires and cables, accumulators, batteries, lamps, radios, TVs, phones, electronic valves and tubes, medical, precision and optical instruments, watches and other electrical and optical equipment. 2_3_LightEndProductIndustry 2_3_5_ManufacturingOfOtherLightEndProducts manufacturing of other light end products Manufacturing of furniture, jewellery, musical instruments, sports goods, games, toys and other miscellaneous products. 2_3_LightEndProductIndustry 2_4_EnergyProduction energy production Production of energy. 2_SecondaryProduction 2_4_1_NuclearBasedEnergyProduction nuclear based energy production Nuclear power plants. 2_4_EnergyProduction 2_4_2_FossilFuelBasedEnergyProduction fossil fuel based energy production Power plants using fossil fuels (coal, oil, natural gas, peat and other fossil fuels). 2_4_EnergyProduction 2_4_3_BiomassBasedEnergyProduction biomass based energy production Combustion power plants using biomass based fuels (wood and other plant based solid and liquid fuels, biogas and other biofuels). 2_4_EnergyProduction 2_4_4_RenewableEnergyProduction renewable energy production Hydro-, solar, wind, thermal (aero, geo and hydro), tidal, wave etc. energy and other renewable energy (except biomass energy, which is covered by the value 2_4_3_BiomassBasedEnergyProduction). 2_4_EnergyProduction 2_5_OtherIndustry other industry Production of other industrial products not included in any other of the narrower values of 2_SecondaryProduction. 2_SecondaryProduction 3_TertiaryProduction tertiary production Services that are products for other businesses and consumers both private and public services. It encompasses whole sale and retail trade, repair services, hotels and restaurants, financial services, real estate, business services, rental services, public administration, defence and social security, education, health and social work and other community, social and personal services. 3_1_CommercialServices commercial services Provision of commercial services. 3_TertiaryProduction 3_1_1_WholesaleAndRetailTradeAndRepairOfVehiclesAndPersonalAndHouseholdGoods wholesale and retail trade and repair of vehicles and personal and household goods Wholesale and retail sale of motor vehicles, fuel, agricultural raw materials, live animals, ores, metals, chemicals, timber, machinery, ships, furniture, household goods, textiles, food, beverages, tobacco products, pharmaceutical products, second hand goods, other products, waste and scrap. This class also includes the repair of vehicles, personal and household goods. 3_1_CommercialServices 3_1_2_RealEstateServices real estate services Provision of real estate and renting services. 3_1_CommercialServices 3_1_3_AccommodationAndFoodServices accommodation and food services Hotel, holiday village, camping site, restaurant, bar and canteen services. 3_1_CommercialServices 3_1_4_OtherCommercialServices other commercial services Other commercial services not included in any other of the narrower values of 3_1_CommercialServices, such as beauty and wellbeing services. 3_1_CommercialServices 3_2_FinancialProfessionalAndInformationServices financial professional and information services Provision of financial, professional or information services. 3_TertiaryProduction 3_2_1_FinancialAndInsuranceServices financial and insurance services Provision of banking, credit, insurance, and other financial services. 3_2_FinancialProfessionalAndInformationServices 3_2_2_ProfessionalTechnicalAndScientificServices professional technical and scientific services IT consulting, data processing, research and development, legal, accountancy, business management, architectural, engineering, advertising, testing, investigation, consulting, and other professional services. 3_2_FinancialProfessionalAndInformationServices 3_2_3_InformationAndCommunicationServices information and communication services Publishing, sound recording, TV-programme, motion picture, radio broadcasting, post and telecommunication, computer and data processing services. 3_2_FinancialProfessionalAndInformationServices 3_2_4_AdministrativeAndSupportServices administrative and support services Travel agency, rental, cleaning, security and other administrative and support services. 3_2_FinancialProfessionalAndInformationServices 3_2_5_OtherFinancialProfessionalAndInformationServices other financial professional and information services Other financial, professional and information services not included in any other of the narrower values of 3_2_FinancialProfessionalAndInformationServices. 3_2_FinancialProfessionalAndInformationServices 3_3_CommunityServices community services Provision of services for the community. 3_TertiaryProduction 3_3_1_PublicAdministrationDefenceAndSocialSecurityServices public administration defence and social security services Provision of generic administrative, defence, justice, public security, fire and compulsory social security services. 3_3_CommunityServices 3_3_2_EducationalServices educational services Provision of primary, secondary, higher, adult and other educational services. 3_3_CommunityServices 3_3_3_HealthAndSocialServices health and social services Provision of human and animal health and social work services. 3_3_CommunityServices 3_3_4_ReligiousServices religious services Provision of religious services. 3_3_CommunityServices 3_3_5_OtherCommunityServices other community services Other community services e.g. cemeteries. 3_3_CommunityServices 3_4_CulturalEntertainmentAndRecreationalServices cultural entertainment and recreational services Provision of cultural, entertainment or recreational services. 3_TertiaryProduction 3_4_1_CulturalServices cultural services Provision of artistic, library, museum, zoos, botanical gardens, historical sites and other cultural services. 3_4_CulturalEntertainmentAndRecreationalServices 3_4_2_EntertainmentServices entertainment services Amusement parks, theme parks, betting and gambling activities and other entertainment services. 3_4_CulturalEntertainmentAndRecreationalServices 3_4_3_SportsInfrastructure sports infrastructure Sports infrastructure, such as stadiums, sports halls, swimming pools, fitness facilities, ski resorts, golf courses and other sports infrastructure. 3_4_CulturalEntertainmentAndRecreationalServices 3_4_4_OpenAirRecreationalAreas open air recreational areas Open air recreational areas, e.g. urban parks, playgrounds, national parks, and natural areas used for recreational purposes. 3_4_CulturalEntertainmentAndRecreationalServices 3_4_5_OtherRecreationalServices other recreational services Other recreational services not included in any of the other narrower values of 3_4_CulturalEntertainmentAndRecreationalServices. 3_4_CulturalEntertainmentAndRecreationalServices 3_5_OtherServices other services Provision of other services not included in any of the other narrower values of 3_TertiaryProduction. 3_TertiaryProduction 4_TransportNetworksLogisticsAndUtilities transport networks logistics and utilities Basic infrastructure and networks of the society. All the other sectors are using the infrastructure and networks to produce the goods and services and they are also vital for residential areas. It includes water supply, collection, treatment and recycling of sewage and waste, transport, networks, storage and communication. 4_1_TransportNetworks transport networks Infrastructure related to transport. 4_TransportNetworksLogisticsAndUtilities 4_1_1_RoadTransport road transport Areas used for road transport, e.g. roads, parking areas, service stations. 4_1_TransportNetworks 4_1_2_RailwayTransport railway transport Areas used for rail transport, e.g. rails, railway stations and yards etc. 4_1_TransportNetworks 4_1_3_AirTransport air transport Areas used for air transport, e.g. airports and related services. 4_1_TransportNetworks 4_1_4_WaterTransport water transport Areas used for water transport, e.g. ports, rivers, docks and related services. 4_1_TransportNetworks 4_1_5_OtherTransportNetwork other transport network Areas used for other transport not included in any of the other narrower values of 4_1_TransportNetworks. 4_1_TransportNetworks 4_2_LogisticalAndStorageServices logistical and storage services Areas used for separate (not linked directly to industries) storage services and logistical services. 4_TransportNetworksLogisticsAndUtilities 4_3_Utilities utilities Infrastructure related to utilities. 4_TransportNetworksLogisticsAndUtilities 4_3_1_ElectricityGasAndThermalPowerDistributionServices electricity gas and thermal power distribution services Areas used for distribution of electricity, gas and thermal energy, including the pipelines used for transporting oil and gas. 4_3_Utilities 4_3_2_WaterAndSewageInfrastructure water and sewage infrastructure Areas used for the extraction, collection, purification storage and distribution of water, collection and treatment of sewage (including the pipelines). 4_3_Utilities 4_3_3_WasteTreatment waste treatment Areas used for the collection, treatment and recycling of waste. 4_3_Utilities 4_3_4_OtherUtilities other utilities Areas used for other utilities not included in any of the other narrower values of 4_3_Utilities. 4_3_Utilities 5_ResidentialUse residential use Areas used dominantly for housing of people. The forms of housing vary significantly between, and through, residential areas. These areas include single family housing, multi-family residential, or mobile homes in cities, towns and rural districts if they are not linked to primary production. It permits high density land use and low density uses. This class also includes residential areas mixed with other non-conflicting uses and other residential areas. 5_1_PermanentResidentialUse permanent residential use Residential areas dominated by detached houses surrounded by gardens and/or yards, a mix of single houses, semi-detached houses, terraced houses, town houses, row houses and blocks of flats used as permanent residence. 5_ResidentialUse 5_2_ResidentialUseWithOtherCompatibleUses residential use with other compatible uses Residential areas mixed with other non-conflicting uses (e.g. various services, light industries etc.). 5_ResidentialUse 5_3_OtherResidentialUse other residential use Areas dominantly used for temporary dwellings (camps of migrant people), holiday residences (summer cottages), etc. 5_ResidentialUse 6_OtherUses other uses Areas not included in the values 1_PrimaryProduction, 2_SecondaryProduction 3_TertiaryProduction 4_TransportNetworksLogisticsAndUtilities, 5_ResidentialUse or any of their narrower values, or areas under construction. 6_1_TransitionalAreas transitional areas Areas under construction. This class is used only for existing land use and not for planned land use. 6_OtherUses 6_2_AbandonedAreas abandoned areas Abandoned agricultural, residential and industrial, transport and basic infrastructure areas. The area belongs to the abandoned class if it is not in use and can no longer be used for the original purpose without major reparation or renovation work. 6_OtherUses 6_3_NaturalAreasNotInOtherEconomicUse natural areas not in other economic use Areas which are in natural state and not in other economic use. 6_OtherUses 6_3_1_LandAreasNotInOtherEconomicUse land areas not in other economic use Areas which are in natural state, e.g. woodland, shrubland, grassland, wetland, bare land, which are not in any other socio-economic use. This includes the areas with a planning status natural area . Protected areas can belong to this class or, if other uses are present, also to other classes. Protected areas are always tagged with a supplementary regulation status protected area . 6_3_NaturalAreasNotInOtherEconomicUse 6_3_2_WaterAreasNotInOtherEconomicUse water areas not in other economic use Water areas which are not in any other socio-economic use. 6_3_NaturalAreasNotInOtherEconomicUse 6_4_AreasWhereAnyUseAllowed areas where any use allowed Areas where any use is allowed in the Planned land use (PLU). 6_OtherUses 6_5_AreasWithoutAnySpecifiedPlannedUse areas without any specified planned use Areas where no use is specified in the Planned land use (PLU), e.g. areas outside the scope of the plan. 6_OtherUses 6_6_NotKnownUse not known use Areas where the land use is unknown. 6_OtherUses 4.3.2.2. Land Use Classification (LandUseClassificationValue) List of land use categories to be used in INSPIRE Land Use and agreed at a national or local level. The allowed values for this code list comprise any values defined by data providers. 4.4. Existing Land Use 4.4.1. Spatial object types The package existing land use contains the following spatial object types:  Existing Land Use Data Set  Existing Land Use Object 4.4.1.1. Existing Land Use Data Set (ExistingLandUseDataSet) An existing land use data set is a collection of areas for which information on existing (present or past) land uses is provided. Attributes of the spatial object type ExistingLandUseDataSet Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier extent Boundary of the geometrical union of all the instances of the spatial object typeExistingLandUseObject. GM_MultiSurface name Human readable name of the data set. CharacterString beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable validFrom The time when the existing land use data set started to exist in the real world. DateTime voidable validTo The time from which this existing land use data set no longer exists in the real world. DateTime voidable Association roles of the spatial object type ExistingLandUseDataSet Association role Definition Type Voidability member Reference to the LandUseObjects which belong to this ExistingLandUseDataSet ExistingLandUseObject 4.4.1.2. Existing Land Use Object (ExistingLandUseObject) An existing land use object describes the land use of an area having a homogeneous combination of land use types. Attributes of the spatial object type ExistingLandUseObject Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier geometry Geometric representation of spatial area covered by this object. GM_MultiSurface beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable hilucsPresence Actual presence of a land use category according to HILUCS within the object. HILUCSPresence voidable hilucsLandUse Land use HILUCS classes that are present in this existing land use object. HILUCSValue specificLandUse Land Use Category according to the nomenclature specific to this data set. LandUseClassificationValue voidable specificPresence Actual presence of a land use category within the object. SpecificPresence voidable observationDate The observation date associated to a description. Date voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable validFrom The time when the phenomenon started to exist in the real world. DateTime voidable validTo The time from which the phenomenon no longer exists in the real world. DateTime voidable Association roles of the spatial object type ExistingLandUseObject Association role Definition Type Voidability dataSet Existing land use data set to which this land use object belongs. ExistingLandUseDataSet 4.5. Gridded Land Use 4.5.1. Spatial object types The package gridded land use contains the spatial object type Existing Land Use Grid. 4.5.1.1. Existing Land Use Grid (ExistingLandUseGrid) An existing land use grid is a collection of pixels for which information on existing (present or past) land use is provided. The HILUCS system shall be used for classification. This type is a sub-type of RectifiedGridCoverage. Attributes of the spatial object type ExistingLandUseGrid Attribute Definition Type Voidability name Human readable name of the data set. CharacterString inspireId External object identifier of the spatial object. Identifier extent Contains the extent of the data set. EX_Extent beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable validFrom First date at which this grid is a valid representation of reality. DateTime voidable validTo The time from which the grid is no longer a valid representation of reality. DateTime voidable Constraints of the spatial object type ExistingLandUseGrid The rangeSet values shall be of type CategoryOrNilReason. Range is based on either HILUCS or on a specific land use classification system defined by the data provider. 4.6. Sampled Land Use 4.6.1. Spatial object types The package sampled land use contains the following spatial object types:  Existing Land Use Sample  Sampled Existing Land Use Data Set 4.6.1.1. Existing Land Use Sample (ExistingLandUseSample) Description of the existing land use that is present at the specific location. Attributes of the spatial object type ExistingLandUseSample Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier location Location where the land use sample is taken. GM_Point beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable hilucsLandUse Land use HILUCS classes that are present in this existing land use sample. HILUCSValue hilucsPresence Actual presence of a land use category according to HILUCS within the object. HILUCSPresence voidable specificLandUse Land Use Category according to the nomenclature specific to this data set. LandUseClassificationValue voidable observationDate The observation date associated to a description. Date voidable specificPresence Actual presence of a land use category within the object. SpecificPresence voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable validFrom The time when the phenomenon started to exist in the real world. DateTime voidable validTo The time from which the phenomenon no longer exists in the real world. DateTime voidable Association roles of the spatial object type ExistingLandUseSample Association role Definition Type Voidability dataset Data set to which this sample belongs. SampledExistingLandUseDataSet 4.6.1.2. Sampled Existing Land Use Data Set (SampledExistingLandUseDataSet) A sampled existing land use data set is a collection of locations for which information on existing (present or past) land uses is provided. Attributes of the spatial object type SampledExistingLandUseDataSet Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier extent The convex hull of all the instances of the spatial object type ExistingLandUseSample. GM_MultiSurface name Human readable name of the data set. CharacterString beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable validFrom First date at which this data set is valid in reality. DateTime voidable validTo The time from which the data set no longer exists in the real world. DateTime voidable Association roles of the spatial object type SampledExistingLandUseDataSet Association role Definition Type Voidability member Reference to the members of the sampled existing land use data set. ExistingLandUseSample 4.7. Planned Land Use 4.7.1. Spatial object types The package planned land use contains the following spatial object types:  Official Documentation  Spatial Plan  Supplementary Regulation  Zoning Element 4.7.1.1. Official Documentation (OfficialDocumentation) The official documentation that composes the spatial plan; it may be composed of the applicable legislation, the regulations, cartographic elements, descriptive elements that may be associated with the complete spatial plan, a zoning element or a supplementary regulation. In some Member States the actual textual regulation will be part of the data set (and can be put in the regulationText attribute), in other Member States the text will not be part of the data set and will be referenced via a reference to a document or a legal act. At least one of the three voidable values shall be provided. Attributes of the spatial object type OfficialDocumentation Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier legislationCitation Reference to the document that contains the text of the regulation. LegislationCitation voidable regulationText Text of the regulation. CharacterString voidable planDocument Citation of scanned plans and structural drawings, which may be geo-referenced or not. DocumentCitation voidable Constraints of the spatial object type OfficialDocumentation At least one of the attributes legislationCitation, regulationText or planDocument shall be populated with a non-void value. 4.7.1.2. Spatial Plan (SpatialPlan) A set of documents that indicates a strategic direction for the development of a given geographic area, states the policies, priorities, programmes and land allocations that will implement the strategic direction and influences the distribution of people and activities in spaces of various scales. Spatial plans may be developed for urban planning, regional planning, environmental planning, landscape planning, national spatial plans, or spatial planning at the Union level. Attributes of the spatial object type SpatialPlan Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier extent Geometrical union of all the instances of the spatial object typesZoningElement and SupplementaryRegulation. When a SpatialPlan is only composed of a document, the attribute extent is the border of the cartographic image that contains the land use information (i.e. the land use map extent). GM_MultiSurface beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable officialTitle Official title of the spatial plan. CharacterString levelOfSpatialPlan Level of the administrative units covered by the plan. LevelOfSpatialPlanValue endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable validFrom First date at which this spatial plan is valid in reality. DateTime voidable validTo The time from which the spatial plan no longer exists in the real world. DateTime voidable alternativeTitle Alternative (unofficial) title of the spatial plan. CharacterString voidable planTypeName Name of the type of plan that the Member State has given to the plan. PlanTypeNameValue processStepGeneral General indication of the step of the planning process that the plan is undergoing. ProcessStepGeneralValue voidable backgroundMap Identification of the background map that has been used for constructing this plan. BackgroundMapValue voidable ordinance Reference to relevant administrative ordinance. OrdinanceValue voidable Association roles of the spatial object type SpatialPlan Association role Definition Type Voidability officialDocument Link to the official documents that relate to the spatial plan. OfficialDocumentation voidable member Reference to the ZoningElements which belong to this SpatialPlan ZoningElement restriction Links to supplementary regulations providing information and/or limitations on the use of land/water that supplements the zoning as part of this spatial plan. SupplementaryRegulation 4.7.1.3. Supplementary Regulation (SupplementaryRegulation) A spatial object (point, line or polygon) of a spatial plan that provides supplementary information and/or limitation on the use of land/water, necessary for spatial planning reasons or to formalise external rules defined in legal text. Attributes of the spatial object type SupplementaryRegulation Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier geometry Geometry of the piece of land on which the supplementary regulation applies. GM_Object validFrom First date at which this version of this supplementary regulation is valid in reality. DateTime voidable validTo The date from which the supplementary regulation is no longer valid. DateTime voidable regulationNature Legal nature of the land use regulation. RegulationNatureValue specificSupplementaryRegulation Reference to a category of supplementary regulation provided in a specific nomenclature of supplementary regulations provided by the data provider. SpecificSupplementaryRegulationValue voidable supplementaryRegulation Code of the supplementary regulation from the hierarchical supplementary regulation code list agreed at the European level. SupplementaryRegulationValue beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable processStepGeneral General indication of the step of the planning process that the supplementary regulation is undergoing. ProcessStepGeneralValue voidable backgroundMap Identification of the background map that has been used for constructing the supplementary regulation. BackgroundMapValue voidable dimensioningIndication Specifications about the dimensioning that are added to the dimensioning of the zoning elements that overlap the geometry of the supplementary regulation. DimensioningIndicationValue voidable inheritedFromOtherPlans Indication whether the supplementary regulation is inherited from another spatial plan. Boolean voidable specificRegulationNature Legal nature of the land use regulation from a national perspective. CharacterString voidable name Official name of the supplementary regulation CharacterString voidable Association roles of the spatial object type SupplementaryRegulation Association role Definition Type Voidability officialDocument Link to the textual regulations that correspond to this supplementary regulation. OfficialDocumentation voidable plan Link to the plan this supplementary regulation is part of. SpatialPlan 4.7.1.4. Zoning Element (ZoningElement) A spatial object which is homogeneous regarding the permitted uses of land based on zoning which separate one set of land uses from another. Attributes of the spatial object type ZoningElement Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier geometry Geometry of this zoning element. GM_MultiSurface validFrom The date when the phenomenon started to exist in the real world. DateTime voidable validTo The time from which the phenomenon no longer exists in the real world. DateTime voidable hilucsLandUse Land use class that is dominant in this land use object. HILUCSValue beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable hilucsPresence Actual presence of a land use category within the object. HILUCSPresence voidable specificLandUse Land Use Category according to the nomenclature specific to this data set. LandUseClassificationValue voidable specificPresence Actual presence of a land use category within the object. SpecificPresence voidable regulationNature Legal nature of the land use indication. RegulationNatureValue endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable processStepGeneral General indication of the step of the planning process that the zoning element is undergoing. ProcessStepGeneralValue voidable backgroundMap Identification of the background map that has been used for constructing this zoning element. BackgroundMapValue voidable dimensioningIndication Specifications about the dimensioning of the urban developments. DimensioningIndicationValue voidable Association roles of the spatial object type ZoningElement Association role Definition Type Voidability plan SpatialPlan which this ZoningElement belongs to. SpatialPlan officialDocument Textual Regulation that is part of this zoning element. OfficialDocumentation voidable 4.7.2. Data types 4.7.2.1. Background Map (BackgroundMapValue) Information regarding the map that has been used as a background in the definition of a spatial plan, a zoning element or a supplementary regulation. Attributes of the data type BackgroundMapValue Attribute Definition Type Voidability backgroundMapDate Date of the background map used. DateTime backgroundMapReference Reference to the background map that has been used. CharacterString backgroudMapURI URI referring to service that provides background map. URI voidable 4.7.2.2. Character-valued Dimensioning Indication (DimensioningIndicationCharacterValue) Dimensioning indication whose value is of type CharacterString. This type is a sub-type of DimensioningIndicationValue. Attributes of the data type DimensioningIndicationCharacterValue Attribute Definition Type Voidability value Value of the dimension indications. CharacterString 4.7.2.3. Integer-valued Dimensioning Indication (DimensioningIndicationIntegerValue) Dimensioning indication whose value is of type integer. This type is a sub-type of DimensioningIndicationValue. Attributes of the data type DimensioningIndicationIntegerValue Attribute Definition Type Voidability value Value of the dimension indications. Integer 4.7.2.4. Measure-valued Dimensioning Indication (DimensioningIndicationMeasureValue) Dimensioning indication whose value is a measure. This type is a sub-type of DimensioningIndicationValue. Attributes of the data type DimensioningIndicationMeasureValue Attribute Definition Type Voidability value Value of the dimension indications. Measure 4.7.2.5. Real-valued Dimensioning Indication (DimensioningIndicationRealValue) Dimensioning indication whose value is a floating point number. This type is a sub-type of DimensioningIndicationValue. Attributes of the data type DimensioningIndicationRealValue Attribute Definition Type Voidability value Value of the dimension indications. Real 4.7.2.6. Dimensioning Indication (DimensioningIndicationValue) Specifications about the dimensioning of the urban developments. Attributes of the data type DimensioningIndicationValue Attribute Definition Type Voidability indicationReference Description of the dimension indication. CharacterString 4.7.2.7. Ordinance (OrdinanceValue) Reference to administrative ordinance. Ordinance is a regulation/rule that is adopted by an authority that is legally mandated to take such ordinance. Attributes of the data type OrdinanceValue Attribute Definition Type Voidability ordinanceDate Date of the relevant administrative ordinance. DateTime ordinanceReference Reference to relevant administrative ordinance. CharacterString 4.7.3. Code lists 4.7.3.1. Level Of Spatial Plan (LevelOfSpatialPlanValue) Territorial hierarchy of plan. The allowed values for this code list comprise only the values specified in the table below. Values for the code list LevelOfSpatialPlanValue Value Name Definition infraLocal infra-local A plan that covers only part of a municipality. local local Plan at municipal level, corresponding to the lower level of administration equivalent to LAU2 as laid down in Annex III to Regulation (EC) No 1059/2003 of the European Parliament and of the Council (3). supraLocal supra-local A plan that overlaps several municipalities (entirely or partially). infraRegional infra-regional A plan that overlaps several infra-administrative units in one administrative region. regional regional Plan at regional level (equivalent to NUTS2 of EUROSTAT nomenclature of statistical units as established in Regulation (EC) No 1059/2003). supraRegional supra-regional A plan that overlaps several administrative regions. national national Plan at Member State level. other other Other level of spatial plan. 4.7.3.2. Process Step General (ProcessStepGeneralValue) General indication of the step in the planning process that the plan is undergoing. The allowed values for this code list comprise only the values specified in the table below. Values for the code list ProcessStepGeneralValue Value Name Definition adoption in the process of adoption Plan in the process of being legally adopted. elaboration under elaboration Plan under elaboration. legalForce legally binding or active Plan already adopted and being legally binding or active. obsolete obsolete Plan having been substituted by another plan, or not being any longer in force. 4.7.3.3. Regulation Nature (RegulationNatureValue) Legal nature of the land use indication. The allowed values for this code list comprise only the values specified in the table below. Values for the code list RegulationNatureValue Value Name Definition bindingForDevelopers binding for developers The land use indication is binding only for the entity in charge of developing an area. bindingOnlyForAuthorities binding only for authorities The land use indication is binding only for certain authorities. generallyBinding generally binding The land use indication is binding for everybody. nonBinding not binding The land use indication is not binding. definedInLegislation defined in legislation The land use indication is defined by the legislation. 4.7.3.4. Plan Type Name (PlanTypeNameValue) Types of plans as defined in the Member States. The allowed values for this code list comprise any values defined by data providers. 4.7.3.5. Specific Supplementary Regulation (SpecificSupplementaryRegulationValue) Category of supplementary regulation provided in a specific nomenclature of supplementary regulations provided by the data provider. The allowed values for this code list comprise any values defined by data providers. 4.7.3.6. Supplementary Regulation (SupplementaryRegulationValue) Types of conditions and constraints in spatial plans. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Land Use. 4.8. Theme-specific Requirements (1) Any Land Use data sets shall assign to each polygon, pixel or location a land use type from the Hierarchical INSPIRE Land Use Classification System (HILUCS) at the most appropriate and detailed level of the hierarchy. (2) The spatial object type CoverageByDomainAndRange must only be of subtypes of GridCoverage. (3) Where a zone has been established to regulate planned land use and defined within a legally binding spatial plan, it falls within the scope of the Land Use theme and shall be encoded as a SupplementaryRegulation. However, if the zone has been established by legislative requirement but not defined within a legally binding spatial plan, then it shall be encoded as a ManagementRestrictionOrRegulationZone. (4) Based on the INSPIRE horizontal coordinate reference system, each Member State shall define a projection or a set of projections suitable for working with the underlying cadastral parcels on national territory and cross-border areas where applicable for a SpatialPlan. A projection is suitable if it offers few linear alterations (ideally less than 50 cm per 500 m) and so enables users to measure distances and surfaces in meaningful way. This projection or set of projections has to be defined in agreement with neighbouring countries. This projection or set of projections must be well documented to allow the conversion from and to the common Coordinate Reference System. The documentation shall be provided according to ISO 19111, which states how a projected coordinate reference system must be described. (5) The use of the common metadata element Spatial Resolution  (according to Section 6.2 of part B of the Annex to Regulation (EC) No 1205/2008) shall be restricted to providing a resolution distance. (6) Data providers shall include the following keywords in addition to the mandatory keywords defined in Regulation (EC) No 1205/2008/EC: (a) One of the following language-neutral keywords to describe the type of land use data set: ExistingLandUse, SampledExistingLandUse, GriddedExistingLandUse, PlannedLandUse. (b) If the data set contains SpatialPlan objects, one keyword describing the level of the administrative units covered by the plan, as defined in the LevelOfSpatialPlan code list. 4.9. Layers Layers for the spatial data theme Land Use Layer Name Layer Title Spatial object type LU.ExistingLandUse Existing Land Use objects according to the Hierarchical INSPIRE Land Use Classification System at the most appropriate level ExistingLandUseObject LU.SpatialPlan Extent of a spatial plan SpatialPlan LU.ZoningElement Spatial planning Zoning objects according to the Hierarchical INSPIRE Land Use Classification System at the most appropriate level ZoningElement LU.SupplementaryRegulation Regulations that supplement the zoning and that affect the use of land SupplementaryRegulation 5. HUMAN HEALTH AND SAFETY 5.1. Spatial object types The following spatial object types are specified for the spatial data theme Human Health and Safety:  Health Statistical Data  Biomarker  Disease  General Health Statistic  Health Services Statistic  Environmental Health Determinant Measure  Environmental Health Determinant Statistical Data 5.1.1. Health Statistical Data (HealthStatisticalData) Human health related data, from recorded diseases and related health problems (according to internationally accepted code lists, such as ICD-10), expressed as morbidity and mortality, to data on general health status (BMI, self perceived health, etc.), data on health care services (health care expenditure, day cases, etc.), and data on biomarkers; these are statistical indices aggregated at different statistical units, collected/reported in different population groups. Inclusion of human biomonitoring data provides an opportunity to explore potential direct or indirect links between human health and the environment. This type is abstract. Association roles of the spatial object type HealthStatisticalData Association role Definition Type Voidability aggregationUnit Statistical unit to which health statistical data refers. StatisticalUnit 5.1.2. Biomarker (Biomarker) A biomarker (of exposure) is the concentration of a chemical, its metabolite or the product of an interaction between a chemical and some target molecule or cell that is measured in a compartment in an organism. This type is a sub-type of HealthStatisticalData. Attributes of the spatial object type Biomarker Attribute Definition Type Voidability biomarkerName It is the unique identifier for a biomarker, providing information on the chemical that is determined and the matrix in which the chemical was determined. BiomarkerType biomarkerStatisticalParameter The statistical summary of a human biomonitoring study, representing the most important statistical features of a biomarker measured in that particular study. BiomarkerStatisticalParameterType referencePeriod The time period to which data is referred to. ReferencePeriodType ageRange Age interval of a specific subpopulation expressed as starting age and an interval, both alternatively expressed in years, months or weeks. AgeRangeType gender Gender of the population considered. GenderValue Association roles of the spatial object type Biomarker Association role Definition Type Voidability refersTo biomarker data described by metadata BiomarkerThematicMetadata 5.1.3. Disease (Disease) Statistical information related to pathologies linked directly or indirectly to the quality of environment. This type is a sub-type of HealthStatisticalData. Attributes of the spatial object type Disease Attribute Definition Type Voidability ageRange Age interval of a specific subpopulation expressed as starting age and an interval, both alternatively expressed in years, months or weeks. AgeRangeType voidable diseaseMeasure Different ways how data on diseases and related health problems in a population can be reported. DiseaseMeasure gender Gender of the population considered. GenderValue voidable referencePeriod The time period to which data is referred to. ReferencePeriodType pathology Pathology type. ICDValue COD Data on causes of death (COD) that provide information on mortality patterns and form a major element of public health information. CODValue Constraints of the spatial object type Disease The COD attribute shall be provided only if the diseaseMeasureType attribute of diseaseMeasure takes a value that represents mortality. At least one of pathology and COD attributes must not be empty. 5.1.4. General Health Statistic (GeneralHealthStatistics) Numbers about some aspects of health related to a population or an area. For the purpose of this data model, general health  data include issues such as self-perceived health, demographic distribution of various health problems, smokers, etc., expressed as raw numbers, rates, percentage, stratified by gender, age, and/or socio-economic, cultural, ethnic or other factors. This type is a sub-type of HealthStatisticalData. Attributes of the spatial object type GeneralHealthStatistics Attribute Definition Type Voidability ageRange Age interval of a specific subpopulation expressed as starting age and an interval, both alternatively expressed in years, months or weeks. AgeRangeType voidable gender Gender of the population considered. GenderValue voidable generalHealthName Health status indicator. GeneralHealthTypeValue generalHealthValue A numerical expression of a health index/indicator. Real referencePeriod The time period to which data is referred to. ReferencePeriodType 5.1.5. Health Services Statistic (HealthServicesStatistic) Health Care/Services statistical data on NUTS 1 and 2 level and municipality. This type is a sub-type of HealthStatisticalData. Attributes of the spatial object type HealthServicesStatistic Attribute Definition Type Voidability healthServiceType Type of health services. HealthServicesTypeValue healthServiceValue Number of the type considered. Real referencePeriod The time period to which data is referred to. ReferencePeriodType 5.1.6. Environmental Health Determinant Measure (EnvHealthDeterminantMeasure) A raw measurement performed at some place that is of interest for human health determinant analysis. Attributes of the spatial object type EnvHealthDeterminantMeasure Attribute Definition Type Voidability location The location of the measurement. GM_Object type The type of environmental health determinant. EnvHealthDeterminantTypeValue measureTime The time period when the measure has been performed. TM_Period beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable validFrom The time when the information will start being used. DateTime voidable validTo The time when the information will stop being used. DateTime voidable 5.1.7. Environmental Health Determinant Statistical Data (EnvHealthDeterminantStatisticalData) A statistical data of interest for human health determinant analysis, resulting from the aggregation of raw measurements located within a statistical unit. This type is a sub-type of HealthStatisticalData. Attributes of the spatial object type EnvHealthDeterminantStatisticalData Attribute Definition Type Voidability statisticalMethod The type of statistical method used to aggregate the raw measurement data on the statistical unit. StatisticalAggregationMethodValue type The type of environmental health determinant. EnvHealthDeterminantTypeValue Association roles of the spatial object type EnvHealthDeterminantStatisticalData Association role Definition Type Voidability measure The measures Measure 5.2. Data types 5.2.1. Age (Age) Persons age can be expressed in various ways (for instance, years for adults, months or weeks for infants). This type is a union type. Attributes of the union type Age Attribute Definition Type Voidability month Time period. Integer week Time period. Integer year Time period. Integer 5.2.2. Age Range (AgeRangeType) Age interval of a specific subpopulation expressed as starting age and an interval, both alternatively expressed in years, months or weeks. Attributes of the data type AgeRangeType Attribute Definition Type Voidability startAge Beginning of age interval. Age range Duration of age interval. Age 5.2.3. Biomarker Statistical Parameter (BiomarkerStatisticalParameterType) A set of statistical features of a biomarker measured for one specific biomarker. Attributes of the data type BiomarkerStatisticalParameterType Attribute Definition Type Voidability geometric Mean The geometric mean. Measure CI95ofGM 95 % confidence interval of the geometric mean. Measure P50 The 50th Percentile, or median value. Value below which 50 percent of the observations may be found. Measure P90 The 90th percentile. The value below which 90 percent of the observations may be found. Measure P95 The 95th percentile. The value below which 95 percent of the observations may be found. Measure CI95ofP95 95 % confidence interval of the 95th percentile. Measure maximum The highest biomarker value determined in an individual participant in the biomonitoring survey. Measure pinLOD Proportion of individuals with undetectable levels of tested parameter (below limit of detection). Real LOQ Limit of quantification. Real numberOfParticipants The number of participants that have provided samples that have contributed to the calculation of the biomarker statistical parameter. Integer 5.2.4. Biomarker Thematic Metadata (BiomarkerThematicMetadata) Thematic Metadata describing the purpose of the study,the target population and the characteristic of the studied areas. Attributes of the data type BiomarkerThematicMetadata Attribute Definition Type Voidability studyType The aim of the study (hypothesis driven, general population survey, opportunistic) when these choices are predefined. PT_FreeText areaType The characteristics of the sampling area (urban, rural, semi-urban) when these choices are predefined in a human biomonitoring study. PT_FreeText specificSubPopulation The characteristics of the sampled population with respect to age, gender, and other population characteristics when these choices are predefined in a human biomonitoring survey. PT_FreeText mean Age The mean age of the specific sub population. Age Association roles of the data type BiomarkerThematicMetadata Association role Definition Type Voidability describedBy Metadata that are linked to biomarker data Biomarker 5.2.5. Biomarker Type (BiomarkerType) A biomarker is defined both by a quantified or determined chemical (e.g. cadmium, lead) or its metabolite, and a matrix (e.g. blood, urine) that is used for quantification; for example - cadmium in urine, lead in blood. Attributes of the data type BiomarkerType Attribute Definition Type Voidability chemical Identification of the compound by name or abbreviation, chemical formula, CAS-PubChem or any other number that is quantified by the measurement. ChemicalValue matrix Type of biological material or body compartment that is sampled to determine or quantify a biomarker. MatrixValue 5.2.6. Disease Measure (DiseaseMeasure) Different ways in which data on diseases and related health problems in a population can be reported. Attributes of the data type DiseaseMeasure Attribute Definition Type Voidability diseaseMeasureType Different ways how data on diseases and related health problems in a population can be reported. DiseaseMeasureTypeValue value Value of the measured disease indicator. Real 5.2.7. Reference Period (ReferencePeriodType) The time period to which the data refer. Attributes of the data type ReferencePeriodType Attribute Definition Type Voidability startDate Start of reference period. Date endDate End of reference period. Date 5.2.8. Concentration Measure (Concentration) A measure of concentration of a specified component in a specified media. This type is a sub-type of Measure. Attributes of the type Concentration Attribute Definition Type Voidability uom The unit of measure. UomConcentration 5.2.9. Unit Of Measure For Concentration (UomConcentration) A unit of measure for concentration of a specified component within a specified media. This type is a sub-type of UnitOfMeasure. Attributes of the type UomConcentration Attribute Definition Type Voidability component The component whose concentration is measured. ComponentTypeValue media The media in which the concentration is measured. MediaTypeValue 5.2.10. Noise Measure (NoiseMeasure) A measure of noise intensity. This type is a sub-type of Measure. Attributes of the type NoiseMeasure Attribute Definition Type Voidability uom A unit of measure for noise intensity. UomNoise 5.2.11. Noise Unit Of Measure (UomNoise) A unit of measure for noise intensity. This type is a sub-type of UnitOfMeasure. Attributes of the type UomNoise Attribute Definition Type Voidability source The noise source type. NoiseSourceTypeValue 5.3. Code lists 5.3.1. Cause Of Death (CODValue) Data on causes of death (COD) provide information on mortality patterns and form a major element of public health information. The allowed values for this code list comprise only the values specified in the European Shortlist for Causes of Death published by Eurostat. 5.3.2. Chemical (ChemicalValue) Name of the chemical substance. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Human Health and Safety. 5.3.3. Environment Health Component Type (ComponentTypeValue) Particular component type (chemical substance, biological species, etc) whose concentration in an environmental media is measured. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Human Health and Safety, in particular for components related to ground water quality, lake water quality, river water quality, ambient air quality and bathing water quality. 5.3.4. Disease Measure Type (DiseaseMeasureTypeValue) Different ways how data on diseases and related health problems in a population can be reported. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Human Health and Safety. 5.3.5. Environment Health Determinant Type (EnvHealthDeterminantTypeValue) Type of environmental health determinant. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Human Health and Safety. 5.3.6. General Health Type (GeneralHealthTypeValue) Type of health status indicator. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Human Health and Safety. 5.3.7. Health Services Type (HealthServicesTypeValue) Type of health care indicator. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Human Health and Safety. 5.3.8. International Classification Of Diseases (ICDValue) Disease as defined in the International Classification of Diseases, 10th revision. The allowed values for this code list comprise only the values specified in the 10th Revision of the International Statistical Classification of Diseases and Related Health Problems, published by the World Health Organization. 5.3.9. Matrix (MatrixValue) Type of human tissue or compartment for biomarker measurement. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Human Health and Safety. 5.3.10. Environmental Health Media Type (MediaTypeValue) The media in which the concentration of a health component is measured. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Human Health and Safety. 5.3.11. Noise Source Type (NoiseSourceTypeValue) The noise source type values. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Human Health and Safety. 5.3.12. Statistical Aggregation Method (StatisticalAggregationMethodValue) The types of statistical methods used to aggregate raw measurement data on the statistical unit. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Human Health and Safety. 5.4. Theme-specific Requirements (1) Statistical information on the spatial data theme Human Health and Safety must refer to spatial objects as defined in the spatial data theme Statistical Units. (2) Where possible, the ICDValue code list shall be used to identify the disease name. (3) Raw measurement data shall be based on ISO/TS 19103:2005. (4) Health determinant statistical data shall be modelled as health statistical data characterized by a measurement value based on ISO/TS 19103:2005 and a statistical aggregation method. (5) Health determinant coverages shall be represented using the spatial object types defined in Section 6 of Annex I. For continuous coverages, a subtype of the CoverageByDomainAndRange class shall be used whose domain is restricted to measurement values based on ISO/TS 19103:2005. 5.5. Layers Layers for the spatial data theme Human Health and Safety Layer Name Layer Title Spatial object type HH.HealthStatisticalData Health statistical data StatisticalUnit HH.HealthDeterminantMeasure Health determinant measure EnvHealthDeterminantMeasure 6. UTILITY AND GOVERNMENTAL SERVICES 6.1. Structure of the Spatial Data Theme Utility and Governmental Services The types specified for the spatial data theme Utility and Governmental Services are structured in the following packages:  Common Utility Network Elements  Electricity Network  Oil-Gas-Chemicals Network  Sewer Network  Thermal Network  Water Network  Environmental Management Facilities  Administrative And Social Governmental Services 6.2. Common Utility Network Elements 6.2.1. Spatial object types The package Common Utility Network Elements contains the following spatial object types:  Utility Network  Utility Network Element  Utility Link Set  Utility Node  Utility Node Container  Appurtenance  Cabinet  Cable  Duct  Manhole  Pipe  Pole  Tower 6.2.1.1. Utility Network (UtilityNetwork) Collection of network elements that belong to a single type of utility network. Attributes of the spatial object type UtilityNetwork Attribute Definition Type Voidability utilityNetworkType The type of utility network or the utility network theme. UtilityNetworkTypeValue authorityRole Parties authorized to manage a utility network, such as maintainers, operators or owners. RelatedParty utilityFacilityReference Reference to a facility activity complex that is linked to this utility network. ActivityComplex voidable disclaimer Legal text describing confidentiality clauses applying to the utility network information. PT_FreeText voidable Association roles of the spatial object type UtilityNetwork Association role Definition Type Voidability networks A single sub-network that can be considered as part of a higher-order utility network. UtilityNetwork voidable Constraints of the spatial object type UtilityNetwork All utility networks shall have an external object identifier. 6.2.1.2. Utility Network Element (UtilityNetworkElement) Abstract base type representing a utility network element in a utility network. Every element in a utility network provides some function that is of interest in the utility network. This type is abstract. Attributes of the spatial object type UtilityNetworkElement Attribute Definition Type Voidability currentStatus The status of a utility object with regards to its completion and use. ConditionOfFacilityValue voidable validFrom The time when the utility network element started to exist in the real world. DateTime voidable validTo The time from which the utility network element no longer exists in the real world. DateTime voidable verticalPosition Vertical position of the utility object relative to ground. VerticalPositionValue voidable utilityFacilityReference Reference to an activity complex that is linked (related) to this utility network element. ActivityComplex voidable governmentalServiceReference Reference to a governmental service object that is linked (related) to this utility network element. GovernmentalService voidable 6.2.1.3. Utility Link Set (UtilityLinkSet) A collection of link sequences and or individual links that has a specific function or significance in a utility network. This type is a sub-type of UtilityNetworkElement. This type is a sub-type of LinkSet. This type is abstract. Attributes of the spatial object type UtilityLinkSet Attribute Definition Type Voidability utilityDeliveryType Utility delivery network e.g. transport, distribution, collection. UtilityDeliveryTypeValue voidable warningType Overground visible warning mechanism used to indicate an underground utility network element. WarningTypeValue voidable Constraints of the spatial object type UtilityLinkSet A utility link set must be composed of links and or link sequences that all belong to the same network. All utility link sets shall have an external object identifier. 6.2.1.4. Utility Link (UtilityLink) A linear spatial object that describes the geometry and connectivity of a utility network between two points in the network. This type is a sub-type of UtilityNetworkElement. This type is a sub-type of Link. 6.2.1.5. Utility Link Sequence (UtilityLinkSequence) A linear spatial object, composed of an ordered collection of utility links, which represents a continuous path in the utility network without any branches. The element has a defined beginning and end and every position on the utility link sequence is identifiable with one single parameter. This type is a sub-type of UtilityNetworkElement. This type is a sub-type of LinkSequence. 6.2.1.6. Utility Node (UtilityNode) A point spatial object which is used for connectivity. This type is a sub-type of UtilityNetworkElement. This type is a sub-type of Node. This type is abstract. Constraints of the spatial object type UtilityNode All utility nodes have an external object identifier. 6.2.1.7. Utility Node Container (UtilityNodeContainer) A point spatial object which is used for connectivity, and also may contain other spatial objects (not necessarily belonging to the same utility network). This type is a sub-type of UtilityNetworkElement. This type is abstract. Attributes of the spatial object type UtilityNodeContainer Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier geometry Location of the utility node container. GM_Point Association roles of the spatial object type UtilityNodeContainer Association role Definition Type Voidability nodes Contained utility nodes. UtilityNode voidable 6.2.1.8. Appurtenance (Appurtenance) An appurtenance is a node object that is described by its type (via the attribute appurtenanceType). This type is a sub-type of UtilityNode. Attributes of the spatial object type Appurtenance Attribute Definition Type Voidability appurtenanceType Type of appurtenance according to the INSPIRE appurtenance type classification. AppurtenanceTypeValue voidable specificAppurtenanceType Type of appurtenance according to a domain-specific classification. SpecificAppurtenanceTypeValue voidable 6.2.1.9. Cabinet (Cabinet) Simple cabinet object which may carry utility objects belonging to either single or multiple utility networks. This type is a sub-type of UtilityNodeContainer. 6.2.1.10. Cable (Cable) A utility link or link sequence used to convey electricity or data from one location to another. This type is a sub-type of UtilityLinkSet. This type is abstract. 6.2.1.11. Duct (Duct) A utility link or link sequence used to protect and guide cable and pipes via an encasing construction. This type is a sub-type of UtilityLinkSet. Attributes of the spatial object type Duct Attribute Definition Type Voidability ductWidth The width of the duct. Length voidable Association roles of the spatial object type Duct Association role Definition Type Voidability cables A duct may contain one or more cables. Cable voidable ducts A single duct or set of ducts that constitute the inner-duct. Duct voidable pipes The set of pipes that constitute the duct bank. Pipe voidable Constraints of the spatial object type Duct The multiplicity of the utilityDeliveryType attribute shall be 0. 6.2.1.12. Manhole (Manhole) Simple container object which may contain either single or multiple utility networks objects. This type is a sub-type of UtilityNodeContainer. 6.2.1.13. Pipe (Pipe) A utility link or link sequence for the conveyance of solids, liquids, chemicals or gases from one location to another. A pipe can also be used as an object to encase several cables (a bundle of cables) or other (smaller) pipes. This type is a sub-type of UtilityLinkSet. Attributes of the spatial object type Pipe Attribute Definition Type Voidability pipeDiameter Pipe outer diameter. Measure voidable pressure The maximum allowable operating pressure at which a product is conveyed through a pipe. Measure voidable Association roles of the spatial object type Pipe Association role Definition Type Voidability cable Cable contained by the pipe. Cable voidable pipe Pipe contained by the pipe. Pipe voidable 6.2.1.14. Pole (Pole) Simple pole (mast) object which may carry utility objects belonging to either single or multiple utility networks. This type is a sub-type of UtilityNodeContainer. Attributes of the spatial object type Pole Attribute Definition Type Voidability poleHeight The height of the pole. Length voidable 6.2.1.15. Tower (Tower) Simple tower object which may carry utility objects belonging to either single or multiple utility networks. This type is a sub-type of UtilityNodeContainer. Attributes of the spatial object type Tower Attribute Definition Type Voidability towerHeight The height of the tower. Length voidable 6.2.2. Code lists 6.2.2.1. Appurtenance Type (AppurtenanceTypeValue) Classification of appurtenances. The allowed values for this code list comprise the values of the following code lists or other code lists specified by data providers:  Electricity Appurtenance Type (ElectricityAppurtenanceTypeValue): Classification of electricity appurtenances, as specified in Section 6.3.2.1.  Oil, Gas and Chemicals Appurtenance Type (OilGasChemicalsAppurtenanceTypeValue): Classification of oil, gas and chemicals appurtenances, as specified in Section 6.4.2.1.  Sewer Appurtenance Type (SewerAppurtenanceTypeValue): Classification of sewer appurtenances, as specified in Section 6.5.2.1.  Thermal Appurtenance Type (ThermalAppurtenanceTypeValue): Classification of thermal appurtenances, as specified in Section 6.6.2.1.  Water Appurtenance Type (WaterAppurtenanceTypeValue): Classification of water appurtenances, as specified in Section 6.7.2.1. 6.2.2.2. Specific Appurtenance Type (SpecificAppurtenanceTypeValue) Domain-specific classification of appurtenances. The allowed values for this code list comprise any values defined by data providers. 6.2.2.3. Utility Delivery Type (UtilityDeliveryTypeValue) Classification of utility delivery types. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list UtilityDeliveryTypeValue Value Name Definition collection collection Description of a type of utility network delivering its utility product via collection (e.g. for sewer utility networks, collecting sewer water from customers) distribution distribution Description of a type of utility network delivering its utility product via mainly local distribution (e.g. local distribution of electricity), connecting directly to consumers private private Description of a type of utility network delivering its utility product via a small private network (e.g. owned by a private company) transport transport Description of a type of utility network delivering its utility product via a large transport network (e.g. to convey oil-gas-chemicals products over larger distances) 6.2.2.4. Utility Network Type (UtilityNetworkTypeValue) Classification of utility network types. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list UtilityNetworkTypeValue Value Name Definition electricity electricity Electricity networks. oilGasChemical oil, gas or chemical Oil, gas or chemical networks. sewer sewer Sewer networks. water water Water networks. thermal thermal Thermal networks. telecommunications telecommunications Telecommunications networks. 6.2.2.5. Warning Type (WarningTypeValue) Classification of warning types. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list WarningTypeValue Value Name Definition net net Warning net for protection of cables and pipes. tape tape Caution tape (also known as warning tape) is a resilient plastic tape of a signal colour or highly contrasting colour combination (such as yellow-black or red-white). concretePaving concrete paving A set or paving of pavers or tiles in concrete material covering cables or pipes. 6.3. Electricity Network 6.3.1. Spatial object types The package Electricity Network contains the spatial object type Electricity Cable. 6.3.1.1. Electricity Cable (ElectricityCable) A utility link or link sequence used to convey electricity from one location to another. This type is a sub-type of Cable. Attributes of the spatial object type ElectricityCable Attribute Definition Type Voidability operatingVoltage The utilization or operating voltage by the equipment using the electricity. Measure voidable nominalVoltage The nominal system voltage at the point of supply. Measure voidable 6.3.2. Code lists 6.3.2.1. Electricity Appurtenance Type (ElectricityAppurtenanceTypeValue) Classification of electricity appurtenances. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list ElectricityAppurtenanceTypeValue Value Name Definition electricityNode electricity network node Node in an electricity network. capacitorControl capacitor control Capacitor control. connectionBox connection box Connection box. correctingEquipment correcting equipment Power factor correcting equipment. deliveryPoint delivery point Delivery point. dynamicProtectiveDevice dynamic protective device Dynamic protective device. fuse fuse Fuse. generator generator Generator. loadTapChanger load tap changer Load tap changer. mainStation main station Main station. netStation net station Net station. networkProtector network protector Network protector. openPoint open point Open point. primaryMeter primary meter Primary meter. recloserElectronicControl recloser electronic control Recloser electronic control. recloserHydraulicControl recloser hydraulic control Recloser hydraulic control. regulatorControl regulator control Regulator control. relayControl relay control Relay control. sectionalizerElectronicControl sectionalizer electronic control Sectionalizer electronic control. sectionalizerHydraulicControl sectionalizer hydraulic control Sectionalizer hydraulic control. streetLight street light Street light. subStation sub station Sub station. switch switch Switch. transformer transformer Transformer. voltageRegulator voltage regulator Voltage regulator. detectionEquipment detection equipment Detection Equipment monitoringAndControlEquipment monitoring and control equipment Monitoring And Control Equipment 6.4. Oil-Gas-Chemicals Network 6.4.1. Spatial object types The package Oil-Gas-Chemicals Network contains the spatial object type Oil, Gas and Chemicals Pipe. 6.4.1.1. Oil, Gas and Chemicals Pipe (OilGasChemicalsPipe) A pipe used to convey oil, gas or chemicals from one location to another. This type is a sub-type of Pipe. Attributes of the spatial object type OilGasChemicalsPipe Attribute Definition Type Voidability oilGasChemicalsProductType The type of oil, gas or chemicals product that is conveyed through the oil, gas, chemicals pipe. OilGasChemicalsProductTypeValue voidable 6.4.2. Code lists 6.4.2.1. Oil, Gas and Chemicals Appurtenance Type (OilGasChemicalsAppurtenanceTypeValue) Classification of oil, gas, chemicals appurtenances. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list OilGasChemicalsAppurtenanceTypeValue Value Name Definition pump Pump Pump gasStation Gas station Gas station oilGasChemicalsNode oil, gas and chemicals network node Node in an oil, gas and chemicals network compression Compression Compression terminal Terminal Terminal deliveryPoint Delivery point Delivery point frontier Frontier Frontier productionRegion Production region Production Region plant Plant Plant pumpingStation Pumping station Pumping Station storage Storage Storage marker Marker Marker 6.4.2.2. Oil, Gas and Chemicals Product Type (OilGasChemicalsProductTypeValue) Classification of oil, gas and chemicals products. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Utilities and Governmental Services. 6.5. Sewer Network 6.5.1. Spatial object types The package Sewer Network contains the spatial object type Sewer Pipe. 6.5.1.1. Sewer Pipe (SewerPipe) A sewer pipe used to convey wastewater (sewer) from one location to another. This type is a sub-type of Pipe. Attributes of the spatial object type SewerPipe Attribute Definition Type Voidability sewerWaterType Type of sewer water. SewerWaterTypeValue voidable 6.5.2. Code lists 6.5.2.1. Sewer Appurtenance Type (SewerAppurtenanceTypeValue) Classification of sewer appurtenances. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list SewerAppurtenanceTypeValue Value Name Definition anode anode Anode. barrel barrel Barrel. barScreen bar screen Bar screen. catchBasin catch basin Catch basin. cleanOut clean out Clean out. dischargeStructure discharge structure Discharge structure. meter meter Meter. pump pump Pump. regulator regulator Regulator. scadaSensor scada sensor SCADA sensor. thrustProtection thrust protection Thrust protection. tideGate tide gate Tide gate. sewerNode sewer network node Node in a sewer network. connection connection Connection. specificStructure specific structure Specific structure. mechanicAndElectromechanicEquipment mechanic and electromechanic equipment Mechanic and electromechanic equipment. rainwaterCollector rainwater collector Rainwater collector. watertankOrChamber watertank or chamber Watertank or chamber. 6.5.2.2. Sewer Water Type (SewerWaterTypeValue) Classification of sewer water types. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list SewerWaterTypeValue Value Name Definition combined combined Combined sewer water. reclaimed reclaimed Reclaimed sewer water. sanitary sanitary Sanitary sewer water. storm storm Storm sewer water. 6.6. Thermal Network 6.6.1. Spatial object types The package Thermal Network contains the spatial object typeThermal Pipe. 6.6.1.1. Thermal Pipe (ThermalPipe) A pipe used to disseminate heating or cooling from one location to another. This type is a sub-type of Pipe. Attributes of the spatial object type ThermalPipe Attribute Definition Type Voidability thermalProductType The type of thermal product that is conveyed through the thermal pipe. ThermalProductTypeValue voidable 6.6.2. Code lists 6.6.2.1. Thermal Appurtenance Type (ThermalAppurtenanceTypeValue) Classification of thermal appurtenances. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Utilities and Governmental Services. 6.6.2.2. Thermal Product Type (ThermalProductTypeValue) Classification of thermal products. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Utilities and Governmental Services. 6.7. Water Network 6.7.1. Spatial object types The package Water Network contains the spatial object type Water Pipe. 6.7.1.1. Water Pipe (WaterPipe) A water pipe used to convey water from one location to another. This type is a sub-type of Pipe. Attributes of the spatial object type WaterPipe Attribute Definition Type Voidability waterType Type of water. WaterTypeValue voidable 6.7.2. Code lists 6.7.2.1. Water Appurtenance Type (WaterAppurtenanceTypeValue) Classification of water appurtenances. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list WaterAppurtenanceTypeValue Value Name Definition waterNode water network node Node in a water network. anode anode Anode. clearWell clear well Clear well. controlValve control valve Control valve. fitting fitting Fitting. hydrant hydrant Hydrant. junction junction Junction. lateralPoint lateral point Lateral point. meter meter Meter. pump pump Pump. pumpStation pump station Pump station. samplingStation sampling station Sampling station. scadaSensor scada sensor SCADA sensor. storageBasin storage basin Storage basin. storageFacility storage facility Enclosed storage facility. surgeReliefTank surge relief tank Surge relief tank. systemValve system valve System valve. thrustProtection thrust protection Thrust protection. treatmentPlant treatment plant Treatment plant. well well Production well. pressureRelieveValve pressure relieve valve Pressure relieve valve. airRelieveValve air relieve valve Air relieve valve. checkValve check valve Check valve. waterExhaustPoint water exhaust point Water exhaust point. waterServicePoint water service point Water service point. fountain fountain Fountain. fireHydrant fire hydrant Fire hydrant. pressureController pressure controller Pressure controller. vent vent Vent. recoilCheckValve recoil check valve Recoil check valve. waterDischargePoint water discharge point Water discharge point. 6.7.2.2. Water Type (WaterTypeValue) Classification of water types. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list WaterTypeValue Value Name Definition potable potable Potable water. raw raw Raw water. salt salt Salt water. treated treated Treated water. 6.8. Environmental Management Facilities 6.8.1. Spatial object types The package Environmental Management Facilities contains the spatial object type Environmental Management Facility. 6.8.1.1. Environmental Management Facility (EnvironmentalManagementFacility) A physical structure designed, built or installed to serve specific functions in relation to environmental material flows, such as waste or waste water flows, or a delimited area of land or water used to serve such functions. This type is a sub-type of ActivityComplex. Attributes of the spatial object type EnvironmentalManagementFacility Attribute Definition Type Voidability type The type of facility, such as installation or site. EnvironmentalManagementFacilityTypeValue voidable serviceHours Service hours of the facility. PT_FreeText voidable facilityDescription Additional information on an Environmental Management Facility, including its address, contact details, related parties and a free text description. ActivityComplexDescription voidable physicalCapacity A quantification of an actual or potential ability to perform an activity. Capacity voidable permission Official Decision (formal consent) granting authorization to operate all or part of an Environmental Management Facility Permission voidable status The status of the Environmental Management Facility, such as operational or decommissioned. ConditionOfFacilityValue voidable Association roles of the spatial object type EnvironmentalManagementFacility Association role Definition Type Voidability parentFacility A parent facility, i.e., a facility to which this facility belongs. EnvironmentalManagementFacility voidable 6.8.2. Code lists 6.8.2.1. Environmental Facility Classification (EnvironmentalManagementFacilityTypeValue) Classification of environmental facilities, e.g. as sites and installations. The allowed values for this code list comprise the values specified in the table below and narrower values defined by data providers. Values for the code list EnvironmentalManagementFacilityTypeValue Value Name Definition site Site All land at a distinct geographic location under the management control of an organisation covering activities, products and services. installation Installation A technical unit, such as machinery, an apparatus, a device, a system installed, or a piece of equipment placed in position or connected for use. 6.9. Administrative And Social Governmental Services 6.9.1. Spatial object types The package Administrative and Social Governmental Services contains the spatial object type Governmental Service. 6.9.1.1. Governmental Service (GovernmentalService) Administrative and social governmental services such as public administrations, civil protection sites, schools and hospitals provided by Public Administrative Bodies or by private institutions as far as they are covered by the scope of Directive 2007/2/EC. This scope is mapped to the values of the corresponding code list ServiceTypeValue. Attributes of the spatial object type GovernmentalService Attribute Definition Type Voidability areaOfResponsibility The spatial responsibility of a service instance. AreaOfResponsibilityType voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable inspireId External object identifier of the spatial object. Identifier pointOfContact Contains necessary information to get access to a service and/or initial information regarding a service. Contact voidable serviceLocation Location where the service is offered. ServiceLocationType serviceType Type of an administrative and governmental service. ServiceTypeValue 6.9.2. Data types 6.9.2.1. Area Of Responsibility Type (AreaOfResponsibilityType) Set of types for the description of spatial responsibility. This type is a union type. Attributes of the data type AreaOfResponsibilityType Attribute Definition Type Voidability areaOfResponsibilityByAdministrativeUnit Administrative unit describing the geographic extent of the responsibility of a service. AdministrativeUnit areaOfResponsibilityByNamedPlace Geographical object describing the geographic extent of the responsibility of a service. NamedPlace areaOfResponsibilityByNetwork Part of a network describing the geographic extent of the competence of a service. NetworkReference areaOfResponsibilityByPolygon Polygon describing the geographic extent of the responsibility of a service. GM_MultiSurface 6.9.2.2. Service Location Type (ServiceLocationType) Set of types of references to locate a service. This type is a union type. Attributes of the union type ServiceLocationType Attribute Definition Type Voidability serviceLocationByAddress Location of the service by referring to an address. Address serviceLocationByBuilding Location of the service by referring to a building. Building serviceLocationByActivityComplex Location of the service by referring to an activity complex. ActivityComplex serviceLocationByGeometry Location of the service by referring to a geometry. GM_Object serviceLocationByUtilityNode Location of the service by referring to a node related to a utility network (water, electricity, etc.), e.g. hydrant or emergency call point. UtilityNode 6.9.3. Code lists 6.9.3.1. Service Type (ServiceTypeValue) Code list containing a classification of governmental services. The allowed values for this code list comprise the values specified in the table below and narrower values defined by data providers. Values for the code list ServiceTypeValue Value Name Definition Parent Value publicAdministrationOffice public administration office Public administration offices (not further differentiated). generalAdministrationOffice general administration office General administration offices, e.g. town halls. publicAdministrationOffice specializedAdministrationOffice specialized administration office Specialized administration offices which can not be allocated to the following areas: social service, education, health, environmental protection, public order and safety (e. g. surveying administration). publicAdministrationOffice publicOrderAndSafety public order and safety Services concerned with public order and safety. administrationForPublicOrderAndSafety administration for public order and safety Administration offices concerned with public order and safety. publicOrderAndSafety policeService police service Services concerned with police affairs. publicOrderAndSafety fireProtectionService fire-protection service Services concerned with fire-prevention and fire-fighting affairs; operation of regular and auxiliary fire brigades and of other fire-prevention and fire-fighting services maintained by public authorities; operation or support of fire-prevention and fire-fighting training programmes. publicOrderAndSafety fireStation fire station Services concerned with a station housing fire fighters, their equipment and vehicles. fireProtectionService siren siren Stationary device, often electrically operated, for producing a penetrating sound for warning the public. fireProtectionService hydrant hydrant Special water access points of water supply networks that are specifically designed and built to serve as on-site water sources for fire fighting and other emergency services. fireProtectionService antiFireWaterProvision anti-fire water provision Location, installation or designated area from where water for fire-fighting is provided. fireProtectionService fireDetectionAndObservationSite fire detection and observation site Location, facility, construction or device for the detection and observation of fires. fireProtectionService rescueService rescue service Services dedicated to the search-and-rescue of people, animals and goods in emergency situations. publicOrderAndSafety rescueStation rescue station Services concerned with the housing of technical staff, equipment and auxiliary elements of land rescue teams. rescueService rescueHelicopterLandingSite Rescue helicopter landing site A designated area from which rescue helicopters can take off and land. rescueService marineRescueStation marine rescue station Services on the coast providing buildings, mooring areas or piers to host marine rescue teams and their equipment, boats and other marine crafts. rescueService civilProtectionSite civil protection site Site offering protection and shelter from disasters and emergency situations to the civilian population. publicOrderAndSafety emergencyCallPoint emergency call point Location of telephones in a box or on a post for the use of motorists in the event of an emergency situation. publicOrderAndSafety standaloneFirstAidEquipment standalone First Aid equipment First Aid element or set of elements or equipment made available to anyone who may need them, located in highly visible and accessible places. publicOrderAndSafety defence defence Services concerned with military defence. publicOrderAndSafety barrack barrack Services concerned with the provision of buildings used especially for lodging soldiers in garrison. defence camp camp Place usually away from urban areas where tents or simple buildings (as cabins) are erected for shelter or for temporary residence or instruction of military forces. defence environmentalProtection environmental protection Services concerned with the administration, supervision, inspection, operation or support of activities relating to the protection and conservation of the environment. administrationForEnvironmentalProtection administration for environmental protection Administration offices concerned with environmental protection. environmentalProtection environmentalEducationCentre environmental education centre Institution engaged in developing programs and material to increase awareness about the environment and sustainable development. environmentalProtection health health Services concerned with health issues. administrationForHealth administration for health This item comprises establishments primarily engaged in the regulation of activities of agencies that provide health care and overall administration of health policy. health medicalProductsAppliancesAndEquipment medical products, appliances and equipment Services concerned with medicaments, prostheses, medical appliances and equipment and other health-related products obtained by individuals or households, either with or without a prescription, usually from dispensing chemists, pharmacists or medical equipment suppliers. They are intended for consumption or use outside a health facility or institution. health outpatientService outpatient service Medical, dental and paramedical services delivered to outpatients by medical, dental and paramedical practitioners and auxiliaries. The services may be delivered at home, in individual or group consulting facilities, dispensaries or the outpatient clinics of hospitals and the like. Outpatient services include the medicaments, prostheses, medical appliances and equipment and other health-related products supplied directly to outpatients by medical, dental and paramedical practitioners and auxiliaries. health generalMedicalService general medical service General medical services delivered by general medical clinics and general medical practitioners. outpatientService specializedMedicalServices specialized medical services Specialized medical services delivered by specialized medical clinics and specialist medical practitioners. Specialized medical clinics and specialist medical practitioners differ from general medical clinics and general medical practitioners in that their services are limited to treatment of a particular condition, disease, medical procedure or class of patient. outpatientService paramedicalService paramedical service Provision of paramedical health services to outpatients; Administration, inspection, operation or support of health services delivered by clinics supervised by nurses, midwives, physiotherapists, occupational therapists, speech therapists or other paramedical personnel and of health services delivered by nurses, midwives and paramedical personnel in non-consulting rooms, in patients homes or other non-medical institutions. outpatientService hospitalService hospital service Services concerned with hospitalization. Hospitalization is defined as occurring when a patient is accommodated in a hospital for the duration of the treatment. Hospital day-care and home-based hospital treatment are included, as are hospices for terminally ill persons. Hospitals are defined as institutions which offer in-patient care under direct supervision of qualified medical doctors. health generalHospital general hospital Hospital services that do not limit their services to a particular medical speciality. hospitalService specializedHospital specialized hospital Hospital services that limit their services to a particular medical speciality. hospitalService nursingAndConvalescentHomeService nursing and convalescent home service In-patient services to persons recovering from surgery or a debilitating disease or condition that requires chiefly monitoring and administering of medicaments, physiotherapy and training to compensate for loss of function or rest. hospitalService medicalAndDiagnosticLaboratory medical and diagnostic laboratory This item comprises establishments primarily engaged in providing analytic or diagnostic services, including body fluid analysis and diagnostic imaging, generally to the medical profession or the patient on referral from a health practitioner. health education education Services concerned with educational affairs. These services include military schools and colleges where curricula resemble those of civilian institutions, police colleges offering general education in addition to police training. administrationForEducation administration for education Administration offices concerned with educational matters. education earlyChildhoodEducation early childhood education Services concerned with pre-primary education at ISCED-2011 (International Standard Classification of Education, 2011 revision) level 0. education primaryEducation primary education Services concerned with primary education at ISCED-2011 (International Standard Classification of Education, 2011 revision) level 1. education lowerSecondaryEducation lower secondary education Services concerned with lower secondary education at ISCED-2011 (International Standard Classification of Education, 2011 revision) level 2. education upperSecondaryEducation upper secondary education Services concerned with upper secondary education at ISCED-2011 (International Standard Classification of Education, 2011 revision) level 3. education postSecondaryNonTertiaryEducation post-secondary non-tertiary education Services concerned with post-secondary non-tertiary education at ISCED-2011 (International Standard Classification of Education, 2011 revision) level 4. education shortCycleTertiaryEducation short-cycle tertiary education Services concerned with short-cycle tertiary education at ISCED-2011 (International Standard Classification of Education, 2011 revision) level 5. education bachelorOrEquivalentEducation bachelor or equivalent education Services concerned with bachelor or equivalent education at ISCED-2011 (International Standard Classification of Education, 2011 revision) level 6. education masterOrEquivalentEducation master or equivalent education Services concerned with master or equivalent education at ISCED-2011 (International Standard Classification of Education, 2011 revision) level 7. education doctoralOrEquivalentEducation doctoral or equivalent education Services concerned with doctoral or equivalent education at ISCED-2011 (International Standard Classification of Education, 2011 revision) level 8. education educationNotElsewhereClassified education not elsewhere classified Services concerned with education not elsewhere classified in ISCED-2011 (International Standard Classification of Education, 2011 revision), referred to as ISCED-2011 level 9. education subsidiaryServicesToEducation subsidiary services to education Subsidiary services to education, services concerned with transportation, food, lodging, medical and dental care and related subsidiary services chiefly for students regardless of level. education socialService social service Services concerned with social protection. administrationForSocialProtection administration for social protection Administration offices concerned with matters of social protection. socialService specializedServiceOfSocialProtection specialized service of social protection Various specialized services concerned with transport, home-, day- and holiday-care for the disabled and people in need of care. Services specifically concerned with education and employment of people with disabilities. socialService housing housing Services concerned with any home, residence, facility, or premises which provide temporary, interim or permanent housing to various groups of persons. socialService childCareService child care service Services concerned with the day care of children. socialService charityAndCounselling charity and counselling Institutions and services providing benefits in kind and/or counselling for the needy, e.g. people who are unemployed, the socially deprived, disaster victims, victims of assault and abuse, potential suicides, etc. socialService 6.10. Layers Layers for the spatial data theme Utility and Governmental Services Layer Name Layer Title Spatial object type US.UtilityNetwork Utility Network Appurtenance, Manhole, Tower, Pole, Cabinet, Duct, Pipe US.ElectricityNetwork Electricity Network Electricity Cable, Appurtenance (if included in an electricity network) US. OilGasChemicalsNetwork Oil, Gas or Chemicals Network OilGasChemicalsPipe, Appurtenance (if included in an oil, gas or chemicals network) US.SewerNetwork Sewer Network SewerPipe, Appurtenance (if included in a sewer network) US.ThermalNetwork Thermal Network ThermalPipe, Appurtenance (if included in a thermal network) US.WaterNetwork Water Network WaterPipe, Appurtenance (if included in a water network) US. <CodeListValue> (4) <human readable name> GovernmentalService Example: US.PoliceService Example: Police Service (serviceType: ServiceTypeValue) US.EnvironmentalManagementFacility Environemental Management Facility EnvironmentalManagementFacility 7. ENVIRONMENTAL MONITORING FACILITIES 7.1. Spatial object types The following spatial object types are specified for the spatial data theme Environmental Monitoring Facilities:  Abstract Monitoring Feature  Abstract Monitoring Object  Environmental Monitoring Activity  Environmental Monitoring Facility  Environmental Monitoring Network  Environmental Monitoring Programme  Observing Capability  Operational Activity Period 7.1.1. Abstract Monitoring Feature (AbstractMonitoringFeature) An abstract base class for environmental monitoring features in the real world (EnvironmentalMonitoringNetwork, EnvironmentalMonitoringFacility). This type is a sub-type of AbstractMonitoringObject. This type is abstract. Attributes of the spatial object type AbstractMonitoringFeature Attribute Definition Type Voidability reportedTo Information on the involvement of the AbstractMonitoringFeature in reporting. ReportToLegalAct voidable Association roles of the spatial object type AbstractMonitoringFeature Association role Definition Type Voidability involvedIn EnvironmentalMonitoringActivity(s) in which the AbstractMonitoringFeature is involved. EnvironmentalMonitoringActivity voidable hasObservation Observation of emissions, of the state of environmental media and of other ecosystem parameters (biodiversity, ecological conditions of vegetation, etc.) by or on behalf of public authorities at this AbstractMonitoringFeature. OM_Observation voidable Constraints of the spatial object type AbstractMonitoringFeature If observation(s) are attached to an AbstractMonitoringFeature this shall have an ObservingCapability attached to it. The ObservingCapability shall reference the same Domain, Phenomenon and ProcessUsed as the observation(s). 7.1.2. Abstract Monitoring Object (AbstractMonitoringObject) An abstract base class for environmental monitoring objects. This type is abstract. Attributes of the spatial object type AbstractMonitoringObject Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier name Plain text denotation of the AbstractMonitoringObject. CharacterString voidable additionalDescription Plain text description of additional information not fitting in other attributes. CharacterString voidable mediaMonitored Monitored environmental medium. MediaValue legalBackground The legal context, in which the management and regulation of the AbstractMonitoringObject is defined. LegislationCitation voidable responsibleParty Responsible party for the AbstractMonitoringObject. RelatedParty voidable geometry Geometry associated to the AbstractMonitoringObject. For mobile facilities the geometry represents the area the facility is expected to measure in. GM_Object onlineResource A link to an external document providing further information on the AbstractMonitoringObject. URL voidable purpose Reason for which the AbstractMonitoringObject has been generated. PurposeOfCollectionValue voidable Association roles of the spatial object type AbstractMonitoringObject Association role Definition Type Voidability observingCapability A link pointing to the explicit capability of an AbstractMonitoringObject. This provides a clear link between the observed property, the procedure used as well as the location of the measurement ObservingCapability voidable broader A link pointing to a broader AbstractMonitoringObject (a higher level in a hierarchical structure). The association has additional properties as defined in the association class Hierarchy. AbstractMonitoringObject voidable narrower A link pointing to narrower AbstractMonitoringObject(s) (a lower level in a hierarchical structure). The association has additional properties as defined in the association class Hierarchy. AbstractMonitoringObject voidable supersedes In a genealogy, the AbstractMonitoringObject(s) that has (have) been deactivated/replaced by another one. AbstractMonitoringObject voidable supersededBy In a genealogy, the newly active AbstractMonitoringObject(s) that replaces (replace) the superseded one. AbstractMonitoringObject voidable 7.1.3. Environmental Monitoring Activity (EnvironmentalMonitoringActivity) Specific set of AbstractMonitoringFeatures used for a given domain in a coherent and concise timeframe, area and purpose. Usually the information collected is treated as one time step in a long term monitoring programme. It is a concrete realisation of a given EnvironmentalMonitoringProgramme. Attributes of the spatial object type EnvironmentalMonitoringActivity Attribute Definition Type Voidability activityTime Lifespan of the EnvironmentalMonitoringActivity. TM_Object voidable activityConditions Textual description of the EnvironmentalMonitoringActivity. CharacterString voidable boundingBox Bounding box in which the EnvironmentalMonitoringActivity takes place. GM_Boundary voidable responsibleParty Responsible party for the EnvironmentalMonitoringActivity. RelatedParty voidable inspireId External object identifier of the spatial object. Identifier onlineResource A link to an external document providing further information on the EnvironmentalMonitoringActivity. URL voidable Association roles of the spatial object type EnvironmentalMonitoringActivity Association role Definition Type Voidability setUpFor EnvironmentalMonitoringProgramme(s) for which the EnvironmentalMonitoringActivity is set up. EnvironmentalMonitoringProgramme voidable uses Specific set of AbstractMonitoringFeature(s) involved in an EnvironmentalMonitoringActivity. AbstractMonitoringFeature voidable 7.1.4. Environmental Monitoring Facility (EnvironmentalMonitoringFacility) A georeferenced object directly collecting or processing data about objects whose properties (e.g. physical, chemical, biological or other aspects of environmental conditions) are repeatedly observed or measured. An environmental monitoring facility can also host other environmental monitoring facilities. This type is a sub-type of AbstractMonitoringFeature. Attributes of the spatial object type EnvironmentalMonitoringFacility Attribute Definition Type Voidability representativePoint Representative location for the EnvironmentalMonitoringFacility. GM_Point voidable measurementRegime Regime of the measurement MeasurementRegimeValue voidable mobile Indicate whether the EnvironmentalMonitoringFacility is mobile (repositionable) during the acquisition of the observation. Boolean voidable resultAcquisitionSource Source of result acquisition. ResultAcquisitionSourceValue voidable specialisedEMFType Categorisation of EnvironmentalMonitoringFacilities generally used by domain and in national settings. SpecialisedEMFTypeValue voidable operationalActivityPeriod The period(s) during which the EnvironmentalMonitoringFacility has been up and running. TM_Object voidable Association roles of the spatial object type EnvironmentalMonitoringFacility Association role Definition Type Voidability relatedTo Any Thematic Link to an Environmental Monitoring Facility. The association has additional properties as defined in the association class AnyDomainLink. EnvironmentalMonitoringFacility voidable belongsTo A link pointing to the EnvironmentalMonitoringNetwork(s) this EnvironmentalMonitoringFacility pertains to. The association has additional properties as defined in the association class NetworkFacility. EnvironmentalMonitoringNetwork voidable Constraints of the spatial object type EnvironmentalMonitoringFacility Geometry and representativePoint cannot both be empty. 7.1.5. Environmental Monitoring Network (EnvironmentalMonitoringNetwork) Administrative or organisational grouping of EnvironmentalMonitoringFacilities managed the same way for a specific purpose, targeting a specific area. Each network respects common rules aiming at ensuring coherence of the observations, especially for purposes of EnvironmentalMonitoringFacilities, mandatory parameters selection, measurement methods and measurement regime. This type is a sub-type of AbstractMonitoringFeature. Attributes of the spatial object type EnvironmentalMonitoringNetwork Attribute Definition Type Voidability organisationLevel Level of legal organisation the EnvironmentalMonitoringNetwork is affiliated with. LegislationLevelValue voidable Association roles of the spatial object type EnvironmentalMonitoringNetwork Association role Definition Type Voidability contains A link pointing to the EnvironmentalMonitoringFacility(s) included in this EnvironmentalMonitoringNetwork. The association has additional properties as defined in the association class NetworkFacility. EnvironmentalMonitoringFacility voidable 7.1.6. Environmental Monitoring Programme (EnvironmentalMonitoringProgramme) Framework based on policy relevant documents defining the target of a collection of observations and/or the deployment of AbstractMonitoringFeatures on the field. Usually an Environmental Monitoring Programme has a long term perspective over at least a few years. This type is a sub-type of AbstractMonitoringObject. Association roles of the spatial object type EnvironmentalMonitoringProgramme Association role Definition Type Voidability triggers EnvironmentalMonitoringActivity(s) triggered by the EnvironmentalMonitoringProgramme. EnvironmentalMonitoringActivity voidable 7.1.7. Observing Capability (ObservingCapability) Explicit capability of an AbstractMonitoringObject. Attributes of the spatial object type ObservingCapability Attribute Definition Type Voidability observingTime Describes the time period that observations can be expected from this AbstractMonitoringObject. Can be only a start time for running measurements or an interval. TM_Object voidable processType The type of object used for describing the process. ProcessTypeValue voidable resultNature State of the provided result. ResultNatureValue voidable onlineResource A link to an external document providing further information about an ISO 19156 Observations and Measurements  compliant data model used to store or exchange Observations and Measurements acquired. URL voidable Association roles of the spatial object type ObservingCapability Association role Definition Type Voidability observedProperty The property being observed or measured at this AbstractMonitoringObject. GF_PropertyType featureOfInterest This feature is the real-world object whose properties are under observation, or is a feature intended to sample the real-world object. GFI_Feature voidable procedure Link to the Process used to generate the result. The OM_Process shall be suitable for the observed property. As a corollary, details of the observed property are constrained by the procedure used. OM_Process 7.2. Data types 7.2.1. Any Domain Link (AnyDomainLink) Any domain relevant link to an EnvironmentalMonitoringFacility that is not hierarchical or associated with a notion of genealogy. This type is an association class. Attributes of the data type AnyDomainLink Attribute Definition Type Voidability Comment Additional information on the domain link. CharacterString voidable 7.2.2. Hierarchy (Hierarchy) Hierarchical link between AbstractMonitoringObjects. This type is an association class. Attributes of the data type Hierarchy Attribute Definition Type Voidability linkingTime Time period of the link. TM_Object voidable 7.2.3. Network Facility (NetworkFacility) Link between EnvironmentalMonitoringNetwork and EnvironmentalMonitoringFacility. This type is an association class. Attributes of the data type NetworkFacility Attribute Definition Type Voidability linkingTime Time period of the link. TM_Object voidable 7.2.4. Report To Legal Act (ReportToLegalAct) Information on the involvement of an AbstractMonitoringFeature in reporting. The information is specific per submitted reporting envelope and not per obligation/agreement. Attributes of the data type ReportToLegalAct Attribute Definition Type Voidability legalAct LegalAct which is reported to. LegislationCitation reportDate Time of reporting. DateTime voidable reportedEnvelope Link to the reported data set according to the date indicated in the attribute reportDate. URI voidable observationRequired Indicates whether an observation is required for the AbstractMonitoringFeature. Boolean voidable observingCapabilityRequired Indicates whether the observingCapability is required for the AbstractMonitoringFeature. Boolean voidable description Additional information on the actual data reported. CharacterString voidable 7.3. Code lists 7.3.1. Measurement Regime (MeasurementRegimeValue) Categories for different types of the MeasurementRegime. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Environmental Monitoring Facilities. 7.3.2. Media (MediaValue) Categories for different types of media. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Environmental Monitoring Facilities. 7.3.3. Process Type (ProcessTypeValue) Categories for different process types. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Environmental Monitoring Facilities. 7.3.4. Purpose Of Collection (PurposeOfCollectionValue) Categories for different purposes of collections. The allowed values for this code list comprise any values defined by data providers. 7.3.5. Result Acquisition Source (ResultAcquisitionSourceValue) Categories for different types of the ResultAcquisitionSource. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Environmental Monitoring Facilities. 7.3.6. Result Nature (ResultNatureValue) State of the result of an observation. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Environmental Monitoring Facilities. 7.3.7. Specialised EMF Type (SpecialisedEMFTypeValue) Categories for different types of EnvironmentalMonitoringFacilities. The allowed values for this code list comprise any values defined by data providers. 7.4. Layers Layers for the spatial data theme Environmental Monitoring Facilities Layer Name Layer Title Spatial object type EF.EnvironmentalMonitoringFacilities Environmental Monitoring Facilities EnvironmentalMonitoringFacility EF.EnvironmentalMonitoringNetworks Environmental Monitoring Networks EnvironmentalMonitoringNetwork EF.EnvironmentalMonitoringProgrammes Environmental Monitoring Programmes EnvironmentalMonitoringProgramme 8. PRODUCTION AND INDUSTRIAL FACILITIES 8.1. Definitions In addition to the definitions set out in Article 2, the following definitions shall apply: (1) emission  means the direct or indirect release of substances, vibrations, heat or noise from individual or diffuse sources in the facility into the air, water or soil. (2) production  means an activity consisting of a series of actions or operations in a productive context. 8.2. Spatial object types The following spatial object types are specified for the spatial data theme Production and Industrial Facilities:  Production Facility  Production Installation  Production Installation Part  Production Site  Production Plot  Production Building 8.2.1. Production Facility (ProductionFacility) One or more installations on the same site operated by the same natural or legal person, designed, built or installed to serve specific production or industrial purposes, comprehending all infrastructure, equipment and materials. This type is a sub-type of ActivityComplex. Attributes of the spatial object type ProductionFacility Attribute Definition Type Voidability surfaceGeometry Spatial property of the spatial object. GM_Surface voidable riverBasinDistrict Code identifier and/or name assigned to the basin district of a watercourse. RiverBasinDistrictValue status The state or condition of the facility, with regard to the functional and operational order, in which it is arranged for a limited or extended time period. StatusType voidable Association roles of the spatial object type ProductionFacility Association role Definition Type Voidability groupedBuilding Buildings managed by the production facility. ProductionBuilding voidable groupedPlot Plots managed by the production facility. ProductionPlot voidable hostingSite Sites at a distinct geographic location where the production facility is located. ProductionSite voidable groupedInstallation Installations technically or legally part of the production facility. ProductionInstallation voidable 8.2.2. Production Installation (ProductionInstallation) A technical unit, such as machinery, apparatus, devices or equipment placed in position or connected for use. Attributes of the spatial object type ProductionInstallation Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier thematicId Thematic object identifier. ThematicIdentifier pointGeometry Spatial property of the spatial object. GM_Point surfaceGeometry Spatial property of the spatial object. GM_Surface voidable name Official denomination or proper or conventional name of the installation. CharacterString voidable description Descriptive statement about the installation. CharacterString voidable status The state or condition of the installation, with regard to the functional and operational order, in which it is arranged for a limited or extended time period. StatusType voidable type Special kind of an installation, denoting the operative function which has to be performed. InstallationType voidable Association roles of the spatial object type ProductionInstallation Association role Definition Type Voidability groupedInstallationPart Minor Installations technically or legally part of an Installation ProductionInstallationPart voidable 8.2.3. Production Installation Part (ProductionInstallationPart) A single engineered facility that performs specific functionalities related with a production activity. This level of description covers specific parts of the production installation which must be registered by the legal mandate of the competent authorities, including points of emission as chimneys (for pollutants) or tanks (for special products). Attributes of the spatial object type ProductionInstallationPart Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier thematicId Thematic object identifier. ThematicIdentifier pointGeometry Spatial property of the spatial object. GM_Point surfaceGeometry Spatial property of the spatial object. GM_Surface voidable name Official denomination or proper or conventional name of the installation part. CharacterString voidable description Descriptive statement about the installation part. CharacterString voidable status The state or condition of the installation part, with regard to the functional and operational order, in which it is arranged for a limited or extended time period. StatusType voidable type Special kind of an installation part, denoting the operative function which has to be performed. InstallationPartType voidable technique Method to reduce pollutant concentration due to the emissions of a technical component, typically a chimney. PollutionAbatementTechniqueValue voidable 8.2.4. Production Site (ProductionSite) All land at a distinct geographic location where the production facility was, is, or is intended to be located. This includes all infrastructure, equipment and materials. Attributes of the spatial object type ProductionSite Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier thematicId Thematic object identifier. ThematicIdentifier geometry Spatial property of the spatial object. GM_MultiSurface sitePlan Descriptive statement about the project concerning the configuration and organisation of the production site. DocumentCitation voidable name Official denomination or proper or conventional name of the site. CharacterString voidable description Descriptive statement about the site. CharacterString voidable status The state or condition of the site, with regard to the functional and operational order, in which it is arranged for a limited or extended time period. StatusType voidable 8.2.5. Production Plot (ProductionPlot) A portion of land or water part of a facility destined to functional purposes. Attributes of the spatial object type ProductionPlot Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier thematicId Thematic object identifier. ThematicIdentifier geometry Spatial property of the spatial object. GM_Surface status The state or condition of the plot, with regard to the functional and operational order, in which it is arranged for a limited or extended time period. StatusType voidable 8.2.6. Production Building (ProductionBuilding) Artificial construction, part of the production facility that is useful to host or provide shelter for activities development. Attributes of the spatial object type ProductionBuilding Attribute Definition Type Voidability thematicId Thematic object identifier. ThematicIdentifier typeOfBuilding Classified description of the production and industrial building. TypeOfProductionBuildingValue voidable status The state or condition of the production and industrial building, with regard to the functional and operational order, in which it is arranged for a limited or extended time period. StatusType voidable geometry Spatial property of the spatial object. GM_Object voidable Association roles of the spatial object type ProductionBuilding Association role Definition Type Voidability building Representation of the production building in a Buildings data set. AbstractBuilding voidable Constraints of the spatial object type Production Building The geometry shall be provided if the building property is empty. 8.3. Data types 8.3.1. Status Type (StatusType) The state or condition of a technical component, with regard to the functional and operational order, in which it is arranged for a limited or extended time period. Attributes of the data type StatusType Attribute Definition Type Voidability statusType The state or condition of a technical component referring to a list of predefined potential values. ConditionOfFacilityValue description Descriptive statement about the declared status. CharacterString voidable validFrom The starting time of validity for a status type. Date voidable validTo The ending time of validity for a status type. Date voidable 8.4. Code lists 8.4.1. Pollution Abatement Technique (PollutionAbatementTechniqueValue) Methods for reducing pollutant concentration due to the emissions of a technical component, typically a chimney. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list PollutionAbatementTechniqueValue Value Name Definition gravitation gravitation Pollutant abatement by gravitation dustScrubbers dust scrubbers Pollutant abatement through dust scrubbers filtration filtration Pollutant abatement by filtration condensation condensation Pollutant abatement by condensation adsorption adsorption Pollutant abatement by adsorption 8.4.2. Installation Type (InstallationTypeValue) Values denoting the operative function which has to be performed by an installation.The allowed values for this code list comprise any values defined by data providers. 8.4.3. Installation Part Type (InstallationPartTypeValue) Values denoting the operative function which has to be performed by an installation part.The allowed values for this code list comprise any values defined by data providers. 8.4.4. River Basin District (RiverBasinDistrictValue) Code identifiers and/or names assigned to river basin districts.The allowed values for this code list comprise any values defined by data providers. 8.4.5. Type of Production Building (TypeOfProductionBuildingValue) Classification of production and industrial buildings. The allowed values for this code list comprise any values defined by data providers. 8.5. Layers Layers for the spatial data theme Production and Industrial Facilities Layer Name Layer Title Spatial object type PF.ProductionSite Production And Industrial Site ProductionSite PF. <CodeListValue> (5) <human readable name> ProductionFacility Example: PF.Manufacturing Example: Manufacturing (activity: EconomicActivityValue) PF.ProductionPlot Production And Industrial Parcel ProductionPlot PF.ProductionInstallation Production And Industrial Installation ProductionInstallation PF.ProductionInstallationPart Production And Industrial Installation Part ProductionInstallationPart PF.ProductionBuilding Production and Industrial Building ProductionBuilding 9. AGRICULTURAL AND AQUACULTURE FACILITIES 9.1. Definitions In addition to the definitions set out in Article 2, the following definition shall apply: (1) Agriculture  means the set of process and activities consisting in cultivating soils, producing crops and rearing animals; it includes harvesting, milking, breeding animals and keeping animals for farming purposes. According to Council Regulation(EC) No 73/2009 maintaining the land in good agricultural and environmental condition shall be considered as an agricultural activity. (2) Livestock  refers to animals being bred and/or raised for use or profit (covered by the activities defined under NACE codes A.1.4. and A.1.5). (3) Aquaculture  means the set of activities and techniques related to the production, breeding and treatment of fish, molluscs, seaweed and other kinds of aquatic resources (vegetables or animal). 9.2. Spatial object types The following spatial object types are specified for the spatial data theme Agricultural and Aquaculture Facilities:  Holding  Site 9.2.1. Holding (Holding) The whole area and all infrastructures included on it, covering the same or different sites , under the control of an operator to perform agricultural or aquaculture activities. This type is a sub-type of ActivityComplex. Association roles of the spatial object type Holding Attribute Definition Type Voidability contains The Sites that are part of the specified Holding. Site Constraints of the spatial object type Holding At least one of the function attributes of the Holding spatial object shall be provided using the EconomicActivityNACEValue code list (for the activity attribute of the Function data type). 9.2.1.1. Site (Site) All land at the same or distinct geographic location under the management control of a holding covering activities, products and services. This includes all infrastructure, equipment and materials. Attributes of the spatial object type Site Attribute Definition Type Voidability geometry The geometry defining the extent or position of the site. GM_Object activity The classification of the economic activity of the site, according to the NACE rev. 2.0 coding. EconomicActivityNACEValue includesAnimal Presence of Animals in the Site. FarmAnimalSpecies voidable 9.3. Data types 9.3.1. Farm Animal Species (FarmAnimalSpecies) Identifies an animal or group of animals (Livestock or Aquaculture) of the same species kept on the specific site. Attributes of the data type FarmAnimalSpecies Attribute Definition Type Voidability livestock Presence of livestock species in the site. LivestockSpeciesValue voidable aquaculture Presence of aquaculture species in the site. AquacultureSpeciesValue voidable 9.4. Code lists 9.4.1. Livestock Species (LivestockSpeciesValue) Classification of livestock species. The allowed values for this code list comprise the values specified in Annex II to Regulation (EC) No 1165/2008 (6) and additional values at any level defined by data providers. 9.4.2. Aquaculture Species (AquacultureSpeciesValue) Classification of aquaculture species. The allowed values for this code list comprise only the values specified in the February 2012 version of the ASFIS (Aquatic Sciences and Fisheries Information System) List of Species for Fishery Statistics Purposes published by the Food and Agriculture Organization of the United Nations. 9.5. Layers Layers for the spatial data theme Agricultural and Aquaculture Facilities Layer Name Layer Title Spatial object type AF. AgriculturalHolding Agricultural Holding Holding (spatial objects whose activity attribute has the value = A1 - Crop and animal production, hunting and related service activities  (from the EconomicActivityNACEValue code list) or a narrower value) AF. AquacultureHolding Aquaculture Holding Holding (spatial objects whose activity attribute has the value A3 - Fishing and aquaculture activities  (from the EconomicActivityNACEValue code list) or a narrower value) AF.Site Agricultural and Aquaculture Sites Site 10. POPULATION DISTRIBUTION  DEMOGRAPHY 10.1. Spatial object types The following spatial object type is specified for the spatial data theme Population Distribution  Demography: Statistical Distribution. 10.1.1. Statistical Distribution (StatisticalDistribution) Set of measures describing how a phenomenon is spread within some part of the 2D world. Attributes of the spatial object type StatisticalDistribution Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier areaOfDissemination The part of the 2D world the StatisticalDataDistribution describes. GM_Surface universe When distribution is related to a subset of the population and not the population in its whole, the literal description of the way this subset was defined. PT_FreeText domain The part of statistical knowledge the data refers to. PT_FreeText measure The measure concerned by the distribution. VariableValue measurementMethod The description of the statistic measurement method. StatisticsMeasurementMethodValue measurementUnit The unit of the measurement. UnitOfMeasure notCountedProportion The proportion of population of the area of interest that is not counted in any of its spatial components. Number periodOfMeasurement The date or period the observation has been taken, the data was collected. TM_Period periodOfReference The period when the data is supposed to give a picture of the area of interest. TM_Period periodOfValidity The period in which the data remains relevant. TM_Period beginLifeSpanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifeSpanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable generalStatus The status of the statistical data distribution. StatisticalDataStatusValue Association roles of the spatial object type StatisticalDistribution Association role Definition Type Voidability value The statistical values composing the distribution. StatisticalValue classification Additional classifications used to split a total value of the described phenomenon. The StatisticalDistribution object will provide actually several distributions, one for each item of the used classification. When no classification is provided, the statistical value is the total population. Classification 10.2. Data types 10.2.1. Classification (Classification) A classification used for a statistical distribution. Attributes of the data type Classification Attribute Definition Type Voidability type The classification type. ClassificationTypeValue Association roles of the data type Classification Association role Definition Type Voidability item The items composing the classification. ClassificationItem 10.2.2. Classification Item (ClassificationItem) An item composing a classification. Attributes of the data type ClassificationItem Attribute Definition Type Voidability type The classification item type. ClassificationItemTypeValue 10.2.3. Statistical Value (StatisticalValue) The pieces of datum of the distribution. Attributes of the data type StatisticalValue Attribute Definition Type Voidability value The value for the piece of datum. Number specialValue Some conventional string when value for the piece of datum cannot be provided: missing value, value hidden because of confidentiality. SpecialValue conventionallyLocatedProportion The proportion of population counted in the piece of datum but that cannot actually be physically located anywhere within the area of interest. Number approximatelyLocatedPopulationProportion The proportion of population count that doesnt follow the common rule for location. Population  can be persons if persons are counted, dwellings if the StatisticalDatadistribution is about dwellings, etc. Number comment Free style comment about the value. PT_FreeText flags A set of one-character encoded comments about the data. PT_FreeText periodOfMeasurement The collection period of the statistical value. This period overrides the period specified in the associated statistical distribution. TM_Period voidable status The status of the statistical data. StatisticalDataStatusValue Association roles of the data type StatisticalValue Association role Definition Type Voidability dimensions The part of the world the piece of datum refers to. Dimensions contains a description of the geographic location (2D dimension) together with possible additional dimensions when population counts are produced simultaneously for different individual characteristics. Dimensions Constraints of the data type StatisticalValue Either the value or the specialValue attribute shall be provided. 10.2.4. Dimensions (Dimensions) The identification of what the piece of datum refers to in terms of geographic location or individual characteristics. Association roles of the data type Dimensions Association role Definition Type Voidability spatial The spatial dimension of the statistical value. StatisticalUnit thematic The thematic dimensions of the statistical value. ClassificationItem 10.3. Code lists 10.3.1. Classification Type (ClassificationTypeValue) Code values for classification types. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Population Distribution. 10.3.2. Classification Item Type (ClassificationItemTypeValue) Code values for classification items. The allowed values for this code list comprise the values of the following code lists or other code lists defined by data providers:  Age By 5 Years (AgeBy5YearsValue): Code values for age by 5 years classification items, as specified in the table below. Values for the code list AgeBy5Years Value Name Definition 0-5 0-5 0 to less than 5 5-10 5-10 5 to less than 10 10-15 10-15 10 to less than 15 15-20 15-20 15 to less than 20 20-25 20-25 20 to less than 25 25-30 25-30 25 to less than 30 30-35 30-35 30 to less than 35 35-40 35-40 35 to less than 40 40-45 40-45 40 to less than 45 45-50 45-50 45 to less than 50 50-55 50-55 50 to less than 55 55-60 55-60 55 to less than 60 60-65 60-65 60 to less than 65 65-70 65-70 65 to less than 70 70-75 70-75 70 to less than 75 75-80 75-80 75 to less than 80 80-85 80-85 80 to less than 85 85-90 85-90 85 to less than 90 90+ 90 90 and more 90-95 90-95 90 to less than 95 95+ 95 95 and more 95-100 95-100 95 to less than 100 100+ 100 100 and more  Age By Year (AgeByYearValue): Code values for age by year classification items, including one value for each one-year interval. The first value shall be 0-1  with the label 0-1  and the definition 0 to less than 1 year , and the last value shall be 100+  with label 100+  and the definition 100 years or older .  NACE Code (NACECodeValue): Classification of economic activities according to Eurostat NACE, as specified in Regulation (EC) No 1893/2006 of the European Parliament and of the Council and narrower values defined by data providers.  Gender (GenderValue): Gender of a person or group of persons, as specified in Section 4.6 of Annex I. 10.3.3. Variable (VariableValue) Code values for variable names. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Population Distribution  Demography. 10.3.4. Statistics Measurement Method (StatisticsMeasurementMethodValue) Code values for statistics measurement method. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list StatisticsMeasurementMethodValue Value Name Definition count count A simple count. relativeCount relative count A ratio combining two different kinds of statistical population. percentage percentage A proportion expressed as a ratio whose denominator is 100. median median The median. 10.3.5. Status of Statistical Data (StatisticalDataStatusValue) Code values for status. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list StatisticalDataStatusValue Value Name Definition definitive definitive A definitive statistical data value. final final A final statistical data value. preliminary preliminary A preliminary statistical data value. provisional provisional A provisional statistical data value. semiDefinitive semi-definitive A semi-definitive statistical data value. 10.3.6. Special Value (SpecialValue) Code values for special values. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list SpecialValue Value Name Definition confidential confidential The value is not provided for confidentiality reasons. unknown unknown The value could have been measured but was not. notApplicable not applicable The value would not have any sense. 10.4. Layers No layers are defined for the spatial data theme Population Distribution and Demography. 11. AREA MANAGEMENT/RESTRICTION/REGULATION ZONES AND REPORTING UNITS 11.1. Definitions In addition to the definitions set out in Article 2, the following definition shall apply: (1) manage  means plan, perform, monitor and control activities to achieve specific legally defined environmental objectives. (2) restrict  means prohibit or limit certain activities, to only be performed within specific bounds and/or time periods, in order to achieve a certain purpose according to legally defined responsibilities or obligations. (3) regulate  means monitor and control certain activities (to permit, promote, prohibit, or restrict) to achieve a legally defined environmental objectives. A regulated activity may require that if the environmental status is degraded then particular actions must be enacted to restore good environmental status. (4) report  means evaluate the effectiveness of environmental policies and publish data and information (i.e. spatial data, observations, statistics, indicators) that can be used to assess progress towards maintaining or improving good environmental status and achievement of policy objectives. (5) reporting unit  means a spatial object that provides the spatial reference for any non-spatial data exchanged under environmental reporting obligations. (6) legal instrument  means a document that specifies legal obligations, including, but not limited to, international conventions, laws and legal acts or implementing regulations at any administrative level. (7) integrated coastal zone management  means a dynamic process for the sustainable management and use of coastal zones, taking into account at the same time the fragility of coastal ecosystems and landscapes, the diversity of activities and uses, their interactions, the maritime orientation of certain activities and uses and their impact on both the marine and land parts. (8) climate  means the statistical description in terms of the mean and variability of relevant quantities over a period of time ranging from months to thousands or millions of years. These quantities are most often surface variables such as temperature, precipitation and wind. 11.2. Spatial object types The following spatial object type is specified for the spatial data theme Area management/restriction/regulation zones and reporting units: Management Restriction Or Regulation Zone. 11.2.1. Management Restriction Or Regulation Zone (ManagementRestrictionOrRegulationZone) Area managed, restricted or regulated in accordance with a legal requirement related to an environmental policy or a policy or activity that may have an impact on the environment at any level of administration (international, European, national, regional and local). Attributes of the spatial object type ManagementRestrictionOrRegulationZone Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier thematicId Descriptive unique object identifier applied to spatial objects in a defined information theme. ThematicIdentifier voidable name A geographical name that is used to identify the management, restriction or regulation zone in the real world. It provides a key  for implicitly associating different representations of the object. GeographicalName voidable geometry The geometry representing the spatial extent of the spatial object. GM_Object zoneType High level classification defining the type of management, restriction or regulation zone. ZoneTypeCode specialisedZoneType Additional classification value which further specialises the type of management, regulation or restriction zone relevant to the domain. SpecialisedZoneTypeCode voidable environmentalDomain Classification of the environment domain(s) for which, through the establishment of the zone, certain environmental objectives shall be reached. EnvironmentalDomain designationPeriod Time period defining when the management, restriction or regulation zone was legally designated or became effective in the real world. TM_Period voidable competentAuthority Description of the organisation(s) responsible for managing, restricting or regulating measures or activities within the zone. RelatedParty voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type ManagementRestrictionOrRegulationZone Association role Definition Type Voidability legalBasis Reference to, or citation of, the legal instrument or document that required the establishment of the zone. LegislationCitation voidable relatedZone Reference to a related management, regulation or restriction zone. ManagementRestrictionOrRegulationZone voidable plan Reference to, or citation of a plan (management or action plan) that describes the environmental objectives and measures that shall be undertaken in the zone to protect the environment. DocumentCitation voidable Constraints of the spatial object type ManagementRestrictionOrRegulationZone At least the most specific legal instrument that required the establishment of zone shall be provided using the legalBasis association role. The role attribute of the competentAuthority shall take the value authority . 11.3. Code lists 11.3.1. Zone Type Code (ZoneTypeCode) High-level classification defining the type of Management, Restriction or Regulation Zone. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list ZoneTypeCode Value Name Definition airQualityManagementZone air quality management zone Part of the territory of a Member State, as delimited by that Member State for the purposes of air quality assessment and management. noiseRestrictionZone noise restriction zone An area delimited by a competent authority to manage and mitigate noise pollution. This includes agglomerations and quiet areas (in agglomerations and open country) as defined in the Directive 2002/49/EC of the European Parliament and of the Council. animalHealthRestrictionZone animal health restriction zone Restriction zones established for the control and eradication of notifiable animal diseases prospectingAndMiningPermitArea prospecting and mining permit area The area on which the prospection or extraction of any mineral has been authorised and for which that right or permit is granted. regulatedFairwayAtSeaOrLargeInlandWater regulated fairway at Sea or large inland water Regulated navigation areas port-to-port established to organise traffic, prevent accident and pollution and to support management and planning. restrictedZonesAroundContaminatedSites restricted zones around contaminated sites Zones established to protect human, plant and animal health and control movement and development within a contaminated site. areaForDisposalOfWaste area for disposal of waste Area affected by disposal of waste as defined in Article 3(19) of Directive 2008/98/EC (7). coastalZoneManagementArea coastal zone management area Area in which integrated coastal zone management takes place. drinkingWaterProtectionArea drinking water protection area Area in which waste water leakage, use of fertilizer or pesticides, or establishment of waste disposal sites are prohibited. nitrateVulnerableZone nitrate vulnerable zone Areas of land which drain into polluted or threatened waters and which contribute to nitrate pollution. marineRegion marine region Marine regions and their subregions are sea regions designated under international, Union, national or sub-national legislation for the purpose of assessment, management and regulation. riverBasinDistrict river basin district Area of land and sea, made up of one or more neighbouring river basins together with their associated groundwaters and coastal waters, identified under Article 3(1) of Directive 2000/60/EC (8) as the main unit for management of river basins. bathingWaters bathing waters Coastal waters or inland waters (rivers, lakes) explicitly authorised, or not prohibited for recreational bathing by large numbers of people. floodUnitOfManagement flood unit of management Area of land and sea, identified under Directive 2007/60/EC of the European Parliament and Council (9) as the main unit for management when an alternative to the River Basin Districts or Sub-Districts are chosen. waterBodyForWFD water body under the Water Framework Directive (2000/60/EC) The water body  is a coherent sub-unit in the river basin (district) to which the environmental objectives of the Directive 2000/60/EC must apply. The identification of water bodies is based on geographical and hydrological determinants. This includes surface (river, lake, transitional and coastal) and ground water bodies. sensitiveArea sensitive area Water bodies identified as sensitive areas, as defined in Annex II to Directive 91/271/EEC (10). designatedWaters designated waters Marine, coastal or surface waters designated by Member States as needing protection or improvement in order to support fish life. plantHealthProtectionZone plant health protection zone Protection zone within which protective measures are established against the introduction of organisms harmful to plants or plant products and against their spread. forestManagementArea forest management area Area designated for the sustainable management of forest resources and functions. 11.3.2. Specialised Zone Type Code (SpecialisedZoneTypeCode) Additional classification value that defines the specialised type of zone. The allowed values for this code list comprise any values defined by data providers. 11.3.3. Environmental Domain (EnvironmentalDomain) Environmental domain, for which environmental objectives can be defined. The allowed values for this code list comprise only the values specified in the table below. Values for the code list EnvironmentalDomain Value Name Definition soil soil The top layer of the land surface of the earth that is composed of disintegrated rock particles, humus, water and air. noise noise Sound which is unwanted, either because of its effects on humans, its effect on fatigue or malfunction of physical equipment, or its interference with the perception or detection of other sounds. naturalResources natural resources A feature or component of the natural environment that is of value in serving human needs, e.g. soil, water, plant life, wildlife, etc. Some natural resources have an economic value (e.g. timber) while others have a non-economic  value (e.g. scenic beauty). climateAndClimateChange climate and climate change State of the climate and/or change in this state that can be identified (e.g., by using statistical tests) by changes in the mean and/or the variability of its properties, and that persists for an extended period, typically decades or longer. healthProtection health protection Measures or devices designed to reduce the risk of harm to human health posed by pollutants or other threatening conditions in the ecosystem. air air A predominantly mechanical mixture of a variety of individual gases forming the earths enveloping atmosphere. water water Common liquid (H2O) which forms rain, rivers, the sea, etc., and which makes up a large part of the bodies of organisms. waste waste Material, often unusable, left over from any manufacturing, industrial, agricultural or other human process; material damaged or altered during a manufacturing process and subsequently left useless. natureAndBiodiversity nature and biodiversity Active management of the earths natural resources and environment to ensure their quality is maintained and that they are wisely used. sustainableDevelopment sustainable development Development that provides economic, social and environmental benefits in the long term having regard to the needs of living and future generations. landUse land use The term land use deals with the spatial aspects of all human activities on the land and with the way in which the land surface is adapted, or could be adapted, to serve human needs. 11.4. Theme-specific Requirements 11.4.1. Management Restriction Or Regulation Zones (1) Where the geometry of the spatial object is derived from another spatial object, the geometries of the two objects shall be consistent. (2) If the geometries of the spatial objects in a ManagementRestrictionOrRegulationZone data set are derived from the geometries of spatial objects in another data set, then this source data set (including its version) shall be described as part of the lineage metadata element. (3) Data providers shall include the following keywords in addition to the mandatory keywords defined in Regulation (EC) 1205/2008: (a) One or several keywords describing the high-level classification of the zone type(s) included in the data set, as defined in ZoneTypeCode code list. (b) One or several keywords describing the official document number(s) of the legal instrument(s) under which the zone(s) included in the data set is (are) established. For Union legislation, the CELEX number shall be used. 11.4.2. Reporting Units (1) Spatial objects acting as reporting units shall be defined and made available according to the requirements of their respective INSPIRE spatial data theme(s). (2) Where environmental reporting data, to establish a spatial reference, refers to real-world entities that are made available as spatial objects in accordance with this Regulation, the reporting data shall include an explicit reference to those spatial objects. 11.4.3. Cross-theme requirements (1) If an area has been established exclusively to manage, regulate and restrict activities to conserve nature, biodiversity and cultural heritage, it shall be made available as a ProtectedSite spatial object. If a zone has been established to deliver multiple objectives, including the conservation of nature, biodiversity and cultural heritage, it shall be made available as a ManagementRestrictionOrRegulationZone spatial object. (2) Where a zone has been established to regulate planned land use and defined within a legally binding spatial plan, it falls within the scope of the Land Use theme and shall be encoded as a SupplementaryRegulation. However, if the zone has been established by legislative requirement but not defined within a legally binding spatial plan, then it shall be encoded as a ManagementRestrictionOrRegulationZone. 11.5. Layers Layers for the spatial data theme Area Management / Restriction / Regulation Zones and Reporting Units Layer Name Layer Title Spatial object type AM.<CodeListValue> (11) <human readable name> ManagementRestrictionOrRegulationZone (zoneType: ZoneTypeCode) Example: AM.AirQualityManagementZone Example: Air Quality Management Zone 12. NATURAL RISK ZONES 12.1. Definitions In addition to the definitions set out in Article 2, the following definition shall apply: (1) risk  means the combination of the consequences of an event (hazard) and the associated likelihood/probability of its occurrence, in accordance with ISO/IEC 31010:2009. (2) hazard  means a dangerous phenomenon, substance, human activity or condition that may cause loss of life, injury or other health impacts, property damage, loss of livelihoods and services, social and economic disruption, or environmental damage. (3) exposure  means people, property, systems, or other elements present in hazard zones that are thereby subject to potential losses. (4) vulnerability  means the characteristics and circumstances of a community, system or asset that make it susceptible to the damaging effects of a hazard. 12.2. Spatial object types The following spatial object types are specified for the spatial data theme Natural Risk Zones:  Abstract Exposed Element  Abstract Hazard Area  Abstract Observed Event  Abstract Risk Zone  Exposed Element Coverage  Exposed Element  Hazard Area  Hazard Coverage  Observed Event Coverage  Observed Event  Risk Coverage  Risk Zone 12.2.1. Abstract Exposed Element (AbstractExposedElement) People, property, systems, or other elements present in hazard zones that are thereby subject to potential losses. This type is abstract. Attributes of the spatial object type AbstractExposedElement Attribute Definition Type Voidability inspireId External object identifier of the spatial object. identifier beginLifeSpanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifeSpanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable validFrom The time when the exposed element started to exist in the real world. DateTime voidable validTo The time from which the exposed element no longer exists in the real world. DateTime voidable Association roles of the spatial object type AbstractExposedElement Association role Definition Type Voidability sourceOfSpatialRepresentation The source object which is used to represent the exposed element. AbstractFeature voidable Constraints of the spatial object type AbstractExposedElement If the sourceOfSpatialRepresentation association role is empty, the geometry of the AbstractExposedElement spatial object shall be provided. 12.2.2. Abstract Hazard Area (AbstractHazardArea) An area affected by a natural hazard. This type is abstract. Attributes of the spatial object type AbstractHazardArea Attribute Definition Type Voidability beginLifeSpanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable determinationMethod Specifies if the hazard area result is delineated after modelling or determined after interpretation. DeterminationMethodValue endLifeSpanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable inspireId External object identifier of the spatial object. identifier typeOfHazard A generic classification and a specific classification of the type of natural hazard. NaturalHazardClassification validityPeriod The time frame for which the model applies. TM_Period voidable Association roles of the spatial object type AbstractHazardArea Association role Definition Type Voidability source The observed event that triggered the modelling of a hazard area. AbstractObservedEvent voidable 12.2.3. Abstract Observed Event (AbstractObservedEvent) A natural phenomenon relevant to the study of natural hazards which occurred or is currently occurring and which has been observed. This type is abstract. Attributes of the spatial object type AbstractObservedEvent Attribute Definition Type Voidability beginLifeSpanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifeSpanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable inspireId External object identifier of the spatial object. Identifier nameOfEvent Common name of the observed event. CharacterString voidable typeOfHazard A generic classification and a specific classification of the type of hazard. NaturalHazardClassification validFrom The time when the observed event started to exist in the real world. DateTime voidable validTo The time from which the observed event no longer exists in the real world. DateTime voidable Association roles of the spatial object type AbstractObservedEvent Association role Definition Type Voidability isMonitoredBy The environmental program which monitors the observed event EnvironmentalMonitoringActivity voidable 12.2.4. Abstract Risk Zone (AbstractRiskZone) A risk zone is the spatial extent of a combination of the consequences of an event (hazard) and the associated probability/likelihood of its occurrence. This type is abstract. Attributes of the spatial object type AbstractRiskZone Attribute Definition Type Voidability beginLifeSpanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifeSpanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable inspireId External object identifier of the spatial object. identifier sourceOfRisk A generic classification and a specific classification of the type of hazard which is the source of risk. NaturalHazardClassification validityPeriod Future finite time frame where the model applies. TM_Period voidable Association roles of the spatial object type AbstractRiskZone Association role Definition Type Voidability exposedElement The element that is within a hazardous area AbstractExposedElement voidable source The hazard which is considered for the creation of the risk zone object. AbstractHazardArea voidable 12.2.5. Exposed Element Coverage (ExposedElementCoverage) A coverage representing continuous information about exposed elements. This type is a sub-type of AbstractExposedElement This type is a sub-type of CoverageByDomainAndRange. Attributes of the spatial object type ExposedElementCoverage Attribute Definition Type Voidability typeOfElement A classification of the exposed element. ExposedElementClassification voidable Constraints of the spatial object type ExposedElementCoverage The range set shall be the level, or intensity, of the vulnerability assessment. The domain shall be a rectified grid or referenceable grid. 12.2.6. Exposed Element (ExposedElement) Discrete spatial object representing an exposed element. This type is a sub-type of AbstractExposedElement. Attributes of the spatial object type ExposedElement Attribute Definition Type Voidability geometry Geometric representation of the exposed element. GM_Object assessmentOfVulnerability Assessment of the vulnerability of the exposed element. VulnerabilityAssessment voidable 12.2.7. Hazard Area (HazardArea) Discrete spatial objects representing a natural hazard. This type is a sub-type of AbstractHazardArea. Attributes of the spatial object type HazardArea Attribute Definition Type Voidability geometry Geometric representation of spatial extent covered by the hazard area. GM_Surface likelihoodOfOccurrence A general concept relating to the chance of an event occurring. LikelihoodOfOccurrence voidable magnitudeOrIntensity An expression of the magnitude or the intensity of a phenomenon. LevelOrIntensity voidable 12.2.8. Hazard Coverage (HazardCoverage) A coverage representing continuous information about a type of natural hazard. This type is a sub-type of AbstractHazardArea. This type is a sub-type of CoverageByDomainAndRange. Constraints of the spatial object type HazardCoverage The range set shall be described by magnitude or intensity, or by the likelihood of occurence. The domain shall be a rectified grid or referenceable grid. 12.2.9. Observed Event Coverage (ObservedEventCoverage) A coverage representing continuous information about observed events. This type is a sub-type of AbstractObservedEvent This type is a sub-type of CoverageByDomainAndRange. Constraints of the spatial object type ObservedEventCoverage The range set shall be described by magnitude or intensity, or by the likelihood of occurence. The domain shall be a rectified grid or referenceable grid. 12.2.10. Observed Event (ObservedEvent) Discrete spatial objects representing natural phenomenon relevant to the study of natural hazards which occurred, or is currently occurring, and which has been observed. This type is a sub-type of AbstractObservedEvent. Attributes of the spatial object type ObservedEvent Attribute Definition Type Voidability geometry Geometric representation of the spatial extent covered by the observed event. GM_Object magnitudeOrIntensity An expression of the magnitude or the intensity of a phenomenon. LevelOrIntensity voidable 12.2.11. Risk coverage (RiskCoverage) A coverage representing continuous information about intensity or level of risk. This type is a sub-type of AbstractRiskZone. This type is a sub-type of CoverageByDomainAndRange. Constraints of the spatial object type RiskCoverage The range set shall be described by level or intensity. The domain shall be a rectified grid or referenceable grid. 12.2.12. Risk Zone (RiskZone) Discrete spatial objects representing the spatial extent of a combination of the consequences of an event (hazard) and the associated probability/likelihood of its occurrence. This type is a sub-type of AbstractRiskZone. Attributes of the spatial object type RiskZone Attribute Definition Type Voidability geometry Geometric representation of spatial extent covered by this risk zone. GM_Surface levelOfRisk The level of risk is an assessment of the combination of the consequences of an event (hazard) and the associated probability/likelihood of the occurrence of the event. LevelOrIntensity voidable 12.3. Data types 12.3.1. Exposed Element Classification (ExposedElementClassification) This class provides piece of information about the nature of the exposed element which is relevant to risk analysis. Attributes of the data type ExposedElementClassification Attribute Definition Type Voidability exposedElementCategory A generic classification of the types of element that are exposed to a risk. ExposedElementCategoryValue specificExposedElementType An additional denomination of exposed element according to a nomenclature that is specific to the data set. SpecificExposedElementTypeValue voidable 12.3.2. Level Or Intensity (LevelOrIntensity) Quantitative or qualitative assessment of either risk, hazard or vulnerability. Attributes of the data type LevelOrIntensity Attribute Definition Type Voidability qualitativeValue A qualitative assessment of the level or intensity. CharacterString voidable quantitativeValue A quantitative assessment of the level or intensity. Measure voidable assessmentMethod A citation to the method used to express the level or intensity. DocumentCitation voidable Constraints of the data type LevelOrIntensity Either the qualitative value or the quantitative value shall be provided. 12.3.3. Likelihood Of Occurrence (LikelihoodOfOccurrence) Likelihood is a general concept relating to the chance of an event occurring. Attributes of the data type LikelihoodOfOccurrence Attribute Definition Type Voidability qualitativeLikelihood A qualitative assessment of the likelihood of occurrence of a hazard. CharacterString voidable quantitativeLikelihood A frequency of occurence or return period of a hazard phenomenon. QuantitativeLikelihood voidable assessmentMethod A citation to the method used to express the likelihood. DocumentCitation voidable Constraints of the data type LikelihoodOfOccurrence Either the qualitative likelihood or the quantitative likelihood shall be provided. 12.3.4. Natural Hazard Classification (NaturalHazardClassification) This class provides piece of information about the nature of the natural hazard as well as the type of hazard which is the source of risk. Attributes of the data type NaturalHazardClassification Attribute Definition Type Voidability hazardCategory A generic classification of types of natural hazards. HazardCategoryValue specificHazardType Additional classification of the natural hazard that further specifies the hazard type according to a nomenclature that is specific to this data set. SpecificHazardTypeValue voidable 12.3.5. Quantitative Likelihood (QuantitativeLikelihood) A frequency of occurrence or return period of a hazard phenomenon. Attributes of the data type QuantitativeLikelihood Attribute Definition Type Voidability probabilityOfOccurrence The probability of occurrence of a hazard event, expressed as a value between 0 and 1. Probability voidable returnPeriod Long-term average interval of time or number of years within which an event will be equalled or exceeded. Number voidable 12.3.6. Vulnerability Assessment (VulnerabilityAssessment) Assessment of the vulnerability. Attributes of the data type VulnerabilityAssessment Attribute Definition Type Voidability sourceOfVulnerability The type of hazard for which the vulnerability is assessed. NaturalHazardClassification levelOfVulnerability Level of vulnerability. LevelOrIntensity voidable magnitudeOrIntensityOfHazard An expression of the magnitude or the intensity of a phenomenon. LevelOrIntensity voidable typeOfElement A classification of the exposed element. ExposedElementClassification voidable 12.4. Enumerations 12.4.1. Determination Method (DeterminationMethodValue) An enumeration to describe the method used to define the area of hazard or risk. Values for the enumeration DeterminationMethodValue Value Definition modelling The area has been computed according to a model. indirectDetermination The area has been defined by interpretation of available data and/or information. 12.5. Code lists 12.5.1. Exposed Element Category (ExposedElementCategoryValue) A classification of the exposed element. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. This code list is hierarchical. Values for the code list ExposedElementCategoryValue Value Name Definition Parent value social social Anything related to people or groups of people. people people The presence of human beings. social community community A complex relation between human beings acting as a whole or as a unit. social political political Any object relevant to political affairs. social socialService social service Any service provided to people. social economic economic Any object related to property, economics or monetary issues. property property Any object subject to ownership, such as a house. economic infrastructure infrastructure Any object considered as a structure providing a service, such as a road, a bridge, a military facility, etc. economic economicActivity economic activity Any object representing an economic activity, such as an industry. economic ruralLandUse rural land use Any non-urban object that is dedicated to any given use. economic environmental environmental An area subject to a given protection level, such as a natural park. waterBody water body Any significant accumulation of water. environmental protectedArea protected area An area that is protected environmental pollutionSource source of pollution An object that contains pollutants. environmental heritage heritage Anything related to relevant objects from a cultural or heritage perspective. culturalAsset cultural asset Any object considered to be relevant from a cultural perspective, such as a stadium, a theatre, a museum, etc. heritage historicalAsset historical asset Any object with a historical relevance. heritage worldHeritageSite world heritage site A place (such as a forest, mountain, lake, desert, monument, building, complex, or city) that is listed by the UNESCO as of special cultural or physical significance. heritage 12.5.2. Natural Hazard Category (NaturalHazardCategoryValue) A generic classification of types of natural hazards. The allowed values for this code list comprise the values specified in the table below and narrower values defined by data providers. This code list is hierarchical. Values for the code list NaturalHazardCategoryValue Value Name Definition Parent value geologicalHydrological geological / hydrological Processes that have a geological (geosphere) or hydrological (hydrosphere) nature (or origin). tsunami tsunami Long wave disruption in a large water body reaching emerged land. geologicalHydrological volcanic volcanic An opening, or rupture, in the Earths crust that allows hot magma, ash and gases to escape. geologicalHydrological earthquake earthquake Earthquake hazards involve the propagation of elastic waves at or near the surface after the release of tectonic stress or other natural sources, such as volcanic explosions or meteorite impacts. geologicalHydrological subsidenceAndCollapse subsidence and collapse Subsidence and collapse involve mainly vertical downwards ground movement of the surface of the Earth due to different processes of rock or soil weathering or rock compaction to a point where the rock structure cannot bear its own load (collapse) or causing relatively slow downwards movements (subsidence). geologicalHydrological landslide landslide Processes of downhill slope movements of soil, rock, and organic materials related to different types of ground failure. geologicalHydrological snowAvalanche snow avalanche A snow mass with typically a volume greater than 100 m3 and a minimum length of 50 meters that slides rapidly downhill. geologicalHydrological flood flood Processes of inundation of usually dry (emerged) land, or temporary covering by water of land not normally covered by water. geologicalHydrological toxicOrRadioactive toxic or radioactive Processes related to the nature of substances that might pose a threat to human health. geologicalHydrological meteorologicalClimatological meteorological / climatological Processes that have a meteorological (atmospheric) or climatic (changes in the long-run of environmental variables) nature (or origin). drought drought Sustained and extensive occurrence of below-average water availability, caused by climate variability. meteorologicalClimatological extremeTemperature extreme temperature An abnormal temperature rise or decrease lasting longer than usual temperature rise or drop. meteorologicalClimatological tornadosAndHurricanesStrongWinds tornados, hurricanes and strong winds Violent (high speed) winds. meteorologicalClimatological lightning lightning Discharge of atmospheric electricity. meteorologicalClimatological stormSurge storm surge Water pushed from the sea onto the land caused by an atmospheric disruption such as a hurricane or a rapid change in atmospheric pressure. meteorologicalClimatological fires fires This category includes all types of processes that involve the occurrence and spreading of fire. forestFireWildfire forest fires or wild fires Fire occurrence and spreading on vegetated land. fires undergroundFires underground fires Fire spreading below the surface, typically occurring in peat rich soils. fires biological biological Processes that are directly linked to living organisms or products produced by living organisms. infestation infestation Abnormal population increase of living organisms. biological epidemic epidemic An outbreak of a disease that spreads rapidly among individuals in an area or population. allergens allergens Biological products or substances (such as pollen) that might cause allergy over a large number of people. biological cosmic cosmic Processes from outer space. meteoriteImpact meteorite impact Solid materials from outer space reaching the Earth. cosmic magneticDisruption magnetic disruption Disturbances of the magnetic field of the Earth. cosmic solarAndCosmicRadiation solar and cosmic radiations Radiation from outer space (UV, gamma ray, etc). cosmic 12.5.3. Specific Exposed Element Type (SpecificExposedElementTypeValue) An additional denomination of exposed elements. The allowed values for this coded list comprise any values defined by data providers. 12.5.4. Specific Hazard Type (SpecificHazardTypeValue) An additional classification of the natural hazard. The allowed values for this coded list comprise any values defined by data providers. 12.6. Theme-specific Requirements (1) Where a RiskZone is associated with a HazardArea, the RiskZone and the HazardArea shall overlap. (2) Where a RiskZone is associated with an ExposedElement, the ExposedElement shall overlap with the RiskZone. 12.7. Layers Layers for the spatial data theme Natural Risk Zones Layer Name Layer Title Spatial object type NZ.RiskZone Risk Zones RiskZone NZ.RiskZoneCoverage Risk Zones Coverage RiskZoneCoverage NZ. <CodeListValue> (12) <human readable name> HazardArea, HazardAreaCoverage (typeOfHazard: NaturalHazardCategoryValue) Example: NZ.Landslide Example: Landslides NZ. <CodeListValue> (13) <human readable name> ObservedEvent, ObservedEventCoverage (typeOfHazard: NaturalHazardCategoryValue) Example: NZ.Flood Example: Floods NZ.ExposedElement Exposed Elements ExposedElement NZ.ExposedElementCoverage Exposed Element Coverage ExposedElementCoverage 13. ATMOSPHERIC CONDITIONS AND METEOROLOGICAL GEOGRAPHICAL FEATURES 13.1. Structure of the Spatial Data Themes Atmospheric Conditions and Meteorological Geographical Features The types specified for the spatial data themes Atmospheric Conditions and Meteorological Geographical Features are structured in the following packages:  Atmospheric Conditions and Meteorological Geographical Features  Specialised Observations (specified in Section 7.4 of Annex I)  Processes (specified in Section 7.2 of Annex I)  Observable Properties (specified in Section 7.3 of Annex I) 13.2. Atmospheric Conditions and Meteorological Geographical Features 13.2.1. Code lists 13.2.1.1. EU Air Quality Reference Component (EU_AirQualityReferenceComponentValue) Definitions of phenomena regarding air quality in the context of reporting under Union legislation. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Atmospheric Conditions and Meteorological Geographical Features. 13.2.1.2. WMO GRIB Code and Flags Table 4.2 (GRIB_CodeTable4_2Value) Definitions of phenomena observed in meteorology. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Atmospheric Conditions and Meteorological Geographical Features. 13.3. Theme-specific Requirements (1) By way of derogation from the requirements of Section 2.2 of Annex II, gridded data related to the themes Atmospheric Conditions and Meteorological Geographical Features may be made available using any appropriate grid. (2) Data related to the themes Atmospheric Conditions or Meteorological Geographical Features shall be made available using the types defined in Specialised Observations package in Annex I, the OM_Observation spatial object type or sub-types thereof. (3) The observed property of an OM_Observation shall be identified by an identifier from the EU Air Quality Reference Component, the WMO GRIB Code & Flags Table 4.2, the Climate and Forecast Standard Names vocabularies or another appropriate vocabulary. 13.4. Layers No layers are specified for the themes Atmospheric Conditions and Meteorological Geographical Features. 14. OCEANOGRAPHIC GEOGRAPHICAL FEATURES 14.1. Structure of the Spatial Data Theme Oceanographic Geographical Features The types specified for the spatial data theme Oceanographic Geographical Features are structured in the following packages:  Oceanographic Geographical Features  Specialised Observations (specified in Section 7.4 of Annex I)  Processes (specified in Section 7.2 of Annex I)  Observable Properties (specified in Section 7.3 of Annex I)  Observation References (specified in Section 7.1 of Annex I) 14.2. Oceanographic Geographical Features 14.2.1. Code lists 14.2.1.1. BODC P01 Parameter Usage (BODC_P01ParameterUsageValue) Definitions of phenomena observed in oceanography. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Oceanographic Geographical Features. 14.3. Theme-specific Requirements (1) By way of derogation from the requirements of Section 2.2. of Annex II, gridded data related to the theme Oceanographic Geographical Features may be made available using any appropriate grid. (2) Data related to the theme Oceanographic Geographical Features shall be made available using the following types defined in the Specialised Observations package in Annex I: PointObservation, PointTimeSeriesObservation, MultiPointObservation, GridObservation, GridSeriesObservation, PointObservationCollection. (3) The observed property of an OM_Observation shall be identified by an identifier from the BODC P01 Parameter Usage or Climate and Forecast Standard Names vocabularies. 14.4. Layers Layers for the spatial data theme Oceanographic Geographical Features Layer Name Layer Title Spatial object type OF.PointObservation Oceanographic Point Observation PointObservation OF.PointTimeSeriesObservation Oceanographic Point Timeseries Observation PointTimeSeriesObservation OF.MultiPointObservation Oceanographic Multipoint Observation MultiPointObservation OF.GridObservation Oceanographic Grid Observation GridObservation OF.GridSeriesObservation Oceanographic Grid Series Observation GridSeriesObservation 15. SEA REGIONS 15.1. Spatial object types The following spatial object types are specified for the spatial data theme Sea Regions:  Sea Area  Sea  Marine Circulation Zone  Intertidal Area  Shoreline  Shore Segment  Coastline  Marine Contour  Marine Layer  Sea Bed Area  Sea Surface Area 15.1.1. Sea Area (SeaArea) An area of sea defined according to its physical and chemical characteristics. It may have multiple geometries (extent) to represent different tidal states. This type is a sub-type of HydroObject. Attributes of the spatial object type SeaArea Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier seaAreaType Type of the sea area according to the classifications in the SeaAreaTypeClassificationValue code list, e.g. estuary. SeaAreaTypeClassificationValue extent The extent of the sea area at a particular tidal state. MarineExtent parameterValue A value of some parameter assigned to the sea area. E.g. Annual Mean Sea Surface Temperature = 12 degrees Celsius. ParameterValuePair beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type SeaArea Association role Definition Type Voidability subArea Sea Areas can consist of sub areas, e.g. a Sea Area defining all European seas could be an aggregation of multiple Sea Areas (North Sea, Mediterranean Sea etc.). SeaArea 15.1.2. Sea (Sea) Extent of sea at High Water (meanHighWater). This type is a sub-type of SeaArea. Attributes of the spatial object type Sea Attribute Definition Type Voidability extent The extent of the Sea at Mean High Water. MarineExtent Constraints of the spatial object type Sea Sea is defined at Mean High Water. This constraint can be relaxed if there is not significant tidal variation in water level. 15.1.3. Marine Circulation Zone (MarineCirculationZone) A sea area defined by its physical and chemical circulation patterns. Typically used for management and reporting of the marine environment or marine environmental classification. This type is a sub-type of SeaArea. Attributes of the spatial object type MarineCirculationZone Attribute Definition Type Voidability zoneType The type of the Marine Circulation Zone, e.g. sedimentCell. ZoneTypeValue extent The extent of the Marine Circulation Zone at a particular tidal state. MarineExtent 15.1.4. Intertidal Area (InterTidalArea) The part of the marine environment that is exposed (not covered in water) during a normal tidal cycle; defined as the difference between any high and any low water level. This type is a sub-type of Shore. Attributes of the spatial object type InterTidalArea Attribute Definition Type Voidability lowWaterLevel The low water level which was used to define the lower limit of the Intertidal Area, e.g. meanLowWater . WaterLevelValue highWaterLevel The high water level which was used to define the upper limit of the Intertidal Area, e.g. meanHighWater . WaterLevelValue 15.1.5. Shoreline (Shoreline) Any Boundary between a Sea Area and land. This type is a sub-type of HydroObject. Attributes of the spatial object type Shoreline Attribute Definition Type Voidability segment A section of shoreline. ShoreSegment waterLevel The water level used when defining this shoreline (e.g. meanHighWater). WaterLevelValue voidable 15.1.6. Shore Segment (ShoreSegment) A Shore Segment is a section of shoreline. Attributes of the spatial object type ShoreSegment Attribute Definition Type Voidability geometry The geometry of the ShoreSegment. GM_Curve shoreClassification The primary type of the shore segment, taken from the ShoreTypeClassificationValue code list. ShoreTypeClassificationValue voidable shoreStability The primary stability type of the shore segment, taken from the ShoreStabilityValue code list. ShoreStabilityValue voidable 15.1.7. Coastline (Coastline) A special case of a shoreline defined as the shoreline at Mean High Water (MHW). Where there is not significant variation in water level, Mean Sea Level (MSL) can be used as a substitute for MHW. This type is a sub-type of Shoreline. Constraints of the spatial object type Coastline Coastline is a special case of shoreline at Mean High Water Level (MHW). Coastline is the boundary between land and sea to be used for viewing, discovery and general purpose applications where a land/marine boundary is required. Where there is no significant variation in water level, Mean Sea Level (MSL) can be used as a substitute for MHW. 15.1.8. Marine Contour (MarineContour) A set of isolines representing the value of some phenomenon at a particular time. Attributes of the spatial object type MarineContour Attribute Definition Type Voidability isoline Isoline used to generate the contour. MarineIsoline phenomenon The property represented by the isolines (e.g. wave height). AbstractObservableProperty validTime The time at which this contour is representative. TM_Instant Association roles of the spatial object type MarineContour Association role Definition Type Voidability sourceObservations Used to link to a collection of underlying observations which were used to define a marine contour. ObservationSet 15.1.9. Marine Layer (MarineLayer) A Marine Layer describes any layer that may cover any part of a sea surface or sea bottom. This type is abstract. Attributes of the spatial object type MarineLayer Attribute Definition Type Voidability geometry Geometry of the marine layer. GM_Object validTime Time period for which the marine layer is valid. TM_Period Association roles of the spatial object type MarineLayer Association role Definition Type Voidability subLayer A marine layer may have a sub-layer, for example an Oil Slick may have a main slick with several smaller sub-slicks. MarineLayer Constraints of the spatial object type MarineLayer A Marine Layer can be represented as either a surface or a point. The point type geometry reflects the reality that many Marine Layers are identified by point observations. 15.1.10. Sea Bed Area (SeaBedArea) An area of the sea bed with some identified type of cover, e.g. an area of vegetation or sediment type. This type is a sub-type of MarineLayer. Attributes of the spatial object type SeaBedArea Attribute Definition Type Voidability surfaceType Surface type of sea bed. SeaBedCoverValue 15.1.11. Sea Surface Area (SeaSurfaceArea) An area of the sea surface with some type of cover, e.g. an area of sea ice. This type is a sub-type of MarineLayer. Attributes of the spatial object type SeaSurfaceArea Attribute Definition Type Voidability surfaceType Surface type of sea area. SeaSurfaceClassificationValue 15.2. Data types 15.2.1. Marine Extent (MarineExtent) The extent of a sea area for a given tidal state. Attributes of the data type MarineExtent Attribute Definition Type Voidability geometry The geometry of the Marine Extent. GM_MultiSurface waterLevel Water level at which the extent is valid. WaterLevelValue 15.2.2. Marine Isoline (MarineIsoline) An isoline representing a particular value of some marine physical or chemical phenomenon such as temperature, salinity or wave height. Attributes of the data type MarineIsoline Attribute Definition Type Voidability geometry Geometry of the isolines. GM_MultiCurve value Values attributed to the isolines. Measure 15.2.3. Parameter Value Pair (ParameterValuePair) A parameter value pair contains a value of some observed property, e.g. Annual Mean Sea Surface Temperature. Attributes of the data type ParameterValuePair Attribute Definition Type Voidability parameter A definition of the observed parameter (e.g. mean temperature). AbstractObservableProperty value The value of the observed parameter, e.g. 12 degrees Celsius. Measure validTime The time for which the attributed value is valid. This may be a time instant or a duration. TM_Object Voidable 15.3. Code lists 15.3.1. Sea Area Type Classification (SeaAreaTypeClassificationValue) Classification type of the SeaArea, e.g. estuary, openOcean. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Sea Regions. 15.3.2. Sea Bed Cover (SeaBedCoverValue) Types of cover found on sea beds. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Sea Regions. 15.3.3. Sea Surface Classification (SeaSurfaceClassificationValue) Types of sea surface layers found on sea surfaces. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Sea Regions. 15.3.4. Shore Stability (ShoreStabilityValue) Types of the stability of shore segments. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Sea Regions. 15.3.5. Shore Type Classification (ShoreTypeClassificationValue) Types of shore segments. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Sea Regions. 15.3.6. Zone Type (ZoneTypeValue) Types of marine circulation zones. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Sea Regions. 15.4. Theme-specific Requirements (1) The Sea spatial object type shall be used to describe identified, named areas of sea (or ocean). Artificial reporting units are excluded from this requirement. (2) The MarineExtent of a Sea spatial object shall have a waterlevel value equal to MeanHighWater , unless there is no appreciable change in the Sea extent due to tides, in which case a value of MeanSeaLevel  may be used. (3) The low water level used to define an IntertidalArea shall be provided as a value of the lowWaterLevel attribute. The level shall be a low water level. (4) The code lists defined in the spatial data theme Oceanographic Geographical Features shall be used to identify phenomena represented by MarineContour spatial object types. (5) SeaAreas shall be represented as 2-dimensional geometries. 15.5. Layers Layers for the spatial data theme Sea Regions Layer Name Layer Title Spatial object type SR.SeaArea Sea Area SeaArea SR.Sea Sea Sea SR.MarineCirculationZone Marine Circulation Zone MarineCirculationZone SR.InterTidalArea Intertidal Area InterTidalArea SR.MarineContour Marine Contour MarineContour SR.Shoreline Shoreline Shoreline SR.Coastline Coastline CoastLine SR.SeaSurfaceArea Sea surface area SeaSurfaceArea SR.SeaBedArea Sea bed area SeaBedArea 16. BIO-GEOGRAPHICAL REGIONS 16.1. Spatial object types The following spatial object type is specified for the spatial data theme Bio-geographical Regions: Bio-geographical Region. 16.1.1. Bio-geographical Region (Bio-geographicalRegion) An area in which there are relatively homogeneous ecological conditions with common characteristics. Attributes of the spatial object type Bio-geographicalRegion Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier geometry The geometry defining the ecological region. GM_MultiSurface regionClassification Region class code, according to a classification scheme. RegionClassificationValue regionClassificationScheme Classification scheme used for classifying regions. RegionClassificationSchemeValue regionClassificationLevel The classification level of the region class. RegionClassificationLevelValue voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable 16.2. Code lists 16.2.1. Region Classification Level (RegionClassificationLevelValue) Codes defining the classification level of the region class. The allowed values for this code list comprise only the values specified in the table below. Values for the code list RegionClassificationLevelValue Value Name Definition international International This is a region classification on the international level. local Local This is a region classification on the local level. national National This is a region classification on the national level. regional Regional This is a region classification on the regional level. 16.2.2. Region Classification Scheme (RegionClassificationSchemeValue) Codes defining the various bio-geographical regions. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Bio-geographical Regions. 16.2.3. Region Classification (RegionClassificationValue) Codes used to define the various bio-geographical regions. The allowed values for this code list comprise the values of the following code lists or other code lists defined by data providers:  Environmental Stratification Classification (EnvironmentalStratificationClassificationValue): Codes for the climatic stratification of the environment in the Union, as specified in Metzger, M.J., Shkaruba, A.D., Jongman, R.H.G. & Bunce, R.G.H., Descriptions of the European Environmental Zones and Strata. Alterra, Wageningen, 2012.  Marine Strategy Framework Directive Classification (MarineStrategyFrameworkDirectiveClassificationValue): Codes for the Marine Stategy Framework Directive classification, as listed in Article 4 of Directive 2008/56/EC (14).  Natura 2000 And Emerald Bio-geographical Region Classification (Natura2000AndEmeraldBio-geographicalRegionClassificationValue): Codes for the classification of bio-geographical regions, as specified in the Code List for Bio-geographical Regions, Europe 2011, published on the web site of the European Environment Agency.  Natural Vegetation Classification (NaturalVegetationClassificationValue): Codes for the natural vegetation classification, as specified in the main formations in Bohn, U., Gollub, G., and Hettwer, C., Map of the natural vegetation of Europe: scale 1:2,500,000, Part 2: Legend, Bundesamt fÃ ¼r Naturschutz (German Federal Agency for Nature conservation), Bonn, 2000. 16.3. Layers Layer for the spatial data theme Bio-Geographical Regions Layer Name Layer Title Spatial object type BR.Bio-geographicalRegion Bio-geographical Regions Bio-geographicalRegion 17. HABITATS AND BIOTOPES 17.1. Definitions In addition to the definitions set out in Article 2, the following definitions shall apply: (1) biotope  means a region of relatively uniform environmental conditions, occupied by a given plant community and its associated animal community. (2) habitat  means the locality in which a plant or animal naturally grows or lives. It can be either the geographical area over which it extends, or the particular station in which a specimen is found. A habitat is characterized by a relative uniformity of the physical environment and fairly close interaction of all the biological species involved. (3) habitat type (or biotope type)  means an abstract type classified to describe habitats or biotopes that are common in some characteristics on a certain level of detail. Commonly used classification criteria may refer to vegetation structure (as woodland, pastures, heathland) or to abiotic features such as running waters, limestone rocks or sand dunes, but also to relevant phases or stages of the life-cycle of a certain species or ecological guild, like wintering areas, nesting areas or wandering corridors etc. (4) distribution (of habitat types)  means a collection of spatial objects where the habitat type occurs, giving information on the occurrence of one specific habitat type in time or space across analytical units. It is usually depicted or modelled based on other spatial objects used as analytical units, for instance across grid-cells (very frequently), bio-geographical regions, nature conservation sites or administrative units. (5) habitat feature  means a habitat in terms of its exact location, size (area or volume) and biological information (e.g. occurring habitat types, structural traits, lists of species, vegetation types). (6) species  means a taxonomic category ranking immediately below a genus and including closely-related and morphologically similar individuals which actually or potentially inbreed. In the context of the theme Habitats and Biotopes, species  means all animal species, plant species or fungi species relevant to describe a habitat. (7) vegetation  means the plants of an area considered in general or as communities, but not taxonomically. Vegetation can also be defined as the total plant cover in a particular area or on the Earth as a whole. (8) vegetation type  means plants (or total mass of plant life) of a given area considered in general or as plant communities, but not taxonomically. 17.2. Spatial object types The following spatial object type is specified for the spatial data theme Habitats and Biotopes: Habitat. 17.2.1. Habitat (Habitat) Geographical areas characterised by specific ecological conditions, processes, structure, and functions that physically support the organisms that live there. Attributes of the spatial object type Habitat Attribute Definition Type Voidability geometry The extent of the habitat based on natural boundaries. GM_Object habitat The identifier for a habitat class, defined and described in an international, national or local habitat classification scheme. HabitatTypeCoverType habitatSpecies List of species which occur in or constitute a certain habitat at the time of mapping. HabitatSpeciesType voidable habitatVegetation List of vegetation types (according to a local vegetation classification scheme) which constitute a certain habitat. HabitatVegetationType voidable inspireId External object identifier of the spatial object. Identifier 17.3. Data types 17.3.1. Habitat Species Type (HabitatSpeciesType) Species which occur in a certain habitat at the time of mapping. Attributes of the data type HabitatSpeciesType Attribute Definition Type Voidability localSpeciesName Scientific name plus author used in national nomenclature with its national taxonomic concept. LocalNameType voidable referenceSpeciesScheme Reference list defining a nomenclatural and taxonomical standard to which all local species names and taxonomic concepts shall be mapped. ReferenceSpeciesSchemeValue referenceSpeciesId Identifier of one of the reference lists given by the referenceSpeciesScheme. ReferenceSpeciesCodeValue 17.3.2. Habitat Type Cover Type (HabitatTypeCoverType) Habitat type according to an international, national or local habitat classifications scheme. Attributes of the data type HabitatTypeCoverType Attribute Definition Type Voidability areaCovered The area covered by a certain habitat type within the provided geometry of the habitat spatial object. Area voidable lengthCovered The length covered by a certain habitat type within the provided geometry of a habitat spatial object. Length voidable volumeCovered The volume of a certain habitat type within the provided geometry of a habitat spatial object. Volume voidable referenceHabitatTypeId Habitat type unique identifier (code) according to one Pan-European classification scheme. ReferenceHabitatTypeCodeValue referenceHabitatTypeScheme One of the Pan-European classification schemes that are widely used in Europe. ReferenceHabitatTypeSchemeValue localHabitatName Habitat type according to a local habitat classification scheme. LocalNameType voidable referenceHabitatTypeName Name of a habitat type according to one Pan-European classification scheme. CharacterString voidable 17.3.3. Habitat Vegetation Type (HabitatVegetationType) Vegetation type which occurs in a certain habitat. Attributes of the data type HabitatVegetationType Attribute Definition Type Voidability localVegetationName Vegetation class (vegetation type) according to a local classification scheme. Natural language name according to a local vegetation classification scheme. LocalNameType 17.3.4. Local Name Type (LocalNameType) Name according to a local classification scheme. Attributes of the data type LocalNameType Attribute Definition Type Voidability localScheme Uniform resource identifier of a local classification scheme. CharacterString localNameCode Natural language name according to a local classification scheme. LocalNameCodeValue qualifierLocalName The relation between the local name and the corresponding name in the Pan-European schema. QualifierLocalNameValue voidable localName Name according to a local classification scheme. CharacterString voidable 17.4. Code lists 17.4.1. Qualifier Local Name (QualifierLocalNameValue) List of values that specify the relation between a locally used name and a name used at the pan-European level. The allowed values for this code list comprise only the values specified in the table below. Values for the code list QualifierLocalNameValue Value Name Definition congruent congruent The local type is conceptually the same as its related Pan-European type. excludes excludes The Pan-European habitat type is conceptually not a subtype of its related local type. includedIn included in The local type is conceptually a subtype of its related Pan-European type. includes includes The Pan-European habitat type is conceptually a subtype of its related local type. overlaps overlaps There is a certain overlap between the local type and its related Pan-European type according to their respective definitions, but none of the other specific relationships (congruent, excludes, included in, includes) holds. 17.4.2. Reference Habitat Type Code (ReferenceHabitatTypeCodeValue) Values used in the Pan-European habitat classification schemes. The allowed values for this code list comprise the values of the following code lists:  EUNIS Habitat Type Code (EunisHabitatTypeCodeValue): Classification of habitat types according to the EUNIS Biodiversity database, as specified in the EUNIS habitat types classification published on the web site of the European Environment Agency.  Habitats Directive Code (HabitatsDirectiveCodeValue): Classification of habitat types according to Annex I to Directive 92/43/EEC.  Marine Strategy Framework Directive Code (MarineStrategyFrameworkDirectiveCodeValue): Classification of habitat types according to table 1 of Annex III to Directive 2008/56/EC. 17.4.3. Reference Habitat Type Scheme (ReferenceHabitatTypeSchemeValue) This value defines which pan-European habitat classification scheme has been used. The allowed values for this code list comprise only the values specified in the table below. Values for the code list ReferenceHabitatTypeSchemeValue Value Name Definition eunis Eunis EUNIS habitat classification. habitatsDirective Habitats directive Classification of habitats according to Annex I to Directive 92/43/EEC. marineStrategyFrameworkDirective Marine strategy framework directive Classification of habitats according to table 1 of Annex III to Directive 2008/56/EC. 17.4.4. Local Name Code (LocalNameCodeValue) Identifier taken from any local classification scheme. The allowed values for this code list comprise any values defined by data providers. 17.5. Theme-specific Requirements (1) It is mandatory to make available at least one habitat type according to a (pan-european) referenceHabitatTypeScheme listed in the ReferenceHabitatTypeSchemeValue code list. This encoding is intended to allow for queries on habitat types on a pan-European harmonized level. 17.6. Layers Layer for the spatial data theme Habitats and Biotopes Layer Name Layer Title Spatial object type HB.Habitat Habitat Habitat 18. SPECIES DISTRIBUTION 18.1. Definitions In addition to the definitions set out in Article 2, the following definitions shall apply: (1) aggregation  means the grouping of multiple objects into a class or cluster. (2) amalgamation  means the combination of multiple objects in a single structure. 18.2. Spatial object types The following spatial object types are specified for the spatial data theme Species Distribution:  Species Distribution Data Set  Species Distribution Unit 18.2.1. Species Distribution Data Set (SpeciesDistributionDataSet) This data set is a collection of individual spatial objects (units) in a distribution of species. Attributes of the spatial object type SpeciesDistributionDataSet Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier domainExtent The geographic extent of the domain of the feature collection. GM_MultiSurface voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable name Name of a specific data set provided for Species Distribution. CharacterString voidable Association roles of the spatial object type SpeciesDistributionDataSet Association role Definition Type Voidability member Individual spatial object in a collectionof spatial objects. SpeciesDistributionUnit documentBasis Reference to or citation of a document describing a campaign or a legal act which is the basis for the data set. DocumentCitation voidable 18.2.2. Species Distribution Unit (SpeciesDistributionUnit) Occurrence of animal and plant species aggregated by grid, region, administrative unit or other analytical unit. Attributes of the spatial object type SpeciesDistributionUnit Attribute Definition Type Voidability geometry The geometry of each unit in a collection. GM_Object inspireId External object identifier of the spatial object. Identifier distributionInfo The description of the subject of distribution (occurrences or population), the indication of the count of observations or population size of the particular species, species group or taxon rank and its distribution or isolation within the species distribution unit. DistributionInfoType voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable speciesName Identifier and scientific name, including the author, taken from an international reference list, optionally completed by a locally used name and its taxonomic concept relationship to the reference name. SpeciesNameType Association roles of the spatial object type SpeciesDistributionUnit Association role Definition Type Voidability spatialObject A reference to another spatial object defining the spatial extent of a distribution unit. AbstractFeature voidable Constraints of the spatial object type SpeciesDistributionUnit If geometry has no value, a reference to a spatial object needs to be provided. 18.3. Data types 18.3.1. Distribution Info Type (DistributionInfoType) The description of the status of the subject of distribution within the species distribution unit, including the indication of the abundance by counting, estimation or calculation of the number of occurrences or population size of the particular species. Attributes of the data type DistributionInfoType Attribute Definition Type Voidability occurrenceCategory The species population density in the species distribution unit. OccurrenceCategoryValue residencyStatus Information on the status of residency of a species regarding nativeness versus introduction and permanency. ResidencyStatusValue voidable populationSize A range value indicating the counted, estimated or calculated occurrences or population sizes, using an upper and a lower limit. PopulationSizeType sensitiveInfo Boolean value that indicates whether the location of a specific species is sensitive. Boolean voidable populationType The permanency of populations, particularly with regard to migratory species within a given species distribution unit. PopulationTypeValue voidable collectedFrom The date when the collecting of the original species occurrence data started. Date voidable collectedTo The date when the collecting of the original species occurrence data stopped. Date voidable 18.3.2. Population Size Type (PopulationSizeType) A range value indicating the counted, estimated or calculated occurrences or population sizes, which is defined by an upper and a lower limit. Attributes of the data type PopulationSizeType Attribute Definition Type Voidability countingMethod Method of providing a number for the indication of the abundance of a species within a specific species distribution unit. CountingMethodValue countingUnit What has been counted, estimated or calculated when compiling information on the abundance of a species within the species distribution unit. CountingUnitValue populationSize A range value indicating the counted, estimated or calculated occurrences or population sizes using upper and lower bounds. RangeType 18.3.3. Range Type (RangeType) Value indicating the upper and lower limits of the counting, estimation or calculation of occurrences. Attributes of the data type RangeType Attribute Definition Type Voidability upperBound The upper limit of the range. If the value of this attribute is null and lowerBound is populated, this implies that the value is between the lowerBound and infinity. Integer lowerBound The lower limit of the range. If the value of this attribute is null and upperBound is populated, this implies that the value is between the upperBound and zero. Integer 18.3.4. Species Name Type (SpeciesNameType) Identifier and scientific name, including the author, taken from an international reference list, optionally completed by a locally used name and its taxonomic concept relationship to the reference name. Attributes of the data type SpeciesNameType Attribute Definition Type Voidability referenceSpeciesId Identifier of one of the reference lists given by the referenceSpeciesScheme. ReferenceSpeciesCodeValue referenceSpeciesScheme Reference list defining a nomenclatural and taxonomical standard to which all local names and taxonomic concepts shall be mapped. ReferenceSpeciesSchemeValue referenceSpeciesName The scientific name used in the authorized ReferenceSpeciesScheme. CharacterString voidable localSpeciesId Identifier used in national nomenclature. LocalSpeciesNameCodeValue voidable localSpeciesScheme Name of local species classification scheme (bibliographic reference). CharacterString voidable localSpeciesName Scientific name used in national nomenclature with its national taxonomic concept. CharacterString voidable qualifier Specifies the taxonomic concept relationship between local species identifier and the reference species identifier. QualifierValue voidable 18.4. Code lists 18.4.1. Counting Method (CountingMethodValue) Method for producing numbers indicating the abundance of a species within an aggregation unit. The allowed values for this code list comprise only the values specified in the table below. Values for the code list CountingMethodValue Value Name Definition counted counted The units defined by the countUnitValues have been counted. estimated estimated The units defined by the countUnitValues have been estimated. calculated calculated The units defined by the countUnitValues have been calculated using a modelling technique. 18.4.2. Counting Unit (CountingUnitValue) The defined unit used to express a counted or estimated number indicating the abundance of a species in a SpeciesDistributionUnit. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified for one of the following code lists in the INSPIRE Technical Guidance document on Species Distribution:  General Counting Unit (GeneralCountingUnitValue): The unit used to express a counted or estimated number indicating the abundance within a SpeciesAggregationUnit (e.g. occurrences or the population size).  Article 17 Counting Unit (Article17CountingUnitValue): The unit used for reporting pursuant to Article 17 of Directive 92/43/EEC. This unit expresses a counted or estimated number indicating the abundance within a species distribution unit (e.g. occurrences or the population size). 18.4.3. Local Species Name Code (LocalSpeciesNameCodeValue) Species identifier taken from any local classification scheme. The allowed values for this code list comprise any values defined by data providers. 18.4.4. Occurrence Category (OccurrenceCategoryValue) The species population density in the SpeciesDistributionUnit. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list OccurrenceCategoryValue Value Name Definition common Common The species is regarded as common in the SpeciesDistributionUnit by the data provider. rare Rare The species is regarded as rare in the SpeciesDistributionUnit by the data provider. veryRare Very rare The species is regarded as very rare in the SpeciesDistributionUnit by the data provider. present Present The species is present in the SpeciesDistributionUnit. absent Absent The species has been searched for but not found in the SpeciesDistributionUnit. 18.4.5. Population Type (PopulationTypeValue) The permanency of populations, particularly with regard to migratory species within a given species distribution unit. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Species Distribution. 18.4.6. Qualifier (QualifierValue) This value defines the relation between the taxonomic concepts of a local species name and the reference species name given by reference species identifier or by a reference species scheme. The allowed values for this code list comprise only the values specified in the table below. Values for the code list QualifierValue Value Name Definition congruent Congruent The taxonomic concepts are identical. includedIn Included in The taxonomic concept of the localSpeciesName is included in the concept of the referenceSpeciesName. includes Includes The taxonomic concept of the localSpeciesName includes the concept of the referenceSpeciesName. overlaps Overlaps The taxonomic concepts partially overlap, but each one has a part that is not included in the other. excludes Excludes The taxonomic concepts exclude each other. 18.4.7. Reference Species Code (ReferenceSpeciesCodeValue) Reference lists containing species identifiers. The allowed values for this code list comprise the values of the following code lists:  EU-Nomen Code (EuNomenCodeValue): Reference lists containing the EU-Nomen species identifiers, as specified in the Pan-European Species directories Infrastructure available through the EU-Nomen portal.  EUNIS Species Code (EunisSpeciesCodeValue): Reference lists containing the EUNIS species identifiers, as specified in EUNIS Biodiversity database published on the web site of the European Environment Agency.  Nature Directives Code (NatureDirectivesCodeValue): Reference lists containing nature directives species identifiers, as specified in the Reference Portal for Natura 2000 as defined in Commission Implementing Decision 2011/484/EU. 18.4.8. Reference Species Scheme (ReferenceSpeciesSchemeValue) Reference lists defining a nomenclatural and taxonomical standard to which local names and taxonomic concepts can be mapped. The allowed values for this code list comprise only the values specified in the table below. Values for the code list ReferenceSpeciesSchemeValue Value Name Definition eunomen Eunomen Names and taxonomic concepts as defined by the Pan European Species Inventory, published by the EU-Nomen portal. eunis Eunis Names and taxonomic concepts as defined by the EUNIS Species list. natureDirectives Nature directives Names and taxonomic concepts as defined by the species lists in Directives 2009/147/EC (Birds Directive) and 92/43/EEC (Habitats Directive). 18.4.9. Residency Status (ResidencyStatusValue) Category of the residency of the occurrences or estimated population within a given aggregation unit. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Species distribution. 18.5. Theme-specific Requirements (1) Where grid representations of species distributions are needed, the Grid_ETRS89-LAEA as defined in Section 2.2.1 of Annex II shall be used. (2) For SpeciesDistributionUnit spatial objects, (a) if a species has not been actively searched for, the distributionInfo attribute shall be void with reason unknown , (b) and if a species has been actively searched for, but has not been found, the value of the attribute occurenceCategory of DistributionInfoType shall be absent . (3) If the geometries of the spatial objects in aSpeciesDistributionUnit data set are derived from the geometries of spatial objects in another data set, then this source data set (including its version) shall be described as part of the lineage metadata element. 18.6. Layer Layer for the spatial data theme Species Distribution Layer Name Layer Title Spatial object type SD.<CodeListValue> (15) Species Distribution (of <human readable name>) SpeciesDistributionUnit (speciesName / referenceSpeciesId: ReferenceSpeciesCodeValue) Example: SD.SulaBassana Example: Species Distribution (of Sula bassana) 19. ENERGY RESOURCES 19.1. Definitions In addition to the definitions set out in Article 2, the following definitions shall apply: (4) energy resource  means a concentration or occurrence of an energy source which may have been present, is present or may be present in the future. (5) fossil fuels  means a form of non-renewable primary energy formed by natural processes such as the anaerobic decomposition of buried dead organisms, which contains high percentages of carbon and includes coal, crude oil, and natural gas. (6) primary energy  means energy that has not been subjected to any conversion or transformation process. (7) non-renewable energy  means natural resources which, due to long-term formation, cannot be produced, grown, generated, or used on a scale which can sustain its consumption rate. (8) energy from renewable sources  means energy from renewable non-fossil sources, namely wind, solar, aerothermal, geothermal, hydrothermal and ocean energy, hydropower, biomass, landfill gas, sewage treatment plant gas and biogases, in accordance with Article 2 of Directive 2009/28/EC of the European Parliament and of the Council (16). (9) waste as energy resources  means a fuel that may consist of many different materials coming from combustible industrial, institutional, hospital and household waste such as rubber, plastics, waste fossil oils and other similar commodities. It is either solid or liquid in form, renewable or non-renewable, biodegradable or non-biodegradable. 19.2. Structure of the Spatial Data Theme Energy Resources The types specified for the spatial data theme Energy Resources are structured in the following packages:  Energy Resources Base  Energy Resources Vector  Energy Resources Coverage 19.3. Energy Resources Base 19.3.1. Data types 19.3.1.1. Vertical Extent Range Type (VerticalExtentRangeType) Value indicating the upper and lower bounds of the height/depth range. Attributes of the data type VerticalExtentRangeType Attribute Definition Type Voidability lowerBound Value indicating the lower bound of the height/depth range. Length voidable upperBound Value indicating the upper bound of the height/depth range. Length Constraints of the data type VerticalExtentRangeType Value of lowerBound shall be expressed in meters. Value of upperBound shall be expressed in meters. 19.3.1.2. Vertical Extent Type (VerticalExtentType) Vertical dimensional property consisting of an absolute measure or range of measures referenced to a well-defined vertical reference level which is commonly taken as origin (ground level, mean sea level, etc.). Attributes of the data type VerticalExtentType Attribute Definition Type Voidability verticalExtent Extent of the vertical dimension, represented by a scalar or by a range of values. VerticalExtentValue verticalReference Reference level that was chosen to determine the vertical height/depth. VerticalReferenceValue 19.3.1.3. Vertical Extent Value (VerticalExtentValue) Either a single number or a range of height/depth values to describe the height/depth position of an Energy Resource. This type is a union type. Attributes of the union type VerticalExtentValue Attribute Definition Type Voidability range Range of numbers representing the height or depth range of an Energy Resource. VerticalReferenceRangeType scalar Number representing the height or depth of an Energy Resource. Length Constraints of the union type VerticalExtentValue Value of scalar shall be expressed in meters. 19.3.2. Code lists 19.3.2.1. Classification and Quantification Framework (ClassificationAndQuantificationFrameworkValue) Values for the most widely used classification schemes to classify and quantify energy resources. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Energy Resources. 19.3.2.2. Fossil Fuel Class (FossilFuelClassValue) Values indicating the various levels of fossil fuel resources. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Energy Resources. 19.3.2.3. Renewable and Waste (RenewableAndWasteValue) Types of renewable and waste resources. The allowed values for this code list comprise only the values specified in the table below. Values for the code list RenewableAndWasteValue Value Name Definition biogas biogas A gas composed principally of methane and carbon dioxide produced by anaerobic digestion of biomass. geothermal geothermal Energy available as heat emitted from within the Earths crust, usually in the form of hot water or steam. This energy production is the difference between the enthalpy of the fluid produced in the production borehole and that of the fluid eventually disposed of. It is exploited at suitable sites for electricity generation or directly as heat. hydro hydro power Potential and kinetic energy of water converted into electricity in hydroelectric plants. industrialWaste industrial waste Waste of industrial non-renewable origin (solids or liquids) combusted directly for the production of electricity and/or heat. liquidBiofuels liquid biofuels Liquid biofuels are biogasoline, bio-diesels or other biofuels directly used as fuel. municipalSolidWaste municipal solid waste Waste produced by households, industry, hospitals and the tertiary sector which contains biodegradable materials that are incinerated at specific installations. solarPhotovoltaic solar photovoltaic Sunlight converted into electricity by the use of solar cells usually made of semi-conducting material which, when exposed to light, will generate electricity. solarThermal solar thermal Heat from solar radiationthat can consist ofsolar thermal-electric plants or of equipment for the production of heat. solidBiomass solid biomass Covers organic, non-fossil material of biological origin which may be used as fuel for heat production or electricity generation. tideWaveOcean tide, wave, ocean Mechanical energy derived from tidal movement, wave motion or ocean current and exploited for electricity generation. wind wind Kinetic energy of wind exploited for electricity generation in wind turbines. 19.3.2.4. Fossil Fuel (FossilFuelValue) Types of fossil fuels. The allowed values for this code list comprise only the values specified in the table below. Values for the code list FossilFuelValue Value Name Definition hardCoal hard coal Black, combustible, solid, organic fossil sediment often referred to as High Rank, due to their high calorific value, or Black Coals, given their physical characteristic. This category includes anthracite, coking coal and other bituminous coal. lowRankCoal low-rank coal Combustible brown to black organic fossil sediment which are non-agglomerating and are often referred to as Low Rank Coals due to their lower calorific value or Brown Coals, due to their physical characteristics. This category includes both sub-bituminous coals and lignite. peat peat A combustible soft, porous or compressed, sedimentary deposit of plant origin with high water content (up to 90 % in the raw state), easily cut, of light to dark brown colour. crudeOil crude oil Crude oil is a mineral oil of natural origin comprising a mixture of hydrocarbons and associated impurities, such as sulphur. It exists in the liquid phase under normal surface temperature and pressure and its physical characteristics (density, viscosity, etc.) are highly variable. naturalGas natural gas Gases occurring in underground deposits, whether liquefied or gaseous, consisting mainly of methane. naturalGasLiquids natural gas liquids Liquid or liquefied hydrocarbons recovered from natural gas in separation facilities or gas processing plants. oilSands oil sands Oil sands, tar sands or, more technically, bituminous sands, are loose sand or partially consolidated sandstone saturated with a dense and extremely viscous form of petroleum technically referred to as bitumen. oilShales oil shales Oil shale, also known as kerogen shale, is an organic-rich fine-grained sedimentary rock containing kerogen (immature hydrocarbons). 19.3.2.5. Vertical Reference (VerticalReferenceValue) Values indicating the reference level of the vertical extent. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Energy Resources. 19.4. Energy Resources Vector 19.4.1. Spatial object types The package Energy Resources Vector contains the following spatial object types:  Vector Energy Resource  Fossil Fuel Resource  Renewable And Waste Resource 19.4.1.1. Vector Energy Resource (VectorEnergyResource) A vector spatial object defining an inferred or observable spatial extent of a resource that can be or has been used as a source of energy. This type is abstract. Attributes of the spatial object type VectorEnergyResource Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier geometry Geometric representation of spatial extent covered by this energy resource. GM_Object classificationAndQuantificationFramework A reference classification scheme to classify and quantify energy resources. ClassificationAndQuantificationFrameworkValue verticalExtent Vertical dimensional property consisting of an absolute measure or range of measures referenced to a well-defined vertical reference level which is commonly taken as origin (ground level, mean sea level, etc.). VerticalExtentType voidable exploitationPeriod The exploitationPeriod defines the start and, if applicable, the end date of the application. ExploitationPeriodType voidable reportingAuthority Organisation responsible for reporting on the estimated and produced energy resources. RelatedParty voidable resourceName The name of the energy resource. GeographicalName voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable 19.4.1.2. Fossil Fuel Resource (FossilFuelResource) A spatial object defining an inferred or observable spatial extent of a resource that can be or has been used as a source of fossil fuel energy. The most common fossil fuel types are coal, natural gas and crude oil. This type is a sub-type of VectorEnergyResource. Attributes of the spatial object type FossilFuelResource Attribute Definition Type Voidability resource Type and amount of fossil fuel resources in a single spatial object. FossilFuelResourceType dateOfDiscovery The date the energy source was discovered. TM_Position voidable 19.4.1.3. Renewable And Waste Resource (RenewableAndWasteResource) A spatial object defining an inferred or observable spatial extent of a resource that can be or has been used as a source of renewable energy or waste. This type is a sub-type of VectorEnergyResource. Attributes of the spatial object type RenewableAndWasteResource Attribute Definition Type Voidability capacity Energy capacity of a renewable energy resource within the spatial extent. Measure voidable dateOfDetermination Date on which the capacity of the resource has been determined. TM_Position voidable typeOfResource The type of renewable energy or waste resource. RenewableAndWasteValue 19.4.2. Data types 19.4.2.1. Calorific Range Type (CalorificRangeType) Value indicating the upper and lower bounds of the calorific range of the energy resource. Attributes of the data type CalorificRangeType Attribute Definition Type Voidability lowerBound Value indicating the lower bound of the calorific range. Measure upperBound Value indicating the upper bound of the calorific range. Measure 19.4.2.2. Calorific Value Type (CalorificValueType) Value or range of values describing the calorific value of an Energy Resource. This type is a union type. Attributes of the union type CalorificValueType Attribute Definition Type Voidability calorificRange A range of calorific values describing the calorific value of an Energy Resource. CalorificRangeType calorificScalar Measure quantifying the calorific property of an Energy Resource. Measure 19.4.2.3. Exploitation Period Type (ExploitationPeriodType) The exploitationPeriod defines the start and, if applicable, the end date of the exploitation or application. Attributes of the data type ExploitationPeriodType Attribute Definition Type Voidability beginTime The time when the exploitation started. TM_Position endTime The time when the exploitation ended. TM_Position 19.4.2.4. Fossil Fuel Measure (FossilFuelMeasure) Amount of resources according to the specific categorisation. Attributes of the data type FossilFuelMeasure Attribute Definition Type Voidability amount Amount of resource present in the spatial object. Measure dateOfDetermination Date on whichthe resource was quantified. TM_Position resourceClass Category indicating the different confidence of fossil fuel resource, like initially in place, proven reserves, contingent. FossilFuelClassValue 19.4.2.5. Fossil Fuel Resource Type (FossilFuelResourceType) Type and amount of resource according to specific categorisation. Attributes of the data type FossilFuelResourceType Attribute Definition Type Voidability calorificValue Each fossil fuel resource is characterised by its own calorific value, i.e. the quantity of energy available in a unit of mass. CalorificValueType voidable quantity Amount of resource according to the specific categorisation. HydrocarbonMeasure voidable typeOfResource Type of fossil fuel. FossilFuelValue 19.5. Energy Resources Coverage 19.5.1. Spatial object types The package Energy Resources Coverage contains the spatial object type Renewable And Waste Potential Coverage. 19.5.1.1. Renewable And Waste Potential Coverage (RenewableAndWastePotentialCoverage) Function that returns an energy potential value from its range for any direct position within its spatial, temporal or spatio-temporal domain. This type is a sub-type of RectifiedGridCoverage. Attributes of the spatial object type RenewableAndWastePotentialCoverage Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier potentialType There are various types of potential energy, each associated with a particular type of power. PotentialTypeValue typeOfResource Type of renewable and waste resource to which the measured phenomenon is applicable. RenewableAndWasteValue domainExtent The attribute domainExtent shall contain the extent of the spatiotemporal domain of the coverage. Extents may be specified in both space and time. EX_Extent assessmentMethod A reference to the method used to assess the energy resource potential. DocumentCitation voidable name Name of the coverage. CharacterString voidable validTime The time period for which this coverage is representative. TM_Period voidable verticalExtent A number or a range of height/depth values to describe the height/depth for which the range set values are valid. VerticalExtentType voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Constraints of the spatial object type RenewableAndWastePotentialCoverage The rangeSet values shall be of type Measure. 19.5.2. Code lists 19.5.2.1. Potential Type (PotentialTypeValue) Types of potential energy from renewable and waste resources. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified for one of the following code lists in the INSPIRE Technical Guidance document on Energy Resources:  Geothermal Potential (GeothermalPotentialValue): Types of potential geothermal energy.  Hydro Potential (HydroPotentialValue): Types of potential hydro energy.  Solar Potential (SolarPotentialValue): Types of potential solar energy.  Tidal Potential (TidalPotentialValue): Types of potential tidal energy.  Wind Potential (WindPotentialValue): Types of potential wind energy. 19.6. Theme-specific Requirements Where the geometry of the spatial object is derived from another spatial object, the geometries of the two objects shall be consistent. 19.7. Layers Layers for the spatial data theme Energy Resources Layer Name Layer Title Spatial object type ER. FossilFuelResource Fossil Fuel Resources FossilFuelResource ER.RenewableAndWasteResource Renewable And Waste Resources RenewableAndWasteResource ER.RenewableAndWastePotentialCoverage Renewable And Waste Potential Coverage RenewableAndWastePotentialCoverage 20. MINERAL RESOURCES 20.1. Definitions In addition to the definitions set out in Article 2, the following definitions shall apply: (1) commodity  means a material of economic interest in an earth resource. (2) mine  means an excavation for the extraction of mineral deposits, including underground workings and open-pit workings (also called open-sky mines) for the extraction of metallic commodities, as well as open workings for the extraction of industrial minerals, (which are commonly referred to as quarries). (3) mining activity  means the process of extracting metallic or non-metallic mineral deposits from the Earth. 20.2. Structure of the Spatial Data Theme Mineral Resources The types specified for the spatial data theme Mineral Resources are structured in the following packages:  Mineral Resources  Geology (for the spatial object type MappedFeature, specified in Section 4.2.1.10 of Annex III) 20.3. Mineral Resources The package Mineral Resources contains the following spatial object types:  Earth Resource  Mineral Occurrence  Commodity  Exploration Activity  Mining Feature  Mining Feature Occurrence  Mine  Mining Activity 20.3.1. Spatial object types 20.3.1.1. Earth Resource (EarthResource) The kinds of observable or inferred phenomena required to classify economic and non economic earth resources. This type is a sub-type of GeologicFeature. This type is abstract. Attributes of the spatial object type EarthResource Attribute Definition Type Voidability dimension The size/volume of the earth resource. EarthResourceDimension voidable expression An indicator of whether an EarthResource appears on the surface or has been detected under cover rocks. Category voidable form The orebodys typical physical and structural relationship to wallrocks and associated rocks. Category voidable linearOrientation The linear orientation of the Earth Resource. CGI_LinearOrientation voidable planarOrientation The planar orientation of the Earth Resource. CGI_PlanarOrientation voidable shape The typical geometrical shape of the Earth Resource. Category voidable sourceReference The source reference for the Earth Resource. DocumentCitation voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanversion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type EarthResource Association role Definition Type Voidability oreAmount The estimated or calculated amount of ore with the identification of the commodities contained and their grade. OreMeasure voidable explorationHistory Chronological list of surveys undertaken to better define the potential of a mineral occurrence. ExplorationActivity voidable classification Classification of the EarthResource. MineralDepositModel voidable resourceExtraction One or more periods of mining activity of the earth resource. MiningActivity voidable commodityDescription The commodities present in the resource ranked by importance order Commodity 20.3.1.2. Mineral Occurrence (MineralOccurrence) A mineral accumulation in the lithosphere. This type is a sub-type of EarthResource. Attributes of the spatial object type MineralOccurrence Attribute Definition Type Voidability type The type of mineral occurrence. MineralOccurrenceTypeValue endusePotential The end-use potential of the mineral. EndusePotentialValue voidable 20.3.1.3. Commodity (Commodity) The material of economic interest in the EarthResource. Attributes of the spatial object type Commodity Attribute Definition Type Voidability commodityImportance The importance of the deposit for the commodity. ImportanceValue voidable commodity The earth resource commodity. CommodityCodeValue commodityRank The rank of the commodity. Integer voidable Association roles of the spatial object type Commodity Association role Definition Type Voidability source The deposit/resource from which the commodity comes. EarthResource 20.3.1.4. Exploration Activity (ExplorationActivity) A period of exploration activity. Attributes of the spatial object type ExplorationActivity Attribute Definition Type Voidability activityDuration Period, or extent in time, of the exploration activity. TM_Period activityType The type of exploration activity. ExplorationActivityTypeValue explorationResult The result of the exploration activity. ExplorationResultValue 20.3.1.5. Mining Feature (MiningFeature) Spatial object type grouping the common properties of mines and mining activities. This type is abstract. Attributes of the spatial object type MiningFeature Attribute Definition Type Voidability inspireId External object identifier of the spatial object. Identifier 20.3.1.6. Mining Feature Occurrence (MiningFeatureOccurrence) A spatial representation of a MiningFeature. Attributes of the spatial object type MiningFeatureOccurrence Attribute Definition Type Voidability shape The geometry of the MiningFeature. GM_Object Association roles of the spatial object type MiningFeatureOccurrence Association role Definition Type Voidability specification Indicates the MiningFeature that the MiningFeatureOccurrence specifies. MiningFeature 20.3.1.7. Mine (Mine) An excavation carried out for the extraction of mineral deposits. This type is a sub-type of MiningFeature. Attributes of the spatial object type Mine Attribute Definition Type Voidability mineName Data type indicating the Mine Name and whether it is the preferred name. MineName status Operational status value of the mine. MineStatusValue sourceReference The source reference for the mine. DocumentCitation voidable startDate Date on which the mine commenced operation. TM_Instant voidable endDate Date on which the mine ceased operation. TM_Instant voidable beginLifespanVersion Date and time at which this version of the spatial object was inserted or changed in the spatial data set. DateTime voidable endLifespanVersion Date and time at which this version of the spatial object was superseded or retired in the spatial data set. DateTime voidable Association roles of the spatial object type Mine Association role Definition Type Voidability relatedMine A related mine. Mine voidable relatedActivity The MiningActivity associated with the Mine. MiningActivity 20.3.1.8. Mining Activity (MiningActivity) The process of extracting metallic, non-metallic mineral or industrial rock deposits from the Earth. This type is a sub-type of MiningFeature. Attributes of the spatial object type MiningActivity Attribute Definition Type Voidability activityDuration Period, or extent in time, of the mining activity. TM_Period activityType The type of mining activity. MiningActivityTypeValue oreProcessed The amount of ore processed by the activity. Quantity voidable processingType The type of processing carried out during the mining activity. ProcessingActivityTypeValue Association roles of the spatial object type MiningActivity Association role Definition Type Voidability associatedMine The mine where the mining activity takes or took place. Mine voidable deposit The deposit to which the mining activity is associated. EarthResource voidable 20.3.2. Data types 20.3.2.1. Commodity Measure (CommodityMeasure) A measure of the amount of the commodity based on a Reserve, Resource or Endowment calculation. Attributes of the data type CommodityMeasure Attribute Definition Type Voidability commodityAmount The amount of the commodity. QuantityRange voidable cutOffGrade The cut-off grade used for calculating the commodity measure. QuantityRange voidable grade The grade of the commodity. QuantityRange voidable Association roles of the data type CommodityMeasure Association role Definition Type Voidability commodityOfInterest The commodity to which the CommodityMeasure refers. Commodity 20.3.2.2. Earth Resource Dimension (EarthResourceDimension) The size and volume of the earth resource. Attributes of the data type EarthResourceDimension Attribute Definition Type Voidability area The area of the Earth Resource. QuantityRange voidable depth The depth of the Earth Resource. QuantityRange voidable length The length of the Earth Resource. QuantityRange voidable width The width of the Earth Resource. QuantityRange voidable 20.3.2.3. Endowment (Endowment) The quantity of a mineral (or a group of minerals for industrial rocks) in accumulations (deposits) meeting specified physical characteristics such as quality, size and depth. This type is a sub-type of OreMeasure. Attributes of the data type Endowment Attribute Definition Type Voidability includesReserves A flag indicating if the estimate includes the reserves value. Boolean voidable includesResources A flag indicating if the estimate includes the resources value. Boolean voidable 20.3.2.4. Mine Name (MineName) A data type indicating the Mine Name and whether it is the preferred name. Attributes of the data type MineName Attribute Definition Type Voidability isPreferred A boolean operator indicating if the value in mineName is the preferred name of the mine. Boolean mineName The name of the mine. CharacterString 20.3.2.5. Mineral Deposit Model (MineralDepositModel) Systematically arranged information describing the essential attributes of a class of mineral deposits. It may be empirical (descriptive) or theoretical (genetic). Attributes of MineralDepositModel Attribute Definition Type Voidability mineralDepositGroup A grouping of mineral deposits defined by generic characteristics. MineralDepositGroupValue mineralDepositType Style of mineral occurrence or deposit. MineralDepositTypeValue voidable 20.3.2.6. Ore Measure (OreMeasure) The estimate of the Reserve, Resource or Endowment ore amount. This type is abstract. Attributes of the data type OreMeasure Attribute Definition Type Voidability classificationMethodUsed Means of calculating the measurement. ClassificationMethodUsedValue date Date of calculated or estimated value. TM_GeometricPrimitive dimension Size of the body used in the calculation. EarthResourceDimension voidable ore Amount of ore. QuantityRange proposedExtractionMethod The method proposed to extract the commodity. Category voidable sourceReference The reference for the OreMeasure values. DocumentCitation Association roles of the data type OreMeasure Association role Definition Type Voidability measureDetails A measure of the amount of each commodity, based on a reserve, resource or endowment calculation. CommodityMeasure 20.3.2.7. Reserve (Reserve) The economically mineable part of a Measured and/or Indicated Mineral Resource. This type is a sub-type of OreMeasure. Attributes of the data type Reserve Attribute Definition Type Voidability category The level of confidence of the estimate. ReserveCategoryValue 20.3.2.8. Resource (Resource) An accumulation of material of intrinsic economic interest in or on the Earths crust in such form, quality and quantity that there are reasonable prospects for economic extraction. This type is a sub-type of OreMeasure. Attributes of the data type Resource Attribute Definition Type Voidability category Indication of whether the resource is measured, indicated or inferred. ResourceCategoryValue includesReserves A flag indicating whether the estimate of resources includes reserve values. Boolean voidable 20.3.3. Code lists 20.3.3.1. Classification Method Used (ClassificationMethodUsedValue) Codes indicating the means used to calculate the ore measurement. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list ClassificationMethodUsedValue Value Name Definition JORCcode JORC code The Australasian Code for Reporting of Exploration Results, Mineral Resources and Ore Reserves. NI43-101 NI 43-101 National Instrument 43-101 (the NI 43-101  or the NI ) is a mineral resource classification scheme used for the public disclosure of information relating to mineral properties in Canada. CIMstandards CIM standards The CIM Definition Standards on Mineral Resources and Reserves (CIM Definition Standards) establish definitions and guidelines for the reporting of exploration information, mineral resources and mineral reserves in Canada. SAMRECcode SAMREC code The South African Code for Reporting of Exploration Results, Mineral Resources and Mineral Reserves. IMMReportingCode IMM Reporting Code The Code for Reporting of Mineral Resources and Mineral Reserves sets out minimum standards, recommendations and guidelines for Public Reporting of Mineral Exploration Results, Mineral Resources and Mineral Reserves in the United Kingdom, Ireland and Europe. SMEGuide SME Guide A guide for reporting exploration information, mineral resources, and mineral reserves  USA. IIMChCode IIMCh Code Certification Code for Exploration Prospects, Mineral Resources & Ore Reserves. This Code is the result of a Collaboration Agreement between the Institution of Mining Engineers of Chile (IIMCh) and the Ministry of Mining. peruvianCode Peruvian Code This Code was prepared by a Joint Committee formed by members of the Lima Stock Exchange and by professionals dedicated to the exploration and evaluation of mineral resources. CRIRSCOCode CRIRSCO Code The International Template for Reporting of Exploration Results, Mineral Resources and Mineral Reserves of the Committee for Mineral Reserves International Reporting Standards (CRIRSCO) integrates the minimum standards being adopted in national reporting codes worldwide with recommendations and interpretive guidelines for the public reporting of exploration results, mineral resources and mineral reserves. UNFCCode UNFC Code The United Nations Framework Classification for Fossil Energy and Mineral Reserves and Resources 2009 (UNFC-2009) is a universally applicable scheme for classifying/evaluating energy and mineral reserves and resources - it is the successor to UNFC-2004. SECGuide SEC Guide Description of Property by Issuers Engaged or to be Engaged in Significant Mining Operations. Developed by the United States Securities and Exchange Commission. PERCCode PERC Code The Pan European Reserves and Resources Reporting Committee (PERC) Code for Reporting of Exploration Results, Mineral Resources and Mineral Reserves (further referred to as the Code ) sets out minimum standards, recommendations and guidelines for Public Reporting of Exploration Results, Mineral Resources and Mineral Reserves in the United Kingdom, Ireland and Europe. russianCode Russian Code Currently effective in Russia is the Code approved by the Decree of the Ministry of Natural Resources, RF No 278 of 11 December, 2006. Full title of the Document: Classification of resources/reserves and prognostic resources of solid minerals. historicResourceEstimate Historic resource estimate Term for resource estimation before standard codes  (e.g. JORC etc.) 20.3.3.2. Commodity Code (CommodityCodeValue) Values indicating the type of commodity. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Mineral Resources. 20.3.3.3. Enduse Potential (EndusePotentialValue) Values indicating the end-use potential of the mineral. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. This code list is hierarchical. Values for the code list EndusePotentialValue Value Name Definition Parent metallicMinerals metallic minerals Mineral occurrences including any type of metallic mineral. preciousMetals precious metals Mineral occurrences including Silver; Gold; Platinoids in general. metallicMinerals baseMetals base metals Mineral occurrences including Aluminium; Copper; Lead; Lead + Zinc; Tin; Zinc metallicMinerals ironFerroalloyMetals iron and ferro-alloy metals Mineral occurrences including Cobalt; Chromium; Iron; Manganese; Molybdenum; Niobium; Nickel; Vanadium; Tungsten. metallicMinerals specialityAndRareMetals speciality and rare metals Mineral occurrences including Beryllium; Bismuth; Cadmium; Germanium, Gallium; Hafnium; Mercury; Indium; Lithium; Rubidium, Cesium; Rhenium; Rare Earths (undifferentiated); Antimony; Selenium; Tantalum; Tellurium; Titanium (ilmenite, rutile); Zirconium (zircon, baddeleyite). metallicMinerals nonMetallicMinerals non-metallic minerals Mineral occurrences including any type of non-metallic mineral. buildingRawMaterial building raw material Mineral occurrences including Aggregate; Dimension & ornamental stones (granite, gabbro, travertine, etc.); Gypsum, anhydrite; Cement limestone; Limestone for lime; Marble. nonMetallicMinerals ceramicAndRefractory ceramic and refractory Mineral occurrences including common clays (brick, tile); White-firing clays (refractory and ceramic clays); Dolomite; Feldspar, nepheline; Kaolin; Andalusite group (andalusite, kyanite, sillimanite). nonMetallicMinerals chemicalMinerals chemical minerals Mineral occurrences including Borates; Barite; Fluorite; Magnesium (magnesite); Sodium sulphate; Sodium carbonate (trona); Pyrite; Sulphur; Rock salt; Strontium; Zeolites. nonMetallicMinerals energyCoverMinerals energy cover minerals Mineral occurrences including Bituminous sandstone/limestone, oil shale; Coal; Lignite; Peat; Thorium; Uranium. nonMetallicMinerals fertilizer fertilizer Mineral occurrences including Phosphate; Potash (sylvite, carnalite). nonMetallicMinerals preciousAndSemiPreciousStones precious and semi-precious stones Mineral occurrences including Diamond (industrial and gemstone); Emerald; Ruby, Sapphire, Corundum (gemstone); Beryls, quartz, tourmalines, garnets, topaz, peridot, zircon, etc. (gemstones). nonMetallicMinerals specialityAndOtherIndustrialMinerals speciality and other industrial rocks and minerals Mineral occurrences including Abrasives: garnet, staurolite, corundum; Asbestos (antophyllite, chrysotile, crocidolite); Attapulgite, sepiolite (clay); Bentonite (clay); Limestone, calcite (filler); Diatomite (kieselguhr); Graphite; Mica; Perlite; Quartz (massive / block for ferrosilicon); Quartz, optical & piezoelectrical use; Silica sand; Talc, pyrophyllite; Vermiculite; Wollastonite. nonMetallicMinerals recycledWaste recycled waste Mineral occurrences including metals or minerals coming from mining waste treatment. 20.3.3.4. Exploration Activity Type (ExplorationActivityTypeValue) Types of exploration activity carried out. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. This code list is hierarchical. Values for the code list ExplorationActivityTypeValue Value Name Definition Parent regionalReconnaissance regional reconnaissance Regional investigation to identify anomalies (geochemical, geophysical, mineralogical) and discover occurrences. hammerProspectingAndGeologicalReconnaissance hammer prospecting and geological reconnaissance Drafting of a very preliminary geological map with the main formations and the main structures, including the location of discovered mineral showings. regionalReconnaissance regionalGeochemistry regional geochemistry The detection of abnormal concentrations of chemical elements in superficial water, soils or organisms, usually accomplished by instrumental, spot-test, or rapid techniques which are applicable in the field. regionalReconnaissance airborneGeophysics airborne geophysics Exploration technique based on the detection of anomalous physical characteristics of a ground. regionalReconnaissance regionalHeavyMineralSampling regional heavy mineral sampling Prospecting with a hand-held washing tool, usually shaped like a plate or a flat cone, at the bottom of which the densest fractions of a soil, a stream sediment are collected. regionalReconnaissance detailedSurfaceExploration detailed surface exploration Detailed surface exploration to delineate anomalies and describe occurrences in their refined geological context. geologicalMappingAndSampling geological mapping and sampling Detailed geological mapping of the area(s) of interest. detailedSurfaceExploration detailedGeochemistry detailed geochemistry Detailed surveys (often on a grid) with the most appropriate method, in order to confirm and better delineate and characterize geochemical anomalies identified during the previous phase. detailedSurfaceExploration detailedGeophysics detailed geophysics Detailed surveys (often on a grid) with the most appropriate method, in order to confirm and better delineate and characterize geophysical anomalies identified during the previous phase. detailedSurfaceExploration detailedHeavyMineralSampling detailed heavy mineral sampling Detail prospecting in a local scale with a hand-held washing tool, usually shaped like a plate or a flat cone, at the bottom of which the densest fractions of a soil, a stream sediment are collected. detailedSurfaceExploration subsurfaceExploration subsurface exploration Subsurface exploration using the low costs techniques (trenching, destructive drilling, etc.), of resources appraisal. trenchingChannelSampling removal of overburden, trenching, channel sampling Shallow ditch from which a sample can be taken and a geological observation made. subsurfaceExploration augerDrilling auger drilling Drilling of a cylindrical hole with an ad hoc tool in order to collect a rock sample, or to carry out a physical measurement or a geological observation. By extension, designates also the drill hole, whatever the latters purpose. In this case drilling is performed by means of an auger, i.e. with a helical screw which is driven into the ground with rotation. subsurfaceExploration percussionDrilling percussion drilling Drilling of a cylindrical hole with an ad hoc tool in order to collect a rock sample, or to carry out a physical measurement or a geological observation. By extension, designates also the drill hole, whatever the latters purpose. In this case, drilling is performed with a percussion tool. subsurfaceExploration assesmentOfResource assesmantof the resource The aim of this phase is the (still rough) delineation of the envelope of an orebody. Logging of cores, sampling of mineralized sections to better understand the distinctive features of the deposit, the physical properties of the ore, and finally to lead to a first (still approximate) calculation of the resource. reconnaissancePercussionDrilling reconnaissance percussion drilling The assessment of the resource using percussion drilling, sometimes on a grid with a wide mesh. The aim of this phase is the (still rough) delineation of the envelope of an orebody. Drill logging, sampling of mineralized sections to better understand the distinctive features of the deposit, the physical properties of the ore, and finally to lead to a first (still approximate) calculation of the resource. assesmentOfResource reconnaissanceCoreDrilling reconnaissance core drilling Drilling of a cylindrical hole with an ad hoc tool in order to collect a rock sample, or to carry out a physical measurement or a geological observation. By extension, designates also the drill hole, whatever the latters purpose. Boreholes are drilled by coring. This technique is used to collect undisturbed rock cylinders and allows to confirm/to precise results from percussion drilling. assesmentOfResource geologicalInterpretation geological interpretation Compilation and synthesis of all the available geological information in order to get an as precise as possible model of the mineral resource. assesmentOfResource oreBeneficiationTest ore beneficiation tests Technique designed to treat run of mine material. assesmentOfResource approximateResourceCalculation approximate calculation of the resource Rough evaluation of the tonnage and grade essentially based on drill holes information, by correlation and interpolation of intersected mineralized sections. assesmentOfResource evaluationOfOreDeposit evaluation of the ore deposit This the final phase of evaluation leading to the final yes/no mining decision. systematicReconnaissanceCoreDrilling systematic reconnaissance core drilling The evaluation of the ore deposit with the aim of getting very detailed information on the whole deposit and best quality samples. This the final phase of evaluation leading to the final yes/no mining decision evaluationOfOreDeposit miningWorkings mining workings Reconnaissance workings aimed at getting a better understanding of the deposit, and allowing to get large ore samples for detailed beneficiation tests. evaluationOfOreDeposit geostatisticalEstimates geostatistical estimates Technique based on probability theory that is used to compute regionalized variables, the values of which depend on their position in space, such as the metal content or grade in a deposit. evaluationOfOreDeposit feasibilityStudyReport feasibility study and report Technical economic study aimed at assessing the possibility to launching a mine venture. evaluationOfOreDeposit miningPilot mining pilot Intermediate phase between laboratory tests and actual plant. evaluationOfOreDeposit 20.3.3.5. Exploration Result (ExplorationResultValue) Values indicating the result of the exploration activity. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list ExplorationResultValue Value Name Definition isolatedMineralizedStones isolated mineralized stones, showings, occurrences, altered areas Identification of possible markers of a mineralized area. anomalies anomalies Anomaly or anomalous area which geophysical or geochemical properties are different from areas around and which might indicate the presence of a mineralizing process in the vicinity. keyMineralsIdentification identification of key minerals Identification of particular minerals which may indicate a possible mineralized area or accompany a mineralizing process. detailedProspectMap detailed prospect map with location of mineralized areas A detailed map with location of all the mineralized occurrences whatever their size and representation of their relationships with lithology, structures, alteration zones, anomalous areas, sampling analysis results. structuredAnomalies structured anomalies Narrowing of the area under mineral prospection, and a more detailed internal structure prospectBoundariesRefinement prospect boundaries refinement Progressively reducing the surface area until the discovery of a mineral deposit. primaryReconnaissanceMineralization mineralization primary reconnaissance The first attempts to see (removal of overburdens, trenching) or to intercept (auger, subsurface percussion drilling), and to sample primary mineralization. indicatedMineralization mineralization indicated The first attempts to roughly delineate the ore body, using reconnaissance drilling (percussion and then core drilling), to sample it in detail, and to approximately evaluate the resource using geological interpretation, beneficiation tests. indicatedOreDeposit ore deposit indicated The presence of an ore body has been demonstrated using systematic core drilling and sometimes some preliminary mining workings. The external geometry of the ore body and its internal structure (including ore grade distribution) starts to be well-known. indicatedAndEstimatedOreDeposit ore deposit indicated and estimated Refinement of previous knowledge using statistical tools allowing for example interpolations between drill holes, and definition of enriched areas. feasibilityStudyForMiningDecision feasibility study report available for mining decision Technical economic study aimed at assessing the possibility to launching a mine venture. industrialTest industrial test Intermediate phase between laboratory tests and actual plant. 20.3.3.6. Importance (ImportanceValue) Values indicating the importance of the commodity for the Earth Resource. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Mineral Resources. 20.3.3.7. Mine Status (MineStatusValue) Values indicating the operational status of the mine. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list MineStatusValue Value Name Definition Parent operating operating A mine is operating. operatingContinuously operating continuously A mine is operating continuously. operating operatingIntermittently operating intermittently A mine is operating intermittently. operating notOperating not operating A mine is not operating. closed closed A mine can be closed for technical, economical or technico-economical reasons. notOperating abandoned abandoned A mine is abandoned. notOperating careAndMaintenance care and maintenance A mine is under care and maintenance. notOperating retention retention A mine can be kept unexploited until the price of contained commodity(ies) makes it economical. notOperating historic historic An old  mine which has been exploited before 1900. notOperating underDevelopment under development Under development. construction under construction Under construction. underDevelopment pendingApproval pending approval A mine waiting for the exploitation authorization, generally given by a State Mining Engineering Department. underDevelopment feasibility feasibility Technical economic study aimed at assessing the possibility to launching a mine venture. underDevelopment 20.3.3.8. Mineral Deposit Group (MineralDepositGroupValue) Values indicating the grouping of mineral deposits on the basis of their generic characteristics. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list MineralDepositGroupValue Value Name Definition organic organic Organic deposits result from the concentration of organic matter on, or close to the surface, by sedimentation and early diagenesis. residualOrSurficial residual/surficial Surficial processes are the physical and chemical phenomena which cause concentration of ore material within the regolith, generally by removal of chemical constituents by aqueous leaching. This includes laterite deposits and residual or eluvial deposits. placer placer Placer deposits represent concentrations of heavy minerals of certain elements, particularly of Au, U, and PGE, by sedimentary processes. continentalSedimentAndVolcanics continental sediments and volcanics Mineral deposits associated with sediments or volcanic material on continental crust. They form where volcanic rocks and ash layers react with alkaline groundwater, and may also crystallize in post-depositional environments over periods ranging from thousands to millions of years in shallow marine basins. sedimentHosted sediment-hosted Sediment-hosted deposits can be divided into two major subtypes. The first subtype is clastic-dominated lead-zinc ores, which are hosted in shale, sandstone, siltstone, or mixed clastic rocks, or occur as carbonate replacement, within a clastic-dominated sedimentary rock sequence. This subtype includes deposits that have been traditionally referred to as sedimentary exhalative (SEDEX) deposits. The second subtype of sediment-hosted Pb-Zn deposits is the Mississippi Valley-type that occurs in platform carbonate sequences, typically in passive-margin tectonic settings. chemicalSediment chemical sediment Mineral deposits, mainly Fe or Mn, of sedimentary origin which originated as chemical precipitates from ancient ocean water. The process of accumulating these sedimentary deposits is controlled by the physicochemical properties inherent in iron and manganese. marineVolcanicAssociation marine volcanic association Mineral deposits formed in a marine volcanic environment. Magmatic and hydrothermal fluids react with sea water for giving volcanogenic massive sulphides (VMS), which are at the origin stratiform deposits of Cu, Zn, Pb, Ag, Au. epithermal epithermal Epithermal deposits occur largely in volcano-plutonic arcs associated with subduction zones, with ages similar to those of volcanism. The deposits form at shallow depth, less than 1 km, in the temperature range of 50 °-200 °C, are hosted mainly by volcanic rocks, and occur mainly as veins. veinBrecciaStockwork vein, breccia and stockwork It is a systematic group with special occurrence of mineral deposits in a finite volume within a rock. Vein: Fracture filling deposits which often have great lateral and/or depth extent but which are usually very narrow. Breccia: A fissure containing numerous wall-rock fragments, with mineral deposits in the interstices. Stockwork: a complex system of structurally controlled or randomly oriented veins. manto manto Manto ore deposits are defined by a strict stratigraphic control on their distribution, generally within a porous formation within a structural trap site. The source of ore within manto deposits is considered to be interformational, from a sedimentary source within an adjacent sedimentary basin, or from ore fluids driven off from intrusive rocks. skarn skarn Mineral deposits formed by replacement of limestone by ore and calc-silicate minerals, usually adjacent to a felsic or granitic intrusive body. porphyry porphyry Porphyry deposits are intrusion-related, large tonnage low grade mineral deposits with metal assemblages that may include all or some of copper, molybdenum, gold and silver. The genesis of these deposits is related to the emplacement of intermediate to felsic, hypabyssal, generally porphyritic intrusions that are commonly formed at convergent plate margins. ultramaficOrMafic ultramafic / mafic Mineral deposits related to mafic and ultramafic plutonism and resulting from magmatic processes such as fractional crystallisation. The main types of deposits are chromite and platinoids in ophiolitic peridotites, titanum within anorthosites, nickel, copper and platinoÃ ¯ds in ultramafic complexes. carbonatite carbonatites Carbonatites are intrusive carbonate-mineral-rich igneous rocks, many of which contain distinctive abundances of apatite, magnetite, barite, and fluorite, that may contain economic or anomalous concentrations of rare earth elements, phosphorus, niobium, uranium, thorium, copper, iron, titanium, barium, fluorine, zirconium, and other rare or incompatible elements. They may also be sources of mica or vermiculite. Carbonatites may form central plugs within zoned alkalic intrusive complexes, or as dikes, sills, breccias, and veins. pegmatite pegmatite Pegmatites tend to occur in the aureoles of granites in most cases, and are usually granitic in character, often closely matching the compositions of nearby granites. Pegmatites should thus represent exsolved granitic material which crystallises in the country rocks. However, an origin of pegmatite fluids by devolatilisation (dewatering) of metamorphic rocks is also envisaged. Pegmatites are coarse-grained rocks, mainly composed of quartz, feldspar and mica and are important because they often contain rare earth minerals and gemstones, such as aquamarine, tourmaline, topaz, fluorite, apatite and corundum, often along with tin and tungsten minerals, among others. metamorphicHosted metamorphic-hosted Mineral deposits associated to deep metamorphism, more than ten km, in a context in which carbonic and aqueous fluids may give birth to gold veins. gemsOrSemipreciousStones gems and semi-precious stones A piece of mineral, which, in cut and polished form, is used to make jewelry or other adornments. industrialRocks industrial rocks Industrial minerals are geological materials which are mined for their commercial value, which are not fuel minerals and are not sources of metallic minerals. They are used in their natural state or after beneficiation either as raw materials or as additives in a wide range of applications. 20.3.3.9. Mineral Deposit Type (MineralDepositTypeValue) Values indicating the style of mineral occurrence or deposit. The allowed values for this code list comprise any values defined by data providers. Data providers may use the values specified in the INSPIRE Technical Guidance document on Mineral Resources. 20.3.3.10. Mineral Occurrence Type (MineralOccurrenceTypeValue) The type of mineral occurrence. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list MineralOccurrenceTypeValue Value Name Definition mineralDeposit mineral deposit A mass of naturally occurring mineral material, e.g. metal ores or non-metallic minerals, usually of economic value, without regard to mode of origin. Accumulations of coal and petroleum may or may not be included. oreDeposit ore deposit The naturally occurring material from which a mineral or minerals of economic value can be extracted at a reasonable profit. occurrence occurrence Any ore or economic mineral in any concentration found in bedrock or as float. prospect prospect An area that is a potential site of mineral deposits, based on preliminary exploration, previous exploration. A geologic or geophysical anomaly, especially one recommended for additional exploration. province province Geologic provinces classified by mineral resources. district district Geologic districts classified by mineral resources. field field A region or area that possesses or is characterized by a particular mineral resource. lode lode A mineral deposit consisting of a zone of veins, veinlets, disseminations, or planar breccias. 20.3.3.11. Mining Activity Type (MiningActivityTypeValue) The type of mining activity, processing activity, or production. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list MiningActivityTypeValue Value Name Definition adit adit A horizontal passage from the surface into a mine. alluvial alluvial Said of a placer formed by the action of running water, as in a stream channel or alluvial fan; also, said of the valuable mineral, e.g. gold or diamond, associated with an alluvial placer. decline decline Passage or adit driven on a decline from the surface to provide access to a mine. diggings diggings A term applied in the western U.S. to diggings for gold or other precious minerals located on a bar or in the shallows of a stream, and worked when the water is low. dredging dredging A form of open pit mining in which the digging machinery and processing plant are situated on a floating barge or hull. multiple multiple A multiple activity. openPit open pit An open-sky excavation (also open-sky mine) for the extraction of metallic ores and /or commodities. openPitAndUnderground open pit and underground Covers both the open pit and underground mining activity. quarry quarry Open workings, usually for the extraction of stone. reworking reworking New mining activities carried out on already explored mines. shaft shaft A vertical or inclined excavation through which a mine is worked. sluicing sluicing Concentrating heavy minerals, e.g., gold or cassiterite, by washing unconsolidated material through boxes (sluices) equipped with riffles that trap the heavier minerals on the floor of the box. solutionMining solution mining (a) The in-place dissolution of water-soluble mineral components of an ore deposit by permitting a leaching solution, usually aqueous, to trickle downward through the fractured ore to collection galleries at depth. b) The mining of soluble rock material, esp. salt, from underground deposits by pumping water down wells into contact with the deposit and removing the artificial brine thus created. surfaceMining surface mining Broad category of mining in which soil and rock overlying the mineral deposit (the overburden) are removed. surfaceMiningAndUnderground surface mining and underground Covers both surface and underground mining. underground underground An underground excavation for the extraction of mineral deposits, in contrast to surface excavations 20.3.3.12. Processing Activity Type (ProcessingActivityTypeValue) Values indicating the type of processing carried out during a mining activity. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Data providers may also use the narrower values specified for this code list in the INSPIRE Technical Guidance document on Mineral Resources. Values for the code list ProcessingActivityTypeValue Value Name Definition physicalTreatment physical treatment Sorting process using physical separation methods. physicalChemicalTreatment physical chemical treatment Sorting process combining physical and chemical separation methods. chemicalTreatment chemical treatment Sorting process using chemical separation methods. unknownTreatment unknown treatment Sorting process  treatment is unknown. 20.3.3.13. Reserve Category (ReserveCategoryValue) The level of confidence of the estimate of the reserve. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list ReserveCategoryValue Value Name Definition provedOreReserves proved ore reserves A Proved Ore Reserve  is the economically mineable part of a Measured Mineral Resource. It includes diluting materials and allowances for losses which may occur when the material is mined. probableOreReserves probable ore reserves A Probable Ore Reserve  is the economically mineable part of an Indicated, and in some circumstances, a measured mineral resource. It includes diluting materials and allowances for losses which may occur when the material is mined. provedAndProbableOreReserves proved and probable ore reserves Covers both the Proved Ore Reserves and Probable Ore Reserves. inaccessibleDocumentation inaccessible documentation Ore reserve without any accessible documentation. 20.3.3.14. Resource Category (ResourceCategoryValue) Indication whether the resource is measured, indicated or inferred. The allowed values for this code list comprise the values specified in the table below and additional values at any level defined by data providers. Values for the code list ResourceCategoryValue Value Name Definition measuredMineralResource measured mineral resource The part of a Mineral Resource for which tonnage, densities, shape, physical characteristics, grade and mineral content can be estimated with a high level of confidence. indicatedMineralResource indicated mineral resource The part of a Mineral Resource for which tonnage, densities, shape, physical characteristics, grade and mineral content can be estimated with a reasonable level of confidence. inferredMineralResource inferred mineral resource The part of a Mineral Resource for which tonnage, grade and mineral content can be estimated with a low level of confidence. It is inferred from geological evidence and assumed but not verified geological and/or grade continuity. measuredAndIndicatedMineralResource measured and indicated mineral resource A combination of measured mineral resource and indicated mineral resource. measuredIndicatedAndInferredMineralResource measured, indicated and inferred mineral resource A combination of measured mineral resource, indicated mineral resource and inferred mineral resource. indicatedAndInferredMineralResource indicated and inferred mineral resource A combination of indicated mineral resource and inferred mineral resource. poorlyDocumented poorly documented Poorly estimated or documented mineral resource. 20.4. Theme-specific Requirements The type MappedFeature specified in Section 4.2.1.10 of Annex III shall be used to describe the geometric properties of MineralOccurrence spatial objects. 20.5. Layers Layers for the spatial data theme Mineral Resources Layer Name Layer Title Spatial object type MR.Mine Mines MiningFeatureOccurrence MR.MineralOccurrence Mineral Occurrences MappedFeature (spatial objects whose specification property is of type MineralOccurrence) (1) One layer shall be made available for each code list value, in accordance with Art. 14(3). (2) One layer shall be made available for each code list value, in accordance with Art. 14(3). (3) OJ L 154, 21.6.2003, p. 1. (4) One layer shall be made available for each code list value, in accordance with Art. 14(3). (5) One layer shall be made available for each code list value, in accordance with Art. 14(3). (6) OJ L 321, 1.12.2008, p. 1. (7) OJ L 312, 22.11.2008, p. 3. (8) OJ L 327, 22.12.2000, p. 1. (9) OJ L 288, 6.11.2007, p. 27. (10) OJ L 135, 30.5.1991, p. 40. (11) One layer shall be made available for each code list value, in accordance with Art. 14(3). (12) One layer shall be made available for each code list value, in accordance with Art. 14(3). (13) One layer shall be made available for each code list value, in accordance with Art. 14(3). (14) OJ L 164, 25.6.2008, p. 19. (15) One layer shall be made available for each code list value, in accordance with Art. 14(3). (16) OJ L 140, 5.6.2009, p. 16.